Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 1 of 371 PAGEID #: 1988




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO

      STEVE SNYDER-HILL, RONALD MCDANIEL,
      DAVID MULVIN, KELLY REED, WILLIAM
      RIEFFER, WILLIAM BROWN, KURT
      HUNTSINGER, STEVE HATCH, MELVIN                             FILED UNDER SEAL
      ROBINSON, DOUGLAS WELLS, JAMES
      KHALIL, HUGH (JOSEPH) DYER, JERROLD L.
      SOLOMON, JOSEPH BECHTEL, MICHAEL
      MURPHY, JOHN DAVID FALER, and JOHN
      DOES 1-77,                                                  Case No. 2:18-cv-00736-MHW-EPD

                             Plaintiffs,
                                                                  JURY TRIAL DEMANDED
              v.

      THE OHIO STATE UNIVERSITY,

                             Defendant.

                                SECOND AMENDED COMPLAINT

         Plaintiffs Steve Snyder-Hill, Ronald McDaniel, David Mulvin, Kelly Reed, William

  Rieffer, William Brown, Kurt Huntsinger, Steve Hatch, Melvin Robinson, Douglas Wells, James

  Khalil, Hugh (Joseph) Dyer, Jerrold L. Solomon, Joseph Bechtel, Michael Murphy, John David

  Faler, and John Does 1-77, by and through their counsel, state the following as their Second

  Amended Complaint against Defendant, The Ohio State University:

                     PRELIMINARY STATEMENT AND INTRODUCTION

         1.        The Ohio State University (“OSU” or “University”) let a monster sexually abuse

  hundreds, perhaps thousands, of young men for two decades. OSU employed this monster. OSU

  gave him a position of authority. OSU promoted him. OSU even honored him. OSU let him

  perpetrate, at last count, “1,429 instances of fondling and 47 instances of rape.”1 This is perhaps



  1
   University issues annual crime report, Ohio State News (Oct. 1, 2019),
  https://news.osu.edu/university-issues-annual-crime-report/ (last visited Oct. 23, 2019).


                                                   1
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 2 of 371 PAGEID #: 1989




  the greatest sex abuse scandal in American history. It is without question the greatest scandal in

  the history of American higher education.

         2.      This civil rights case is brought by 93 of the men sexually assaulted, abused,

  molested and/or harassed by Dr. Richard Strauss, the physician, athletic team doctor, and serial

  sex abuser OSU employed from 1978 to 1998.

         3.      That Dr. Strauss abused Plaintiffs and hundreds of other young men at OSU is not

  open to reasonable debate: He committed 1,429 sexual assaults and 47 rapes by OSU’s admission.

  An OSU-commissioned investigative report found that Dr. Strauss “sexually abused at least 177

  male student-patients he was charged with treating as a University physician.”2 Report at 1. Dr.

  Strauss’ sexual abuse of OSU students included fondling their testicles and penises, masturbating

  men to erection and ejaculation, drugging and anally raping them, digitally penetrating their

  rectums, touching their bodies in other inappropriate ways, making inappropriate comments about

  their bodies, and asking improper, sexualized questions—all in the guise of providing needed

  medical evaluation and care.

         4.      Equally undebatable is OSU’s knowledge, deliberate indifference, and culpability.

         5.      From the beginning, OSU knew Dr. Strauss was abusing male students: “University

  personnel had knowledge of Strauss’ sexually abusive treatment of male student-patients as early

  as 1979.” Id. at 1. As Governor DeWine’s Working Group on Reviewing the Medical Board’s

  Handling of the Investigation Involving Richard Strauss (“Medical Board Report”) found,

  “Despite multiple supervising and colleague physicians who were aware of complaints/rumors



  2
    Caryn Trombino & Markus Funk, Perkins Coie LLP, Report of the Independent Investigation:
  Sexual Abuse Committed by Dr. Richard Strauss at The Ohio State University, (May 15, 2019)
  [hereinafter “Report”].
  cont’d on next page


                                                  2
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 3 of 371 PAGEID #: 1990




  about Strauss as far back as 1979, no Ohio State University physician reported any wrongdoing

  by Strauss to the State Medical Board of Ohio. More troubling, it appears the abuse was never

  reported to law enforcement by anyone at the University or the Medical Board.”3 Medical Board

  Report at 2.

         6.      “Despite the persistence, seriousness, and regularity of such complaints [from male

  students], no meaningful action was taken by the University to investigate or address the concerns

  until January 1996.” Report at 3. For decades, Dr. Strauss’ abuse was well known among at least

  fifty OSU employees in the athletic department. Id. at 88, 100-22. Multiple Student Health

  Directors were also told about Dr. Strauss’ abuse for years, as were OSU’s counsel and multiple

  administrators in Student Affairs (including Vice Presidents Mary Daniels and David Williams).

  Id. at 115-44. Dr. Strauss’ inappropriate touching was a frequent topic of discussion and well

  known among OSU’s trainers, coaches, and athletic directors. This was reflected in the commonly-

  used nicknames for Dr. Strauss, including “Dr. Balls,” “Dr. Nuts,” “Dr. Jelly Paws,” “Dr. Soft

  Hands,” and “Dr. Cough.”

         7.      Instead of stopping Dr. Strauss’ serial sexual abuse, OSU facilitated it. OSU

  employed Dr. Strauss for nearly two decades. OSU put Dr. Strauss in Student Health Services,

  exposing thousands of students to him. OSU made Dr. Strauss the official doctor for no fewer than

  five sports teams and gave him regular access to student-athletes in at least 16 sports. OSU forced

  student-athletes to see Dr. Strauss for annual physicals and medical treatment in order to participate

  in university sports and maintain their athletic scholarships—even after student-athletes



  3
    Report of the Working Group on Reviewing the Medical Board’s Handling of the Investigation
  Involving Richard Strauss (Aug. 30, 2019), https://med.ohio.gov/Portals/0/Gov%20Working%
  20Group%20Strauss%20Report.pdf?ver=2019-09-30-142900-270 [hereinafter “Medical Board
  Report”].


                                                    3
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 4 of 371 PAGEID #: 1991




  complained to their coaches about Dr. Strauss’ abuse. At least one coach threatened athletes with

  having to see Dr. Strauss if they did not listen to the coach.

         8.         There was an “astounding failure of anyone in a position of authority to come

  forward to initiate a Medical Board or criminal investigation into Strauss’ conduct.” Medical

  Board Report at 2. “Strauss’ repeated sexual abuse of his patients went effectively unaddressed

  for nearly the length of his tenure at Ohio State. Although many were aware of complaints or

  rumors about the abuse, no one advanced concerns raised by students or unraveled Strauss’

  ‘medical’ defenses of his abuse.” Id. at 1.

         9.         According to Dr. Ted Grace, the director of OSU Student Health Services, the

  decision not to report Strauss’ sexual abuse to the Medical Board was made by OSU

  administrators.

         10.        Not one OSU administrator or employee contacted the police. No one called 911.

  No one contacted the State Medical Board. No one contacted a prosecutor or district attorney. No

  one fulfilled their duties as a mandated reporter of sexual abuse. This was a complete and utter

  collapse of OSU’s duty to protect its students.

         11.        OSU administrators and employees of Student Health Services facilitated Dr.

  Strauss’ abuse in yet other ways. For example, after a student lodged a complaint detailing Dr.

  Strauss’ inappropriate sexual touching and comments during an examination, the Director of

  Student Health Services legitimized the abuse by telling the student (falsely) that no one had

  complained about Dr. Strauss before and that Dr. Strauss had said the examination was medically

  appropriate. The Director of Student Health also failed to report Dr. Strauss to law enforcement or

  to the State Medical Board, despite being required to do so.

         12.        Plaintiffs, and many other young men, would have been spared Dr. Strauss’ horrific




                                                    4
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 5 of 371 PAGEID #: 1992




  abuse had the University investigated and terminated Dr. Strauss when the complaints began.

         13.     Yet “[d]espite the persistence, seriousness, and regularity of such complaints”—

  from 1979 to 1996—“no meaningful action was taken by the University to investigate or address

  the concerns until January 1996.” Report at 3.

         14.     When OSU belatedly took action in 1996, it did far too little. Although OSU

  removed Dr. Strauss as a treating physician in that year, it did little else. “[N]one of the physicians

  working with Strauss found occasion to report him to the Medical Board or to law enforcement –

  even after the University suspended him from seeing patients through Student Health. Nor did the

  University or any of its administrators involve campus or outside law enforcement, even after

  recognizing that the severity and pervasiveness of Strauss’ abuse compelled the withdrawal of

  authority to see patients and the nonrenewal of his contract.” Medical Board Report at 3.

         15.     Not only did OSU not report Dr. Strauss, it concealed his abuse and enabled him to

  continue seeing patients.

         16.     OSU continued Dr. Strauss’ faculty appointment even after OSU determined that

  Dr. Strauss’ misconduct required removing him as a treating physician, and even after the State

  Medical Board had “brought to the attention of officials at the university” “that Dr. Strauss ha[d]

  been performing inappropriate genital exams on male students for years.” Id. OSU allowed Dr.

  Strauss to retire voluntarily in 1998. When Dr. Strauss retired, OSU gave him emeritus status.

  OSU also allowed Dr. Strauss to open an off-campus men’s clinic in 1996, advertise for patients

  in OSU’s student newspaper in 1996 and 1997, and even offer a student discount—enabling Dr.

  Strauss’ continued abuse of young men in Columbus. Report at 5, 85.

         17.     OSU’s investigation in 1996 also never sought to identify, counsel, or support Dr.

  Strauss’ victims. Even after the Medical Board told OSU in 1996 that Dr. Strauss had been




                                                    5
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 6 of 371 PAGEID #: 1993




  “performing inappropriate genital exams on male students” at OSU “for years,” OSU did nothing

  to identify those whom Dr. Strauss abused. Report at 4. Sworn testimony by OSU doctors from

  both Student Health and the Athletics Department confirms that OSU failed to take “additional

  steps to identify other students who had previously complained about Strauss,” even as OSU

  falsely claimed to the Medical Board that it was working to do so. Id. Had OSU made any effort

  to identify others Dr. Strauss had abused, it would have had no difficulty identifying scores of

  male students. OSU’s concealment of Dr. Strauss’ pervasive sexual abuse meant that those

  students needlessly suffered for decades, alone.

         18.     Even after it knew that Dr. Strauss had been “performing inappropriate genital

  exams on male students” at OSU “for years,” Medical Board Report at 3, OSU destroyed patient

  health records of those examined by Dr. Strauss—as sworn testimony has confirmed. Those

  records would have helped identify whom Dr. Strauss abused. Those records would have

  substantiated survivors’ complaints about Dr. Strauss’ unnecessary medical exams. By destroying

  those health records, OSU further concealed Dr. Strauss’ sexual abuse.

         19.     OSU’s culture of institutional indifference to the rights and safety of its students

  has permitted serial sexual predators and harassers to thrive at the university for the last four

  decades. OSU has not only been indifferent to the abuse inflicted by Dr. Strauss but on information

  and belief, at least two OSU employees since Dr. Strauss systematically committed sexual abuse

  and/or facilitated rampant sexual harassment: a former Director of OSU’s Marching Band,

  Jonathan Waters, and an assistant diving coach, Will Bohonyi.

         20.     In 2014, after OSU investigated a complaint against Jonathan Waters alleging a

  sexualized culture within the Marching Band, OSU found “a sexually hostile environment for

  students in the Marching Band of which the University had notice and failed to adequately




                                                     6
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 7 of 371 PAGEID #: 1994




  address.”4

            21.    In response to its findings of sexual harassment within the Marching Band, OSU

  adopted a new plan for combatting sexual misconduct so that it could become “a national leader”

  in preventing and responding to sexual misconduct.5

            22.    But OSU is an offender, not a “national leader.” After receiving a report during a

  meet in 2014 that assistant diving coach Will Bohonyi sexually abused a minor in OSU’s Diving

  Club, OSU allegedly sent the victim, not Bohonyi, home from the meet.6 In addition, OSU

  allegedly failed to address hundreds of naked photographs Bohonyi forced a 16-year old victim to

  take of herself and that were in OSU’s possession for approximately four years.7

            23.    In 2018, OSU dissolved its comprehensive sexual assault prevention and response

  unit after revelations that OSU employees within the unit had failed to handle students’ reports of

  sexual assault properly and told some victims that they were “lying” and “delusional.”8 An


  4
    Letter from Meena Morey Chandra, Regional Director, Reg. XV, Office for Civil Rights, U.S.
  Dep’t Educ., to Dr. Michael V. Drake, President, Ohio State University 2 (Sept. 11, 2014),
  https://www2.ed.gov/documents/press-releases/ohio-state-letter.pdf (last visited July 24, 2018)
  [hereinafter “OCR Findings Letter”] (describing results of OSU’s investigation of alleged sexual
  harassment within Marching Band).
  5
    Ohio State announces comprehensive plan to combat sexual misconduct and relationship
  violence Ohio State News (September 17, 2015), https://news.osu.edu/ohio-state-announces-
  comprehensive-plan- to-combat-sexual-misconduct-and-relationship-violence/ (last visited July
  21, 2018) [hereinafter “OSU Plan”].
  6
   See Complaint at ¶¶ 267-75, Pryor v. USA Diving, Inc., et al., No. 1:18-cv-2113 (S.D. Ind. July
  11 2018), ECF No. 1, available at https://www.courtlistener.com/recap/gov.uscourts.insd.
  85736/gov.uscourts.insd.85736.1.0_2.pdf [hereinafter “Diving Complaint”].
  7
      Id. at ¶¶ 176-80, 260-61.
  8
    Jennifer Smola, Ohio State closes ‘failed’ program, takes another hard look at Title IX policies,
  The Columbus Dispatch (June 24, 2018), available at http://www.dispatch.com/news/
  20180624/ohio-state-closes-failed-program-takes-another-hard-look-at-title-ix-policies (last
  visited July 21, 2018); see also Jeremy Bauer-Wolf, A broken system at Ohio State, Inside
  Higher Ed (July 10, 2018), available at https://www.insidehighered.com/news/2018/07/10/ohio-
  state-closes-sexual-assault-unit-after-complaints-mismanagement-poor-reporting (last visited
  cont’d on next page


                                                   7
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 8 of 371 PAGEID #: 1995




  independent audit found that the unit failed to report 57 potential felonies to law enforcement.9

          24.     It is not surprising that, within this ingrained culture of institutional indifference,

  OSU succeeded in keeping Dr. Strauss’ two decades of serial sexual abuse buried until 2018.

          25.     OSU has admitted the University’s “fundamental failure at the time to prevent this

  abuse.”10 Plaintiffs have filed this lawsuit in the hope that OSU will fulfill its goal of becoming “a

  national leader” in preventing and responding to sexual misconduct by making the systemic

  changes needed to ensure that students can obtain their education in a safe environment, free from

  sexual harassment and abuse by OSU employees. Plaintiffs also seek compensation for their

  injuries caused by OSU’s failure to take appropriate action to stop Dr. Strauss’ known sexual

  predation, in violation of Title IX of the Education Amendments of 1972.

                                    JURISDICTION AND VENUE

          26.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

  1331 and 1343 because the matters in controversy arise under the laws of the United States.

  Specifically, Plaintiffs assert claims under Title IX of the Education Amendments of 1972, 20

  U.S.C. § 1681, et seq.

          27.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the events

  giving rise to Plaintiffs’ claims occurred within this district.

                                                PARTIES


  July 21, 2018).
  9
    Jennifer Smola, Ohio State’s troubled sexual assault center failed to report 57 potential
  felonies, audit finds, The Columbus Dispatch (July 30, 2019), available at
  https://www.dispatch.com/news/20190730/ohio-states-troubled-sexual-assault-center-failed-to-
  report-57-potential-felonies-audit-finds (last visited Oct. 23, 2019).
  10
    See Michael V. Drake, A Message from President Drake: Strauss Investigation Report, The
  Ohio State University (May 17, 2019), https://president.osu.edu/presidents/drake/news-and-
  notes/2019/strauss-investigation-report-campus-wide-email.html (last visited Oct. 23, 2019).
  cont’d on next page


                                                     8
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 9 of 371 PAGEID #: 1996




          28.     Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

  fully stated here.

          29.     Because this Complaint addresses issues of sexual harassment and abuse, which are

  matters of the utmost intimacy, with the exception of certain Plaintiffs who have agreed to be

  publicly identified, the names of the Plaintiffs have been withheld from the public version of the

  Second Amended Complaint to protect their identities.11

          30.     Plaintiff Steve Snyder-Hill is an adult male and a resident of Ohio. He attended The

  Ohio State University from 1991 through 2000. He was sexually assaulted, abused, molested

  and/or harassed by Dr. Strauss during an examination in 1995.

          31.     Plaintiff Ronald McDaniel is an adult male and a resident of Illinois. He attended

  The Ohio State University from 1981 through 1987. McDaniel was a member of OSU’s tennis

  team from 1981 through 1986. He was sexually assaulted, abused, molested and/or harassed by

  Dr. Strauss twice during examinations from 1981 through 1983.

          32.     Plaintiff David Mulvin is an adult male and a resident of Ohio. He attended The

  Ohio State University from 1975 through 1979 and was a member of OSU’s wrestling team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during an examination during Dr. Strauss’ first year of employment.

          33.     Plaintiff Kelly Reed is an adult male and a resident of Illinois. He attended The

  Ohio State University from 1986 through 1988 and was a member of OSU’s track and field team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss at a medical appointment in the fall of 1986.



  11
    Plaintiffs will file under seal a version of the Second Amended Complaint that identifies each
  of the John Doe plaintiffs to this Court.


                                                   9
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 10 of 371 PAGEID #: 1997




         34.      Plaintiff William Rieffer is an adult male and a resident of Missouri. He attended

  The Ohio State University from 1984 through 1989. Rieffer was a member of OSU’s track and

  field team from 1984 through 1985. He was sexually assaulted, abused, molested, and/or harassed

  by Dr. Strauss during an examination in the fall of 1984.

         35.      Plaintiff William Brown is an adult male and a resident of Minnesota. He attended

  The Ohio State University from 1984 through 1989 and was a member of OSU’s hockey team

  throughout those years. He was sexually assaulted, abused, molested, and/or harassed by Dr.

  Strauss during annual examinations from 1984 through 1989.

         36.      Plaintiff Kurt Huntsinger is an adult male and a resident of Illinois. He attended

  The Ohio State University from 1984 through 1989 and was a member of OSU’s swim team

  throughout those years. He was sexually assaulted, abused, molested, and/or harassed by Dr.

  Strauss at every annual examination and at approximately ten other examinations from 1984

  through 1989.

         37.      Plaintiff Steve Hatch is an adult male and a resident of Connecticut. He attended

  The Ohio State University from 1981 through 1985 and was a member of the track and field team

  throughout those years. He was sexually assaulted, abused, molested, and/or harassed by Dr.

  Strauss at least twice during annual and other examinations from 1981 through 1985.

         38.      Plaintiff Melvin Robinson is an adult male and a resident of Ohio. He attended The

  Ohio State University from 1980 through 1984 and was a member of OSU’s track and field team

  throughout those years. He was sexually assaulted, abused, molested, and/or harassed by Dr.

  Strauss numerous times during annual and other examinations from 1980 through 1984.

         39.      Plaintiff Douglas Wells is an adult male and a resident of Ohio. He attended The

  Ohio State University in the fall of 1983 and tried out for the track and field team. He was sexually




                                                   10
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 11 of 371 PAGEID #: 1998




  assaulted, abused, molested, and/or harassed by Dr. Strauss in 1983 during an examination for a

  hamstring injury.

         40.     Plaintiff James Khalil is an adult male and a resident of Oregon. He attended The

  Ohio State University from 1989 through 1994 and was a member of OSU’s club hockey team in

  1989, 1992, and 1993. He was sexually assaulted, abused, molested, and/or harassed by Dr. Strauss

  once during an examination in 1991.

         41.     Plaintiff Hugh (Joseph) Dyer is an adult male and a resident of Nevada. He attended

  The Ohio State University from 1996 through 1998 and was a member of the OSU cheerleading

  team during that time. He was sexually assaulted, abused, molested, and/or harassed by Dr. Strauss

  several times during annual and other examinations in 1996.

         42.     Plaintiff Jerrold L. Solomon is an adult male and a resident of Ohio. He attended

  The Ohio State University from 1984 through 1988 and was a member of OSU’s tennis team from

  1985 through 1986. He was sexually assaulted, abused, molested, and/or harassed by Dr. Strauss

  once during a pre-season physical examination in 1985.

         43.     Plaintiff Joseph Bechtel is an adult male and a resident of Ohio. He attended The

  Ohio State University from 1979 through 1983 and was a member of OSU’s hockey team from

  fall of 1979 through fall of 1982. He was sexually assaulted, abused, molested, and/or harassed by

  Dr. Strauss numerous times during medical appointments in 1980.

         44.     Plaintiff Michael Murphy is an adult male and a resident of Florida and Ohio. He

  attended The Ohio State University from 1987 through 1991 and was a member of OSU’s track

  and field team from 1987 through 1989. He was sexually assaulted, abused, molested, and/or

  harassed by Dr. Strauss twice during annual and other examinations between 1987 and 1989.

         45.     Plaintiff John David Faler is an adult male and a resident of Florida. He attended




                                                 11
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 12 of 371 PAGEID #: 1999




  The Ohio State University from 1982 through 1985 and was employed by OSU as a lifeguard at

  OSU’s Larkins Hall from 1984 through 1985. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss once in or about January or February 1985.

         46.     Plaintiff John Doe 1 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1992 through 1997. He was sexually assaulted, abused, molested, and/or

  harassed by Dr. Strauss during a medical examination in 1993 or 1994.

         47.     Plaintiff John Doe 2 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1990 to 1995. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at multiple medical appointments from 1990 to about 1995.

         48.     Plaintiff John Doe 3 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1984 through 1989 and was a member of OSU’s tennis team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous

  times during annual and other examinations from 1984 through 1989, and was a minor the first

  time this occurred.

         49.     Plaintiff John Doe 4 is an adult male and a resident of California. He attended The

  Ohio State University from 1982 through 1986 and was a member of OSU’s tennis team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss numerous times during annual and other examinations from 1982 through 1986.

         50.     Plaintiff John Doe 5 is an adult male and a resident of Maryland. He attended The

  Ohio State University from 1986 through 1990 and was a member of OSU’s tennis team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss numerous times during annual and other examinations from 1986 through 1990.

         51.     Plaintiff John Doe 6 is an adult male and a resident of New York. He attended The




                                                 12
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 13 of 371 PAGEID #: 2000




  Ohio State University from 1984 through 1988. John Doe 6 was a member of OSU’s soccer team

  from 1984 through 1986. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss numerous times during annual and other examinations from 1984 through 1986.

         52.     Plaintiff John Doe 7 is an adult male and a resident of Florida. He attended The

  Ohio State University from 1982 through 1986 and was a member of OSU’s tennis team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss numerous times during annual and other examinations from 1982 through 1986.

         53.     Plaintiff John Doe 8 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1984 through 1988 and was a member of OSU’s lacrosse team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss several

  times between the fall of 1984 and the fall of 1987.

         54.     Plaintiff John Doe 9 is an adult male and a resident of New York. He attended The

  Ohio State University from 1991 through 1996. John Doe 9 was a member of OSU’s gymnastics

  team from 1991 through 1995. He was sexually assaulted, abused, molested and/or harassed by

  Dr. Strauss between ten and twelve times during examinations from 1991 through 1995.

         55.     Plaintiff John Doe 10 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1990 through 1996. John Doe 10 was a member of OSU’s fencing team

  from 1991 through 1994. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss dozens of times during examinations from the fall of 1991 through the fall of 1994.

         56.     Plaintiff John Doe 11 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1978 through 1981 and was a member of OSU’s wrestling team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss five times

  during examinations from 1978 through 1981.




                                                  13
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 14 of 371 PAGEID #: 2001




         57.      Plaintiff John Doe 12 is an adult male and a resident of California. He attended The

  Ohio State University from 1994 through 1995 and was a member of OSU’s golf team during that

  time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss at a medical

  appointment in the fall of 1994.

         58.      Plaintiff John Doe 13 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1992 through 1997. John Doe 13 was a member of OSU’s fencing team

  from the fall of 1993 through the spring of 1997. He was sexually assaulted, abused, molested

  and/or harassed by Dr. Strauss at two separate medical appointments in the fall of 1993 and the

  fall of 1994.

         59.      Plaintiff John Doe 14 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1984 through 1987 and was a member of OSU’s soccer team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss at least

  eight times during annual physicals and medical appointments.

         60.      Plaintiff John Doe 15 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1992 through 1997. John Doe 15 was a member of OSU’s wrestling team

  from 1992 through 1993. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during twice, once during a physical and once during a medical appointment for an injury.

         61.      Plaintiff John Doe 16 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1989 through 1994. John Doe 16 was a member of OSU’s gymnastics team

  from 1989 through 1993. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during annual physicals and several medical appointments.

         62.      Plaintiff John Doe 17 is an adult male and a resident of New York. He attended The

  Ohio State University from 1989 through 1994. John Doe 17 was a member of OSU’s gymnastics




                                                   14
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 15 of 371 PAGEID #: 2002




  team from 1989 through 1993. He was sexually assaulted, abused, molested and/or harassed by

  Dr. Strauss numerous times during annual and other examinations from 1989 through 1993.

         63.     Plaintiff the Estate of John Doe 18 represents the estate of John Doe 18, who was

  adult male and a resident of New York. He attended The Ohio State University from 1987 through

  1990 and was a member of the wrestling team throughout those years. He was sexually assaulted,

  abused, molested and/or harassed by Dr. Strauss during an examination in 1987.

         64.     Plaintiff John Doe 19 is an adult male and a resident of Georgia. He attended The

  Ohio State University from 1986 through 1990 and was a member of the swim team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous

  times during annual and other examinations from 1986 through 1990.

         65.     Plaintiff John Doe 20 is an adult male and a resident of Pennsylvania. He attended

  The Ohio State University from 1983 through 1985 and was a member of the gymnastics team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during annual and other examinations from 1983 through 1985.

         66.     Plaintiff John Doe 21 is an adult male and a resident of West Virginia. He attended

  The Ohio State University from 1982 through 1983 and was a member of OSU’s gymnastics team

  during that academic year. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during an annual examination in the fall of 1982.

         67.     Plaintiff John Doe 22 is an adult male and a resident of Texas. He attended The

  Ohio State University from 1987 through 1992 and was a member of OSU’s soccer team from

  1987 through 1989. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  during an annual examination in 1987.

         68.     Plaintiff John Doe 23 is an adult male and a resident of Ohio. He attended The Ohio




                                                 15
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 16 of 371 PAGEID #: 2003




  State University from 1990 through 1995 and was a member of OSU’s wrestling team from 1990

  through 1994. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss at every

  annual examination and at other examinations between 1990 and 1992.

         69.    Plaintiff John Doe 24 is an adult male and a resident of Florida. He attended The

  Ohio State University from 1990 through 1994 and was a member of OSU’s lacrosse team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss at three annual examinations between 1990 and 1993.

         70.    Plaintiff John Doe 25 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1977 through 1980 and was a member of OSU’s wrestling team throughout

  those years. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss during

  annual and other examinations while he was a student-athlete at OSU.

         71.    Plaintiff John Doe 26 is an adult male and a resident of New Jersey. He attended

  The Ohio State University from 1990 through 1993 and was a member of OSU’s swim team

  throughout those years. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss during annual and other examinations while he was a student-athlete at OSU.

         72.    Plaintiff John Doe 27 is an adult male and a resident of California. He attended The

  Ohio State University from 1982 through 1991 and was a member of OSU’s volleyball team from

  1982 through 1984. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  during annual examinations in 1983 and 1984.

         73.    Plaintiff John Doe 28 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1981 through 1985 and was the manager for OSU’s gymnastics team from

  1983 through 1984. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  during an examination in 1983 or 1984




                                                 16
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 17 of 371 PAGEID #: 2004




          74.   Plaintiff John Doe 29 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1983 to 1987. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at two medical appointments, the first in 1983, and the second between 1984 and

  1987.

          75.   Plaintiff John Doe 30 is an adult male and a resident of Ohio. He was sexually

  assaulted, abused, molested and/or harassed by Dr. Strauss once when he refereed a wrestling dual

  meet on OSU’s campus in the 1987-1988 academic year.

          76.   Plaintiff John Doe 31 is an adult male and a resident of Illinois. He attended The

  Ohio State University from 1986 through 1987 and was a member of OSU’s gymnastics team

  during that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  during a pre-season physical examination in 1986.

          77.   Plaintiff John Doe 32 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1990 to 1995. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at a medical appointment in late 1992 or early 1993.

          78.   Plaintiff John Doe 33 is an adult male and a resident of West Virginia. He attended

  The Ohio State University from 1995 through 1997. He was sexually assaulted, abused, molested

  and/or harassed by Dr. Strauss twice during medical appointments while a student at OSU.

          79.   Plaintiff John Doe 34 is an adult male and a resident of Ohio. He attended The Ohio

  State University as an undergraduate from 1974 through 1978, and as a medical student from 1979

  through 1982. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss during

  a medical appointment in 1979.

          80.   Plaintiff John Doe 35 is an adult male and a resident of Florida. He attended The

  Ohio State University from 1988 through 1992 and was a member of OSU’s volleyball team from




                                                 17
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 18 of 371 PAGEID #: 2005




  1988 through 1989. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  numerous times during annual and other examinations from 1988 through 1992.

         81.    Plaintiff John Doe 36 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1978 through 1985. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss during a medical appointment between 1984 and 1985.

         82.    Plaintiff John Doe 37 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1989 through 1993 and was a member of OSU’s cheerleading team from

  1990 through 1992. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  numerous times during annual and other examinations from 1990 through 1993.

         83.    Plaintiff John Doe 38 is an adult male and a resident of Florida. He attended The

  Ohio State University from 1976 through 1981 and was a member of OSU’s wrestling team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous

  times during annual and other examinations while John Doe 38 attended The Ohio State

  University.

         84.    Plaintiff John Doe 39 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1986 through 1991 and was a member of OSU’s soccer team in 1986. He

  was sexually assaulted, abused, molested and/or harassed by Dr. Strauss during a pre-season

  physical examination in 1986.

         85.    Plaintiff John Doe 40 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1986 through 1989 and was a member of OSU’s intramural hockey team

  during that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  during a pre-season physical examination.

         86.    Plaintiff John Doe 41 is an adult male and a resident of Ohio. He attended The Ohio




                                                18
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 19 of 371 PAGEID #: 2006




  State University from 1987 through 1992 and was a member of OSU’s wrestling team from 1988

  through 1992. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  numerous times during annual and other examinations from 1988 through 1992.

          87.    Plaintiff John Doe 42 is an adult male and a resident of Ohio. He was sexually

  assaulted, abused, molested and/or harassed by Dr. Strauss once after he refereed a wrestling match

  on OSU’s campus in 1994 or 1995.

          88.    Plaintiff John Doe 43 is an adult male and a resident of New York. He attended The

  Ohio State University from 1988 through 1992 and was a member of OSU’s lacrosse team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous

  times during annual and other examinations from 1988 through 1992.

          89.    Plaintiff John Doe 44 is an adult male and a resident of California. He attended The

  Ohio State University from 1992 to 1996. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss at multiple medical appointments in the fall of 1992.

          90.    Plaintiff John Doe 45 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1992 through 1996. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss numerous times during examinations between 1993 and 1994.

          91.    Plaintiff John Doe 46 is an adult male and a resident of Florida. He attended The

  Ohio State University from 1979 through 1984 and was a member of OSU’s outdoor track, indoor

  track, and cross-country teams during that time. He was sexually assaulted, abused, molested

  and/or harassed by Dr. Strauss numerous times during annual examinations from 1979 through

  1981.

          92.    Plaintiff John Doe 47 is an adult male and a resident of Nevada. He visited The

  Ohio State University in 1981 when he was only 15 years old. He was sexually assaulted, abused,




                                                  19
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 20 of 371 PAGEID #: 2007




  molested and/or harassed by Dr. Strauss during that visit.

         93.     Plaintiff John Doe 48 is an adult male and resident of Ohio. He attended The Ohio

  State University from 1990 through 1995. He was sexually assaulted, abused, molested, and/or

  harassed by Dr. Strauss once during a medical examination in 1993 or 1994.

         94.     Plaintiff John Doe 49 is an adult male and a resident of Mississippi. He attended a

  high school wrestling summer camp at The Ohio State University in 1998. He was 14 or 15 years

  old when he was sexually assaulted, abused, molested and/or harassed by Dr. Strauss during an

  examination at the summer camp.

         95.     Plaintiff John Doe 50 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1988 through 1992 and was a member of OSU’s hockey team during that

  time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous times

  during annual and other examinations from 1988 through 1991.

         96.     Plaintiff John Doe 51 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1992 through 1996 and was a member of OSU’s volleyball team from 1992

  through early 1993. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  twice during annual and other examinations in 1992 and 1993.

         97.     Plaintiff John Doe 52 is an adult male and a resident of Illinois. He attended The

  Ohio State University from 1993 through 1997 and was a member of OSU’s soccer team from

  1993 through 1996. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss

  numerous times during annual and other examinations from 1993 through 1996.

         98.     Plaintiff John Doe 53 is an adult male and a resident of Michigan. He attended The

  Ohio State University from 1982 to 1986 and was a member of OSU’s track and field team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss at two




                                                  20
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 21 of 371 PAGEID #: 2008




  separate medical appointments in 1982 and 1983.

         99.     Plaintiff John Doe 54 is an adult male and a resident of California. He attended The

  Ohio State University from 1987 to 1992. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss at a medical appointment in February of 1989.

         100.    Plaintiff John Doe 55 is an adult male and a resident of Arizona. He attended The

  Ohio State University from 1978 through 1982 and was a student athletic trainer during that time.

  He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous times during

  annual and other examinations from 1978 through 1982.

         101.    Plaintiff John Doe 56 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1983 through 1988 and was a member of OSU’s baseball team from 1984

  through 1988. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss once

  during an annual examination while a student at OSU.

         102.    Plaintiff John Doe 57 is an adult male and a resident of California. He attended The

  Ohio State University from 1994 through 1995. He was sexually assaulted, abused, molested

  and/or harassed by Dr. Strauss once during an examination in 1994.

         103.    Plaintiff John Doe 58 is an adult male and a resident of Indiana. He attended The

  Ohio State University from 1974 to 1979. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss at a medical appointment in the fall of 1978.

         104.    Plaintiff John Doe 59 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1980 through 1985 and was a member of OSU’s gymnastics team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous

  times during annual and other examinations from 1980 through 1985.

         105.    Plaintiff John Doe 60 is an adult male and a resident of Georgia. He attended The




                                                  21
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 22 of 371 PAGEID #: 2009




  Ohio State University from 1988 through 1992 and was a member of OSU’s football team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss twice during

  annual and other examinations from 1988 through 1992.

         106.    Plaintiff John Doe 61 is an adult male and a resident of Georgia. He attended The

  Ohio State University from 1988 through 1992 and was a member of OSU’s swim team during

  that time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss twice during

  annual and other examinations from 1988 through 1992.

         107.    Plaintiff John Doe 62 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1984 through 1989 and was a member of OSU’s soccer team from between

  1984 and 1986. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss during

  pre-season physical examinations in 1984 and 1985.

         108.    Plaintiff John Doe 63 is an adult male and a resident of California. He attended The

  Ohio State University from 1977 through 1983 and was a member of OSU’s wrestling team from

  between 1977 and 1981. He was sexually assaulted, abused, molested and/or harassed by Dr.

  Strauss once during a pre-season physical examination when he was 19 years old

         109.    Plaintiff John Doe 64 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1993 to 1998 and was a member of OSU’s gymnastics team during that

  time. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss numerous times

  during annual and other examinations from 1993 to 1996.

         110.    Plaintiff John Doe 65 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1996 to 2000. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at a medical appointment in 1996.

         111.    Plaintiff John Doe 66 is an adult male and a resident of Ohio. He attended The Ohio




                                                  22
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 23 of 371 PAGEID #: 2010




  State University as an undergraduate from 1978 to 1982 and was a member of OSU’s soccer team

  from 1978 to 1979. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss at

  a medical appointment in either 1978 or 1979.

         112.    Plaintiff John Doe 67 is an adult male and a resident of New York. He attended The

  Ohio State University from 1987 to 1989. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss at a medical appointment in the fall of 1987.

         113.    Plaintiff John Doe 68 is an adult male and a resident of California. He attended The

  Ohio State University from 1995 to 1996. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss at a medical appointment in the fall of 1995.

         114.    Plaintiff John Doe 69 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1991 to 1997. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at two medical appointments and multiple physical therapy treatments from 1991

  to 1993.

         115.    Plaintiff John Doe 70 is an adult male and a resident of Delaware. He attended The

  Ohio State University from 1994 to 1996. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss multiple times at OSU and at Dr. Strauss’ home from 1994 to 1995.

         116.    Plaintiff John Doe 71 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1993 to 2002. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss at multiple medical appointments from 1995 to 1996.

         117.    Plaintiff John Doe 72 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1986 to 1991. He was sexually assaulted, abused, molested and/or harassed

  by Dr. Strauss multiple times at OSU from 1986 to 1991.

         118.    John Doe 73 is an adult male and a resident of Ohio. He attended The Ohio State




                                                  23
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 24 of 371 PAGEID #: 2011




  University from 1989 to 1991. He was sexually assaulted, abused, molested and/or harassed by

  Dr. Strauss multiple times at OSU from 1989 to 1991.

          119.     Plaintiff John Doe 74 is an adult male and a resident of Maryland. He attended The

  Ohio State University from 1994 through 1999 and was a member of the gymnastics team from

  1994 to 1997. He was sexually assaulted, abused, molested and/or harassed by Dr. Strauss on four

  occasions during annual and other examinations from 1994 through 1996.

          120.     Plaintiff John Doe 75 is an adult male and a resident of North Carolina. He attended

  The Ohio State University from 1981 to 1985. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss multiple times at OSU from 1981 to 1984.

          121.     Plaintiff John Doe 76 is an adult male and a resident of Washington. He attended

  The Ohio State University from 1981 to 1985. He was sexually assaulted, abused, molested and/or

  harassed by Dr. Strauss multiple times at OSU from 1981 to 1984.

          122.     Plaintiff John Doe 77 is an adult male and a resident of Ohio. He attended The Ohio

  State University from 1980 to 1981, 1989 to 1990, and 1992 to 1995. He was sexually assaulted,

  abused, molested and/or harassed by Dr. Strauss at a medical appointment in the 1992-1993 school

  year.

          123.     Defendant The Ohio State University (“OSU”) was at all relevant times and

  continues to be a public university organized and existing under the laws of the State of Ohio.

          124.     Defendant OSU receives, and at all relevant times received, federal financial

  assistance and is therefore subject to Title IX of the Educational Amendments of 1972, 20 U.S.C.

  §1681, et seq.

                               COMMON FACTUAL ALLEGATIONS

          125.     Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

  fully stated here.


                                                    24
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 25 of 371 PAGEID #: 2012




                   Dr. Strauss’ History of Employment and Sexual Predation at OSU

         126.    OSU employed Dr. Strauss from approximately September 1978 through March

  1998. Dr. Strauss served in various positions at OSU, including, but not limited to: assistant

  professor of medicine, tenured associate professor, and full professor; associate director of the

  Sports Medicine Program; responsibilities in the Sports Medicine Clinic in OSU’s Student Health

  Services; treating physician at OSU’s Student Health Services; and team physician for at least five

  OSU sports teams.

         127.    Dr. Strauss was appointed to the OSU faculty as an Assistant Professor of Medicine

  in the Pulmonary Disease Division of the Department of Medicine in September 1, 1978. OSU

  promoted him to tenured Associate Professor in July 1983, and, in July 1992, OSU promoted him

  again from Associate Professor to Professor. He remained an OSU faculty member until he retired

  on March 1, 1998. While on the OSU faculty he had concurrent responsibilities in other OSU roles.

         128.    “Within months” of his September 1978 appointment, Dr. Strauss “began serving

  as a team physician to OSU student-athletes on an informal, volunteer basis. By October 1980,

  Strauss was appointed Associate Director of Sports Medicine in the Department of Preventive

  Medicine (unpaid), at which point he was spending approximately 20% of his time practicing

  clinical sports medicine with OSU varsity athletes at the Sports Medicine Clinic in Student Health,

  and worked daily in the late afternoon at the Larkins Hall training room.” Report at 34.

         129.    Dr. Bob Murphy, the Head Team Physician, “requested that the Athletics Director

  (Hugh Hindman) formally appoint Strauss as a team physician” in August 1981. Id.

         130.    Dr. Strauss served as a team physician until July 1996.

         131.    As a team physician, Dr. Strauss had regular contact with male student-athletes in

  baseball, cheerleading, fencing, football, gymnastics, ice hockey, lacrosse, soccer, swimming,




                                                  25
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 26 of 371 PAGEID #: 2013




  diving, water polo, tennis, track and field, cross country, volleyball, wrestling, and golf.

         132.    Dr. Strauss also worked as a physician at OSU’s Student Health Center, where he

  had access to the entire student population, not just student-athletes. According to the OSU-

  commissioned report, “Strauss provided medical treatment to students in the Student Health Center

  from roughly 1980 through early 1996, primarily in conjunction with the Sports Medicine Clinic

  and his role as a team physician.” Id. at 36. Dr. Strauss was formally appointed as a Student Health

  staff physician in the Men’s Clinic in July 1994. Id.

         133.    In January 1996, OSU placed Dr. Strauss on administrative leave and conducted an

  investigation. The investigation was based on sexual misconduct complaints from three students

  (one of whom was Plaintiff Snyder-Hill) that OSU had received between November 1994 and

  January 1996. In June 1996, OSU held a disciplinary hearing into these complaints without

  notifying the student complainants or permitting them to participate. See id. at 4, 145.

         134.    In August 1996, OSU declined to renew Strauss’ appointment with Student Health.

  OSU’s Student Health Services did not renew his contract and the Athletic Department terminated

  his employment agreement with the Athletics Department. Id. at 3-4. OSU, however, kept Dr.

  Strauss as a tenured faculty member and, after he voluntarily retired in 1998, OSU gave him

  emeritus status. Id. at 154.

         135.    Beginning his very first year of employment at OSU—and spanning his entire two-

  decade tenure—Dr. Strauss preyed on male students, voyeuring, fondling, groping, sexually

  assaulting, abusing, harassing, and raping them. He did so with OSU’s knowledge and support.

         136.    OSU facilitated Dr. Strauss’ abuse of male student-athletes by requiring them to

  undergo annual physical exams with Dr. Strauss in order to participate in OSU athletics and

  maintain their scholarships. OSU also facilitated Dr. Strauss’ abuse of male students in the general




                                                   26
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 27 of 371 PAGEID #: 2014




  student population by making Dr. Strauss a treating physician at OSU’s Student Health Center.

  OSU also facilitated Dr. Strauss’ abuse of those who worked at OSU during athletic events.

            137.   OSU also facilitated Dr. Strauss’ abuse of underage boys, including underage boys

  who participated in OSU athletics, in OSU’s summer sports camps for high school students and

  underage boys who visited OSU, by providing Dr. Strauss free access to underage boys with no

  supervision or oversight.

            138.   No matter the illness or injury, Dr. Strauss’ modus operandi during medical exams

  was always similar.

            139.   He required students to remove their pants so that he could perform invasive and

  medically unnecessary examinations of their genitals and/or rectum.

            140.   He groped and fondled students’ genitalia, often without gloves.

            141.   He performed unnecessary rectal examinations and digitally penetrated students’

  anuses.

            142.   He pressed his erect penis against students’ bodies.

            143.   He drugged and anally raped students.

            144.   He moaned while performing testicular exams.

            145.   He masturbated during or after the exams.

            146.   He made inappropriate and medically unnecessary comments about students’

  bodies, including comments on their physical appearance, heritage, skin tone, and physique. And

  he took pictures of students, purportedly for a musculature book he was writing.

            147.   During Dr. Strauss’ first year of employment, when an attending physician at

  OSU’s Student Health Center asked a wrestling team captain, Plaintiff David Mulvin, why he came

  to the Student Health Center instead of seeing Dr. Strauss, the wrestler explained that Dr. Strauss




                                                    27
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 28 of 371 PAGEID #: 2015




  had examined his genitals for 20 minutes and appeared to be trying to get him excited.

             148.   Another student-athlete’s experience exemplifies the pattern of Dr. Strauss’ sexual

  predation. The student recalled a physical exam with Dr. Strauss: “I’m sitting, and he straddled

  my thigh, mounted my thigh. Rubbed on my thigh. I was just frozen.” Dr. Strauss then told the

  athlete to undress so that he could check, purportedly, for a hernia. Dr. Strauss proceeded to inspect

  the student’s penis “in detail.”12

             149.   The next year, the student-athlete received his physical, yet again, from Dr. Strauss.

  Most of the 20-minute exam involved Dr. Strauss inspecting the student’s genitalia.13

             150.   The following year, the student-athlete received his physical from a different

  doctor. That physical lasted five minutes. There was no hernia test. The doctor did not make the

  student fully undress. Afterward, the student was perplexed: “Is that it?”14

             151.   The student-athlete was confused by Dr. Strauss’ behavior. But Dr. Strauss’

  authority as a medical professional and OSU’s official team doctor caused the student to doubt his

  instincts. And Dr. Strauss’ elevated position at OSU made him feel powerless to stop it.

             152.   Only after OSU publicly announced in 2018 that it was investigating allegations of

  sexual misconduct raised against Dr. Strauss (the “Investigation”) did the student realize that his

  discomfort had been justified, his instincts correct: Dr. Strauss had sexually abused him. He was

  relieved to learn that he wasn’t “crazy” for thinking something had been wrong.15



  12
     Kevin Stankiewicz, Former Ohio State athlete says he was sexually assaulted twice by former
  team doctor Richard Strauss, The Lantern (Apr. 6, 2018), available at
  https://www.thelantern.com/2018/04/former-ohio-state-athlete-says-he-was-sexually-assaulted-
  twice-by-former-team-doctor-richard-strauss/ (last visited July 26, 2018).
  13
       Id.
  14
       Id.
  15
       Id.


                                                     28
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 29 of 371 PAGEID #: 2016




                     Most OSU Students Did Not Know They Were Sexually Abused

          153.    The insidious nature of sexual abuse by a healthcare provider explains the

  Plaintiffs’ struggle to come to terms with Dr. Strauss’ abuse—and why this struggle is all too

  common among victims of physician-patient abuse. Most of Dr. Strauss’ victims did not realize

  these exams were sexually abusive until after OSU publicized its Investigation in 2018.

          154.    As the OSU-commissioned Report concedes, “[t]his case present[s] an intersection

  of two specific types of sexual abuse, both of which have generally not been associated with

  common conceptions of sexual abuse. Specifically, this case involve[s] doctor-patient sexual abuse

  and the sexual abuse of adult males.” Id. at 11 (emphasis in original).

          155.    The Report also acknowledges that “[p]atients often do not report sexual abuse

  committed by their doctors due to . . . confusion as to whether sexual abuse, in fact, occurred.” Id.

  Even as late as 2018/2019, 22 of the 177 students interviewed for the OSU-commissioned

  investigation still did not understand Strauss’ conduct constituted abuse, though the Report found

  they were abused. Id. at 38.

          156.    Multiple OSU witnesses, including former OSU doctors, have already conceded in

  sworn testimony that students could not have known Dr. Strauss was abusing them. They admit

  that patients do not know what is a “normal exam” because patients have a “lack of information”

  about what is medically appropriate, that it is normal for patients to be naked in front of doctors

  and for doctors to touch them, that “doctors are in a position of superior knowledge and authority”

  to patients, and that patients including OSU students trusted their doctor to do what was medically

  appropriate. For example, when a doctor tells a patient with a sore throat that he needs to check

  the lymph nodes in the patient’s genitals, the patient trusts the doctor’s experience and medical

  training; he trusts that it is medically appropriate to touch his genitals.




                                                     29
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 30 of 371 PAGEID #: 2017




            157.   Because laypersons can find it difficult to ascertain what conduct constitutes

  physician sexual abuse, Perkins Coie LLP—the law firm that prepared the OSU-commissioned

  Report—determined that it was “essential” to its investigation that it “consult with suitably

  qualified medical experts.” Those external experts were essential to “discern whether, and to what

  extent, Strauss’ physical examinations of student-patients exceeded the boundaries of what was

  appropriate or medically necessary.” Id. at 24.

            158.   As Dr. Grace testified:

                   Q.     Because this investigative team, a bunch of lawyers at a law
                          firm, they’re not going to know what's medically appropriate
                          or what's not medically appropriate, correct?
                   A.     Yes.
                   Q.     They need to consult medical experts to make that
                          determination?
                   A.     Yes.

            159.   Dr. Lombardo confirmed: “I don’t think the attorneys know what’s appropriate”—

  “medically appropriate”—because they are not “trained in medicine.” OSU students are similarly

  not trained in medicine and did not know what was medically appropriate.

            160.   A law firm with millions of dollars and experienced investigators could not

  determine whether patients were abused, without consulting “suitably qualified medical experts.”

  It is little wonder that so many Plaintiffs, most of whom were just college-aged men, did not know

  either.

                    OSU’s Knowledge and Facilitation of Dr. Strauss’ Sexual Predation

            161.   OSU played a key role in normalizing and perpetuating Dr. Strauss’ serial sexual

  abuse.

            162.   For instance, when Plaintiff Steve Snyder-Hill, a former OSU student sexually

  assaulted by Dr. Strauss, lodged a complaint about Dr. Strauss’ misconduct, the director of OSU’s




                                                    30
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 31 of 371 PAGEID #: 2018




  Student Health Services, Ted W. Grace, M.D., told him—falsely—that OSU had “never received

  a complaint about Dr. Strauss before.”16

            163.   In fact, OSU had received many complaints about Dr. Strauss before.

            164.   OSU learned of the abuse within Dr. Strauss’ very first year of employment. During

  the 1978-1979 wrestling season, Dr. Strauss fondled Plaintiff David Mulvin, a wrestling team

  captain, during a medical exam. Mulvin reported the incident to a doctor at OSU’s Student Health

  Center.17

            165.   The doctor did nothing.18

            166.   OSU did nothing.19

            167.   The abuse was well known within the athletics community at OSU. Strauss’

  inappropriate sexual behavior was “broadly witnessed and discussed in the Athletics Department.”

  Id. at 88. Perkins Coie found that “[m]ore than 50 individuals who were members of the OSU

  Athletics Department staff” knew about Dr. Strauss’ inappropriate sexual conduct. Id. (emphasis

  added).

            168.   Student complaints about Dr. Strauss poured in over the years. Male student after

  male student complained: “From roughly 1979 to 1996, male students complained that Strauss

  routinely performed excessive—and seemingly medically unnecessary—genital exams, regardless



  16
    Jennifer Smola, Complaint from former Ohio State student details abuse by Strauss in 1995,
  The Columbus Dispatch (July 19, 2018), available at http://www.dispatch.com/news/20180719/
  complaint-from-former-ohio-state-student-details-abuse-by-strauss-in-1995 (last visited July 26,
  2018).
  17
    Jean Casarez, Former OSU wrestler says Richard Strauss molested him in late 1970s, earliest
  such allegation, CNN (July 19, 2018), available at https://www.cnn.com/2018/07/18/us/former-
  osu-wrestler-richard-strauss-molestation-allegation/index.html (last visited July 22, 2018).
  18
       See id.
  19
       See id.


                                                   31
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 32 of 371 PAGEID #: 2019




  of the medical condition the student-patients presented.” Id. at 2-3.

          169.   It was also “broadly known within the Athletic Department that Strauss showered

  alongside the male students.” Id. at 2.

          170.   “[B]eing examined by Strauss was akin to being ‘hazed’ or was a ‘rite of passage.’”

  Id. at 88.

          171.   Older students told younger students to watch out for Dr. Strauss, giving him

  nicknames such as Dr. Jelly Paws, Dr. Nuts, Dr. Cough, and Dr. Levi’s (because he would tell the

  student to remove or pull down his jeans to access the student’s genitalia).

          172.   Student-athletes informed OSU athletic administrators and staff, including, but not

  limited to, Athletic Director Andy Geiger, Athletic Director Jim Jones, Athletic Director Hugh

  Hindman, Assistant Athletic Director Archie Griffin, Senior Associate Athletic Director Paul

  Krebs, Assistant Athletic Director Larry Romanoff, Assistant Athletic Director Richard Delaney,

  Assistant Director of Student Athlete Support Services John Macko, Track and Field Coach Frank

  Zubovich, Tennis Coach John Daly, Swimming Coach Dick Sloan, former Head Wrestling Coach

  Chris Ford, former Head Gymnastics Coach Peter Kormann, and Fencing Coach Charlotte

  Remenyik, that Dr. Strauss’ conduct seemed inappropriate and made them uncomfortable.

          173.   Other than Remenyik, these administrators did not take any action in response to

  the athletes’ complaints about Dr. Strauss.

          174.   Staff at OSU’s Student Health Center—including multiple Student Health

  Directors—were also aware of serious concerns about Dr. Strauss’ examinations of male students.

          175.   A 1982 draft report by the primary physician in the Student Health Center’s Sports

  Medicine Clinic, Dr. David Henderson, stated that “[Dr. Strauss] works for no one, answers to no

  one, and is accountable to no one.” Id. at 116. Dr. Henderson’s concerns, though admittedly




                                                   32
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 33 of 371 PAGEID #: 2020




  oblique, were serious enough to be escalated to Dr. Bob Murphy, the Head Team Physician and

  Director of OSU’s Sports Medicine Division, and to University President Edward Jennings. Dr.

  Forrest Smith—who served as acting director of Student Health from 1990 to 1991 and assistant

  medical director beginning in 1992—admitted that though Dr. Strauss was nominally under his

  “command,” Dr. Smith “didn’t control him.”

         176.    In fact, Dr. Murphy received at least five written reports about Dr. Strauss’

  misconduct—four from OSU Athletics Department staff and one from a student-athlete: (i)

  Assistant Athletic Director Larry Romanoff told Dr. Murphy in the late 1980s or early 1990s that

  there were rumors that Strauss was showering with the student-athletes; (ii) after a student

  announced to the training room in 1989 that Dr. Strauss administrated an inappropriate genital

  exam, an athletic trainer reported the student’s complaint to Dr. Murphy; (iii) in 1992 or 1993, Dr.

  Murphy asked a Team Physician to perform the wrestling team’s annual physical instead of Dr.

  Strauss due to “issues” about how Dr. Strauss performed genital exams and his continued presence

  in the showers; (iv) a student trainer reported concerns about Strauss’ examination methods to Dr.

  Murphy, apparently in 1979 or 1980; and (v) a student-athlete complained to Dr. Murphy that Dr.

  Strauss fondled his penis for an extended time during a routine annual physical. Id. at 100–02.

         177.    There is no documentation or information that Dr. Murphy did anything in response

  to any of the five complaints.

         178.    Instead, Dr. Murphy advised Dr. Strauss in approximately 1986 that there were

  persistent rumors about him. Id. at 95. Still, Dr. Murphy did not take action on student-athletes’

  complaints.

         179.    Dr. John Lombardo, the Head Team Physician/Medical Director of the OSU Sports

  Medicine and Family Health Center, testified that Dr. Murphy also knew that Strauss showered




                                                  33
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 34 of 371 PAGEID #: 2021




  with athletes and maintained a locker at Larkins Hall.        Dr. Murphy knew athletes were

  uncomfortable that Dr. Strauss showered naked with them. Yet Dr. Murphy did not want to

  confront Dr. Strauss.

         180.    In the winter of 1992 or spring of 1993, according to Dr. Lombardo’s sworn

  testimony, Dr. Murphy informed Dr. Lombardo that Dr. Strauss was showering with athletes in

  communal showers with eight or more men potentially showering at the same time. Dr. Murphy

  instructed Lombardo to “take care of this.” At that point, Dr. Murphy was Strauss’ supervisor; Dr.

  Lombardo was not.

         181.    Dr. Lombardo testified that he had a single conversation with Dr. Strauss. He

  claims he told him that it was “inappropriate” for him to be showering with students in communal

  showers and directed him to stop. Other than that single conversation, Dr. Lombardo took no

  further action. He admitted that he never spoke to the athletes, never spoke to the coaches, never

  conducted an investigation, and never reported the athletes’ concerns.

         182.    Dr. Lombardo admitted he never verified if Dr. Strauss did, in fact, stop showering

  with athletes after their single conversation. Dr. Strauss did not stop. Dr. Strauss continued to

  shower with athletes after winter 1992/spring 1993, as numerous athletes have reported.

         183.    Dr. John Lombardo also received and discarded other complaints about Dr. Strauss.

  An athletic trainer also told Dr. Lombardo in the early 1990s that Dr. Strauss made athletes

  uncomfortable and it was inappropriate for him to shower with students. A Graduate Assistant

  Trainer reported to Dr. Lombardo her “concerns about the rumors regarding Strauss” performing

  seemingly unnecessary genital exams and the fact that Strauss insisted on one-on-one exams with

  the students.” Id. at 103.

         184.    One nurse reported to Perkins Coie that Dr. Strauss’ examinations of male student-




                                                 34
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 35 of 371 PAGEID #: 2022




  patients were so much “longer than normal” that Student Health staff speculated “that Strauss was

  engaged in ‘sexual interaction’ with the male student-patients.” Id. at 121. In that time period, she

  also reported to two Student Health Directors (Dr. Doris Charles and Dr. Forrest Smith) that

  Strauss took longer than normal to conduct his examinations with student patients and raised

  concerns that “Strauss would bring students in without scheduling any appointments and would

  not create any records from the visit.” Id.        Both directors dismissed her concerns, though

  excessively long exams and unscheduled and unrecorded visits are a red flag for inappropriate

  conduct. Id. at 121-22. Dr. Grace, the Student Health Director at OSU beginning in 1992, knew

  before he even joined OSU that Dr. Strauss was rumored to have engaged in “inappropriate sexual

  touching of athletes.” Id. at 141. Dr. Grace admitted that he came to OSU “suspicious” of Dr.

  Strauss and was “surprised” to learn Dr. Strauss was assigned to Student Health. Id. Nonetheless,

  Dr. Grace allowed Dr. Strauss to staff the Student Health Men’s Clinic. Dr. Grace testified that he

  did not look into the “rumor” he heard about an OSU doctor sexually touching athletes: “that’s not

  the type of person I am. I just don’t engage.”

         185.    Dr. Grace further testified that Dr. Forrest Smith never told him about the nurse’s

  complaint about Dr. Strauss—which he admitted was a “pretty large failure.”

         186.    Dr. Grace admitted that he knew that Dr. Strauss’ practice was to do a genital exam

  on every male patient:

                 Q.        In fact, Dr. Strauss is the one and only doctor you had,
                           according to you, who did this full body inspection for every
                           complaint, right?
                 A.        Correct.

                 Q.        That's highly unusual medical practice, right?
                 A.        It's unusual.

                 Q.        Someone comes in with a, you know, bloody nose, you're
                           not supposed to check the genitals, right?



                                                    35
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 36 of 371 PAGEID #: 2023




                 A.     Correct.

         187.    Dr. Grace ignored this red flag. As Dr. Smith confirmed:

                 Q.     Okay. If you learned as a physician during your tenure at
                        OSU that another doctor was doing a complete genital exam
                        for a person that came in and complained of a sore elbow,
                        would that be appropriate?
                 A.     No.

                 Q.     Would that be a red flag?
                 A.     Yeah.

                 Q.     That’d be something that's worthy of investigation; correct?
                 A.     Big time.

         188.    Dr. Grace claimed to require Dr. Strauss to “call for a chaperone every time he was

  going to conduct a genital examination on a student in the Men’s Clinic.” Id. at 142. But “it is

  unclear why Grace believed that a ‘self-enforcing’ chaperoning requirement was an appropriate

  solution for Strauss, given that virtually every examination in the Men’s Clinic was likely to

  require a genital examination, due to the nature of the services offered there.” Id. at 143-144. In

  any event, Dr. Strauss stopped calling the chaperone, and Dr. Grace “never checked in with [the

  assigned chaperone] to determine whether Strauss was complying with the requirement, or to

  solicit [the chaperone’s] views on how the examinations were proceeding.” Id. at 142.

         189.    No later than 1994, Remenyik, the head coach for fencing, reported that male

  fencers were uncomfortable with Dr. Strauss and she complained that Dr. Strauss was “performing

  improper or unnecessary genital exams on her male student-athletes.” Id. at 92–93. Dr. John

  Lombardo, OSU’s Medical Director/Head Team Physician, recognized Remenyik’s concerns in a

  November 1994 letter to Senior Associate Athletic Director Paul Krebs. Dr. Lombardo’s letter

  stated he “investigated” Remenyik’s concerns, and concluded they were “based on rumors” that

  had been “generated for 10 years with no foundation.” Id. at 93. He described the “rumors” as




                                                  36
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 37 of 371 PAGEID #: 2024




  “pervasive.” Id. at 94.

         190.    OSU then had another physician—Dr. Trent Sickles—“assume the primary role as

  physician for the fencers.” Id. But still Dr. Strauss continued to serve as the team doctor for other

  sports. Dr. Lombardo he did not even ask the coaches or student athletes for those sports whether

  they had any concerns about Dr. Strauss.

         191.    According to Dr. Sickles’ sworn testimony, no one ever told him why he was

  replacing Dr. Strauss as the fencers’ team doctor. Dr. Sickles was kept in the dark about

  Remenyik’s concerns, the student-athletes’ concerns about Dr. Strauss showering with them, or

  the complaints about Dr. Strauss that Dr. Lombardo received from trainers. Dr. Lombardo and

  Dr. Murphy deliberately withheld that information to protect Dr. Strauss.

         192.    Dr. Lombardo claimed that Remenyik’s concerns were merely rumors, even

  though—according to his own testimony— Remenyik raised her concerns after Dr. Lombardo

  knew that Dr. Strauss was showering with student athletes.

         193.    But OSU did nothing to protect all of the other athletes and students who were being

  abused by Dr. Strauss. OSU did not do a formal investigation or take any disciplinary action

  against Dr. Strauss. OSU did not report the complaint to the State Medical Board of Ohio. OSU

  imposed a culture of silence: according to sworn testimony, complaints about Dr. Strauss in the

  Athletics Department could not be shared with Student Health—and vice versa. The Athletics

  Department received complaint after complaint, removed Dr. Strauss from treating the fencers,

  warned him not to shower with student athletes—yet never told anyone at Student Health about

  these glaring red flags. Likewise (as detailed further below), Student Health suggested (but did

  not require) a chaperone, received formal complaints that were so serious that Student Affairs

  administrators were involved—yet no one at OSU told Dr. Strauss’ supervisors at the Athletics




                                                   37
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 38 of 371 PAGEID #: 2025




  Department that they had any concerns about Dr. Strauss.

         194.    Multiple OSU doctors testified that, while Dr. Strauss worked at OSU, OSU had

  no policies or procedures to address, investigate, or report allegations of sexual assault.

         195.    OSU did not provide its employees with any training on sexual assault.

         196.    Dr. Strauss’ unorthodox touching during medical exams was such common

  knowledge that OSU’s coaching staff, trainers, and student-athletes knew him as “Dr. Jelly Paws,”

  “Dr. Nuts,” “Dr. Soft Hands,” and “Dr. Cough”—names that reflect his sexual predation.

         197.    OSU’s coaching staff, including tennis coach John Daly, regularly joked about Dr.

  Strauss’ examinations of male athletes. Daly threatened student-athletes that they would have to

  see Dr. Strauss, if they did not do what the coach asked. He also laughed about it being a student’s

  “turn to see Dr. Strauss.”

         198.    Dr. Strauss’ inappropriate examinations were well-known and discussed openly by

  OSU administrators and staff.

         199.    Rather than take the flood of complaints about Dr. Strauss seriously, OSU

  continued to require students to be treated by him, thereby supplying him an endless trough of

  victims.

         200.    Indeed, OSU told student-athletes that if they wanted to keep their scholarships or

  continue playing for OSU, they had to go to Dr. Strauss for their annual physical exams and

  medical treatment.

         201.    Many of Dr. Strauss’ victims were student-athletes on full scholarship, making

  them particularly vulnerable to his abuse. OSU’s requirement that athletes be examined and treated

  by Dr. Strauss forced them into an impossible Hobson’s choice: either suffer through Dr. Strauss’

  deeply uncomfortable, questionable examinations or forego their scholarships and educations.




                                                   38
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 39 of 371 PAGEID #: 2026




         202.       OSU’s requirement also put student-athletes in the unbearable position of choosing

  between their physical health in the short term and their psychological, emotional, and physical

  well-being in the long-term.

         203.       For instance, one student-athlete—an All-American wrestler—recalled that

  whenever he was injured, he had to decide: “Is this injury bad enough that I’m going to get

  molested for it?”20

         204.       Dr. Strauss’ abuse—which OSU allowed to continue unchecked throughout his

  long tenure—has traumatized many survivors for decades. Indeed, many survivors continue to be

  afraid to see doctors to this day, causing them to jeopardize their health and receive dangerous

  diagnoses late.

         205.       Dr. Strauss did not limit his abuse to the privacy of the exam room. He reigned over

  the locker rooms of Larkins Hall, the former OSU recreation center, where—in full view of OSU’s

  coaching staff and other employees—he harassed male student-athletes.

         206.       He read the newspaper naked in the male locker room, so that he could stare at

  student-athletes’ bodies.

         207.       He showered with student-athletes for hours at a time and several times a day.

         208.       On one occasion, he finished showering and was preparing to leave the locker room

  when one of his “favorite” wrestlers began to shower. Dr. Strauss undressed and joined the wrestler

  in the shower.21



  20
    Kantele Franko, Ex-athletes say Ohio State doc groped, ogled men for years, AP News (July 7,
  2018), available at https://www.apnews.com/355629efdd91432aadfca6d6b28c170c (last visited
  Oct. 23, 2019).
  21
    See First Amended Class Action Complaint at ¶ 135, John Doe, et al. v. The Ohio State
  University, No. 2:18-cv-00692 (S.D. Ohio Oct. 26, 2018), ECF No. 33 [hereinafter “Class Action
  Complaint”]), ¶ 135.


                                                     39
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 40 of 371 PAGEID #: 2027




             209.   Yet again, male student-athletes complained to OSU about Dr. Strauss’ conduct.

             210.   Yet again, OSU had an opportunity to stop the abuse, but did nothing.

             211.   And so, Dr. Strauss continued to terrorize OSU students with impunity.

             212.   Following Dr. Strauss’ lead, other OSU employees took full advantage of OSU’s

  indifference to sexual harassment and abuse.

             213.   For instance, some trainers were so “touchy feely” with the student-athletes that the

  athletes developed a practice of informing each other about which trainers to avoid.

             214.   A cohort of “voyeurs” flocked to Larkins Hall to gawk at the OSU student-athletes

  and masturbate while watching them shower.22

             215.   One wrestling head coach, Russ Hellickson, described the toxic culture at OSU as

  a “cesspool of deviancy.”23 He recalled, “Coaching my athletes in Larkins Hall was one of the

  most difficult things I ever did.”24

             216.   At times, Coach Russ Hellickson had to physically drag the voyeurs out of Larkins

  Hall.25 Although he pleaded with OSU to move the athletes to a private building,26 his pleas fell

  went unheard. Yet again, OSU did nothing to stop the abuse and harassment.

             217.   Though students and OSU staff complained about Dr. Strauss for decades, it was

  not until 1996 that the complaints let to a formal investigation.

             218.   Shortly after Dr. Lombardo’s November 1994 finding that the fencing team’s


  22
    Rachael Bade & John Bresnahan, ‘A cesspool of deviancy’: New claims of voyeurism test
  Jordan denials, POLITICO (July 6, 2018), available at https://www.politico.com/story/
  2018/07/06/jim-jordan-harassment-ohio-state-wrestling-699192 (last visited July 26, 2018).
  23
       Id.
  24
       Id.
  25
       Id.
  26
       Id.


                                                     40
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 41 of 371 PAGEID #: 2028




  complaints were “unfounded,” two male patients of the Student Health Men’s Clinic—Plaintiff

  Snyder-Hill (“Student B” in the Perkins Coie Report) and another student (“Student A” in the

  Perkins Coie Report)—separately complained about Dr. Strauss’ inappropriate genital exams in

  January 1995.

         219.     Dr. Ted Grace, the Director of Student Health, wrote a report stating he had created

  a consent form as a result of Student A’s complaint.

         220.     Snyder-Hill reported to Student Health that, Dr. Strauss, among other things,

  pressed his erect penis against him during his medical examination.

         221.     After Plaintiff Snyder-Hill complained about Dr. Strauss’ inappropriate exams

  (detailed further below), shortly after Student A’s complaint, Dr. Grace falsely claimed that

  Student Health had never received a complaint about Dr. Strauss and claimed all complaints were

  maintained in a quality assurance file. He also falsely claimed that, as a result of Plaintiff Snyder-

  Hill’s complaint, Student Health was creating a consent form, but apparently Dr. Grace was

  already creating this form as a result of Student A’s complaint.

         222.     Despite the two complaints brought against Strauss in January 1995, neither Dr.

  Grace nor anyone at Student Health or at OSU took any meaningful action to stop this sexual

  predator. No one at OSU called police, 911, or the Medical Board. No one took any disciplinary

  action. No one informed students or the public. No one informed anyone in the Athletics

  Department, where Strauss was still the team doctor for a number of teams. No one did any

  meaningful investigation, for example inquiring whether any other student or patient had been

  sexually abused. No one made any serious attempt to monitor Strauss with other students or

  patients. Dr. Grace never even thought to observe one of Strauss’ examinations. No one followed

  up with Strauss to see if he was doing appropriate examinations.




                                                   41
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 42 of 371 PAGEID #: 2029




         223.   To this day, Dr. Grace insists he did the right thing in not reporting Dr. Strauss to

  law enforcement.

         224.   However, Dr. Grace regularly informed Vice President of Student Affairs Mary

  Daniels about Dr. Strauss’ sexual abuse in their weekly meetings.

         225.   Dr. Sickles testified that an OSU doctor should have reported this conduct to the

  Medical Board:

                Q.      And would you report that to the Medical Board?
                A.      Yes.

                Q.      And you'd do that immediately?
                A.      Yes.

                Q.      And any doctor in Ohio should have known that, right?
                A.      Yes.

                Q.      Back in the seventies, the eighties and the nineties, right?
                A.      Yes.

                Q.      And any doctor who failed to do that failed their obligations,
                        right?
                A.      Yes.

                Q.      And so is there any excuse for a medical doctor at Ohio State
                        University, learning about a patient who had Dr. Strauss
                        press his erect penis against him in January 1995, is there
                        any excuse for that doctor not reporting that to the Medical
                        Board any time in 1995? It's pretty outrageous, isn't it?
                A.      It sounds outrageous to me, yes.

         226.   To the contrary, not only did no one report Dr. Strauss in 1995, OSU gave Dr.

  Strauss “Exceptional” and “Excellent” ratings on his 1995 OSU Administrative & Professional

  Staff Performance.

         227.   Why would OSU give a known sexual predator an exceptional performance

  evaluation? In a June 1996 memo to OSU’s counsel and to OSU administrator David Williams

  (who reported directly to the OSU’s President), Dr. Grace explained: “For legal reasons, we would



                                                  42
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 43 of 371 PAGEID #: 2030




  never mention a serious allegation against a physician on their evaluation form, which was a

  permanent part of their personnel record.”

         228.     As Dr. Grace testified, it was “the policy in student health that you would not

  mention a serious allegation, such as sexual misconduct, in an evaluation form.”

         229.     The reason, Dr. Grace admits, was to cover-up the abuse, prevent the public

  (including OSU students) from learning about the abuse, and protect the doctor, in this case, Dr.

  Strauss. Personnel evaluations, Dr. Grace noted, were potentially accessible via a public records

  request.

         230.     Not only did Dr. Grace hide Dr. Strauss’ abuse from the public, Dr. Miller—Dr.

  Strauss’ direct supervisor who performed the 1995 performance evaluation—testified that Dr.

  Grace intentionally “kept him in the dark” about students’ complaints about Dr. Strauss’ abuse.

  According to Dr. Miller, Dr. Grace had never told him that students had complained about

  inappropriate sexual conduct and he would not have provided the exemplary performance review

  had he known.

         231.     Dr. Strauss never received a bad performance review at Student Health and no

  sexual abuse allegation was ever mentioned.

         232.     A year later, in January 1996, a third student complained in January 1996 that Dr.

  Strauss fondled his genitals and asked him sexually inappropriate questions.

         233.     Finally, after years of complaints, this cluster of complaints caused OSU to place

  Dr. Strauss on administrative leave in January 1996 and launch a Student Affairs investigation into

  the November 1994 complaints from the fencing team, the two January 1995 complaints, and the

  January 1996 complaint. As part of its investigation, OSU apparently did not investigate the history

  of complaints about Strauss in the Athletics Department. Id. at 147-148.




                                                  43
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 44 of 371 PAGEID #: 2031




         234.    Still, no one at OSU reported Dr. Strauss to the Medical Board.

         235.    To the contrary, in April 1996, Dr. Strauss filed a complaint against Dr. Grace with

  the Medical Board.

         236.    While investigating Dr. Strauss’ complaint, the Medical Board on its own learned

  of sexual abuse complaints against Strauss, and self-initiated an investigation into Strauss.

         237.    The Medical Board then interviewed Dr. Grace, who admitted that “there are many

  male athletes that have been abused by Dr. Strauss.”

         238.    Dr. Grace later testified that, by “many,” he meant: “three, four, five, six.

  Whatever.”

         239.    In June 1996, OSU held a disciplinary hearing into these complaints without

  notifying the student complainants or permitting them to participate.

         240.    A few weeks after the hearing, in July 1996, Dr. Lombardo informed Dr. Strauss

  that OSU’s Athletics Department was terminating his employment. In August 1996, OSU decided

  not to renew his Student Health Services Appointment “based on three complaints by students in

  a period of 13 months.” Id. at 150.

         241.    When informing Dr. Strauss that his Student Health Services Appointment was not

  being renewed, OSU was clear to Dr. Strauss that his faculty appointment would continue.

         242.    “Strauss remained employed at the University as a tenured professor in the School

  of Public Health.” Id. at 146.

         243.    OSU concealed the reason that it did not renew Dr. Strauss’ Student Health Services

  contract and terminated Dr. Strauss’ employment in the Athletics Department.                    OSU

  administrators did not document the findings of the June 1996 disciplinary hearing, according to

  sworn testimony—though it would have been standard to do so.




                                                   44
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 45 of 371 PAGEID #: 2032




         244.    Even after OSU’s Student Health suspended Dr. Strauss in January 1996 as a

  treating physician, OSU administrators hid the reason why it was investigating Strauss and placing

  him on leave, according to Dr. Lombardo’s and Dr. Miller’s sworn testimony. OSU administrators

  did not inform the Athletics Department why his Student Health contract was not renewed.

         245.    Dr. Lombardo testified that it would have been “important to know” that Dr. Strauss

  was being investigated for sexual misconduct, because it would have helped him “protect the

  athletes.” But OSU hid that information to protect Dr. Strauss and itself.

         246.    Dr. Lombardo testified that OSU students never even knew that OSU terminated

  Dr. Strauss from the Athletics Department over the summer: “doctors come and go,” so it would

  not have been “unusual” for students to “have a new doctor” in the fall of 1996.

         247.    OSU also actively concealed Dr. Strauss’ abuse by not investigating or attempting

  to identify the students Dr. Strauss harmed. Dr. Grace told the Medical Board that “there are many

  male athletes that have been abused by Dr. Strauss.” Yet numerous OSU doctors confirmed that

  OSU took no action to identify the students victimized by Dr. Strauss. OSU did not attempt to

  identify these “many” male athletes so it could conceal the extent of Dr. Strauss’ abuse and how

  the university had enabled his predation.

         248.    OSU further concealed Dr. Strauss’ abuse by destroying medical records. Even

  after OSU determined that Dr. Strauss was a sexual predator, it destroyed evidence of Dr. Strauss’

  sexual predation. OSU’s standard policy at the time was to preserve patient records for seven years,

  unless there was a reason to maintain the patient records. Yet at no point in 1995 (when Student

  A and B complained), in 1996 (when OSU suspended Dr. Strauss and then terminated his contract),

  or thereafter did OSU stop its policy of destroying records once they were seven years old,

  according to the testimony by numerous OSU doctors.




                                                  45
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 46 of 371 PAGEID #: 2033




         249.   As late as February 1997, Dr. Strauss was a member of the appointments,

  promotion, and tenure committee of the OSU School of Public Health, which, among other things,

  was reviewing a faculty appointment for Dr. Grace.

         250.   Here is how Dr. Grace put it:

                Q.      Should Dr. Strauss have any position of authority
                        whatsoever at Ohio State after January 1996, in your
                        opinion?
                A.      Not in my opinion.

                Q.      Why not?
                A.      Because he was found not fit for clinical practice.

                Q.      Because he was a sexual predator, right?
                A.      Yes.

                Q.      So you had this sexual predator who was employed by Ohio
                        State University for a couple of years after it was clear to you
                        that he was a sexual predator, right?
                A.      Yes.

                Q.      And that is -- what word would you use to describe OSU’s
                        decision to keep this man for all of those years?
                A.      Unfortunate.

         251.   In October 1997, Dr. Strauss announced that he intended to retire.

         252.   Randall Harris, the Acting Director of the School of Public Health, recommended

  that Dr. Strauss receive emeritus status upon retirement “based on his long-standing service,

  commitment, and national and international achievements.” Id. at 6.

         253.   Harris recommended that Dr. Strauss receive emeritus status upon retirement,

  though he was aware that a student-patient at Student Health had complained about Dr. Strauss’

  treatment of his STD, that the complaint was serious enough to result in a hearing, and that Dr.

  Strauss was removed from Student Health and Athletics.

         254.   Ronald St. Pierre, the Vice Dean and Secretary for the College of Medicine and




                                                  46
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 47 of 371 PAGEID #: 2034




  Associate Vice President of Health Sciences and Academic Affairs, also recommended Dr. Strauss

  receive an emeritus appointment, though he was aware of the 1996 Student Affairs disciplinary

  action against Dr. Strauss.

         255.    Dr. Strauss retired effective March 1, 1998.

         256.    Upon his retirement, OSU’s Board of Trustees bestowed on him the honorific

  appointment of Faculty Emeritus in the University's School of Public Health. Id. at 154.

         257.    Even Dr. Grace calls that decision “crazy.”

         258.    In allowing Dr. Strauss to retire and receive a Faculty Emeritus appointment, OSU

  actively concealed both Dr. Strauss’ abuse and the university’s role in enabling his predation.

         259.    As OSU Dr. William Malarkey testified, terminating Dr. Strauss or revoking his

  tenure would have alerted students that Dr. Strauss’ conduct may not have been appropriate.

                         Q. A student hearing that a professor retired would have no cause for alarm,
                         correct?
                         A. Yes.

                         Q. And a student hearing that a professor received emeritus status would
                         have no cause for alarm?
                         A: Yes.

                         Q. And to the contrary, if a student hears that a professor's tenure was
                         revoked, that could create cause for alarm, right?
                         A: Yes.

         260.    While Dr. Strauss was on administrative leave in March 1996, he began considering

  opening a private, off-campus medical clinic specializing in men’s issues.

         261.    Dr. Strauss spoke to St. Pierre about his plans for opening this men’s clinic. St.

  Pierre said “there would be no problem” with Dr. Strauss opening that private men’s clinic. Id. at

  151.

         262.    Dr. Strauss did, in fact, open that men’s clinic off-campus clinic near OSU’s




                                                  47
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 48 of 371 PAGEID #: 2035




  campus to treat “common genital/urinary problems”—even though he was trained as a

  pulmonologist—and solicited male students for sexual health treatment in OSU’s student

  newspaper. He began seeing patients there in September 1996.

          263.     OSU did nothing to protect students from being abused by Dr. Strauss at the men’s

  clinic, though it had removed him from working at the Student Health Center because of a sexual

  misconduct complaint.

          264.     OSU’s deliberate indifference is beyond dispute. “Despite the persistence,

  seriousness, and regularity of such complaints [from male students between 1979 and 1996], no

  meaningful action was taken by the University to investigate or address the concerns until January

  1996 . . . .” Id. at 3.

            No OSU Student Could Have Known OSU’s Responsibility For The Abuse

          265.     OSU hid the extent of Dr. Strauss’ abuse, the repeated complaints OSU received,

  and its indifferent response from its students. Dr. Grace, who was in an important position at OSU,

  claimed to have no knowledge of these widespread complaints about Dr. Strauss. He admitted

  that an OSU student would be even more in the dark:

                   Q.       Is there any way any Ohio State student could have known
                            that their university failed on the job for 20 years to get rid
                            of this sexual predator?
                   A.       I don’t know of any way.

          266.     Similarly, Dr. Miller testified:

                   Q.       And is there any way OSU – any OSU student could have
                            known that Dr. Strauss was a sexual predator against
                            students for over 20 – for approximately 20 years before
                            OSU got rid of him?
                   A.       I don’t believe they would have known.

          267.     None of the Plaintiffs knew, or had reason to know, of OSU’s role in Dr. Strauss’

  sexually abusive medical examinations. None of the Plaintiffs knew, or had reason to know, that



                                                      48
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 49 of 371 PAGEID #: 2036




  OSU had received complaints—for years—about Dr. Strauss’ conduct. None of the Plaintiffs

  knew, or had reason to know, that OSU failed to appropriately investigate, remedy, and respond

  to years of complaints. None of the Plaintiffs knew, or had reason to know, that OSU failed to

  adequately supervise Dr. Strauss, even after learning that he posed a substantial risk to the safety

  of male students and student-athletes. None of the Plaintiffs knew, or could have known, that in

  1996, OSU declined to renew Strauss’ appointment with Student Health and the Athletic

  Department terminated his employment agreement because OSU “recogniz[ed] . . . the severity

  and pervasiveness of Strauss’ abuse.” Medical Board Report at 3. None of the Plaintiffs knew, or

  had reason to know, that OSU administrators were on notice of Dr. Strauss’ pervasive sexual abuse,

  or that OSU administrators were deliberately indifferent to that pervasive sexual abuse.

         268.    Dr. Strauss committed suicide in 2005. After Dr. Strauss committed suicide, Dr.

  Lombardo lauded him as “one of the leaders in sports medicine,” and highlighted “his care and

  concern for athletes.”

         269.    The effects of his abuse, and OSU’s complicity in it, survive in the lives of his

  victims.

                                    OSU’s Commissioned Investigation

         270.    In April of 2018, approximately forty years after students first began complaining

  about Dr. Strauss’ abuse, OSU announced that it was opening an investigation into student-

  athletes’ allegations of sexual misconduct by Dr. Strauss dating back to the late-1970s.

         271.    OSU opened this investigation in 2018 after one or more former student-athletes

  (again) informed OSU of Dr. Strauss’ sexual abuse.

         272.    Until OSU opened its investigation in April of 2018, most of the Plaintiffs did not

  understand that Dr. Strauss had sexually assaulted and harassed them in the guise of providing




                                                  49
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 50 of 371 PAGEID #: 2037




  necessary and appropriate medical care. And none of them knew, or had any reason to know, of

  the role that OSU played in facilitating Dr. Strauss’ abuse. This is because OSU ignored, rebuffed,

  and concealed complaints about Dr. Strauss, preventing the Plaintiffs from discovering their claims

  against OSU.

         273.    The appointed Special Counsel to OSU, Porter Wright Morris & Arthur LLP,

  retained Perkins Coie LLP (“Perkins Coie”) on April 27, 2018. Id. at 1.

         274.    On OSU’s behalf, Perkins Coie conducted a massive factual investigation of sexual

  misconduct allegations raised against Dr. Strauss. Perkins Coie evaluated, first, “allegations that

  Strauss committed acts of sexual misconduct against members of the OSU community.” Id. at 1.

  Second, Perkins Coie evaluated “whether ‘the University’ had knowledge of such allegations

  against Strauss” while he was employed by OSU. Id.

         275.    Perkins Coie spent $6.2 million and 12 months on their investigation.

         276.    Perkins Coie reviewed 825 boxes of records from OSU and collected records from

  sources outside the University. They interviewed 520 witnesses, including 177 survivors.

         277.    Perkins Coie’s 182-page Report reaches two striking conclusions: First, finding the

  survivors uniformly credible, it found that “Strauss sexually abused at least 177 male student-

  patients he was charged with treating as a University physician.” Id. Perkins Coie concluded that

  “at least” 177 men were abused because they only interviewed 177 male students—had they

  interviewed more survivors they undoubtedly would have concluded that Dr. Strauss abused far

  more than 177 men. Perkins Coie did not interview the majority of the Plaintiffs in this action.

         278.    Second, Perkins Coie found that OSU “personnel had knowledge of Strauss’

  sexually abusive treatment of male student-patients as early as 1979.” Id.

         279.    The Perkins Coie report provides detailed, credible evidence of Dr. Strauss’ serial




                                                  50
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 51 of 371 PAGEID #: 2038




  sexual predation and OSU’s institutional indifference to complaints about Dr. Strauss.

             280.    Yet OSU is in “damage control mode.” It does not want to be held fully accountable

  for employing a serial sexual predator and perpetuating his abuse of students for two decades.

             281.    But enough is enough. Remedial action to help the survivors of Dr. Strauss’ sexual

  predation is long overdue, as is systemic institutional change to ensure that something like this

  never happens again to another OSU student.

                          OSU’s Pattern of Indifference to Sexual Harassment and Abuse

             282.    OSU’s culture of indifference to the safety and well-being of its students has caused

  sexual violence to flourish at OSU for the last four decades. This toxic culture, which has drawn

  the attention and censure of the federal government, continues to thrive to this day.

             283.    On June 23, 2010, the United States Department of Education’s Office for Civil

  Rights (“OCR”) initiated a review of OSU’s compliance with Title IX. With the federal

  government peering over its shoulder, OSU rushed to revise its sexual abuse policies and

  procedures.27 Nevertheless, on September 11, 2014, after a four-year-long review of OSU, OCR

  announced that the university had violated Title IX.28

             284.    Specifically, OCR found that OSU’s policies and procedures were confusing and

  inconsistent, failed to designate timeframes for the completion of major stages of sexual abuse

  investigations, and failed to ensure that complainants were afforded equal opportunity to

  participate in the grievance process, in violation of Title IX.29

             285.    OCR also found that students were confused about how and where to report


  27
       OCR Findings Letter, supra note 4, at 24.
  28
       Id. at 1.
  29
       Id. at 1, 9, 26.
  cont’d on next page


                                                      51
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 52 of 371 PAGEID #: 2039




  incidents of sexual harassment and assault.30

            286.        OCR likewise found that OSU’s procedures “inappropriately suggest and, in some

  instances, seem to require that parties work out alleged sexual harassment directly with the accused

  harasser prior to filing a complaint with the University.”31

            287.        In some cases, OCR was unable even to reach a determination about whether OSU

  adequately responded to complaints because OSU’s complaint files were so sloppy and

  indecipherable.32

            288.        In order to close the federal government’s review, OSU entered into a resolution

  agreement with OCR. That agreement required OSU, in part, to disseminate information to educate

  students and staff about Title IX’s prohibition against sexual abuse and harassment, and how to

  report incidents. It also required OSU to revise its policies and procedures to eliminate the

  requirement that students “work out” sexual harassment and abuse directly with their abuser. And

  it required OSU to provide mandatory training on sexual abuse to students and staff.33

            289.        After the federal government initiated its investigation into OSU’s practices, OSU

  began its own investigation into a sexual harassment complaint concerning its Marching Band.

            290.        OSU’s internal investigation found that the Marching Band’s culture facilitated

  sexual harassment and created a sexually hostile environment for its students.34 Students in the


  30
       Id. at 10.
  31
       Id. at 25.
  32
       Id. at 19, 27.
  33
    Id. at 27-29; see also Resolution Agreement, Ohio State University, OCR Docket #15-10-
  6002, available at https://www2.ed.gov/documents/press-releases/ohio-state-agreement.pdf (last
  visited July 24, 2018).
  34
    Ohio State University Investigation Report, Complaint against Jonathan Waters, Director of
  the OSU Marching Band 1 (July 22, 2014), available at http://www.documentcloud.org/
  documents/1235398-osu-investigation-report-complaint- against.html (last visited July 21, 2018)
  cont’d on next page


                                                        52
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 53 of 371 PAGEID #: 2040




  Marching Band were called sexual nicknames, like “Boob Job” and “Twinkle Dick,” and pressured

  to participate in an annual nude Marching Band tradition.35 Students felt that the Marching Band’s

  culture was sexualized and an “old guys” club, and that it operated under a “culture of

  intimidation,” which culminated in at least one known sexual assault as well as sexual

  harassment.36 Most damningly, the investigation found that OSU had notice of the hostile

  environment but had failed to do anything about it.37

            291.       A year after OCR found OSU non-compliant with Title IX, the University launched

  an initiative designed to “ensure Ohio State is a national leader” in preventing and responding to

  sexual abuse.38

            292.       If only OSU’s actions were as good as its words.

            293.       In 2014, during a diving meet, OSU received a report that OSU assistant diving

  coach Will Bohonyi was sexually abusing a minor in OSU’s Diving Club. Inexplicably, OSU

  allegedly sent the victim—not the perpetrator—home from the meet.39

            294.       OSU then allegedly failed to take action to address the hundreds of naked

  photographs of the victim engaged in sexual acts that Coach Bohonyi had forced her to take.40

  These photographs—child pornography—allegedly sat in OSU’s possession for some four years.41



  [hereinafter “OSU Report regarding Complaint against Waters”].
  35
       Id. at 4-5.
  36
       Id. at 11-12.
  37
    OCR Findings Letter, supra note 4, at 2; OSU Report regarding Complaint against Waters,
  supra note 35, at 1.
  38
       OSU Plan, supra note 5.
  39
       Diving Complaint, supra note 6, at ¶¶ 272, 274-75.
  40
       Id. at ¶¶ 176-180, 260-62.
  41
       Id. at ¶ 180.
  cont’d on next page


                                                       53
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 54 of 371 PAGEID #: 2041




           295.    Revelations of OSU’s ongoing culture of abuse continue to accumulate. For

  instance, in June of 2018, OSU was forced to shutter its sexual assault prevention and response

  unit after concerns emerged that unit employees had told victims of abuse they were “lying,”

  “delusional,” and had “an active imagination.”42 Other victims were denied services because they

  would not disclose the identity of their attackers.43 An independent audit of that unit revealed that

  it failed to report 57 potential felonies that it was required to report to law enforcement—felonies

  that likely involve sexual assault.44

           296.    On August 8, 2018, OCR initiated yet another investigation into OSU’s compliance

  with Title IX—this time involving OSU’s response to students’ allegations of sexual misconduct

  by Dr. Strauss, the subject of this lawsuit.

           297.    Despite all evidence to the contrary—a federal investigation finding Title IX

  violations, numerous student complaints, internal reports, witnesses, and more—OSU persists in

  claiming it is and has been “a leader” on issues of sexual abuse.45 The survivors of its four decades

  of indifference beg to differ.

                               SPECIFIC FACTUAL ALLEGATIONS

           298.    Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

  fully stated here.



  42
    Jennifer Smola, Ohio State closes sexual-assault center, fires 4 after complaints, The
  Columbus Dispatch (June 20, 2018), http://www.dispatch.com/news/20180619/ohio-state-closes-
  sexual-assault-center-fires-4-after-complaints (last visited July 26, 2018); Bauer-Wolf, supra
  note 8..
  43
       See Bauer-Wolf, supra note 8.
  44
     Smola, Ohio State’s troubled sexual assault center failed to report 57 potential felonies, audit
  finds, supra note 9.
  45
    Smola, Ohio State closes ‘failed’ program, takes another hard look at Title IX policies, supra
  note 8.


                                                    54
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 55 of 371 PAGEID #: 2042




                                      STEVE SNYDER-HILL

         299.    Steve Snyder-Hill (then named Steve Hill) was a student at OSU from 1991 through

  2000. He was also a student-employee in graduate school at OSU from 1998-2000.

         300.    Snyder-Hill was examined by Dr. Strauss once, on or about January 5, 1995, at

  OSU’s Student Health Center (“Student Health”).

         301.    Snyder-Hill went to Student Health to have a lump in his chest checked.

         302.    The triage nurse there recommended that Snyder-Hill see Dr. Strauss, which he did.

         303.    Snyder-Hill was alone in the room with Dr. Strauss.

         304.    Dr. Strauss told Snyder-Hill that he needed to remove all of his clothes, so that Dr.

  Strauss could perform a full medical exam.

         305.    Snyder-Hill complied with this request.

         306.    During the examination, Dr. Strauss made inappropriate comments to Snyder-Hill

  and asked inappropriate questions about Snyder-Hill’s sexual and personal desires, which made

  Snyder-Hill very uncomfortable. These comments and questions included asking Snyder-Hill if he

  was gay, whether he had trouble sleeping with just one person, and whether he sexually desired to

  do something else; and telling Snyder-Hill that he worked with AIDS patients and was the doctor

  for the athletic department. Snyder-Hill felt as if Strauss was testing him to see how he would react

  to being in an uncomfortable position.

         307.    When Dr. Strauss told Snyder-Hill that he needed to check Snyder-Hill’s testicles,

  Snyder-Hill felt very uncomfortable and said this was not necessary because his regular doctor had

  recently done this.

         308.    Dr. Strauss insisted on doing both testicular and rectal examinations, ignoring

  Snyder-Hill’s statements that he did not need those exams, and Dr. Strauss performed both exams

  on Snyder-Hill before checking the lump in Snyder-Hill’s chest.


                                                   55
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 56 of 371 PAGEID #: 2043




          309.   Dr. Strauss fondled Snyder-Hill for an unnecessarily long period of time. Dr.

  Strauss put his face so uncomfortably close to Snyder-Hill’s genital area during the prolonged

  examination that Snyder-Hill could feel Dr. Strauss breathing on his genitals. The rectal exam

  involved Dr. Strauss digitally penetrating Snyder-Hill’s rectum with his finger. Dr. Strauss did not

  wear gloves at any point during the examination.

          310.   Snyder-Hill felt very uncomfortable and powerless throughout Dr. Strauss’

  examination. Snyder-Hill felt intimidated and became afraid to voice a concern.

          311.   This escalated when Dr. Strauss asked Snyder-Hill to lay down on the table, then

  leaned over to finally check the lump in Snyder-Hill’s chest—the only reason Snyder-Hill sought

  medical attention. Dr. Strauss massaged Snyder-Hill’s chest for a prolonged time, initially

  brushing his groin against Snyder-Hill’s side, but as he kept rubbing Snyder-Hill’s chest, Dr.

  Strauss got much more aggressive, pushing his pelvic area up against Snyder-Hill’s side and

  holding it there. Snyder-Hill could feel Dr. Strauss’ erect penis pressed against him. Dr. Strauss

  kept himself pressed against Snyder-Hill for a prolonged time while rubbing and fondling his chest.

          312.   Snyder-Hill was shocked by this and felt that Dr. Strauss was trying to manipulate

  and intimidate him. As a result, Snyder-Hill could not look Dr. Strauss in the eyes during the exam

  or afterwards. Snyder-Hill felt very intimidated by Dr. Strauss.

          313.   The examination by Dr. Strauss weighed heavily on Snyder-Hill afterwards. He felt

  very uncomfortable and upset, and thought the examination was inappropriate. He also felt guilty

  that he had let Dr. Strauss touch him. He thought Dr. Strauss’ topics of conversation were flirty

  and that, if Snyder-Hill had given Dr. Strauss a signal to proceed sexually, Dr. Strauss would have

  acted on it.

          314.   The next day, on January 6, 1995, Snyder-Hill called Student Health to lodge a




                                                  56
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 57 of 371 PAGEID #: 2044




  complaint about Dr. Strauss. He spoke with the Assistant Director of Student Health, Judy Brady,

  who took notes on his oral complaint. The complaint is memorialized in a “Patient Comment”

  form dated January 6, 1995.

         315.    Brady told Snyder-Hill that someone would get back to him. Snyder-Hill said he

  wanted to speak with the top person at Student Health.

         316.    Dr. Ted Grace, Director of Student Health, called Snyder-Hill in response to the

  complaint Snyder-Hill made with Judy Brady. Dr. Grace said he had spoken with Dr. Strauss about

  Snyder-Hill’s complaint, Dr. Strauss denied rubbing against Snyder-Hill with an erection, and Dr.

  Strauss said he was just doing his job during the examination. Snyder-Hill said Dr. Grace was

  taking Dr. Strauss’ side and that Snyder-Hill felt helpless and powerless in this situation because

  it was his word against Dr. Strauss’. Snyder-Hill demanded further action, so Dr. Grace arranged

  a meeting.

         317.    At some point between January 5 and January 24, 1995, Snyder-Hill, accompanied

  by his then-boyfriend, participated in a two-hour, in-person meeting with Dr. Grace, Dr. Strauss,

  and Dr. Louise Douce, OSU’s Director of Counseling and Consulting Services. Snyder-Hill

  brought his boyfriend as a witness, which he felt was necessary because Dr. Strauss had denied

  any wrongdoing and Dr. Grace had supported Dr. Strauss’ position during their prior telephone

  conversation. During the in-person meeting, Drs. Grace and Douce required that Snyder-Hill

  recount his allegations about Dr. Strauss’ inappropriate and abusive conduct during the January 5,

  1996 examination. OSU’s insistence that Snyder-Hill detail his abuse in the presence of his abuser

  was traumatic and psychologically harmful for Snyder-Hill.

         318.    After Snyder-Hill explained what Dr. Strauss had said and done in the examination,

  Dr. Strauss responded with pretextual and false explanations for his inappropriate statements and




                                                  57
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 58 of 371 PAGEID #: 2045




  conduct. Snyder-Hill replied that he did not believe Dr. Strauss’ explanations. As the meeting

  progressed, Dr. Strauss’ demeanor escalated to anger, then rage. When Snyder-Hill explained that

  Dr. Strauss had pressed his erect penis into him, Dr. Strauss slammed his hand on the table and

  screamed directly at Snyder-Hill that Snyder-Hill was trying to destroy his reputation and career.

  Dr. Grace and Dr. Douce looked shocked by Dr. Strauss’ outburst, but said nothing. At the end of

  the meeting, Dr. Douce said it appeared that the incident was just a misunderstanding, she was

  very confident that “Dr. Strauss was not guilty of any wrongdoing,” and Snyder-Hill had just been

  confused and mistaken about Dr. Strauss’ intentions. Id. at 129. Snyder-Hill told them that he

  didn’t accept their conclusion, was unhappy with the result, and needed to go home and consult

  with his boyfriend on what to do next.

         319.    Dr. Grace called Snyder-Hill on January 24, 1995, as a follow-up to the meeting.

  Snyder-Hill told Dr. Grace that he still was not happy with the results of the meeting and did not

  accept it. Snyder-Hill also demanded that changes be made, so other students would not experience

  what he had experienced with Dr. Strauss. Snyder-Hill also voiced concern about where his

  complaint would go or be retained, in case Dr. Strauss acted this way with another patient. Snyder-

  Hill demanded that students be permitted to opt out of testicular and rectal examinations (or

  anything that might make them uncomfortable) and, at a minimum, have someone else present in

  the room during examinations (to avoid a situation where it would be the doctor’s word against

  the student’s). Snyder-Hill also demanded that he be notified if anyone else complained about Dr.

  Strauss’ conduct. Dr. Grace agreed to Snyder-Hill’s demands, and then Snyder-Hill asked Dr.

  Grace to document their conversation in writing.

         320.    Per Snyder-Hill’s request, Dr. Grace wrote a follow up letter to Snyder-Hill, dated

  January 26, 1995, in which he represented that “we had never received a complaint about Dr.




                                                  58
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 59 of 371 PAGEID #: 2046




  Strauss before, although we have had several positive comments.”

         321.       Dr. Grace’s statement was false. In fact, “Student A” had complained about Dr.

  Strauss three days before Snyder-Hill’s complaint, and many other students had complained about

  Dr. Strauss for many years before that to numerous OSU officials.

         322.       Dr. Grace’s letter also assured Snyder-Hill that “[a]ny future complaints would

  include consideration of all prior complaints of a similar nature.” This statement upset Snyder-Hill

  because it fell short of what Dr. Grace had agreed to during their phone conversation: Dr. Grace

  had told Snyder-Hill he would contact Snyder-Hill if OSU received another complaint about Dr.

  Strauss. As a result, Snyder-Hill felt slighted by this statement in Dr. Grace’s letter. At the same

  time, Snyder-Hill believed this was probably the best he could get from OSU and Dr. Grace.

         323.       Dr. Grace also stated in the letter that “all patient comments—both positive and

  negative—are maintained in a quality assurance file that is available for review by the Joint

  Commission on Accreditation of Healthcare Organizations.”

         324.       The letter also mentioned suggestions from Snyder-Hill about improvements to

  Student Health that resulted in a new form that “asks every patient if he or she would like to have

  a chaperone present during the office visit,” and provides an opportunity for students to opt out of

  potential genital exams or touching in certain areas. This statement was also a misrepresentation

  because, “Student Health had already been developing an intake form to address Student A's

  concerns,” before Snyder-Hill’s conversation with Dr. Grace. Id. at 132.

         325.       Snyder-Hill felt that Dr. Grace had indirectly addressed some of his concerns and

  that the proposed changes to Student Health’s protocols would prevent Dr. Strauss from abusing

  other students.

         326.       Neither Dr. Grace nor any other OSU administrator or employee informed Snyder-




                                                    59
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 60 of 371 PAGEID #: 2047




  Hill of any OSU grievance procedure to complain about Dr. Strauss. Nor did Dr. Grace, Dr. Douce,

  or any other OSU administrator or employee inform Snyder-Hill that he could report the incident

  with Dr. Strauss to law enforcement or other authorities.

         327.    Dr. Strauss’ personnel file contains no mention of Snyder-Hill’s complaint, or any

  disciplinary action or internal investigation stemming from the complaint.46 In fact, Dr. Grace’s

  June 27, 1995 performance review of Dr. Strauss rated Dr. Strauss as excellent and did not mention

  Snyder-Hill’s (or Student A’s) complaint.

         328.    When OSU learned in 1996 from the Medical Board that its investigator had

  concluded that Dr. Strauss had been “performing inappropriate genital exams on male students” at

  OSU “for years,” no one at OSU informed Snyder-Hill about this conclusion. Id. at 4.

         329.    Snyder-Hill heard nothing further about sexual abuse by Dr. Strauss until July 11,

  2018, when he saw Dr. Strauss’ photograph in media reports and recognized his face. Until seeing

  these media reports, Snyder-Hill did not know, or have reason to know, that Dr. Strauss had

  sexually abused other OSU students before abusing him or that others had previously complained

  to OSU about Dr. Strauss’ abuse.

         330.    Until seeing these media reports on July 11, 2018, Snyder-Hill did not know, or

  have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive medical examination of him

  in January of 1995.

         331.    Until seeing these media reports on July 11, 2018, Snyder-Hill had no reason to

  investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         332.    This is because OSU, through Dr. Grace, falsely represented to Snyder-Hill that no


  46
    Former Ohio State student says he filed sexual assault complaint about Strauss in the 90’s
  (July 16, 2018), available at https://www.nbcnews.com/video/ohio-state-wrestlers-share-
  emotional-descriptions-of-alleged-abuse-1275836995600 (last visited July 17, 2018).


                                                  60
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 61 of 371 PAGEID #: 2048




  one had previously complained about Dr. Strauss and/or concealed prior complaints about Dr.

  Strauss from Snyder-Hill.

         333.    Snyder-Hill reasonably relied on Dr. Grace’s representations that Student Health

  had never received a complaint about Dr. Strauss before Snyder-Hill’s and that Student Health had

  only received positive comments about Dr. Strauss.

         334.    Snyder-Hill believed, and had reason to believe, that OSU had responded

  adequately to his concerns about ensuring student safety in the future, because Dr. Grace informed

  him that his complaint would be considered if there were any future complaints about Dr. Strauss,

  all patient comments about Dr. Strauss would be maintained in a quality assurance file subject to

  review, and Student Health had created a new form that would allow students to request a

  chaperone at office visits and an opportunity to opt out of potential genital exams or touching in

  other areas.

         335.    Even if, in 1995, Snyder-Hill had tried to inquire further into OSU’s role in

  permitting Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled access

  to that information and, through Dr. Grace, had rebuffed Snyder-Hill’s efforts by telling him that

  no one had previously complained about Dr. Strauss.

         336.    In short, based on Dr. Grace’s false representations in 1995, Snyder-Hill reasonably

  believed that he was the first OSU student to complain about Dr. Strauss’ medical examinations,

  no other students had been similarly abused, and OSU was taking reasonable action to ensure

  student safety in the future.

         337.    On July 11, 2018, Snyder-Hill was traumatized by learning the news about Dr.

  Strauss’ serial sexual abuse, OSU’s knowledge about it and failure to take appropriate action to

  stop it, and Dr. Strauss’ death by suicide. He feels that OSU has robbed him of the ability to ever




                                                  61
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 62 of 371 PAGEID #: 2049




  get closure on the sexual abuse he suffered at the hands of Dr. Strauss and to confront his abuser.

         338.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Snyder-Hill would not have been abused by Dr. Strauss.

         339.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Snyder-Hill has

  suffered emotional and psychological damages. To this day, he is extremely uncomfortable with

  physicians, particularly when getting testicular or rectal examinations. Snyder-Hill is now retired

  from an exemplary military career spanning 31 years and, since his experience with Dr. Strauss,

  he became uncomfortable using communal showers and therefore avoided going to the showers

  when other soldiers were there. In addition, learning about Dr. Strauss’ sexual abuse, OSU’s role

  in allowing it, and Dr. Strauss’ death has re-traumatized Snyder-Hill, causing repressed memories

  of his painful experiences to resurface. Snyder-Hill has been reliving those painful experiences,

  including the emotions he experienced during Dr. Strauss’ exam and after he complained about

  Dr. Strauss to OSU. These experiences have also had a profound, devastating impact on Snyder-

  Hill’s confidence and self-esteem as a gay man. When this abuse happened to him back in 1995,

  Snyder-Hill did not tell his parents about it because he was in the process of coming out of the

  closet as a gay man and was terrified that his parents might think all gay men acted like Dr. Strauss.

  So, Snyder-Hill lived with this secret of abuse to shelter his parents from the truth. The abuse also

  affected how he felt about himself being gay. Snyder-Hill attended seminars at OSU on how to

  change your sexuality and found it very difficult to accept his sexuality.

                                       RONALD MCDANIEL

          340. Ronald McDaniel was a member of Defendant OSU’s tennis team from 1981

  through 1986 and had an athletic scholarship.

          341. McDaniel relied on his scholarship to attend college.

          342. McDaniel was treated by Dr. Strauss in the doctor’s Larkins Hall office at OSU on


                                                   62
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 63 of 371 PAGEID #: 2050




  at least two occasions.

          343. The first occasion was during McDaniel’s freshman year at OSU, in or about the

  fall of 1981, when McDaniel was 17 years old. McDaniel’s coach, John Daly, told him to go to

  Larkins Hall to see one of the team doctors for cold-related symptoms. This is where he

  encountered Dr. Strauss for the first time.

          344. During the fall 1981 examination, when McDaniel complained of swollen adenoids

  and a cold, Dr. Strauss told McDaniel that he needed conduct a full medical examination and

  instructed McDaniel to remove his pants.

          345. McDaniel complied with Dr. Strauss’ request. During the examination, under the

  guise of performing a needed medical evaluation to screen for hernias and structural damage, Dr.

  Strauss rubbed and massaged McDaniel’s testicles and penis in what seemed like a sexual manner.

          346. Dr. Strauss also asked personal questions about McDaniel’s nationality and stared

  up and down at his body.

          347. McDaniel felt very uncomfortable about how Dr. Strauss had conducted his

  examination, and he expressed his discomfort afterwards with more senior athletes and one of the

  head team trainers, named Jim.

          348. The athletes and trainer laughed and told McDaniel that their nickname for Dr.

  Strauss was “Dr. Nuts” because, no matter what injury or illness an athlete had, Dr. Strauss would

  always examine their testicles.

          349. Some athletes also told McDaniel that, during examinations, Dr. Strauss would try

  to rub them like a girlfriend does and sometimes stuck a finger up their rectums.

          350. McDaniel soon learned that Dr. Strauss’ conduct during medical examinations was

  well known and openly discussed among athletes, trainers, coaches, and the athletic director.




                                                  63
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 64 of 371 PAGEID #: 2051




          351. In McDaniel’s experience, Dr. Strauss’ genital examinations were a running joke

  among trainers, coaches, and administrators, including, but not limited to: athletic director Hugh

  Hindman; associate information director Steve Snapp; and co-head athletic trainer Billy Hill. He

  often heard the trainers, coaches, and administrators joke and laugh about the athletes’ complaints

  about Dr. Strauss’ medical examinations.

          352. In or about the fall of 1983, McDaniel sustained an ankle injury while running, and

  Coach Daly told him to go to Larkins Hall again to see a team doctor for medical treatment.

          353. McDaniel did not want to go to Larkins Hall and risk seeing Dr. Strauss again,

  given his first experience, but felt that his athletic scholarship would be at risk if he disobeyed his

  coach’s instruction.

          354. McDaniel complied with his coach’s instruction and went to Larkins Hall. He

  assumed that if he had to see Dr. Strauss again, the doctor would have no reason to conduct a

  testicular exam for an ankle injury.

          355. During the fall 1983 examination, Dr. Strauss again instructed McDaniel to remove

  his shorts so that Dr. Strauss could perform a full medical examination.

          356. McDaniel asked why he needed to “drop his shorts” for an ankle injury. Dr. Strauss

  grabbed the waistband of McDaniel’s shorts to try to pull them down.

          357. Dr. Strauss advised McDaniel that he had to check him for a hernia.

          358. McDaniel refused to take his shorts off.

          359. McDaniel then left Dr. Strauss’ office. He decided he would never get examined

  by Dr. Strauss again because he felt violated.

          360. McDaniel told Coach Daly about Dr. Strauss’ medical examination and said he

  would never again get medical treatment from Dr. Strauss.




                                                    64
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 65 of 371 PAGEID #: 2052




          361. Coach Daly said, “Okay,” then suggested McDaniel go to the Biggs football

  training facility so the team doctor and trainer Billy Hill could look at McDaniel’s ankle.

  McDaniel went to the facility and sat on the first exam table. Hugh Hindman, Steve Snapp, and

  Dick Delaney were there and saw McDaniel’s injured ankle. Billy Hill approached McDaniel and

  asked about his injured ankle. In the presence of Hindman, Snapp, and Delaney, McDaniel

  explained to Hill that, because the Biggs facility had been full earlier, he went to Larkins Hall to

  get his ankle examined, and Dr. Strauss ended up performing the exam. McDaniel further told Hill

  that Dr. Strauss felt around the ankle and did not seem to think McDaniel had torn anything, but

  seemed more interested in checking out McDaniel’s testicles than his ankle. Billy Hill replied,

  “Ah, that fucking faggot,” then Hindman, Snapp, and Delaney walked out of the training room

  chuckling.

          362. No one affiliated with OSU followed up on McDaniel’s complaint about Dr.

  Strauss. To McDaniel’s knowledge, neither Coach Daly, nor anyone else affiliated with OSU, took

  any corrective action against Dr. Strauss or ensured that others did.

          363. McDaniel was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss.

          364. Until hearing media reports in early July, 2018, about an investigation into

  allegations that Dr. Strauss had sexually abused OSU student-athletes, McDaniel did not know, or

  have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him

  or that other athletes had previously complained to OSU about Dr. Strauss’ abuse.

          365. Until hearing these media reports in early July 2018, McDaniel had no reason to

  investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          366. This is because, in McDaniel’s experience, Dr. Strauss’ genital examinations were




                                                  65
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 66 of 371 PAGEID #: 2053




  a running joke among trainers, coaches, and administrators. In addition, Coach Daly’s

  unconcerned reaction to his complaint about Dr. Strauss, and his teammates’ jokes about Dr.

  Strauss’ examinations, did not give McDaniel any reason to investigate what OSU was doing or

  failing to do. Indeed, when McDaniel raised concerns about Dr. Strauss’ examinations, Coach

  Daly’s reaction served to reinforce McDaniel’s reasonable belief that further inquiry would not be

  productive.

          367. Even if, in 1983, McDaniel had tried to inquire further into OSU’s role in permitting

  Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled access to that

  information, and, through its trainers, coaches, and administrators, treated complaints about Dr.

  Strauss’ examinations as matters of no real concern.

          368. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, McDaniel would not have been abused by Dr. Strauss.

          369. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, McDaniel has

  suffered emotional and psychological damages. For example, McDaniel is plagued by a fear of

  medical examinations that ultimately resulted in delayed treatment of a testicular tumor. Because

  of the unchecked abuse by Dr. Strauss, McDaniel has avoided physical examinations involving his

  testicles and is extremely uncomfortable about seeing doctors for medical treatment that might

  involve a testicular exam. This had significant consequences for McDaniel, who had a bike

  accident in or around the spring of 1999 in which he suffered a blow to the area near his testicles.

  McDaniel chose to endure the pain rather than seek immediate medical attention, due to his

  experience with Dr. Strauss at OSU. After six to eight months of continuing and increasing pain,

  McDaniel felt forced to obtain a medical consult and was, in turn, diagnosed with a benign

  testicular tumor. The tumor had grown to enormous proportions because of the delay in getting his




                                                  66
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 67 of 371 PAGEID #: 2054




  testicle evaluated, and McDaniel suffered medical complications and pain as a result of the delay

  in getting treatment. Both medical providers who treated McDaniel were troubled by the fact that

  McDaniel had waited so long to get medical attention for this issue.

                                         DAVID MULVIN

          370.   David Mulvin was a member of Defendant OSU’s wrestling team from 1975-1979.

  Mulvin was captain of OSU’s wrestling team during the 1978-1979 season.

          371.   Mulvin was treated by Dr. Strauss on one occasion, in or around 1978, in Larkins

  Hall.

          372.   Mulvin sought treatment for a fungal infection caused by a genital burn from his

  protective wrestling gear.

          373.   Dr. Strauss took Mulvin into a “closet,” off the training room area in Larkins Hall,

  where they were secluded.

          374.   Dr. Strauss inspected Mulvin’s penis, including pulling and groping, for at least 20

  minutes and for what felt like a century. Dr. Strauss appeared to be trying to perform masturbation

  on Mulvin, and Dr. Strauss appeared frustrated when his actions did not cause Mulvin to become

  erect. Dr. Strauss moaned during the examination.

          375.   Mulvin became frustrated with the length and intrusiveness of Dr. Strauss’ exam.

  He asked Dr. Strauss if he could just give him his prescription, like every other doctor had given

  him in the past without such an intrusive exam.

          376.   Dr. Strauss did not allow Mulvin to leave. Instead, referring to Mulvin’s penis, Dr.

  Strauss replied, “Doesn’t this thing ever work?”

          377.   Mulvin was shocked and horrified by Dr. Strauss’ question. He asked, “What do

  you mean?”

          378.   Dr. Strauss responded, “Does it ever get hard?”


                                                    67
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 68 of 371 PAGEID #: 2055




         379.    Mulvin felt disturbed and replied, “Yeah, for my girlfriend.” He then dressed and

  left the room, stating, “I’m all through here.”

         380.    Mulvin then immediately went to OSU’s Student Health Center to seek a

  prescription cream for a fungal infection that had developed from the burn.

         381.    The attending health center physician asked Mulvin why he was seeking treatment

  at the health center, rather than seeing Dr. Strauss.

         382.    Mulvin reported to the physician that Dr. Strauss had examined his genitals for 20

  minutes and that he believed Dr. Strauss was trying to sexually excite him. Mulvin told the

  physician that he had this fungal infection before, the exam typically lasted no longer than a minute

  and did not include an inspection of his penis, and Dr. Strauss had groped his penis the entire time.

         383.    The physician responded, “That seems really odd. It’s not normal.”

         384.    The physician then told Mulvin that he would make a note of Mulvin’s report and

  pass it along. The physician then examined Mulvin. The exam lasted no more than a minute. The

  physician did not touch or inspect his penis at any time during the examination. The physician

  wrote Mulvin a prescription, which was what Mulvin had expected a physician to do.

         385.    Mulvin does not know if the physician noted Mulvin’s complaint, reported it, or

  took any other action.

         386.    Mulvin reported Dr. Strauss’ conduct to the health center physician because he

  believed that the physician was Dr. Strauss’ boss and that he would take action on his complaint.

         387.    Mulvin did not report Dr. Strauss’ conduct to his coach because he feared that the

  coach would blame him for what happened, rather than Dr. Strauss.

         388.    Mulvin was never informed or made aware of any grievance procedure to complain

  to OSU about Dr. Strauss.




                                                    68
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 69 of 371 PAGEID #: 2056




         389.       Mulvin and his teammates sometimes talked about Dr. Strauss’ examinations.

  Mulvin recalls telling some teammates to be careful around Dr. Strauss and some teammates

  relaying their uncomfortable experiences with Dr. Strauss. Mulvin never discussed this in front of

  his coaches because he felt like they would view him as less of a man.

         390.       Until reading media reports in approximately July of 2018 about OSU’s

  investigation into Dr. Strauss’ sexual abuse, Mulvin did not know that Dr. Strauss’ examination of

  him was, in fact, sexual assault. And even if Mulvin had understood that Dr. Strauss’ conduct

  constituted sexual assault, he had no reason to know of the role OSU had played in facilitating the

  sexual assault.

         391.       While Mulvin was an OSU student, he trusted that OSU would not allow him to be

  harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination and

  complained about it, Mulvin did not understand or believe that Dr. Strauss had sexually abused

  him.

         392.       This is because, while Mulvin attended OSU, he reasonably believed that OSU

  would not have hired Dr. Strauss, or sent Mulvin and other athletes to see Dr. Strauss, unless Dr.

  Strauss’ examinations were legitimate.

         393.       After Mulvin complained to a physician at Student Health, he felt he had no reason

  to investigate what Dr. Strauss or OSU was doing or failing to do. In any event, an investigation

  would have been futile because OSU controlled access to all relevant information.

         394.       In short, until reading news coverage in approximately July of 2018 about Dr.

  Strauss’ serial sexual abuse of OSU students, Mulvin did not know, or have reason to know, that

  Dr. Strauss had sexually abused him and other student-athletes or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.




                                                    69
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 70 of 371 PAGEID #: 2057




         395.    If OSU had taken meaningful action to address any prior reports of Dr. Strauss’

  sexual abuse, Mulvin would not have been abused by Dr. Strauss.

         396.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent or address it, Mulvin

  has suffered emotional and psychological damages. For example, Mulvin has avoided seeing a

  male physician ever since and has spent decades blaming himself for Dr. Strauss’ conduct during

  the 1978 medical examination.

                                           KELLY REED

         397.    Kelly Reed was a member of Defendant OSU’s track and field team from 1986

  through 1988, and had a full athletic scholarship.

         398.    At a track meet in Johnsonville, Tennessee, Reed tore his hamstring. When he

  returned to OSU, athletic trainer Rob Morris told Reed that he had scheduled an appointment for

  Reed to see Dr. Strauss.

         399.    Morris accompanied Reed to Larkins Hall, where Dr. Strauss had a private

  examination room. Morris stayed outside in the training room during Reed’s examination.

         400.    Dr. Strauss escorted Reed into his private examination room. Once in the private

  room, Dr. Strauss told Reed to disrobe and put on a medical gown. Reed complied, then sat on the

  table in the room.

         401.    Dr. Strauss told Reed to roll over onto his stomach. After Reed complied, Dr.

  Strauss began to rub Reed’s buttocks. Dr. Strauss then placed his thumb inside the crack of Reed’s

  buttocks and told Reed to flex.

         402.    Reed jumped up in an abrupt and forceful manner and said, “Hey, hey, man, what

  are you doing?”

         403.    Dr. Strauss said, “I have to complete this for the examination.” Reed disagreed and

  told Dr. Strauss that his hamstring did not have anything to do with his buttocks. Reed told Dr.


                                                  70
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 71 of 371 PAGEID #: 2058




  Strauss to stop, then positioned himself so that Dr. Strauss had to stop.

         404.    Dr. Strauss continued his harassment, telling Reed that he was going to examine

  his whole body and that he had read about Reed in the newspaper. Throughout the examination,

  Dr. Strauss told Reed that Reed had a “beautiful body” and that he was “very handsome.”

         405.    At one point in the examination, Dr. Strauss asked Reed turn onto his back. Reed

  complied, then Dr. Strauss started rubbing Reed’s thighs and massaging his genitals. Dr. Strauss

  took Reed’s penis in one hand and his testicles in the other and began rubbing his testicles. Dr.

  Strauss then proceeded to closely inspect, rub and pull back the foreskin of his penis for a

  significant amount of time.

         406.    Dr. Strauss was not wearing gloves throughout the examination.

         407.    Dr. Strauss’ inappropriate and unwelcome touching became so egregious that Reed

  told Dr. Strauss to stop and began arguing with Dr. Strauss about how he touched and examined

  Reed’s buttocks and genitals.

         408.    Reed told Dr. Strauss the exam was over. Reed put on his clothes and left.

         409.    Reed immediately complained to Morris about Dr. Strauss’ voyeuristic and lewd

  conduct during the examination. Morris questioned Reed about what part of the examination Reed

  thought was inappropriate. Morris did not seem to take Reed’s allegations seriously, so Reed told

  Morris that he would report this to his coach, Frank Zubovich.

         410.    The following day, Reed told Coach Zubovich and Assistant Coach Roger Bowen

  about Dr. Strauss massaging his genitals and placing his thumb in the crack of Reed’s buttocks.

         411.    Coach Zubovich did not seem to take Reed’s allegations seriously and questioned

  Reed about his perception of the examination. Assistant Coach Bowen just laughed.

         412.    Zubovich and Morris told Reed he had to see Dr. Strauss again for a follow up




                                                   71
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 72 of 371 PAGEID #: 2059




  appointment. Reed refused. He told Zubovich and Morris that he would just do exercises by

  himself and would never get treatment from Dr. Strauss again.

          413.       Although Reed never received treatment from Dr. Strauss again, whenever Dr.

  Strauss saw Reed on campus, he made chilling comments about Reed’s athletic body. Reed always

  told Dr. Strauss to get away from him.

          414.       Reed followed up with Coach Zubovich on several occasions to see if Zubovich

  reported Dr. Strauss. Coach Zubovich always brushed him off and nothing came of it.

          415.       Reed repeatedly told coaching and training staff, including Coach Zubovich,

  Assistant Coach Bowen, Assistant Coach Tom Doyle, track team athletic trainer Rob Morris, and

  football team athletic trainer Billy Hill, about Dr. Strauss’ misconduct during Reed’s medical

  examination. Reed estimates that he raised this issue with coaching and training staff

  approximately ten to twelve times.

          416.       Reed also met with Assistant Athletic Director Archie Griffin in Griffin’s office to

  complain about Dr. Strauss’ sexual misconduct. As Reed was telling Griffin about Dr. Strauss’

  sexual misconduct, Griffin had a smirk on his face. Reed interpreted this as Griffin being very

  familiar with complaints about Dr. Strauss. Griffin told Reed that he would look into the situation.

          417.       To Reed’s knowledge, no one followed up on Reed’s complaints; no one at OSU

  investigated Reed’s allegations, nor did anyone take corrective action against Dr. Strauss or ensure

  that others did.

          418.       Reed felt like he could not do anything more under the circumstances than report

  Dr. Strauss’ sexual misconduct to coaches, trainers, and the athletic director.

          419.       Reed was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss.




                                                      72
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 73 of 371 PAGEID #: 2060




         420.    Until hearing media reports in 2018 about OSU’s investigation into allegations of

  sexual abuse by Dr. Strauss, Reed did not know, or have reason to know, of OSU’s role in Dr.

  Strauss’ sexually abusive medical examinations of him or that other athletes had previously

  complained to OSU about Dr. Strauss’ abuse.

         421.    Until hearing these media reports in 2018, Reed had no reason to investigate

  whether OSU—in addition to Dr. Strauss—had harmed him.

         422.    This is because OSU officials’ unconcerned reaction to Reed’s complaints about

  Dr. Strauss did not give Reed any reason to investigate what OSU was doing or failing to do.

  Indeed, when Reed raised concerns about Dr. Strauss’ conduct during his examination, the

  coaches’, trainers’ and athletic director’s reactions served to reinforce Reed’s reasonable belief

  that further inquiry would not be productive.

         423.    Even if Reed had tried to inquire further into OSU’s role in permitting Dr. Strauss’

  abuse of him, the inquiry would have been futile, as OSU controlled access to that information,

  and, through its coaches, trainers and athletic director, treated Reed’s complaints about Dr. Strauss

  as matters of no real concern.

         424.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Reed would not have been abused by Dr. Strauss.

         425.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Reed has suffered

  emotional and psychological damages, including but not limited to depression, anxiety, post-

  traumatic stress disorder, sleep disorders, and nightmares. Reed suffers from anxiety whenever he

  has to see a doctor and refused to get a physical or testicular exam for several years after being

  examined by Dr. Strauss. Reed continues see a psychiatrist and therapist to address the emotional

  and psychological trauma, as well as its physical manifestations.




                                                   73
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 74 of 371 PAGEID #: 2061




                                         WILLIAM RIEFFER

         426.     William Rieffer was a member of Defendant OSU’s track and field team from the

  fall of 1984 through the spring of 1985, and had a partial athletic scholarship.

         427.     Rieffer relied on his partial athletic scholarship to attend college.

         428.     While Rieffer was on the track and field team, Frank Zubovich was the head coach

  and Roger Bowen was an assistant coach.

         429.     Upon joining the team, coaching staff told Rieffer that he was required to get an

  annual physical from Dr. Strauss.

         430.     Rieffer felt that he did not have any choice but to see Dr. Strauss, since it was a

  condition for participating on the track and field team.

         431.     Coaching staff gave Rieffer and his teammates a specific date and time to see Dr.

  Strauss for their individual physicals. The team went to the training room in Larkins Hall, and Dr.

  Strauss called each teammate individually to get their physical in a private room.

         432.     Rieffer received a physical from Dr. Strauss in the fall of 1984, when Rieffer was

  18 years old.

         433.     Soon after Rieffer entered the private examination room with Dr. Strauss, Dr.

  Strauss began asking Rieffer about his sexual orientation and whether he was sexually attracted to

  men. Dr. Strauss stayed on this topic for approximately five minutes, and Rieffer felt like he had

  to convince Dr. Strauss that he was not gay.

         434.     After asking Rieffer about his sexual orientation, Dr. Strauss told Rieffer to disrobe

  for his examination.

         435.     Dr. Strauss began to touch and manipulate Rieffer’s testicles. The manner and

  length of time Dr. Strauss touched his testicles felt intrusive.

         436.     Dr. Strauss did not wear gloves during the examination.


                                                    74
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 75 of 371 PAGEID #: 2062




         437.    After Dr. Strauss stopped manipulating Rieffer’s testicles, he told Rieffer that he

  was required to examine Rieffer’s chest for breast cancer.

         438.    Rieffer had never had a breast exam performed during an annual physical.

         439.    Dr. Strauss rubbed Rieffer’s chest in a seemingly sexually suggestive manner for

  what seemed like an extended period of time.

         440.    The expressions on Dr. Strauss’ face made it appear as though he was sexually

  aroused by touching Rieffer’s chest.

         441.    After the examination, several upperclassmen asked Rieffer how it went and started

  making jokes about Dr. Strauss feeling up athletes during their physicals.

         442.    Rieffer soon learned that it was a common joke among his teammates that Dr.

  Strauss would spend a lot of time touching athletes’ genitals during physicals.

         443.    Rieffer recalls some of his teammates appearing very unnerved after their physicals

  with Dr. Strauss.

         444.    Rieffer felt that something about Dr. Strauss made him uncomfortable, but Rieffer

  did not realize at the time that Dr. Strauss had sexually abused and harassed him and his teammates.

         445.    Rieffer did not report his discomfort with Dr. Strauss’ examination, in part because

  he was fearful of losing his partial athletic scholarship.

         446.    Rieffer left OSU after the spring 1985 track and field season for family reasons and

  never had another physical with Dr. Strauss.

         447.    Rieffer was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss.

         448.    In retrospect, Rieffer realizes that Dr. Strauss sexually abused and harassed him

  and his teammates. However, he did not know or have reason to know this until 2018, when he




                                                    75
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 76 of 371 PAGEID #: 2063




  learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

         449.    While Rieffer was an OSU student, he trusted that OSU would not allow him to be

  harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, Rieffer did not

  understand or believe that Dr. Strauss had sexually abused him.

         450.    Rieffer reasonably believed that OSU would not have made Dr. Strauss the athletic

  team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’ examinations

  were legitimate.

         451.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, Rieffer

  did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

  that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor did he have

  reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         452.    This is because, in Rieffer’s experience, Dr. Strauss’ conduct during physicals was

  common knowledge and it was treated as a “rite of passage” for incoming student-athletes.

         453.    In any event, even if, while Rieffer was an OSU student, he had tried to inquire

  further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

  controlled access to that information.

         454.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

  students, Rieffer did not know, or have reason to know, that Dr. Strauss had sexually abused him,

  that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.

         455.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Rieffer would not have been abused by Dr. Strauss.

         456.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Rieffer suffers




                                                  76
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 77 of 371 PAGEID #: 2064




  from anxiety that affects his interactions with the student-athletes he coaches in secondary school.

  Because of OSU’s failure to protect him and his teammates, he fears that the student-athletes he

  coaches will experience the same type of abuse he endured as a student-athlete at OSU.

                                         WILLIAM BROWN

          457.    William Brown was a member of Defendant OSU’s hockey team from 1984

  through the fall of 1989, and had a full athletic scholarship.

          458.    Brown relied on his athletic scholarship to attend college.

          459.    While Brown was on the hockey team, Jerry Welsh was the head coach and George

  Burke and Francis LaChappele were assistant coaches.

          460.    While Brown was on the hockey team, it was standard practice to get an annual

  physical before the season started, and coaching or training staff told the team when they had to

  get their physicals.

          461.    On the scheduled day, the hockey team members went to OSU’s football facility

  for their physicals.

          462.    Brown was an 18-year-old freshman at OSU when he had his first physical

  examination with Dr. Strauss.

          463.    The physical was done in a private room in OSU’s football facility. No one besides

  Brown and Dr. Strauss were in the room.

          464.    At the start of the physical, Dr. Strauss told Brown to take off his shirt and lie down

  on the examination table.

          465.    Dr. Strauss then closed the door and approached Brown. As he walked by Brown,

  Dr. Strauss brushed his hand against Brown’s chest.

          466.    Dr. Strauss then examined Brown’s chest.

          467.    After examining Brown’s chest, Dr. Strauss told Brown to drop his shorts and stand


                                                    77
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 78 of 371 PAGEID #: 2065




  up. Brown complied with this request.

         468.    Dr. Strauss remained seated in a chair in front of Brown, as Brown stood naked in

  the room.

         469.    Dr. Strauss grabbed Brown’s penis and began to touch and rotate Brown’s penis in

  different directions.

         470.    Brown felt very uncomfortable and could not understand why Dr. Strauss was

  touching him in this manner.

         471.    As Dr. Strauss held onto Brown’s penis and “examined” it, Dr. Strauss commented

  that Brown “must have had fun last night” because his penis looked red.

         472.    Brown was taken aback by the comment and did not know how to respond.

         473.    This was unlike any physical Brown had previously experienced, and Brown felt

  that it was not a “normal” physical examination.

         474.    After the team completed its physicals, Brown recalls teammates joking about the

  way Dr. Strauss examined them. Brown did not speak up because he felt very uncomfortable with

  the whole situation.

         475.    Brown was worried that if he expressed his discomfort with Dr. Strauss’

  examination, he would not fit in, and he did not want to draw attention to himself.

         476.    Brown also worried that his opportunity to play on the hockey team would be

  jeopardized if he complained, so he said nothing and continued to see Dr. Strauss for annual

  physicals for the remainder of the time he played hockey at OSU.

         477.    Brown felt that the way Dr. Strauss performed his physical was strange, but did not

  realize at the time that Dr. Strauss had sexually abused and harassed him and his teammates.

         478.    Brown was never informed or made aware of any OSU grievance procedure to




                                                  78
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 79 of 371 PAGEID #: 2066




  complain about Dr. Strauss and he did not believe there was any recourse for what he experienced.

         479.    In retrospect, Brown realizes that Dr. Strauss sexually abused and harassed him and

  his teammates. However, he did not know or have reason to know this until 2018, when he learned

  about OSU’s investigation into allegations of abuse by Dr. Strauss.

         480.    While Brown was an OSU student, he trusted that OSU would not allow him to be

  harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, Brown did not

  understand or believe that Dr. Strauss had sexually abused him.

         481.    Brown reasonably believed that OSU would not have made Dr. Strauss the athletic

  team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’ examinations

  were legitimate.

         482.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, Brown

  did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

  that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor did he have

  reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         483.    Even if, while Brown was an OSU student, he had tried to inquire further into

  OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

  to that information.

         484.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

  students, Brown did not know, or have reason to know, that Dr. Strauss had sexually abused him,

  that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.

         485.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Brown would not have been abused by Dr. Strauss.




                                                  79
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 80 of 371 PAGEID #: 2067




          486.   As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Brown has suffered

  emotional and psychological damages. For example, Brown feels very uncomfortable when he

  receives medical treatment from a male doctor and tries to avoid male doctors altogether. Brown

  also struggles with blaming himself for his experience with Dr. Strauss. He tries to block the

  memories of that experience, but cannot avoid the rush of those memories when he gets medical

  treatment.

                                       KURT HUNTSINGER

          487.   Kurt Huntsinger was a member of Defendant OSU’s swim team from 1984 through

  1989. He started as a preferred walk-on athlete, then was awarded an athletic scholarship after his

  first year on the team.

          488.   Huntsinger was heavily recruited by OSU. He initially committed to swim at the

  University of North Carolina, but ultimately decided to attend OSU due to OSU’s persistence.

          489.   Huntsinger relied on his scholarship and would not have been unable to attend OSU

  without it.

          490.   While Huntsinger was on the swim team, Dick Sloan was the head coach and Carl

  Reinhart was an assistant coach.

          491.   While Huntsinger was on the swim team, it was standard practice to get an annual

  physical before the season started, and the athletic department told the team when they had to get

  their physicals. The team was required to see the team physician, who, at the time, was Dr. Strauss.

          492.   The swim team got their physicals at Larkins Hall. Team members waited in the

  training room, and Dr. Strauss called each athlete individually to get his physical in a private room

  where only the athlete and Dr. Strauss were present.

          493.   Huntsinger was an 18-year-old freshman at OSU when he had his first physical

  examination with Dr. Strauss.


                                                   80
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 81 of 371 PAGEID #: 2068




         494.    Once Huntsinger was in the private examination room, Dr. Strauss told him to “drop

  his trousers” and stand in the middle of the room. Huntsinger complied with this request.

         495.    Dr. Strauss then sat in a chair at eye-level with Huntsinger’s genitals.

         496.    Dr. Strauss began to closely examine Huntsinger’s penis and testicles, moving his

  penis up and down and side to side and manipulating Huntsinger’s testicles.

         497.    The genital “examination” seemed to last for an excessive amount of time.

         498.    Huntsinger commented on the length of time it was taking to perform the

  examination.

         499.    Dr. Strauss just responded that Huntsinger “looked great.” Dr. Strauss also made

  other comments during the examination that made Huntsinger uncomfortable.

         500.    After the physical, Huntsinger and his teammates joked about Dr. Strauss’ methods

  of examination. Huntsinger believes that they joked about this because they did not know how else

  to process what had happened to them.

         501.    After Huntsinger’s first physical and on several occasions after that, Huntsinger

  told Coach Sloan that he was uncomfortable with Dr. Strauss’ examination. Coach Sloan made

  light of Huntsinger’s complaint, laughed about the athletes’ descriptions of the examinations, and

  said, “That’s just what Dr. Strauss does.”

         502.    Huntsinger’s teammates also discussed Dr. Strauss’ examination methods in front

  of Coach Sloan and athletic trainers.

         503.    Because Coach Sloan and the athletic trainers treated the examinations as normal,

  Huntsinger continued to see Dr. Strauss for physicals each year he attended OSU. Dr. Strauss

  performed the same type of genital examination on Huntsinger at each physical.

         504.    Huntsinger also saw Dr. Strauss at least ten times between 1984 and 1989 for




                                                  81
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 82 of 371 PAGEID #: 2069




  treatment related to tendinitis. Dr. Strauss performed the same genital examination at each medical

  appointment.

         505.    Huntsinger also witnessed Dr. Strauss hanging around the locker room and

  watching male athletes in the shower. Dr. Strauss was at the locker room in the mornings and

  afternoons, leering at athletes.

         506.    Dr. Strauss also took photographs of the swimmers during practices.

         507.    Dr. Strauss’ conduct in the locker room and during examinations was widely known

  and often joked about in front of coaching and training staff.

         508.    Upperclassmen on the swim team often warned incoming freshmen that Dr. Strauss

  was “touchy feely” during examinations.

         509.    Although Huntsinger felt that Dr. Strauss’ conduct during examinations and in the

  locker room was strange, he did not realize at the time that Dr. Strauss was sexually abusing and

  harassing him and his teammates.

         510.    Huntsinger was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

         511.    In fact, Coach Sloan told Huntsinger that Dr. Strauss’ examinations were

  appropriate and there was no reason to complain.

         512.    Huntsinger also did not think that complaining was an option, given that everyone

  seemed to know about Dr. Strauss’ conduct and accepted it as normal.

         513.    In retrospect, Huntsinger realizes that Dr. Strauss sexually abused and harassed him

  and his teammates. However, he did not know or have reason to know this until 2018, after he

  learned about the investigation OSU began in 2018 concerning allegations of abuse by Dr. Strauss.

         514.    While Huntsinger was an OSU student, he trusted that OSU would not allow him




                                                  82
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 83 of 371 PAGEID #: 2070




  to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, Huntsinger

  did not understand or believe that Dr. Strauss had sexually abused him.

         515.    Huntsinger reasonably believed that OSU would not have made Dr. Strauss the

  athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

  examinations were legitimate.

         516.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct,

  Huntsinger did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

  conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

  did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         517.    Even if, while Huntsinger was an OSU student, he had tried to inquire further into

  OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

  to that information.

         518.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

  students, Huntsinger did not know, or have reason to know, that Dr. Strauss had sexually abused

  him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.

         519.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Huntsinger would not have been abused by Dr. Strauss.

         520.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Huntsinger has

  suffered emotional and psychological damages, though Huntsinger believes he has long been in

  denial about the impact these incidents have had on him. Huntsinger has lost trust in medical

  professionals and is trying to cope with learning the extent of OSU’s involvement in covering up

  Dr. Strauss’ sexual abuse.




                                                  83
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 84 of 371 PAGEID #: 2071




                                            STEVE HATCH

            521.   Steve Hatch was a member of Defendant OSU’s track and field team from 1981

  through 1985, and received an athletic scholarship covering nearly all of his expenses.

            522.   Hatch relied on his athletic scholarship to attend college.

            523.   As a requirement of receiving his athletic scholarship, OSU required Hatch to get

  an annual physical from Dr. Strauss and to see Dr. Strauss for any injuries or illnesses.

            524.   Before Hatch got his first physical from Dr. Strauss, Hatch’s teammates joked

  about Dr. Strauss, calling him nicknames including “Dr. Drop Your Drawers” and “Dr. Turn and

  Cough.”

            525.   Although Hatch saw Dr. Strauss multiple times for physical exams and injuries,

  two examinations stand out in Hatch’s memory.

            526.   Hatch was an 18-year-old freshman at OSU when he had his first physical

  examination with Dr. Strauss. The exam occurred in 1981, before his first track season.

            527.   OSU had told Hatch to see Dr. Strauss for a physical at an OSU facility. The exam

  occurred in a private room. No one besides Hatch and Dr. Strauss were in the room.

            528.   During the exam, Dr. Strauss told Hatch to drop his pants. Hatch did as he was told.

  Dr. Strauss then moved his face very close to Hatch’s genitals and began manipulating Hatch’s

  testicles and penis. This caused Hatch’s penis to become semi-erect, and Dr. Strauss began to

  giggle.

            529.   Dr. Strauss also jammed his fingers into the cavities where Hatch’s testicles drop

  down.

            530.   Dr. Strauss seemed to be fascinated with Hatch’s genitals and to enjoy touching

  them.

            531.   Dr. Strauss’ behavior was creepy, uncomfortable, and unnerving to Hatch.


                                                    84
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 85 of 371 PAGEID #: 2072




          532.   Hatch felt deeply embarrassed by the physical exam.

          533.   Hatch saw Dr. Strauss on another occasion for a rash on his chest.

          534.   The exam also occurred at an OSU facility in a private room where just Dr. Strauss

  and Hatch were present.

          535.   During the exam, Dr. Strauss instructed Hatch to drop his pants. Hatch complied

  with this request. Similar to the first physical exam, Dr. Strauss moved his face very close to

  Hatch’s genitals and began manipulating Hatch’s testicles and penis.

          536.   Dr. Strauss again jammed his fingers into the cavities where Hatch’s testicles drop

  down.

          537.   Dr. Strauss lingered on Hatch’s genitals for what seemed like an uncomfortably

  long time and made Hatch feel extremely uncomfortable.

          538.   During other physicals and examinations for Hatch’s numerous injuries, Dr. Strauss

  always required Hatch to drop his pants and manipulated Hatch’s penis and testicles.

          539.   Hatch’s teammates had similar experiences with Dr. Strauss, but the team made

  light of their experiences and joked about the exams.

          540.   Hatch was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          541.   In retrospect, Hatch realizes that Dr. Strauss sexually abused and harassed him and

  his teammates. However, he did not know or have reason to know this until 2018, when he learned

  about OSU’s investigation into allegations of abuse by Dr. Strauss.

          542.   While Hatch was an OSU student, he trusted that OSU would not allow him to be

  harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination and

  complained about it, Hatch did not understand or believe that Dr. Strauss had sexually abused him.




                                                 85
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 86 of 371 PAGEID #: 2073




         543.    Hatch reasonably believed that OSU would not have made Dr. Strauss the athletic

  team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’ examinations

  were legitimate.

         544.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, Hatch

  did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

  that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor did he have

  reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         545.    Even if, while Hatch was an OSU student, he had tried to inquire further into OSU’s

  role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access to that

  information.

         546.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

  students, Hatch did not know, or have reason to know, that Dr. Strauss had sexually abused him,

  that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.

         547.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Hatch would not have been abused by Dr. Strauss.

         548.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Hatch has suffered

  emotional and psychological damages. For example, Dr. Strauss’ sexual abuse retraumatized

  Hatch, who suffered emotional abuse as a child. The media coverage of Dr. Strauss’ sexual abuse

  and OSU’s investigation has caused repressed memories of these painful experiences to resurface.

  In addition, since his examinations by Dr. Strauss, Hatch has never trusted doctors and avoids

  them, putting his health in jeopardy. For example, not long after he had his exam with Dr. Strauss,

  Hatch delayed having an appendectomy and nearly died. Later on, Hatch was bitten by a tick and




                                                  86
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 87 of 371 PAGEID #: 2074




  unknowingly contracted Lyme disease, causing a 104-degree fever. Hatch delayed seeing a doctor

  for his symptoms, putting his health at such risk that, when he finally did seek treatment, he was

  hospitalized in intensive care.

                                       MELVIN ROBINSON47

           549.    Melvin Robinson was a member of Defendant OSU’s track and field team from

  1980 through 1984, and received student aid in the form of a Pell Grant and athletic team benefits.

           550.    Robinson relied on his athletic team benefits to attend college. These benefits

  included paid off-campus housing, meal vouchers, athletic shoes, equipment, and sportswear,

  contingent on Robinson meeting academic and athletic performance requirements.

           551.    As a requirement of Robinson receiving team benefits, OSU staff told him that he

  had to see Dr. Strauss for annual team physicals, any injuries, and any other immediate medical

  concerns.

           552.    Prior to his first physical with Dr. Strauss in his freshman year, Robinson heard

  rumors about Dr. Strauss’ examinations. Upperclassmen warned Robinson that Dr. Strauss was

  “creepy” and they called him “Dr. Nuts” because he fondled athletes during exams. One senior on

  the track and field team told their head coach, Frank Zubovich, that he would not see Dr. Strauss

  again, but the coach did nothing.

           553.    Robinson saw Dr. Strauss at least two or three times per year for his OSU- mandated

  annual physicals and for treatment of his injuries.

           554.    During each and every exam, Dr. Strauss told Robinson to drop his pants. Then Dr.

  Strauss touched Robinson’s genitals, under the guise of performing a hernia check.

           555.    In the guise of checking for muscle and bone anomalies, Dr. Strauss also touched,


  47
       Melvin Robinson was previously listed as John Doe 1 in the First Amended Complaint.


                                                   87
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 88 of 371 PAGEID #: 2075




  probed, and wrapped his arms around Robinson during examinations.

         556.    Dr. Strauss also commented on Robinson’s athletic prowess, his defined

  collarbone, and his eyelashes.

         557.    Sometimes trainers or physical therapists witnessed Dr. Strauss’ examinations of

  Robinson.

         558.    Even with witnesses present, Dr. Strauss touched Robinson’s genitals, but he was

  more aggressive when witnesses were not present.

         559.    Dr. Strauss’ exams made Robinson extremely uncomfortable. Robinson thought

  Dr. Strauss’ conduct was weird.

         560.    After the first two visits with Dr. Strauss, Robinson told Coach Zubovich that he

  did not want to see Dr. Strauss again. And he continued to tell his coach the same after each visit.

         561.    His coach did nothing.

         562.    Without support from the people entrusted to protect him, Robinson resorted to

  trying to avoid Dr. Strauss on his own.

         563.    He avoided seeking medical care so that he would not have to see Dr. Strauss.

         564.    He made sure never to complain about a groin injury or ask about sexually

  transmitted diseases.

         565.    He also tried to seek treatment at different clinics on campus.

         566.    Robinson’s teammates also had to see Dr. Strauss several times a year.

         567.    No matter what the injury was, Dr. Strauss performed testicular exams on them at

  every opportunity. For instance, a wrist injury resulted in a testicular exam.

         568.    It was also known among the athletes that Dr. Strauss would try to cover any

  appointment an athlete made to address a sexually transmitted disease.




                                                   88
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 89 of 371 PAGEID #: 2076




         569.    Dr. Strauss commented on the students’ hair, eyes, eyebrows, facial structure, and

  skin tone.

         570.    Dr. Strauss also rubbed their skin.

         571.    He also instructed them to make certain movements in a jockstrap, apparently so

  that he could ogle their bodies. For instance, he would say he had to perform a scoliosis exam and

  would stare at their bodies.

         572.    On multiple occasions, Robinson complained to his teammates about Dr. Strauss’

  examinations in front of OSU coaches.

         573.    Robinson’s teammates teased each other about having to see Dr. Strauss and made

  jokes about trying to avoid him, in front of their coaches.

         574.    Sometimes a coach would promise to look into it.

         575.    But the coaches did nothing.

         576.    To Robinson’s knowledge, his coaches never investigated his or his teammates’

  concerns.

         577.    Nor did the coaches take any corrective action against Dr. Strauss or attempt to

  ensure that others did.

         578.    Robinson was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

         579.    The students were left to fend for themselves.

         580.    They devised ways to reduce their exposure to Dr. Strauss’ abuse.

         581.    For instance, instead of turning their heads to cough during a testicular exam, they

  coughed directly on Dr. Strauss, hoping to force him to back away.

         582.    They also developed a practice called “avoidance, escape, or dodge,” to try to avoid




                                                   89
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 90 of 371 PAGEID #: 2077




  Dr. Strauss.

          583.   But Dr. Strauss was not the only OSU employee who made Robinson and his

  teammates uncomfortable. Several of the trainers were “touchy feely” with the track and field

  athletes.

          584.   Robinson and his teammates tried to avoid those trainers because of the way the

  trainers touched them. He and his teammates also felt that those trainers would protect Dr. Strauss

  at the expense of the athletes.

          585.   Robinson and many of his friends were black athletes from the inner city, dependent

  on their scholarships and team benefits for their educations.

          586.   They felt terrified of losing their scholarships and team benefits if they complained

  about Dr. Strauss’ or the trainers’ conduct.

          587.   They felt that Dr. Strauss and the trainers were untouchable.

          588.   Until seeing news coverage of the OSU investigation in June or July of 2018,

  Robinson did not know, or have reason to know, that Dr. Strauss’ examinations of him and his

  teammates were sexually abusive.

          589.   This is because, while Robinson attended OSU, student-athletes openly joked about

  Dr. Strauss’ examinations in front of their coaches, the coaches continued to require him and other

  athletes to see Dr. Strauss for examinations and treatment, and Robinson reasonably believed that

  OSU would not have made Dr. Strauss the athletic team doctor and required him and other athletes

  to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          590.   In addition, Coach Zubovich’s unconcerned reaction to his and his teammates

  complaints about Dr. Strauss did not give Robinson any reason to investigate what Dr. Strauss or

  OSU was doing or failing to do. Indeed, when Robinson and some of his teammates raised




                                                  90
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 91 of 371 PAGEID #: 2078




  questions about Dr. Strauss’ examinations, the coaches’ reactions served to reinforce Robinson’s

  reasonable belief that further inquiry would not be productive. In any event, an investigation would

  have been futile because OSU controlled access to all relevant information.

           591.    In short, until hearing media reports in June or July of 2018, about Dr. Strauss’

  serial sexual abuse of OSU students, Robinson did not know, or have reason to know, that Dr.

  Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or

  that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.

           592.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Robinson would not have been abused by Dr. Strauss.

           593.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Robinson has

  suffered emotional and psychological damages. The media coverage of OSU’s investigation into

  allegations of Dr. Strauss’ sexual abuse has caused repressed memories of Robinson’s experience

  with Dr. Strauss to resurface and has caused Robinson to relive those painful incidents. Robinson

  has been further traumatized by learning about Dr. Strauss’ serial sexual abuse, OSU’s knowledge

  about the abuse, and OSU’s failure to take appropriate action to stop it while Robinson was a

  young student at OSU.

                                         DOUGLAS WELLS48

           594.    Douglas Wells was a student at OSU’s main campus in the fall quarter of 1983.

           595.    Coaching staff at OSU encouraged Wells to try out for the track and field team.

           596.    As he was training to try out for the team, Wells sustained a hamstring injury.

           597.    Some athletes at OSU suggested that Wells see Dr. Strauss because Dr. Strauss was

  OSU’s team physician.


  48
       Douglas Wells was previously listed as John Doe 22 in the First Amended Complaint.


                                                    91
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 92 of 371 PAGEID #: 2079




          598.   To the best of his recollection, Wells scheduled an appointment with Dr. Strauss

  through the Student Health Center.

          599.   Wells was 18 years old when he was examined by Dr. Strauss.

          600.   On the date of the appointment, Dr. Strauss took Wells into a private examination

  room either at the Student Health Center or Larkins Hall. Only Wells and Dr. Strauss were in the

  room.

          601.   Wells told Dr. Strauss that he was having pain in his hamstring.

          602.   Dr. Strauss told Wells to disrobe from the waist down and to lie down on a table.

          603.   Wells followed Dr. Strauss’ instructions.

          604.   Dr. Strauss started the examination by rubbing Wells’s torso and buttocks.

          605.   Wells thought the manner in which Dr. Strauss was rubbing him was strange. Wells

  had a hamstring injury before and other medical professionals had never rubbed him in that way.

          606.   Wells felt that Dr. Strauss was rubbing him in a sexual way. The “massage” lasted

  for a prolonged period, which made the “examination” even more uncomfortable.

          607.   Dr. Strauss then began brushing up against Wells’s penis and testicles.

          608.   Dr. Strauss took Wells’s penis and testicles in his hands and began touching and

  manipulating them.

          609.   Dr. Strauss also inserted his finger into Wells’s anus.

          610.   Dr. Strauss did not wear gloves during the examination.

          611.   Wells was alarmed that Dr. Strauss was touching his genitals and inserting his

  finger into Wells’s anus. He asked Dr. Strauss, “Do you understand that I am here for my

  hamstring?”

          612.   Dr. Strauss responded that he was required to examine Wells’s whole body.




                                                  92
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 93 of 371 PAGEID #: 2080




           613.   The examination lasted approximately 15 minutes, most of which was not focused

  on Wells’s hamstring.

           614.   At the end of the examination, Dr. Strauss told Wells to do some hamstring

  stretches. Based on the way Dr. Strauss examined him, Wells was surprised by Dr. Strauss’

  recommended course of action.

           615.   Wells felt that the examination was very strange, but he did not know what to do.

  Wells grew up in a small, Ohio town and thought his reaction might have been from his own

  naiveté.

           616.   Wells thought he could trust Dr. Strauss, as OSU’s team doctor. Wells was too

  embarrassed to say anything about Dr. Strauss’ behavior.

           617.   Wells never sought treatment from Dr. Strauss again.

           618.   In fact, Wells was so uncomfortable with the interaction, and felt so vulnerable, that

  he left main campus and finished his education at a satellite campus in Lima, Ohio.

           619.   Wells also quit athletics because he did not want to get another physical from Dr.

  Strauss or any team physician, for that matter. Wells feared that his experience with Dr. Strauss

  would always be on his mind, and he did not think he could handle putting himself through that

  again.

           620.   Although Wells felt extremely uncomfortable during Dr. Strauss’ examination and

  thought Dr. Strauss was strange, he did not realize at the time that Dr. Strauss was sexually abusing

  and harassing him.

           621.   In fact, Wells questioned himself and his perception of the examination.

           622.   Wells was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss and did not believe there was any recourse for what happened to him.




                                                   93
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 94 of 371 PAGEID #: 2081




         623.    In retrospect, Wells realizes that Dr. Strauss sexually abused and harassed him.

  However, he did not know or have reason to know this until 2018, when he learned about OSU’s

  investigation into allegations of abuse by Dr. Strauss.

         624.    While Wells was an OSU student, he trusted that OSU would not allow him to be

  harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, Wells did not

  understand or believe that Dr. Strauss had sexually abused him.

         625.    Wells reasonably believed that OSU would not have permitted Dr. Strauss to

  examine him and student-athletes unless Dr. Strauss’ examinations were legitimate.

         626.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, Wells

  did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

  that students had previously complained to OSU about Dr. Strauss’ abuse. Nor did he have reason

  to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

         627.    Even if while Wells was an OSU student, he had tried to inquire further into OSU’s

  role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access to that

  information.

         628.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

  students, Wells did not know, or have reason to know, that Dr. Strauss had sexually abused him,

  that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

  appropriate steps to stop Dr. Strauss’ abuse.

         629.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Wells would not have been abused by Dr. Strauss.

         630.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Wells has suffered

  emotional and psychological damages. For example, Wells was so unnerved by his interaction




                                                   94
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 95 of 371 PAGEID #: 2082




  with Dr. Strauss that he left OSU’s main campus and quit athletics altogether out of fear of being

  abused during required physicals. Wells also delayed all medical treatment for ten years after his

  examination with Dr. Strauss, believing that it would be easier to deal with pain or illness than the

  possibility of being abused by a physician. To this day, Wells struggles with the psychological

  trauma of Dr. Strauss’ abuse and OSU’s failure to protect him, including struggling with bouts of

  depression which required treatment by a psychiatrist. He relives his experience with Dr. Strauss

  whenever he gets medical treatment. He has also experienced severe anxiety, anger issues, and

  suicidal thoughts. He has suffered from sleep and eating disorders as well as sexual dysfunction.

  The effects of Dr. Strauss’ abuse have negatively affected his relationship with his wife and

  children.

                                          JAMES KHALIL

          631.   James Khalil was a student at OSU from 1989 to 1994, and a member of OSU’s

  club hockey team during that time. Khalil tried out for OSU’s varsity hockey team in 1990 and

  1991.

          632.   Dr. Strauss often hung around OSU’s varsity hockey team.

          633.   One day in 1991, Dr. Strauss approached Khalil in the locker room. Khalil had just

  finished skating at his hockey tryouts. Dr. Strauss told Khalil that he needed to undergo a physical;

  no one else had told Khalil about this. Khalil recalls that it wasn’t a medical day or an assigned

  day when the athletes were meant to have exams done. Khalil also recalls believing that Dr.

  Strauss was requiring him to submit to the exam and that he did not have the choice to refuse it.

          634.   Dr. Strauss and Khalil were alone in the locker room—all other athletes had cleared

  out by then.

          635.   Dr. Strauss instructed Khalil to pull down his pants. Khalil complied, and Dr.

  Strauss began fondling Khalil’s testicles without gloves on. He rubbed his thumb up and down


                                                   95
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 96 of 371 PAGEID #: 2083




  Khalil’s penis. Khalil was horrified. Dr. Strauss then abruptly ended the exam.

         636.    Khalil was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

         637.    Until learning in early 2018 about an investigation into allegations that Dr. Strauss

  had sexually abused OSU student-athletes, Khalil did not know, or have reason to know, of OSU’s

  role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

  previously complained to OSU about Dr. Strauss’ abuse.

         638.    Until hearing reports in 2018, Khalil had no reason to investigate whether OSU—

  in addition to Dr. Strauss—had harmed him.

         639.    Even if, while a student at OSU, Khalil had tried to inquire into OSU’s role in

  permitting Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled access

  to that information.

         640.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

  abuse, Khalil would not have been abused by Dr. Strauss.

         641.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it and other instances

  of abuse, Khalil has suffered long-lasting emotional and psychological harm. Khalil quit pursuing

  varsity hockey at OSU after Dr. Strauss’ exam, even though the coaches told him that he would

  likely have made the team if he tried out again. Quitting his pursuit of varsity hockey at OSU

  negatively affected his goal of playing in the National Hockey League and his coaching prospects.

  He also lost his opportunity to obtain an athletic scholarship from OSU. For years after his

  encounter with Dr. Strauss, Khalil was also anxious about getting medical examinations and

  avoided seeing doctors. To this day, he still reacts emotionally whenever he has to see a doctor.

  Khalil has also struggled with intimacy in his romantic relationships as a result of the sexual abuse




                                                   96
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 97 of 371 PAGEID #: 2084




  he experienced at OSU.

                                     HUGH (JOSEPH) DYER

          642.   Hugh Dyer was a student at OSU from 1996 to 1998, and a member of OSU’s

  cheerleading team during that time. He attended OSU on a full athletic scholarship for

  cheerleading. Dyer dropped out of OSU shortly after his junior year and transferred to Columbus

  State University.

          643.   Dyer was heavily recruited by OSU. He attended the University of Cincinnati for

  his freshman year of college. After Dyer’s participation in the Opening Ceremony of the 1996

  Summer Olympics, OSU recruited Dyer to join its cheerleading team. He completed his

  sophomore and junior years of college at OSU.

          644.   Dyer relied upon his full athletic scholarship to attend college.

          645.   Dyer was examined by Dr. Strauss on three occasions while a student at OSU. He

  was a sophomore when he saw Dr. Strauss for the first time.

          646.   In 1996, Dyer saw Dr. Strauss for a physical in a private exam room in Larkins

  Hall.

          647.   Dr. Strauss instructed Dyer to take off all his clothes and stand. Dr. Strauss sat on

  a stool at eye-level with Dyer’s genitals and conducted a genital exam. Using both hands, he rubbed

  Dyer’s penis and testicles for a prolonged time. He attempted to stimulate Dyer by rubbing his

  scrotum and moving his middle finger towards Dyer’s anus. Dr. Strauss asked Dyer how it felt,

  and also instructed him to “relax.” He told Dyer to turn his head and cough. He gazed at Dyer’s

  body with admiration stating, “You’re so athletic, your body has perfect symmetry, your body’s

  beautiful.”

          648.   While Dr. Strauss was examining Dyer, he put his mouth very close to Dyer’s penis.

  Dyer interpreted this as Dr. Strauss attempting to perform oral sex on Dyer. Dyer pulled away so


                                                  97
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 98 of 371 PAGEID #: 2085




  that Dr. Strauss could not put his mouth on his penis.

             649.   Dr. Strauss’ conduct made Dyer very uncomfortable, and Dyer recalls that the exam

  was not like any other hernia check he had before.

             650.   After seeing Dr. Strauss, Dyer told Assistant Coach Eddie Hollins that the exam

  was “weird,” and that he thought Dr. Strauss was “definitely gay.” Hollins laughed off Dyer’s

  remarks, and asked if Dyer enjoyed it.

             651.   Dyer was scheduled for another appointment with Dr. Strauss, this time for an

  injured knee. At the second appointment, Dr. Strauss asked Dyer to get completely naked. Dr.

  Strauss conducted an exam of Dyer’s genitals, rubbing his penis and testicles for a prolonged time,

  while asking “How does that feel?” and commenting on Dyer’s penis, “Oh, that’s so pretty and

  beautiful.” Again, Dr. Strauss moved his mouth close to Dyer’s penis, this time more aggressively

  than during the first exam. Dyer clenched his fists, pulled away from Dr. Strauss, and stormed out

  of the exam.

             652.   Dyer’s teammates had similar uncomfortable experiences with Dr. Strauss. The

  teammates made light of their experiences and joked about Dr. Strauss’ exams.

             653.   Dyer recalls that Dr. Strauss would often hang around him and his teammates,

  lingering about and following up with them for no particular reason.

             654.   Dr. Strauss’ abuse of Dyer was part of a larger culture of sexual abuse within OSU

  athletics.

             655.   During a summer 1996 recruitment trip, an OSU cheerleading coach brought Dyer

  and another recruit to his house. He gave Dyer and the other recruit ecstasy and ketamine and took

  them to gay clubs. Later that evening, Dyer witnessed the coach sexually assaulting the other

  recruit.




                                                    98
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 99 of 371 PAGEID #: 2086




            656.   Throughout Dyer’s time at OSU, coaches regularly pushed drugs on male

  cheerleaders and attempted to have sex with them, regardless of their sexual orientation.

            657.   Shortly after the end of his junior year, unable to withstand the environment any

  longer, Dyer transferred from OSU to Columbus State University.

            658.   Dyer was never informed or made aware of any OSU grievance procedure to

  complain about Dr. Strauss or others and did not believe there was any recourse for what happened

  to him.

            659.   Until learning in early 2019 about an investigation into allegations that Dr. Strauss

  had sexually abused OSU student-athletes, Dyer did not know, or have reason to know, of OSU’s

  role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

  previously complained to OSU about Dr. Strauss’ abuse.

            660.   Until hearing reports in 2019, Dyer had no reason to investigate whether OSU—in

  addition to Dr. Strauss—had harmed him.

            661.   This is because, in Dyer’s experience, Dr. Strauss’ genital examinations were a

  running joke among players, trainers, coaches, and administrators. In addition, Coach Hollins’s

  unconcerned reaction to his complaint about Dr. Strauss did not give Dyer any reason to investigate

  what OSU was doing or failing to do. Indeed, when Dyer raised his concerns about Dr. Strauss’

  examinations, Coach Hollins’s reaction served to reinforce Dyer’s reasonable belief that further

  inquiry would not be productive.

            662.   Even if, in 1996, Dyer had tried to inquire into OSU’s role in permitting Dr. Strauss’

  abuse of him, the inquiry would have been futile, as OSU controlled access to that information,

  and, through its trainers, coaches, and administrators, treated complaints about Dr. Strauss’

  examinations as matters of no real concern.




                                                    99
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 100 of 371 PAGEID #: 2087




          663.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, Dyer would not have been abused by Dr. Strauss.

          664.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it and other instances

   of abuse, Dyer has suffered emotional and psychological harm. He dropped out of OSU because

   he could not bear to be on campus anymore, and he failed to obtain a college degree. As a result

   of his experiences, Dyer also developed discomfort towards gay men, which he did not feel prior

   to his time at OSU. He fears for his daughter, and does not feel comfortable sending her away for

   college. Dyer also suffers from anxiety and has not been able to participate in certain meaningful

   social experiences, like attending OSU games, because of his ongoing trauma.

                                      JERROLD L. SOLOMON

          665.    Jerrold Solomon was a student at OSU from 1984 to 1988, and a member of OSU’s

   tennis team from 1985 to 1986.

          666.    Dr. Strauss abused Solomon in fall of 1985, during a pre-season physical.

          667.    As a member of OSU’s tennis team, Solomon was required to get mandatory pre-

   season physicals. He went with the tennis team to a facility on OSU’s campus and waited in line

   for a urine test. He was then pulled into a private room with Dr. Strauss.

          668.    Solomon was alone with Dr. Strauss in the exam room.

          669.    Dr. Strauss asked Solomon to remove his shorts and underwear. Dr. Strauss then

   touched, fondled, and “played with” Solomon’s penis for a long period of time.

          670.    Dr. Strauss did not wear gloves during the exam.

          671.    Solomon was in shock. Solomon wondered whether Dr. Strauss targeted him

   because he thought Solomon was gay and muscular.

          672.    Solomon stormed out of the exam, outraged and dripping in sweat because of the

   stress, anxiety, and trauma caused by Dr. Strauss.


                                                   100
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 101 of 371 PAGEID #: 2088




          673.    He decided that he would never go back to see Dr. Strauss again.

          674.    Dr. Strauss’ exam made Solomon feel uncomfortable, confused, and ashamed. He

   never discussed the exam with anyone. He never heard his teammates ever discuss or joke about

   Dr. Strauss, and did not know at the time that Dr. Strauss had abused other student-athletes.

          675.    Solomon was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          676.    Until learning in early 2019 about an investigation into allegations that Dr. Strauss

   had sexually abused OSU student-athletes, Solomon did not know, or have reason to know, of

   OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse.

          677.    Until hearing reports in 2019, Solomon had no reason to investigate whether

   OSU—in addition to Dr. Strauss—had harmed him.

          678.    Even if, in 1985, Dr. Solomon had tried to inquire into OSU’s role in permitting

   Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled access to that

   information, and, through its trainers, coaches, and administrators, treated complaints about Dr.

   Strauss’ examinations as matters of no real concern.

          679.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, Solomon would not have been abused by Dr. Strauss.

          680.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it and other instances

   of abuse, Solomon has suffered long-lasting emotional and psychological harm. Solomon quit the

   tennis team after playing just one year, in part, because of Dr. Strauss’ abuse and because he knew

   he would have to see Dr. Strauss again to stay on the team. For many years after his treatment by

   Dr. Strauss, Solomon refused to get physical examinations. Dr. Strauss’ abuse also made Solomon




                                                  101
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 102 of 371 PAGEID #: 2089




   question his own sexuality.

                                             JOSEPH BECHTEL

           681.    Joseph Bechtel was a student at OSU from 1979 through 1983, and a member of

   OSU’s hockey team from the fall of 1979 through the fall of 1982. He quit the team in 1982.

           682.    Bechtel attended OSU on a partial athletic scholarship. He relied on his partial

   athletic scholarship to attend college.

           683.    Bechtel began seeing Dr. Strauss in the fall of 1980, after contracting

   mononucleosis at a training camp. The appointments occurred regularly in Dr. Strauss’ office, for

   a total of five or six appointments. Bechtel and Dr. Strauss were alone in Dr. Strauss’ office during

   every appointment.

           684.    On every occasion that Bechtel saw Dr. Strauss, he was instructed by Dr. Strauss

   to drop his pants. Dr. Strauss would sit on a stool and bring his face very close to Bechtel’s testicles.

   Dr. Strauss fondled Bechtel’s testicles at every appointment.

           685.    During at least one of Bechtel’s appointments, Dr. Strauss made inappropriate

   comments to him. Dr. Strauss told Bechtel that his master’s thesis examined sperm and sperm

   production.

           686.    Dr. Strauss’ exams made Bechtel extremely uncomfortable, confused, and

   embarrassed.

           687.    While a student at OSU, Bechtel saw Dr. Strauss sit in the locker room after hockey

   games and observe the players.

           688.    On one occasion, Bechtel was receiving treatment in the training room when a

   player from the opposing team came in with a toe infection. Dr. Strauss was the doctor on call for

   the game. In the presence of Bechtel, OSU athletic trainers, and other bystanders, Dr. Strauss

   instructed the player to drop his pants, and began groping the player’s penis and testicles.


                                                     102
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 103 of 371 PAGEID #: 2090




          689.   Bechtel was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss. He did not inquire into how he might formally report Dr. Strauss

   because he feared being called a “pussy,” and worried that people would think he was gay.

          690.   Nevertheless, Bechtel told several people of Dr. Strauss’ behavior. When head

   trainer, Glade Pauly, asked him about his appointments with Dr. Strauss, Bechtel told Pauly that

   Dr. Strauss had touched him inappropriately. Pauly laughed off Bechtel’s comments and said that

   one of Dr. Strauss’ nicknames was “Dr. Feel Good.”

          691.   At the time, Bechtel did not know that Dr. Strauss’ examination of him was, in fact,

   sexual abuse. And even if Bechtel had understood that Dr. Strauss’ conduct constituted sexual

   abuse, he had no reason to know of the role OSU had played in facilitating the abuse.

          692.   Until reading news coverage of the OSU investigation in or about April, 2018,

   Bechtel did not know, or have reason to know, that Dr. Strauss’ examinations of him and his

   teammates were sexually abusive. Nor did he have reason to investigate whether OSU—in addition

   to Dr. Strauss—had harmed him.

          693.   While Bechtel was an OSU student, he trusted that OSU would not allow him to be

   harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, Bechtel did not

   understand or believe that Dr. Strauss had sexually abused him.

          694.   This is because, while Bechtel attended OSU, student-athletes openly joked about

   Dr. Strauss’ examinations in front of OSU staff, and Bechtel reasonably believed that OSU would

   not have made Dr. Strauss the athletic team doctor and required him and other athletes to see Dr.

   Strauss unless Dr. Strauss’ examinations were legitimate.

          695.   In addition, head trainer Glade Pauly’s unconcerned reaction and laughter in

   response to Bechtel’s comments about Dr. Strauss’ inappropriate touching reinforced Bechtel’s




                                                 103
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 104 of 371 PAGEID #: 2091




   reasonable belief that Dr. Strauss’ conduct was not sexual abuse. Mr. Pauly’s reaction also

   demonstrated to Bechtel that pursuing the matter would not be productive, and would only lead to

   his being ostracized.

          696.     In short, until seeing news coverage in or about April, 2018, about Dr. Strauss’

   serial sexual abuse of OSU students, Bechtel did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU

   had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          697.     If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, Bechtel would not have been abused by Dr. Strauss.

          698.     As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Bechtel has

   suffered emotional and psychological damages. For example, Bechtel is suspicious of all medical

   professionals and often fears for the safety of his children, who are all athletes. Bechtel feels has

   had to pass his fear and distrust of others down to his children so that he and his children can feel

   safe. After recently learning that Dr. Strauss reportedly abused at least hundreds of students after

   Bechtel’s examinations, Bechtel is devastated that he did not stop Dr. Strauss. As a result, Bechtel

   has experienced extreme anger and feelings of guilt. Bechtel is seeking counseling to address

   these issues.

                                         MICHAEL MURPHY

          699.     Michael Murphy was a student at OSU from 1987 through 1990, and a member of

   OSU’s track and field team during that time. He was recruited by OSU to be a pole vaulter, and

   attended college on a partial academic scholarship.

          700.     Murphy relied on his scholarship to attend college.

          701.     Murphy transferred from OSU to the United States Naval Academy in 1990.

          702.     In 1987, Murphy won a scholar athlete award.


                                                   104
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 105 of 371 PAGEID #: 2092




           703.    Dr. Strauss first examined Murphy in 1987, during a pre-season physical.

           704.    As a member of OSU’s track and field team, Murphy was required to have a

   physical with Dr. Strauss. The physical was scheduled by a member of OSU’s staff.

           705.    The physical took place at the French Field House.

           706.    Dr. Strauss instructed Murphy to remove his pants and underwear. Dr. Strauss then

   walked behind Murphy and reached around to feel Murphy’s penis and testicles. The excessive

   fondling lasted several minutes; Dr. Strauss was apparently trying to give Murphy an erection.

           707.    Dr. Strauss also asked Murphy to remove his shirt during the physical. Dr. Strauss

   examined Murphy’s upper body, and complimented Murphy on his physical fitness, telling

   Murphy words to the effect that he was “really solid,” “built well,” and that it was clear Murphy

   could “lift a lot of weight.”

           708.    Dr. Strauss’ exam made Murphy feel very uncomfortable, embarrassed, and

   confused. However, while he thought the exam was strange, he did not realize that it was wrong

   or sexually abusive.

           709.    While at OSU, Murphy severely injured his hamstring and required medical

   treatment. This time, Murphy was examined by Dr. Strauss at the Student Health Center.

           710.    Dr. Strauss told Murphy to lay face down on the examination table. Dr. Strauss then

   proceeded to give Murphy a rectal exam, explaining that he needed to examine him for tissue

   damage. Dr. Strauss applied lubricant and penetrated Murphy’s rectum with his finger. He moved

   in and around Murphy’s rectum for about thirty seconds or so. Murphy believed that Dr. Strauss

   was attempting to give Murphy an erection.

           711.    Murphy was shocked and horrified, and resolved never to see Dr. Strauss for an

   appointment again. However, Murphy did not realize that he had been sexually abused at the time.




                                                   105
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 106 of 371 PAGEID #: 2093




          712.    Murphy’s teammates had similar experiences with Dr. Strauss, but the teammates

   made light of their experiences and joked about the exams. They openly joked in front of

   coaches—including head track coaches Frank Zubovich and Russ Rodgers, and assistant track

   coaches Roger Bowen and Tom Doyle—and trainers that examinations with Dr. Strauss were a

   “touchy/feely” experience, and warned each other to “watch out for Strauss.”

          713.    Dr. Strauss frequently showed up at the track team’s practices and took photos of

   the pole vaulters shirtless. Dr. Strauss told the student-athletes that he was an amateur

   photographer, and encouraged Murphy and his teammates to go to his house to look at the photos

   he’d taken of them. Murphy never went to Dr. Strauss’ house.

          714.    Murphy was never made aware of any OSU grievance procedure to complain about

   Dr. Strauss and did not believe there was any recourse for what happened to him.

          715.    Murphy did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          716.    In retrospect, Murphy realizes that Dr. Strauss sexually abused and harassed him

   and his teammates. However, he did not know or have reason to know this until 2018, when he

   learned of OSU’s investigation into allegations of abuse by Dr. Strauss.

          717.    This is because, while Murphy attended OSU, student-athletes openly joked about

   Dr. Strauss’ examinations in front of OSU staff, and Murphy reasonably believed that OSU would

   not have made Dr. Strauss the athletic team doctor and required him and other athletes to see Dr.

   Strauss unless Dr. Strauss’ examinations were legitimate.

          718.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct,

   Murphy did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.




                                                  106
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 107 of 371 PAGEID #: 2094




          719.    This is because, in Murphy’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, but none of them seemed particularly concerned about it.

          720.    In any event, even if, while Murphy was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          721.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, Murphy did not know, or have reason to know, that Dr. Strauss had sexually abused him,

   that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          722.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, Murphy would not have been abused by Dr. Strauss.

          723.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Murphy has

   suffered emotional and psychological damages. Murphy suffered from depression while at OSU.

   After seeing Dr. Strauss for his hamstring injury, Murphy quit the pole vaulting team at the end of

   the season. Shortly after quitting the team he dropped out of OSU. Without his OSU scholarship,

   he had limited financial resources; as a result, he enrolled in the Naval Academy because it

   provided a free education, though Murphy did not believe at the time that the Naval Academy

   would be a good fit for him. It was not; he dropped out of the Naval Academy without obtaining

   a college degree. Murphy believes that if OSU had provided him a doctor that gave him legitimate

   medical treatment, instead of fondling him, he would have continued to pole vault for OSU and

   would have become a college graduate. This thought continues to haunt Murphy and cause him

   mental anguish. Moreover, Murphy has extreme anxiety about receiving medical treatment due to

   his experiences with Dr. Strauss. As a result, in the decades since Dr. Strauss’ abuse, Murphy has




                                                   107
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 108 of 371 PAGEID #: 2095




   avoided routine medical exams and rarely visits the doctor. When he recently was examined by a

   doctor, he had flashbacks to Dr. Strauss’ exams and felt very anxious.            Since the public

   announcement about Dr. Strauss’ abuse, Murphy has felt very upset and anxious, which has

   affected his personal relationships.

                                          JOHN DAVID FALER

          724.    John David Faler was a student at OSU from 1982 through 1985 and was an OSU

   lifeguard from 1984 through 1985.

          725.    Faler usually served as a lifeguard at the diving pool and competitive swimming

   pool in Larkins Hall.

          726.    After his shifts as a lifeguard, Faler would sit on the bleachers behind the pools.

          727.    In January or February of 1985, while Faler sat on the bleachers, Dr. Strauss

   repeatedly approached Faler to try to strike up a conversation.

          728.    During these discussions, Dr. Strauss repeatedly asked Faler whether he had any

   medical issues. At first, Faler replied “no.” After several days of having the same exchange, Faler

   finally told Dr. Strauss he had a wart on his foot. Dr. Strauss offered to treat the wart. Faler

   accepted the offer.

          729.    Dr. Strauss took Faler to what Faler believed was his office in Larkins Hall. Faler

   had not been to this office before.

          730.    Before Dr. Strauss looked at Faler’s foot, Dr. Strauss asked Faler if he had had a

   physical, to which Faler responded he did not need one.

          731.    Dr. Strauss’ treated the wart with a freezing agent. After the first treatment, Dr.

   Strauss told Faler to come back in a week or two to continue the treatment.

          732.    Faler returned to see Dr. Strauss in the same office three to four times for the same

   treatment until, eventually, the wart was gone. On each occasion, Dr. Strauss would ask to give


                                                   108
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 109 of 371 PAGEID #: 2096




   Faler a physical. Faler kept saying no, except that, on the last visit, Dr. Strauss insisted “we need

   to do a physical.” Faler said “OK,” even though he still did not think he needed a physical.

          733.       During this last visit, in January or February of 1985, Dr. Strauss told Faler to pull

   down his shorts and Faler complied. Dr. Strauss was sitting down on stool with his face inches

   away from Faler’s testicles. Dr. Strauss then began to grope, tap, and fondle Faler’s testicles for

   an extended period of time.

          734.       Faler does not recall Dr. Strauss wearing gloves during this “physical.”

          735.       Dr. Strauss’ touching made Faler feel uncomfortable.

          736.       Although Faler felt that something was odd about Dr. Strauss’ examination, Faler

   was never informed or made aware of any OSU grievance procedure to complain about Dr. Strauss

   and did not believe there was any recourse for what happened to him.

          737.       Faler now realizes that Dr. Strauss sexually abused and harassed him. At the time,

   however, he did not realize that Dr. Strauss was sexually abusing and harassing him. He did not

   know or have reason to know this until after OSU’s 2018 investigation into allegations of abuse

   by Dr. Strauss.

          738.       While Faler was an OSU student, he trusted that OSU would not allow him to be

   harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, Faler did not

   understand or believe that Dr. Strauss had sexually abused him.

          739.       Until after OSU’s 2018 investigation into allegations of abuse by Dr. Strauss, Faler

   did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

   that other students and athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          740.       In any event, even if, while Faler was an OSU student, he had tried to inquire further




                                                      109
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 110 of 371 PAGEID #: 2097




   into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled

   access to that information.

             741.   In short, until learning about Dr. Strauss’ serial sexual abuse of OSU students, Faler

   did not know, or have reason to know, that Dr. Strauss had sexually abused him, that OSU had

   known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take appropriate steps to

   stop Dr. Strauss’ abuse.

             742.   If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, Faler would not have been abused by Dr. Strauss.

             743.   As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, Faler has suffered

   emotional and psychological damages. For example, he is now more cynical and protective of his

   children and is suspicious of doctors in general. Faler also suffers from lingering anger issues with

   his spouse.

                                              JOHN DOE 149

             744.   John Doe 1 was a student at OSU from 1992 to 1997.

             745.   In 1993 or 1994, John Doe 1 called OSU’s Student Health Center to set up an

   appointment to check a lump on his testicle.

             746.   Student Health recommended that John Doe 1 see Dr. Strauss, which he did.

             747.   At the beginning of the exam, Dr. Strauss instructed John Doe 1 to drop his pants

   and underwear, and provided no gown or other piece of clothing. John Doe 1 complied with this

   instruction and stood naked while Dr. Strauss looked at him.

             748.   Dr. Strauss then walked up to John Doe 1, removed his exam gloves and said, “I

   can feel you better this way.”


   49
        John Doe 1 was previously listed as John Doe 29 in Plaintiff’s First Amended Complaint.


                                                     110
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 111 of 371 PAGEID #: 2098




          749.    With ungloved hands, Dr. Strauss began manipulating John Doe 1’s testicles and

   penis. Dr. Strauss kept one hand on John Doe 1’s penis while he felt John Doe 1’s testicles.

          750.    Dr. Strauss touched and manipulated John Doe 1’s genitals for an uncomfortable

   length of time. Strauss started his exam by facing John Doe 1 from the front, but then proceeded

   to approach and manipulate him from behind, never removing his grip from John Doe 1’s penis.

          751.    Dr. Strauss continued to grip John Doe 1’s penis and started to pull and manipulate

   his penis in a stroking fashion. Dr. Strauss said words to the effect, “I want your penis to get erect

   because it makes it easier for me to feel you for any abnormalities.” Dr. Strauss succeeded in

   causing John Doe 1’s penis to become erect. As he was becoming erect, John Doe 1 felt as though

   he would vomit, and a tremendous amount of shame.

          752.    As Dr. Strauss was gripping and stroking John Doe 1’s penis with one hand, his

   other hand slid down the crack of John Doe 1’s buttocks, and kept it pressed against him. The

   stroking lasted an extremely uncomfortable length of time.

          753.    John Doe 1 found the exam very upsetting and felt that Dr. Strauss had violated

   him, but did not realize at the time that Dr. Strauss had sexually abused him. As a heterosexual

   male, he questioned why this had happened to him and asked himself, “What is wrong with me?”

          754.    John Doe 1 felt emotionally and psychologically ill about the exam, enough to

   immediately discuss the exam with his roommate. John Doe 1, however, only reported few details

   about the exam to his roommate because he felt ashamed and did not want his roommate to think

   differently of him. Until recently, this was the only time John Doe 1 discussed the exam with

   anyone.

          755.    While John Doe 1 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt upset and violated by Dr. Strauss’ examination, John Doe 1




                                                    111
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 112 of 371 PAGEID #: 2099




   did not understand that Dr. Strauss had sexually abused him.

          756.    John Doe 1 reasonably believed that OSU would not have made Dr. Strauss a doctor

   at Student Health, and directed him and other students to see Dr. Strauss, unless Dr. Strauss’

   examinations were legitimate.

          757.    John Doe 1 was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          758.    In retrospect, John Doe 1 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this until 2018, when he learned about

   OSU’s investigation into allegations of abuse by Dr. Strauss. Indeed, learning of OSU’s

   investigation was the trigger that enabled John Doe 1 to recognize that Dr. Strauss’ examination

   was sexually abusive.

          759.    Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 1 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had complained to OSU about Dr. Strauss’ abuse. Nor did he have

   reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          760.    Even if, while John Doe 1 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          761.    In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 1 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          762.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual




                                                   112
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 113 of 371 PAGEID #: 2100




   abuse, John Doe 1 would not have been abused by Dr. Strauss.

          763.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 1 has

   suffered emotional and psychological damages. Though John Doe 1 has tried for years to bury his

   memories of Dr. Strauss’ exam, he has relived the exam every single day. It has caused John Doe

   1 to experience shame and embarrassment, and other negative emotions he cannot describe,

   causing him emotional and social problems over many years for which he is just now seeking

   treatment. While at OSU, John Doe 1’s experience with Dr. Strauss also negatively affected his

   studies. Learning about OSU’s investigation into Dr. Strauss’ conduct has retraumatized John Doe

   1 and caused him to confront the emotions he has tried to bury for years.

                                            JOHN DOE 250

          764.    John Doe 2 was an undergraduate student at OSU from 1990 to 1995.

          765.    While a student at OSU, John Doe 2 was examined by Dr. Strauss at least three

   times at OSU’s Student Health Center. John Doe 2 first visited the Center in 1990 for evaluation

   of a possible sexually transmitted infection (“STI”). He was given an appointment with Dr. Strauss.

          766.    At each examination, Dr. Strauss instructed John Doe 2 to remove all of his clothing

   and lie down on the exam table. Dr. Strauss did not wear gloves at any examination.

          767.    At the first visit, Dr. Strauss instructed John Doe 2 to drop his pants and underwear

   and remain standing. Dr. Strauss sat on a stool in front of John Doe 2 and placed his face directly

   near John Doe 2’s genitals. Dr. Strauss repeatedly fondled John Doe 2’s penis, pulling it in multiple

   directions.



   50
     The person who was listed as John Doe 2 in Plaintiffs’ First Amended Complaint is no longer
   represented by the undersigned counsel, as described in the Motion to Substitute, see Dkt. 109,
   and his allegations have been removed from this Second Amended Complaint. In his stead, we
   have renamed as new Plaintiff John Doe 2.


                                                   113
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 114 of 371 PAGEID #: 2101




           768.    Much to his humiliation, John Doe 2 got an erection.

           769.    After examining John Doe 2’s genitals, Dr. Strauss instructed John Doe 2 to remove

   his remaining clothing and lay down on the exam table.

           770.    Dr. Strauss then examined John Doe 2’s anus. Dr. Strauss inserted at least one

   finger into John Doe 2’s anus and massaged John Doe 2’s prostate. John Doe 2 once again got an

   erection.

           771.    Dr. Strauss’ examination took a long time, and he spent at least twenty minutes, or

   more, examining John Doe 2’s genitals. Dr. Strauss instructed John Doe 2 to return to his office

   for follow-up appointments.

           772.    At each follow-up appointment, Dr. Strauss subjected John Doe 2 to a similar

   routine. He instructed John Doe 2 to remove all of his clothing, and he began fondling John Doe

   2’s penis until it was erect.

           773.    During each appointment, John Doe 2 was alone in the exam room with Dr. Strauss.

           774.    John Doe 2 felt extreme confusion, shame, and helplessness as a result of Dr.

   Strauss’ actions.

           775.    John Doe 2 was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss. He did not believe there was any recourse for what happened to him.

           776.    John Doe 2 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

   He reasonably believed that that OSU would not have made Dr. Strauss a university doctor unless

   Dr. Strauss’ examinations were legitimate.

           777.    John Doe 2 did not know, or have reason to know, that Dr. Strauss’ examination of

   him was sexually abusive until after OSU’s 2018 investigation into allegations of abuse by Dr.

   Strauss. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had




                                                   114
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 115 of 371 PAGEID #: 2102




   harmed him.

          778.    In any event, even if, while John Doe 2 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          779.    This is because, while John Doe 2 was an OSU student, he trusted that OSU would

   not employ a sexual abuser in its Student Health Center. He reasonably believed that Dr. Strauss’

   behavior was part of a legitimate medical examination and blamed himself for his emotional and

   physical reaction to the exam. Though he felt uncomfortable during Dr. Strauss’ examinations,

   John Doe 2 did not understand or believe that Dr. Strauss had sexually abused him.

          780.    In short, John Doe 2 did not know, or have reason to know, that Dr. Strauss had

   sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had

   failed to take the appropriate steps to stop Dr. Strauss’ abuse until after OSU’s 2018 investigation

   into allegations of abuse by Dr. Strauss.

          781.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 2 would not have been abused by Dr. Strauss.

          782.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 2 has

   suffered emotional and psychological damages. He felt a great deal of shame, embarrassment, and

   confusion after his interactions with Dr. Strauss. Dr. Strauss’ abuse caused John Doe 2 to

   experience sexual dysfunction to the point that he is unable to maintain an intimate relationship or

   start a family. Dr. Strauss’ abuse has also impaired John Doe 2’s ability to maintain healthy and

   stable personal relationships. Since the abuse, John Doe 2 has had difficulty being social with

   others. He is afraid to go to the doctor and hasn’t seen a physician in years. Since learning about

   Dr. Strauss’ abuse, John Doe 2 has thought about and relived the abuse nearly daily, causing him




                                                   115
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 116 of 371 PAGEID #: 2103




   to feel isolated, stressed, and angry. He feels worthless and powerless when he thinks about what

   happened to him, and he has been suffering depressive symptoms, including periodic suicidal

   ideation, as a result. John Doe 2 has seen a therapist to help him process his emotions; even with

   that assistance, he still struggles every day. John Doe 2 feels angry and betrayed by OSU as an

   institution for allowing Dr. Strauss’ abuse to continue unchecked.

                                             JOHN DOE 3

           783.    John Doe 3 was a member of Defendant OSU’s tennis team from 1984 through

   1989.

           784.    Upon arriving as a freshman at OSU, John Doe 3 quickly learned that Dr. Strauss

   was notorious for the way he touched athletes during medical exams. Upperclassmen on the tennis

   team called Dr. Strauss “Dr. Nuts” and “Dr. Balls” because of his seemingly intrusive

   examinations and his insistence on performing testicular exams on the athletes regardless of their

   injury or illness.

           785.    John Doe 3 was subjected to his first “examination” by Dr. Strauss when he was

   only 17 years old. He was shocked by it. No prior medical examination had ever made him feel so

   uncomfortable.

           786.    He continued to have to see Dr. Strauss multiple times a year over the next four

   years for his annual OSU-required physicals, as well as for medical treatment of his illnesses and

   injuries when Dr. Strauss was the assigned physician at the OSU Health Center’s open clinic hours.

   John Doe 3 estimates that Dr. Strauss sexually assaulted him dozens of times.

           787.    No matter the reason for the visit, Dr. Strauss always required John Doe 3 to remove

   his pants and underwear. Dr. Strauss then performed a purported “testicular exam,” in which he

   groped John Doe 3’s testicles and penis for an extended period of time and stared at his genitals.

   Dr. Strauss had a distinct, creepy smile on his face during each examination of John Doe 3.


                                                   116
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 117 of 371 PAGEID #: 2104




          788.    These “testicular exams” sometimes lasted for 15-20 minutes.

          789.    When John Doe 3 was treated at the OSU Health Center, Dr. Strauss usually had

   training staff assist him. On occasion, these training staff observed Dr. Strauss perform the

   unwarranted 15-20 minute testicular exams on John Doe 3.

          790.    Dr. Strauss’ exams made John Doe 3 extremely uncomfortable, confused, and

   embarrassed. He did not know whether there was a medical purpose to Dr. Strauss’ touching.

          791.    And he did not know what to do about Dr. Strauss’ conduct, particularly because

   he was a minor when the abuse began.

          792.    As a result, John Doe 3 did not make a formal report to OSU about Dr. Strauss’

   conduct. But he regularly discussed Dr. Strauss’ “creepy” behavior and uncomfortable exams with

   other tennis players, in front of OSU staff.

          793.    John Doe 3 was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          794.    Until reading news coverage of the OSU investigation in or about April, 2018, John

   Doe 3 did not know, or have reason to know, that Dr. Strauss’ examinations of him and his

   teammates were sexually abusive.

          795.    While John Doe 3 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   3 did not understand or believe that Dr. Strauss had sexually abused him.

          796.    This is because, while John Doe 3 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of OSU staff, and John Doe 3 reasonably believed that

   OSU would not have made Dr. Strauss the athletic team doctor and required him and other athletes

   to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.




                                                  117
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 118 of 371 PAGEID #: 2105




          797.    In addition, OSU staff’s unconcerned reaction to his and his teammates’ comments

   about Dr. Strauss did not give John Doe 3 any reason to investigate what Dr. Strauss or OSU was

   doing or failing to do. Indeed, the staff’s reactions served to reinforce John Doe 3’s reasonable

   belief that pursuing the matter would not be productive. In any event, an investigation would have

   been futile because OSU controlled access to all relevant information.

          798.    In short, until reading news coverage in or about April, 2018, about Dr. Strauss’

   serial sexual abuse of OSU students, John Doe 3 did not know, or have reason to know, that Dr.

   Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or

   that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.

          799.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 3 would not have been abused by Dr. Strauss.

          800.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 3 has

   suffered emotional and psychological damages. For example, John Doe 3 experiences feelings of

   dread every time he has to see a doctor for medical care. While at OSU, John Doe 3 had

   hemorrhoids for which he refused to see Dr. Strauss, the only physician OSU made available to

   him. This caused John Doe 3 to have several uncomfortable treatments to resolve his hemorrhoids

   issue later in life. John Doe 3 has a hernia for which he has not sought treatment because of his

   anxiety with doctors. He has also has put off having a vasectomy because of anxiety over seeing a

   doctor for a procedure relating to his genitalia. John Doe 3 has also had difficulty sleeping and

   coping with the anxiety he experiences each time he hears news involving Dr. Strauss’ abuse of

   OSU students. John Doe 3 is currently receiving treatment once per month from a psychiatrist

   who has told him that his current anxiety issues are related to the sexual trauma he suffered at the

   hands of Dr. Strauss. Among other issues, John Doe 3’s anxiety has resulted in skin problems from




                                                   118
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 119 of 371 PAGEID #: 2106




   picking at his skin every day, and is especially triggered when he hears news about OSU or Dr.

   Strauss, or this lawsuit. John Doe 3’s psychiatrist has prescribed medications for his anxiety and

   to help him sleep, and has also recommended an emotional support dog to help him cope with his

   trauma and anxiety.

                                                JOHN DOE 4

           801.    John Doe 4 was a member of Defendant OSU’s tennis team from 1982 through

   1986, and had a full athletic scholarship.

           802.    John Doe 4 relied on his scholarship to attend college.

           803.    John Doe 4’s coach, John Daly, required John Doe 4 to get an annual physical with

   Dr. Strauss to continue playing with the team and receiving his scholarship.

           804.    Before his first physical with Dr. Strauss, John Doe 4 heard rumors from other

   student-athletes about Dr. Strauss’ examinations, including that Dr. Strauss was a creep and

   fondled the athletes’ testicles.

           805.    John Doe 4 had annual physicals with Dr. Strauss in the doctor’s Larkins Hall office

   three of his four years at OSU.

           806.    Coach Daly scheduled John Doe 4’s physicals with Dr. Strauss and told John Doe

   4 when to go.

           807.    During these physicals, Dr. Strauss made inappropriate comments, including “drop

   your trousers” and “let’s see what we’re working with.” John Doe 4 felt that Dr. Strauss spent an

   unnecessarily long time “examining” his genitals. Dr. Strauss also made sexual moaning sounds

   while examining John Doe 4’s genitals.

           808.    During John Doe 4’s first physical his freshman year, Dr. Strauss held John Doe

   4’s penis and said that it was a good size. He then held John Doe 4’s foreskin and commented

   about John Doe 4 being uncircumcised. Dr. Strauss asked John Doe 4 if John Doe 4 had any issues


                                                   119
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 120 of 371 PAGEID #: 2107




   “with this.” John Doe 4 understood Dr. Strauss to be asking about his sexual performance. John

   Doe 4 said he did not have any issues. Dr. Strauss continued to hold John Doe 4’s penis and

   foreskin for a prolonged time. John Doe 4 became increasingly uncomfortable. He gave Dr. Strauss

   an irritated look, at which point Dr. Strauss released John Doe 4’s penis.

          809.    John Doe 4’s physicals with Dr. Strauss were unlike any physical John Doe 4 had

   undergone previously or since then.

          810.    Each year at OSU, John Doe 4 tried to avoid getting his annual physical because he

   felt uncomfortable about the way Dr. Strauss touched his genitals. He did not know whether there

   was a medical purpose to Dr. Strauss’ touching during the physicals.

          811.    John Doe 4 felt very uncomfortable with Dr. Strauss’ conduct after his first

   physical. In his sophomore year, John Doe 4 told Coach Daly that he did not want to attend any

   additional physicals with Dr. Strauss. Coach Daly said the physical with Dr. Strauss was

   mandatory, not a choice.

          812.    Each year, Coach Daly told John Doe 4 that he had to get his physical with Dr.

   Strauss or he would not be able to continue playing at OSU.

          813.    John Doe 4 feared that his scholarship would be at risk if he did not comply with

   Coach Daly’s instructions.

          814.    Coach Daly often joked and laughed about sending tennis players, including John

   Doe 4, to see Dr. Strauss as punishment.

          815.    Coach Daly also threatened tennis players that, if they did not do what he told them,

   he would send them to Dr. Strauss and “you’re gonna get groped.”

          816.    Other tennis players often joked that Dr. Strauss would be particularly excited for

   John Doe 4’s physical because John Doe 4 was known to be “well-endowed.” These comments




                                                   120
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 121 of 371 PAGEID #: 2108




   were made in Coach Daly’s presence on numerous occasions.

          817.    Other tennis players hated being treated by Dr. Strauss. They often teased each

   other about having to see Dr. Strauss, in front of Coach Daly and team trainers.

          818.    To John Doe 4’s knowledge, Coach Daly did not follow up on John Doe 4’s

   complaints about Dr. Strauss, or take any corrective action against Dr. Strauss or ensure that others

   did.

          819.    John Doe 4 was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          820.    Until hearing media reports in June or July of 2018 about OSU’s investigation into

   sexual abuse by Dr. Strauss, John Doe 4 did not know, or have reason to know, that Dr. Strauss’

   examinations of him and his teammates were sexually abusive.

          821.    While John Doe 4 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   4 did not understand or believe that Dr. Strauss had sexually abused him.

          822.    This is because, while John Doe 4 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of Coach Daly, Coach Daly continued to require him and

   other athletes to see Dr. Strauss for examinations and treatment, and John Doe 4 reasonably

   believed that OSU would not have made Dr. Strauss the athletic team doctor and required him and

   other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          823.    In addition, Coach Daly’s unconcerned reaction to his and his teammates’

   complaints and comments about Dr. Strauss did not give John Doe 4 any reason to investigate

   what Dr. Strauss or OSU was doing or failing to do. Indeed, Coach Daly’s reactions served to

   reinforce John Doe 4’s reasonable belief that pursuing the matter would not be productive. In any




                                                   121
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 122 of 371 PAGEID #: 2109




   event, an investigation would have been futile because OSU controlled access to all relevant

   information.

           824.      In short, until hearing media reports in June or July of 2018 about Dr. Strauss’ serial

   sexual abuse of OSU students, John Doe 4 did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU

   had failed to take appropriate steps to stop Dr. Strauss’ abuse.

           825.      If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 4 would not have been abused by Dr. Strauss.

           826.      As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 4 has

   suffered emotional and psychological damages. John Doe 4 now feels significant stress when his

   children must attend medical appointments. Because of Dr. Strauss’ actions, he fears for their

   safety whenever they have to see a medical professional. As a result, he is extremely protective of

   them before and during any medical appointment, to the point of causing his children frustration

   and irritation.

                                                JOHN DOE 5

           827.      John Doe 5 was a member of OSU’s tennis team from 1986 through 1990, and had

   a partial athletic scholarship and Pell Grant.

           828.      John Doe 5 relied on his scholarship and grant to attend college.

           829.      John Doe 5 saw Dr. Strauss for his annual physicals. He also saw Dr. Strauss

   approximately four times per year for medical treatment, including one occasion on which he had

   mononucleosis.

           830.      No matter the reason for John Doe 5’s appointment, including when John Doe 5

   had mononucleosis, Dr. Strauss always performed a genital exam on him. Dr. Strauss’ hands

   lingered on John Doe 5’s penis and testicles for what felt like an uncomfortable amount of time.


                                                      122
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 123 of 371 PAGEID #: 2110




   During the exams, Dr. Strauss also looked at John Doe 5’s penis and testicles from every angle.

          831.    Dr. Strauss’ conduct made John Doe 5 very uncomfortable.

          832.    Dr. Strauss’ conduct made John Doe 5 so uncomfortable that, in his senior year, he

   purposely did not shower prior to his physical with Dr. Strauss, so that he would smell bad and Dr.

   Strauss’ exam might be shorter.

          833.    John Doe 5 also saw Dr. Strauss for the removal of a wart on his penis. After the

   removal, Dr. Strauss required three follow-up visits that John Doe 5 felt were unnecessary.

          834.    John Doe 5 did not want to continue receiving his physicals and medical treatment

   from Dr. Strauss, but felt he had to do so or would risk losing his scholarship and his ability to

   play on OSU’s tennis team.

          835.    John Doe 5 was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          836.    John Doe 5’s teammates joked about the way Dr. Strauss touched their genitals

   during examinations.

          837.    Until 2018, when he learned through a former teammate about media coverage of

   OSU’s investigation into sexual abuse by Dr. Strauss, John Doe 5 did not know, or have reason to

   know, that Dr. Strauss’ examinations of him and his teammates were sexually abusive.

          838.    While John Doe 5 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   5 did not understand or believe that Dr. Strauss had sexually abused him.

          839.    This is because, while John Doe 5 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations, Coach Daly required him and other athletes to see Dr. Strauss for

   examinations and treatment, and John Doe 5 reasonably believed that OSU would not have made




                                                  123
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 124 of 371 PAGEID #: 2111




   Dr. Strauss the athletic team doctor and required him and other athletes to see Dr. Strauss unless

   Dr. Strauss’ examinations were legitimate.

            840.   As a result, John Doe 5 had no reason to investigate what Dr. Strauss or OSU was

   doing or failing to do. In any event, an investigation would have been futile because OSU

   controlled access to all relevant information.

            841.   In short, until 2018, when John Doe 5 spoke with a former teammate and saw media

   coverage about Dr. Strauss’ serial sexual abuse of OSU students, John Doe 5 did not know, or

   have reason to know, that Dr. Strauss had sexually abused him, that OSU had known about Dr.

   Strauss’ serial sexual abuse, or that OSU had failed to take appropriate steps to stop Dr. Strauss’

   abuse.

            842.   If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 5 would not have been abused by Dr. Strauss.

            843.   Because of his experiences with Dr. Strauss, which OSU failed to prevent, John

   Doe 5 is leery of doctors and does not want to see a doctor for any reason. He has to get screened

   frequently for prostate cancer because it runs in his family, and he finds the screening very difficult.

   When John Doe 5 has to have surgery, he instructs medical staff to put him to sleep because he

   “doesn’t want to know what happens.”

            844.   Now a tennis teacher, John Doe 5 enforces a no-touch policy with his students,

   because of the unchecked abuse by Dr. Strauss.

                                               JOHN DOE 6

            845.   John Doe 6 was a member of Defendant OSU’s soccer team from 1984 through

   1986.

            846.   John Doe 6 saw Dr. Strauss three to four times per year, for three years, for annual

   physicals and medical treatment.


                                                     124
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 125 of 371 PAGEID #: 2112




             847.   No matter the reason for John Doe 6’s visit, Dr. Strauss always told him to drop his

   pants and then spent what seemed like an inordinate amount of time touching John Doe 6’s penis

   and testicles.

             848.   John Doe 6 was too embarrassed and ashamed to report his discomfort about Dr.

   Strauss’ examinations.

             849.   John Doe 6 felt that he had to return again and again to Dr. Strauss because OSU

   required annual physicals.

             850.   John Doe 6 was never informed or made aware of any grievance procedure to

   complain to OSU about Dr. Strauss and did not believe there was any recourse for what happened

   to him.

             851.   Until seeing media reports in the spring of 2018 about OSU’s investigation into

   sexual abuse by Dr. Strauss, John Doe 6 did not know, or have reason to know, that Dr. Strauss’

   examinations of him were sexually abusive.

             852.   While John Doe 6 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examinations, John

   Doe 6 did not understand or believe that Dr. Strauss had sexually abused him.

             853.   This is because, while John Doe 6 attended OSU, OSU required him and other

   athletes to see Dr. Strauss for examinations and treatment, and John Doe 6 reasonably believed

   that OSU would not have made Dr. Strauss the athletic team doctor and required him and other

   athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

             854.   As a result, John Doe 6 had no reason to investigate what Dr. Strauss or OSU was

   doing or failing to do. In any event, an investigation would have been futile because OSU

   controlled access to all relevant information.




                                                    125
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 126 of 371 PAGEID #: 2113




           855.    In short, until seeing media reports in the spring of 2018 about Dr. Strauss’ serial

   sexual abuse of OSU students, John Doe 6 did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU

   had failed to take appropriate steps to stop Dr. Strauss’ abuse.

           856.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 6 would not have been abused by Dr. Strauss.

           857.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 6 has

   suffered emotional and psychological damages. For example, John Doe 6 is extremely

   uncomfortable in locker rooms and doctors’ offices. His body tenses during medical exams, and

   he feels stressed and anxious when his genitals are examined.

                                                JOHN DOE 7

           858.    John Doe 7 was a member of Defendant OSU’s tennis team from 1982 through

   1986, and had a full athletic scholarship.

           859.    John Doe 7 depended on his full scholarship to attend college.

           860.    As a requirement of receiving his scholarship, John Doe 7 had to get an annual

   physical from Dr. Strauss. This is something his coach, John Daly, told John Doe 7 he had to do.

           861.    John Doe 7 also had to see Dr. Strauss to obtain medical treatment for illnesses and

   injuries, regardless of the nature of the ailment.

           862.    For example, Coach Daly instructed John Doe 7 to see Dr. Strauss for a broken

   ankle during his freshman year. John Doe 7 felt at the time that it was strange for him to see Dr.

   Strauss for a broken ankle because he needed to see an orthopedic specialist.

           863.    Coach Daly also directed John Doe 7 to see Dr. Strauss whenever John Doe 7 was

   sick with the flu.

           864.    During each of John Doe 7’s medical appointments, Dr. Strauss touched John Doe


                                                    126
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 127 of 371 PAGEID #: 2114




   7’s penis and testicles in a way that felt like groping.

          865.    Regardless of the reason for the visit, Dr. Strauss would tell John Doe 7 to drop his

   trousers and turn around. Dr. Strauss would then examine John Doe 7’s genitals, without wearing

   medical gloves.

          866.    Dr. Strauss’ examinations made John Doe 7 extremely uncomfortable.

          867.    But because Dr. Strauss was a physician, and John Doe 7 was so young, he was too

   scared during his freshman and sophomore years to question Dr. Strauss about his exams.

          868.    Eventually, in his junior year, John Doe 7 asked Dr. Strauss why his examination

   of John Doe 7’s genitals was taking so long and asked, “Are we done?” at least three times during

   Dr. Strauss’ exam. Dr. Strauss ignored John Doe 7’s questions and continued the “exam” with a

   smirk on his face.

          869.    During these appointments, Dr. Strauss would always ask John Doe 7 about his

   tennis matches, seemingly to prolong his time with John Doe 7.

          870.    On several occasions, John Doe 7 asked Dr. Strauss, “Are you done now? Can I get

   dressed now?” to end the exam.

          871.    John Doe 7 felt very uncomfortable with Dr. Strauss’ examinations and told Coach

   Daly that he did not want to be treated by Dr. Strauss anymore.

          872.    Coach Daly told John Doe 7 that he had to see Dr. Strauss or else he could not play

   tennis at OSU and could lose his athletic scholarship.

          873.    John Doe 7 was afraid to complain further because he relied on his scholarship to

   go to school and was therefore afraid to “make waves.”

          874.    John Doe 7 tried to put off his annual physicals with Dr. Strauss, but Coach Daly

   forced him to go.




                                                    127
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 128 of 371 PAGEID #: 2115




             875.   John Doe 7 grew so uncomfortable with Dr. Strauss’ conduct that he avoided

   seeking medical care when he was sick and instead tried to treat himself. For example, when John

   Doe 7 had the flu, he would buy over-the-counter medication from a drugstore and try to recover

   on his own, rather than risk another examination by Dr. Strauss.

             876.   Coach Daly threatened tennis players, including John Doe 7, with having to see Dr.

   Strauss.

             877.   Coach Daly regularly joked about Dr. Strauss’ examinations in the presence of team

   members and training staff. Coach Daly would say things like, “Work hard or you will be sent to

   Dr. Strauss.”

             878.   Some players called Dr. Strauss a “weirdo” and often discussed his unorthodox

   conduct in front of Coach Daly. Coach Daly just laughed.

             879.   To John Doe 7’s knowledge, Coach Daly did not follow up on John Doe 7’s or any

   other players’ concerns about Dr. Strauss. Nor did Coach Daly take any corrective action against

   Dr. Strauss or ensure that others did.

             880.   John Doe 7 was never informed or made aware of any grievance procedure to

   complain to OSU about Dr. Strauss and did not believe there was any recourse for what happened

   to him.

             881.   Until learning in the spring of 2018 about OSU’s investigation into Dr. Strauss’

   sexual abuse, John Doe 7 did not know, or have reason to know, that Dr. Strauss’ examinations of

   him and his teammates were sexually abusive.

             882.   While John Doe 7 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examinations, John

   Doe 7 did not understand or believe that Dr. Strauss had sexually abused him.




                                                   128
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 129 of 371 PAGEID #: 2116




           883.   This is because, while John Doe 7 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of Coach Daly, Coach Daly continued to require him and

   other athletes to see Dr. Strauss for examinations and treatment, and John Doe 7 reasonably

   believed that OSU would not have made Dr. Strauss the athletic team doctor and required him and

   other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

           884.   In addition, Coach Daly’s unconcerned reaction to his and his teammates’

   complaints and comments about Dr. Strauss did not give John Doe 7 any reason to investigate

   what Dr. Strauss or OSU was doing or failing to do. Indeed, Coach Daly’s reactions served to

   reinforce John Doe 7 and his teammates’ reasonable belief that pursuing the matter would not be

   productive. In any event, an investigation would have been futile because OSU controlled access

   to all relevant information.

           885.   In short, until learning in the spring of 2018 about Dr. Strauss’ serial sexual abuse

   of OSU students, John Doe 7 did not know, or have reason to know, that Dr. Strauss had sexually

   abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to

   take appropriate steps to stop Dr. Strauss’ abuse.

           886.   If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 7 would not have been abused by Dr. Strauss.

           887.   As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 7 has

   suffered emotional and psychological damages, including fear of sending his children to college

   and their participating in athletics. John Doe 7 also feels embarrassed and isolated from his former

   teammates and fellow OSU alumni due to the ridicule that has accompanied OSU’s investigation.

                                             JOHN DOE 8

           888.   John Doe 8 was a member of Defendant OSU’s lacrosse team from 1984 through

   1988.


                                                   129
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 130 of 371 PAGEID #: 2117




           889.   While John Doe 8 was a student-athlete at OSU, OSU coaches required him and

   his teammates to have annual physicals.

           890.   John Doe 8 received four annual physicals from Dr. Strauss between 1984 and

   1988, all done in the fall semester.

           891.   John Doe 8 was 19 years old when he had his first physical examination with Dr.

   Strauss.

           892.   The physicals occurred in the training room at the North Facility on OSU’s campus.

           893.   John Doe 8 and his teammates were instructed to line up single-file in the training

   room in the North Facility.

           894.   The coaching staff, including Head Coach Fred Koval, remained in the North

   Facility while the athletes received their examinations in the training room.

           895.   John Doe 8 and his teammates lined up face-to-back, leading all the way up to Dr.

   Strauss in the training room.

           896.   Dr. Strauss performed a physical on each athlete, but, because of the way Dr.

   Strauss had the athletes lined up, they could not see the examinations done on their teammates.

           897.   During each of John Doe 8’s physical examinations with Dr. Strauss, Dr. Strauss

   manipulated John Doe 8’s penis, moving it up and down several times, telling him it was for a

   “hernia check.”

           898.   Dr. Strauss also instructed John Doe 8 to cough and turn his head repeatedly.

           899.   Dr. Strauss performed several “pinky checks” during the exams, where he placed

   his pinky on the sides of John Doe 8’s scrotum and seemed to linger for an extended period of

   time.

           900.   Dr. Strauss did not wear gloves during the examinations.




                                                   130
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 131 of 371 PAGEID #: 2118




          901.     Upperclassmen advised fellow teammates to limit their time with Dr. Strauss

   because of the way Dr. Strauss touched their bodies, including their genitalia, during physical

   examinations.

          902.     John Doe 8 was very uncomfortable with Dr. Strauss’ physicals and wondered

   whether they were medically appropriate, but he felt lucky to be able to play lacrosse at Defendant

   OSU and did not feel that he could inform coaching staff without jeopardizing his athletic career

   at OSU. As a result, he “powered through” his discomfort with Dr. Strauss’ exams.

          903.     In addition to receiving annual physicals from Dr. Strauss, John Doe 8 once

   received treatment from Dr. Strauss for an on-the-field injury during a game at Ohio Stadium in

   the spring of 1987.

          904.     John Doe 8 required sutures to his face as a result of the injury.

          905.     Dr. Strauss told John Doe 8 to meet him alone in the locker room at Ohio Stadium

   after the game for further examination.

          906.     During the examination, Dr. Strauss instructed John Doe 8 to go to the shower in

   the locker room to clean out his facial wound.

          907.     While John Doe 8 showered in the locker room and was still wiping off his face, he

   turned around and realized that Dr. Strauss was watching him shower from the entrance to the

   showers, and Strauss had one hand in his pants.

          908.     John Doe 8 asked Dr. Strauss if the wound was clean enough, and Dr. Strauss

   responded, “Yes, that’s good.” Then, Dr. Strauss took John Doe 8 to a different floor from the

   locker room to suture John Doe 8’s facial wound.

          909.     Even though Dr. Strauss only needed to suture John Doe 8’s facial wound, while

   John Doe 8 was prone on the table, Dr. Strauss began a torso examination. He started with John




                                                    131
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 132 of 371 PAGEID #: 2119




   Doe 8’s upper chest, working down John Doe 8’s torso to his waist, when John Doe 8 interrupted

   him.

          910.    This was not the first or only time that Dr. Strauss watched the lacrosse players,

   including John Doe 8, while they showered in the locker room.

          911.    It was well known among the athletes that, after most practices, Dr. Strauss would

   watch the team shower and try to engage the players in conversation while they prepared to shower

   or after they exited the shower.

          912.    Dr. Strauss often made comments about the physical appearance of student athletes,

   advising one athlete that he had “nice pecs.”

          913.    Dr. Strauss was known among teammates as “Dr. Jelly Finger.”

          914.    John Doe 8 was never informed or made aware of any grievance procedure for

   complaining about Dr. Strauss’ conduct, nor does he believe OSU had such process in place while

   he attended OSU.

          915.    Until seeing media reports in 2018 about OSU’s investigation into sexual abuse by

   Dr. Strauss, John Doe 8 did not know, or have reason to know, that Dr. Strauss’ examinations of

   him were sexually abusive.

          916.    While John Doe 8 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examinations, John

   Doe 8 did not understand or believe that Dr. Strauss had sexually abused him.

          917.    This is because, while John Doe 8 attended OSU, OSU required him and other

   athletes to see Dr. Strauss for examinations and treatment, and John Doe 8 reasonably believed

   that OSU would not have made Dr. Strauss the athletic team doctor and required him and other

   athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.




                                                   132
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 133 of 371 PAGEID #: 2120




          918.    As a result, John Doe 8 had no reason to investigate what Dr. Strauss or OSU was

   doing or failing to do. In any event, an investigation would have been futile because OSU

   controlled access to all relevant information.

          919.    In short, until seeing news coverage in 2018 about Dr. Strauss’ serial sexual abuse

   of OSU students, John Doe 8 did not know, or have reason to know, that Dr. Strauss had sexually

   abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to

   take appropriate steps to stop Dr. Strauss’ abuse.

          920.    If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 8 would not have been abused by Dr. Strauss.

          921.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 8 has

   suffered emotional and psychological damages. For example, John Doe 8 lost trust in adults,

   authority figures, and people with professional accreditation. He is also suspicious of the motives

   of any medical professional and does not trust doctors.

                                             JOHN DOE 9

          922.    John Doe 9 was a member of Defendant OSU’s gymnastics team from 1991 through

   1995, and received a three-fourths athletic scholarship.

          923.    John Doe 9 was heavily recruited by OSU. He attended because he believed OSU

   had the best gymnastics program in the country and he liked the camaraderie and energy of the

   campus.

          924.    While John Doe 9 was a student-athlete at OSU, the athletic department required

   him to be examined by Dr. Strauss for annual physicals and for any medical conditions that arose.

          925.    John Doe 9 estimates that he was subjected to sexual abuse and harassment by Dr.

   Strauss 10 to 12 times over the course of his four years at OSU.

          926.    Prior to John Doe 9’s first physical, other student-athletes joked about the rookies


                                                    133
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 134 of 371 PAGEID #: 2121




   having to see “touchy feely” Dr. Strauss and said, “Good luck.”

          927.    John Doe 9 was an 18-year-old freshman the first time that Dr. Strauss sexually

   abused him. The abuse occurred in the guise of an annual physical examination that he and his

   teammates were required to have.

          928.    During that first visit, Dr. Strauss called John Doe 9 back to a private room in

   Larkins Hall for the annual physical. John Doe 9 was alone in the room with Dr. Strauss.

          929.    Dr. Strauss told John Doe 9 to take all of his clothes off. John Doe 9 complied and

   stood naked in the middle of the room.

          930.    Dr. Strauss was sitting on a stool with wheels and scooted over to John Doe 9. Dr.

   Strauss immediately started fondling and cupping John Doe 9’s testicles and stroking his penis at

   the same time, as if he were trying to cause John Doe 9 to get an erection. Dr. Strauss was not

   wearing gloves.

          931.    When John Doe 9 did not become aroused, Dr. Strauss started to further manipulate

   his penis by turning it various directions.

          932.    Dr. Strauss placed his hands on John Doe 9’s buttocks and spun his chair around

   John Doe 9.

          933.    Dr. Strauss then spread John Doe 9’s buttocks to look at John Doe 9’s anus.

          934.    During the course of the “examination,” John Doe 9 began to understand the

   upperclassmen’s jokes about Dr. Strauss.

          935.    John Doe 9 began hyperventilating and felt like he was having an out-of-body

   experience.

          936.    Dr. Strauss examined John Doe 9 the same way each time John Doe 9 saw him,

   whether it was for a physical examination, a dislocated finger, an allergic reaction, or a back




                                                  134
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 135 of 371 PAGEID #: 2122




   fracture.

           937.   After the first exam in 1991, John Doe 9 developed serious anxiety issues. At the

   time he did not recognize his symptoms as anxiety. He told Dr. Strauss at the end of an exam about

   how he had been feeling. Dr. Strauss prescribed Klonopin, a strong drug treatment for anxiety and

   depression. The medication seriously affected his mental and physical state. John Doe 9 felt numb,

   “like a zombie,” while taking the medication and slept much more than normal. John Doe 9’s

   roommates asked him what was wrong with him.

           938.   Each time John Doe 9 saw Dr. Strauss, his blood pressure would rise and he would

   start to shake uncontrollably.

           939.   The physical examinations caused John Doe 9 such distress that, when he returned

   home during a break in the 1994-1995 school year, he saw his primary care physician and spoke

   with the physician about the way Dr. Strauss conducted John Doe 9’s examinations.

           940.   The primary care physician told John Doe 9 that Dr. Strauss’ actions were

   inappropriate and not medically necessary. The physician wrote a note seeking to excuse John Doe

   9 from further physicals by Dr. Strauss.

           941.   When John Doe 9 returned to OSU, he gave the note to Dr. Strauss. Dr. Strauss told

   John Doe 9 that the note would not be honored by OSU because OSU had its own set of guidelines

   for student-athletes. Dr. Strauss said that John Doe 9 was required to have a physical done by Dr.

   Strauss.

           942.   John Doe 9 felt defeated by this response and felt forced to submit to yet another

   physical by Dr. Strauss. Dr. Strauss subjected him to the same type of groping and physical

   manipulation of his genitalia as he had done during prior physicals.

           943.   After that physical in the 1994-1995 school year, John Doe 9 gave the physician’s




                                                  135
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 136 of 371 PAGEID #: 2123




   note to his athletic trainer, Vince O’Brien, in the hope that the athletic department would excuse

   him from any further contact with Dr. Strauss.

           944.   O’Brien advised John Doe 9 that he would be in the room with John Doe 9 to

   monitor any future physicals he got from Dr. Strauss.

           945.   Because of an injury that sidelined him from participating in OSU gymnastics, John

   Doe 9 did not get another physical from Dr. Strauss during his remaining time at OSU.

           946.   John Doe 9’s teammates regularly discussed the way Dr. Strauss touched their

   genitals during physical examinations. They noted that Dr. Strauss gave John Doe 9 exams more

   often than other athletes and looked and spoke to John Doe 9 differently from other athletes. They

   began calling John Doe 9 “Strauss’ favorite.”

           947.   In addition to providing physicals to members of the gymnastics team while John

   Doe 9 attended OSU, Dr. Strauss regularly showered with the gymnastics team and lingered in the

   locker room while the athletes showered. Dr. Strauss had his own locker in the gymnastics team’s

   locker area. Sometimes Dr. Strauss would go shower with the wrestling team after showering with

   the gymnastics team.

           948.   It was not unusual for random adult males who were not OSU athletes to shower

   with the team at Larkins Hall. On one occasion in 1994 or 1995, John Doe 9 recalls that an

   unknown adult male entered the shower with the team. The adult male began slowly masturbating

   while he watched the athletes shower. John Doe 9 was disgusted and immediately left the shower

   area.

           949.   On one occasion, in September of 1993, Dr. Strauss approached John Doe 9 after

   John Doe 9 had just left the locker room shower wearing only a towel.

           950.   Dr. Strauss started asking John Doe 9 about his sex life and said, “Let me take a




                                                    136
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 137 of 371 PAGEID #: 2124




   look.”

            951.   Dr. Strauss got down onto his knees, removed John Doe 9’s towel from around his

   waist, and began examining his testicles. Dr. Strauss once again cupped John Doe 9’s testicles and

   rubbed his penis. John Doe 9 got an erection and felt confused by what was happening. Dr. Strauss

   then turned John Doe 9’s body around, placed his hands on John Doe 9’s buttocks and grabbed

   John Doe 9’s scrotum. He turned John Doe 9’s body back to the front and saw that John Doe 9

   still had an erection and was showing pre-ejaculate. Dr. Strauss began stroking John Doe 9’s penis

   in an attempt to make John Doe 9 ejaculate. John Doe 9 almost passed out from the shock.

            952.   John Doe 9 grabbed Dr. Strauss by the shoulders and said, “That’s enough.”

            953.   In or about 1994, Dr. Strauss started photographing John Doe 9 performing various

   gymnastics moves. Dr. Strauss asked John Doe 9 to pose for him while Dr. Strauss took the

   photographs and seemed to get sexually stimulated during the process. Dr. Strauss later developed

   these photographs and delivered them to John Doe 9.

            954.   While John Doe 9 was at OSU, he was never informed or made aware of any OSU

   grievance procedure to complain about Dr. Strauss.

            955.   In or about 1997, after John Doe 9 had graduated from OSU, John Doe 9’s former

   athletic trainer, Vince O’Brien, told him that OSU was going to hold a hearing on Dr. Strauss’

   conduct. O’Brien asked John Doe 9 if he would testify against Dr. Strauss.

            956.   Because of the psychological damage caused by Dr. Strauss, John Doe 9 declined

   to participate in the hearing. He did not want to re-live his experience or face Dr. Strauss again.

            957.   John Doe 9 does not know if the hearing into Dr. Strauss’ conduct ever occurred or

   how the matter resolved.

            958.   Some years later, when John Doe 9 was walking in Santa Monica, California—




                                                   137
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 138 of 371 PAGEID #: 2125




   where he had moved to get far away from OSU and his experience with Dr. Strauss—Dr. Strauss

   appeared shirtless, from out of nowhere. Dr. Strauss tried to put his arm around John Doe 9 when

   greeting him, but John Doe 9 immediately began hyperventilating and told Dr. Strauss never to

   touch him again.

          959.    In 2018, when John Doe 9 saw media reports about Dr. Larry Nassar’s sexual abuse

   of female gymnasts, he started to feel anxious, anticipating that it would not be long before Dr.

   Strauss’ abuses were publicized.

          960.    His fears were confirmed after OSU announced in April, 2018, that it was

   investigating allegations of sexual abuse by Dr. Strauss.

          961.    However, until hearing media reports in 2018 about OSU’s investigation, John Doe

   9 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   examinations of him or that other athletes had complained to OSU about Dr. Strauss’ abuse before

   Dr. Strauss had abused John Doe 9.

          962.    Until hearing these media reports in 2018, John Doe 9 had no reason to investigate

   whether OSU—in addition to Dr. Strauss—had harmed him.

          963.    This is because John Doe 9 believed, and had reason to believe, that OSU had

   responded adequately to his 1995 complaint about Dr. Strauss’ physical examinations. Through

   an athletic trainer, OSU told John Doe 9 he would never have to undergo an unchaperoned

   examination by Dr. Strauss again. In addition, in 1997, a trusted OSU athletic trainer told John

   Doe 9 that OSU was holding a hearing on Dr. Strauss’ conduct.

          964.    Based on OSU’s response to his complaint about Dr. Strauss and OSU’s subsequent

   representations about a hearing to address Dr. Strauss’ conduct, John Doe 9 did not have any reason

   to investigate what OSU was doing or failing to do regarding allegations of abuse by Dr. Strauss.




                                                  138
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 139 of 371 PAGEID #: 2126




   Indeed, further inquiry would have been futile, as OSU controlled access to that information.

          965.     If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 9 would not have been abused by Dr. Strauss.

          966.     As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 9 has

   suffered physical, emotional and psychological damages.

          967.     For example, since experiencing abuse by Dr. Strauss, John Doe 9 cannot seek

   medical treatment without suffering from severely elevated blood pressure. His blood pressure

   once got so high during a physical examination that he had to undergo an echocardiogram to

   confirm that he did not have heart problems and was suffering from “white coat syndrome.” Since

   graduating from OSU, John Doe 9 also has had to take prescription anti-anxiety medication before

   any medical appointment to prevent an anxiety attack during the appointment.

          968.     In addition, because of the high blood pressure he now suffers during physical

   exams, John Doe 9 had to undergo a series of tests and overcome other obstacles to obtain life

   insurance coverage.

          969.     Since experiencing abuse by Dr. Strauss, John Doe 9 has developed a phobia of

   doctors and medical examinations, particularly when he has to disrobe. Seeing doctors causes John

   Doe 9 severe stress and anger.

          970.     John Doe 9 also had to live with the consequences of the medication Dr. Strauss

   prescribed to him for anxiety Dr. Strauss himself was causing. Before being prescribed Klonopin,

   John Doe 9 was upbeat, energetic, and optimistic. After taking Klonopin, John Doe 9 became

   listless and uninterested in engaging with the world. He only wanted to stay inside, sleep, and be

   alone. He was afraid of loud noises. The effects of Klonopin had a negative impact on his studies

   and training.




                                                  139
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 140 of 371 PAGEID #: 2127




           971.   After graduating from OSU, John Doe 9 suffered from regular panic attacks and

   claustrophobia, which have continued to the present. John Doe 9 also suffers from PTSD. These

   symptoms have negatively impacted John Doe 9’s professional life, including his earnings. He was

   unable to travel by plane for years due to his claustrophobia and he has trouble managing his anger

   at work. He has only recently been able to travel by plane by taking a beta blocker medication and

   traveling with a companion. He has suffered professionally because he has had to turn down the

   opportunity to run corporate events, retreats, trainings, and workshops that would require him to

   travel alone by plane.

           972.   John Doe 9 has had problems controlling his emotions and anger over Dr. Strauss’

   abuse of him, because he has struggled with whether he could have done more to stop the abuse.

   Since learning that other students and athletes complained about Dr. Strauss long before John Doe

   9 was abused, and even a few years afterwards, and that OSU ignored and covered up the abuse,

   John Doe 9’s emotions and anger have intensified and have impacted his work and family life.

                                            JOHN DOE 10

           973.   John Doe 10 was a member of Defendant OSU’s fencing team from 1991 through

   1994.

           974.   While John Doe 10 was a student-athlete at OSU, the athletic department required

   him and his teammates to have annual physical examinations.

           975.   The team’s physical exams were done at Larkins Hall. The coaching staff and

   athletic trainer told team members the day they would get their physicals by the team physician,

   Dr. Strauss. John Doe 10 and his teammates would go to Larkins Hall during the allotted time

   frame for physicals. The athletic trainers would get basic information from each team member,

   then team members were called one-by-one into a private room with Dr. Strauss.

           976.   John Doe 10 received his first physical from Dr. Strauss in the fall of 1991, when


                                                  140
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 141 of 371 PAGEID #: 2128




   John Doe 10 was 19 years old.

           977.   When it was John Doe 10’s turn for a physical, he entered the private room. He was

   alone with Dr. Strauss.

           978.   Dr. Strauss told John Doe 10 to disrobe. John Doe 10 did as he was told, and Dr.

   Strauss began commenting on John Doe 10’s collar bones.

           979.   Dr. Strauss had John Doe 10 stand naked in the middle of the room, while Dr.

   Strauss straddled a chair directly in front of John Doe 10’s crotch.

           980.   John Doe 10 asked Dr. Strauss why he was sitting that close to his crotch. Dr.

   Strauss replied: “So that I am in a vulnerable position, so that if I try anything you are in control.”

           981.   John Doe 10 was stunned by Dr. Strauss’ response and could not process what was

   going on or what Dr. Strauss meant by that comment.

           982.   Dr. Strauss then began to touch and manipulate John Doe 10’s testicles and penis.

   Dr. Strauss did not wear gloves.

           983.   Dr. Strauss kept his face right next to John Doe 10’s penis while moving his penis

   up and down.

           984.   Dr. Strauss had a wolfish grin on his face as he touched John Doe 10’s penis and

   testicles.

           985.   John Doe 10 was terrified and froze.

           986.   After the physical, John Doe 10 spoke to his teammates about the experience.

           987.   The teammates with more experience said, “Yep, price of being on the team” and

   “We’ll all go through it. It’s over now.”

           988.   After his first physical, John Doe 10 told athletic trainer Vince O’Brien about how

   inappropriate it seemed. O’Brien asked John Doe 10 what Dr. Strauss did that did not seem




                                                    141
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 142 of 371 PAGEID #: 2129




   medically necessary. John Doe 10 tried to explain what happened, and O’Brien said he would

   follow up with Dr. Strauss.

           989.     John Doe 10 does not know whether O’Brien followed up with Dr. Strauss or

   anyone else. But Dr. Strauss remained the team physician for the remainder of John Doe 10’s

   tenure at OSU.

           990.     John Doe 10 received three additional physicals with Dr. Strauss while at OSU.

   Each physical was the same.

           991.     John Doe 10 also saw Dr. Strauss dozens of times for various injuries or illnesses.

   Dr. Strauss examined and touched his genitals every time, even if John Doe 10 went in for allergies.

           992.     In or about 1993 or 1994, John Doe 10 went to the training room after he had

   dislocated his shoulder. Dr. Strauss took John Doe 10 back to his private office.

           993.     When in the private office, Dr. Strauss told John Doe 10 to remove his shirt and

   drop his pants so he could check for a hernia.

           994.     Dr. Strauss did the same examination on his genitals as he had done on prior

   occasions, all while John Doe 10’s shoulder was hanging out of its socket.

           995.     After Dr. Strauss stopped touching his penis and testicles, Dr. Strauss told John Doe

   10 to go back to the training room, where Dr. Strauss rolled John Doe 10’s shoulder back in place.

           996.     There were several occasions when John Doe 10 went to the training room for

   medical treatment, saw that Dr. Strauss was on duty, then waited until the next day to receive

   medical treatment from another doctor.

           997.     On one occasion, John Doe 10 bruised his foot during practice, saw that Dr. Strauss

   was in the locker room and, instead of seeking immediate treatment, continued playing until Dr.

   Strauss left, then advised training staff of his injury.




                                                     142
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 143 of 371 PAGEID #: 2130




          998.     John Doe 10 also witnessed Dr. Strauss watching male athletes as they showered

   in Larkins Hall.

          999.     Sometimes Dr. Strauss sat naked by the water fountain for about an hour-and-a-

   half, watching the athletes as they went in and out of the showers. On other occasions, Dr. Strauss

   stood at the entrance to the showers—sometimes naked and other times clothed—watching the

   athletes as though he was a wolf and the students were sheep.

          1000. On one occasion in 1991 or 1992, when John Doe 10 was showering in the locker

   room by himself, Dr. Strauss came into the shower and stood directly next to him, even though

   there were several open shower heads not directly next to John Doe 10.

          1001. Dr. Strauss turned on the water but did not wash himself. He stood within three feet

   of John Doe 10 and just stared at John Doe 10’s crotch.

          1002. John Doe 10 felt trapped, as Dr. Strauss had placed himself between John Doe 10

   and the door.

          1003. John Doe 10 turned off the water, grabbed a towel, pointed to his eyes, and said,

   “My eyes are up here.” John Doe 10 left and never showered at Larkins Hall again. Instead, he

   went home sweaty and smelly so he could take a shower by himself and avoid being ogled by Dr.

   Strauss. To this day, John Doe 10 is extremely uncomfortable using a public shower.

          1004. After the shower incident, John Doe 10 was on high alert whenever Dr. Strauss was

   around. He made sure he was never alone with Dr. Strauss and always took special note of where

   the exits were when Dr. Strauss was near.

          1005. Dr. Strauss’ conduct during examinations and at the locker room showers was

   common knowledge among his teammates and athletic trainers, as fencing team members talked

   openly about this while trainers were present.




                                                    143
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 144 of 371 PAGEID #: 2131




          1006. Dr. Strauss’ conduct during examinations and at the showers made John Doe 10

   exceedingly uncomfortable. He felt that Dr. Strauss’ conduct was inappropriate, but he did not

   realize Dr. Strauss’ treatment of him and his teammates constituted sexual abuse and harassment.

          1007. While he was a student at OSU, John Doe 10 did not know what to do about Dr.

   Strauss’ conduct and he felt that he was not in a position to do anything.

          1008. John Doe 10 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1009. In retrospect, John Doe 10 realizes that Dr. Strauss sexually abused and harassed

   him and all of his teammates. However, he did not know or have reason to know this until 2018,

   when he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1010. After OSU launched an investigation in 2018, athletes who participated on the

   fencing team after John Doe 10 told John Doe 10 that Dr. Strauss had abused them.

          1011. After OSU launched an investigation in 2018, another fencing team member told

   John Doe 10 that fencing Coach Charlotte Remenyik had tried to get OSU administrators to

   investigate Dr. Strauss’ conduct, but her complaints were ignored.

          1012. While John Doe 10 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   10 did not understand or believe that Dr. Strauss had sexually abused him. The fact that OSU did

   not take action after John Doe 10 told O’Brien about his concerns further led John Doe 10 to

   believe Dr. Strauss’ examinations were legitimate.

          1013. John Doe 10 reasonably believed that that OSU would not have made Dr. Strauss

   the athletic team doctor, and required him and other athletes to see Dr. Strauss, unless Dr. Strauss’




                                                   144
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 145 of 371 PAGEID #: 2132




   examinations were legitimate.

           1014. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 10 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

           1015. This is because, in John Doe 10’s experience, Dr. Strauss’ conduct was common

   knowledge among athletes and trainers, but none of them seemed particularly concerned about it.

           1016. In any event, even if, while John Doe 10 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

           1017. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 10 would not have been abused by Dr. Strauss.

           1018. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 10 has

   suffered emotional and psychological damages. For example, John Doe 10 has delayed getting

   needed medical treatment and suffers anxiety when using public showers.

                                            JOHN DOE 11

           1019. John Doe 11 was a member of Defendant OSU’s wrestling team from 1978 through

   1981.

           1020. To participate on the wrestling team, OSU required John Doe 11 to get an annual

   physical.

           1021. Head Coach Chris Ford told John Doe 11 and his teammates that they were required

   to get their physicals and medical treatment from Dr. Strauss.

           1022. The coaching and/or training staff scheduled annual physicals and medical

   appointments for John Doe 11.


                                                  145
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 146 of 371 PAGEID #: 2133




          1023. John Doe 11 received his first physical from Dr. Strauss in 1978, when John Doe

   11 was 18 years old.

          1024. The physical examination was done in Larkins Hall, in a private room near the

   training area.

          1025. John Doe 11 was alone with Dr. Strauss throughout the examination.

          1026. During the physical, Dr. Strauss touched John Doe 11’s testicles and the sides of

   his penis for a prolonged period of time.

          1027. Dr. Strauss did not wear gloves.

          1028. After the physical, John Doe 11 learned that Dr. Strauss’ conduct during physical

   examinations was common knowledge. His teammates discussed Dr. Strauss’ conduct in front of

   the wrestling coaches while they were in the locker room. John Doe 11’s teammates joked about

   having to go see Dr. Strauss, saying things like, “Uh oh, you have to see the doctor.”

          1029. OSU required John Doe 11 to see Dr. Strauss for two additional physicals, one in

   1979 and the other in 1980.

          1030. Both of those physicals were like the first one. Dr. Strauss touched John Doe 11’s

   penis and testicles for a prolonged period of time, without wearing gloves.

          1031. Sometime between 1978 and 1981, John Doe 11 also saw Dr. Strauss for stomach

   issues. During that examination, Dr. Strauss pulled down John Doe 11’s pants, but John Doe 11

   pulled them back up to stop Dr. Strauss from touching his genitals as he had done during annual

   physicals.

          1032. While John Doe 11 was a student-athlete at OSU, he also saw Dr. Strauss showering

   with the wrestlers after practice. His coaches and teammates treated this as an uncomfortable joke.

          1033. John Doe 11 stopped showering at Larkins Hall because Dr. Strauss made him so




                                                   146
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 147 of 371 PAGEID #: 2134




   uncomfortable.

          1034. Dr. Strauss’ conduct during examinations and at the showers made John Doe 11

   very uncomfortable. He did not realize that Dr. Strauss was sexually abusing and harassing him

   and his teammates.

          1035. While he was a student at OSU, John Doe 11 did not know what to do about Dr.

   Strauss’ conduct and he felt that he was not in a position to do anything.

          1036. John Doe 11 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1037. In retrospect, John Doe 11 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know, or have reason to know this until approximately

   June or July of 2018, when he learned through television news coverage about OSU’s investigation

   into allegations of abuse by Dr. Strauss.

          1038. While John Doe 11 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   11 did not understand or believe that Dr. Strauss had sexually abused him.

          1039. John Doe 11 reasonably believed that that OSU would not have required him and

   other athletes to see Dr. Strauss, unless Dr. Strauss’ examinations were legitimate.

          1040. Until learning in approximately June or July of 2018 about OSU’s investigation

   into Dr. Strauss’ conduct, John Doe 11 did not know, or have reason to know, of OSU’s role in

   Dr. Strauss’ sexually abusive conduct or that other athletes had previously complained to OSU

   about Dr. Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr.

   Strauss—had harmed him.




                                                   147
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 148 of 371 PAGEID #: 2135




          1041. This is because, in John Doe 11’s experience, Dr. Strauss’ conduct was common

   knowledge among the coaches, but none of them seemed particularly concerned about it.

          1042. In any event, even if, while John Doe 11 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1043. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 11 would not have been abused by Dr. Strauss multiple times.

          1044. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 11 has

   suffered emotional and psychological damages. For example, because John Doe 11 had suffered

   sexual abuse as a child, Dr. Strauss’ abuse retraumatized him.

          1045. Because of Dr. Strauss’ abuse and OSU’s failure to prevent or stop it, John Doe 11

   developed alcohol and drug dependencies, could not sleep or control his anger, became mean-

   spirited, and ultimately dropped out of OSU before graduating.

                                            JOHN DOE 12

          1046. John Doe 12 was a member of Defendant OSU’s golf team during the 1994-1995

   academic year, and had a partial athletic scholarship.

          1047. To participate on the golf team, OSU required John Doe 12 to see Dr. Strauss for a

   physical examination.

          1048. Before the 1994 golf season began, Coach Jim Brown took the entire golf team into

   a large room so they could get their required physicals. Coach Jim Brown greeted Dr. Strauss, and

   then left the team with Dr. Strauss.

          1049. Dr. Strauss called each athlete into a separate, private examination room.

          1050. John Doe 12 was 18 years old when he saw Dr. Strauss for his physical

   examination.


                                                   148
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 149 of 371 PAGEID #: 2136




          1051. Dr. Strauss called John Doe 12 into the private examination room and was alone

   with Dr. Strauss throughout the examination.

          1052. Dr. Strauss told John Doe 12 to take his pants off, and John Doe 12 complied.

          1053. Dr. Strauss then began to physically manipulate John Doe 12’s testicles and penis.

   It appeared as though Dr. Strauss was trying to arouse John Doe 12.

          1054. Dr. Strauss did not wear gloves during the examination.

          1055. Dr. Strauss also placed his face very close to John Doe 12’s genitals for a prolonged

   period of time.

          1056. After the examination, John Doe 12 wondered whether he had been abused by Dr.

   Strauss, but felt that he had to give Dr. Strauss the benefit of the doubt because he was a renowned

   physician and OSU endorsed him as the team physician. He was not sure whether there was a

   medical purpose to Dr. Strauss’ examination.

          1057. John Doe 12 was embarrassed and angry after the physical examination. He felt

   that he could not voice his concerns to OSU because of Dr. Strauss’ position with the university.

          1058. John Doe 12 also felt too embarrassed to discuss the physical with his teammates,

   but saw other teammates leaving Dr. Strauss’ private examination room with what appeared to be

   similar looks of distress and anxiety.

          1059. During the golfing season, John Doe 12 badly sprained his ankle. John Doe 12

   played through the pain and did not tell the coaching staff because he did not want to be forced to

   seek treatment from Dr. Strauss

          1060. John Doe 12 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                   149
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 150 of 371 PAGEID #: 2137




          1061. After the 1994-1995 school year, John Doe 12 transferred to another university for

   reasons that included his abusive encounter with Dr. Strauss.

          1062. In retrospect, John Doe 12 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until learning from

   news coverage in approximately July of 2018 about OSU’s investigation into allegations of sexual

   abuse by Dr. Strauss.

          1063. While John Doe 12 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination, John

   Doe 12 did not understand or believe that Dr. Strauss had sexually abused him.

          1064. John Doe 12 reasonably believed that that OSU would not have made Dr. Strauss

   the athletic team doctor and required him and other athletes to see Dr. Strauss, unless Dr. Strauss’

   examinations were legitimate.

          1065. Until learning in approximately July of 2018 about OSU’s investigation into Dr.

   Strauss’ conduct, John Doe 12 did not know, or have reason to know, of OSU’s role in Dr. Strauss’

   sexually abusive conduct or that other athletes had previously complained to OSU about Dr.

   Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—

   had harmed him.

          1066. In any event, even if, while John Doe 12 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1067. In short, until learning in approximately July of 2018 about Dr. Strauss’ serial

   sexual abuse of OSU students, John Doe 12 did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU




                                                   150
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 151 of 371 PAGEID #: 2138




   had failed to take appropriate steps to stop Dr. Strauss’ abuse.

          1068. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 12 would not have been abused by Dr. Strauss.

          1069. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 12 has

   suffered emotional and psychological damages. For example, John Doe 12 is skeptical of

   physicians and people generally. He has not allowed a male doctor to perform a hernia examination

   on him since his experience with Dr. Strauss and has, instead, had a female nurse practitioner do

   the exam. In addition, John Doe 12 feels like he relives the abuse he experienced during his

   physical with Dr. Strauss every time he gets a physical examination. John Doe 12 sought, and

   continues to receive, counseling for the trauma Dr. Strauss caused him.

                                             JOHN DOE 13

          1070. John Doe 13 was a member of Defendant OSU’s fencing team from the fall of 1993

   through the spring of 1997.

          1071. John Doe 13 chose to attend OSU because he was part of a family of OSU alumni.

          1072. Before John Doe 13’s first fencing season started, Coach Charlotte Remenyik and

   athletic trainer Vince O’Brien told him that, to participate in OSU athletics, John Doe 13 had to

   get a physical examination.

          1073. The fencing team went to the football facility or Larkins Hall as a group for their

   annual physicals, and each teammate was called back to a private room for a physical with Dr.

   Strauss.

          1074. John Doe 13 was 19 years old when he got his first physical from Dr. Strauss.

          1075. During the examination, Dr. Strauss told John Doe 13 to take a seat in the private

   examination room. John Doe 13 complied, then Dr. Strauss approached him and mounted John

   Doe 13’s thigh.


                                                   151
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 152 of 371 PAGEID #: 2139




          1076. Dr. Strauss continued the examination in this position as he took John Doe 13’s

   blood pressure. John Doe 13 could feel Dr. Strauss rubbing his testicles on John Doe 13’s thigh.

          1077. John Doe 13 immediately panicked and felt like he was frozen in place.

          1078. John Doe 13’s blood pressure was elevated.

          1079. Dr. Strauss then instructed John Doe 13 to disrobe.

          1080. Dr. Strauss sat on a stool and watched as John Doe 13 undressed.

          1081. Dr. Strauss then had John Doe 13 stand directly in front of him while he remained

   seated on his stool.

          1082. Dr. Strauss began a very intense inspection of John Doe 13’s testicles and penis,

   inspecting every inch with ungloved hands. This inspection lasted 10 to 15 minutes.

          1083. John Doe 13 felt that the inspection was very strange because John Doe 13 had not

   complained about anything related to his genital area before the exam started.

          1084. John Doe 13 was terrified and froze during Dr. Strauss’ inspection of his genitals.

   Dr. Strauss acted in a very clinical manner during the exam, which made John Doe 13 question his

   own discomfort.

          1085. John Doe 13 felt lucky to have the opportunity to play a varsity sport at OSU and

   did not want to risk that opportunity by complaining about Dr. Strauss’ behavior.

          1086. However, in the fall of 1994, after Dr. Strauss performed the same type of physical

   examination of John Doe 13’s genitals, John Doe 13 felt violated again and spoke with Coach

   Charlotte Remenyik about it. Coach Remenyik advised John Doe 13 that she had heard rumors

   about Dr. Strauss and that she would talk to someone at OSU about his conduct.

          1087. After the fall of 1994, Dr. Trent Sickles performed the fencing team’s annual

   physicals. Dr. Sickles performed John Doe 13’s annual physical in the fall of 1995. He did not ask




                                                  152
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 153 of 371 PAGEID #: 2140




   John Doe 13 to disrobe. After Dr. Sickles completed the physical, John Doe 13 asked him if that

   was everything. John Doe 13 told Dr. Sickles that Dr. Strauss had done more to him during the

   exam. Dr. Sickles replied that yes, the exam was finished. He did not ask John Doe 13 anything

   regarding John Doe 13’s comment about Dr. Strauss’ more extensive exam.

           1088. While John Doe 13 attended OSU, he also witnessed Dr. Strauss behaving in a way

   that made him uncomfortable in the locker rooms at Larkins Hall.

           1089. About three to four times per week, Dr. Strauss sat naked at the water fountains,

   pretending to read the paper. In reality, Dr. Strauss was staring at the male athletes as they

   showered. On some of these occasions, Dr. Strauss was naked when he ogled the athletes.

           1090. Dr. Strauss was not the only voyeur. Older men often wandered around naked in

   the locker room, staring at the athletes. John Doe 13 felt uncomfortable in that environment and

   always tried to get in and out of the locker room as quickly as possible.

           1091. OSU athletes often joked about Dr. Strauss’ behavior. Upperclassmen also warned

   rookie athletes about Dr. Strauss’ physicals.

           1092. John Doe 13 felt horrible about his interactions with Dr. Strauss, but believed that

   OSU would not endorse Dr. Strauss as its team physician if he was acting inappropriately. Dr.

   Strauss was reputed to be an Olympic-level doctor and leader on research into athletes’ use of

   steroids.

           1093. Dr. Strauss’ reputation, and OSU’s continued employment of Dr. Strauss, made

   John Doe 13 question himself and feel like he was the one doing something wrong.

           1094. While John Doe 13 was at OSU, he was never informed or made aware of any OSU

   grievance procedure to complain about Dr. Strauss and did not believe there was any recourse for

   what happened to him.




                                                   153
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 154 of 371 PAGEID #: 2141




          1095. As detailed above, Coach Remenyik reported Dr. Strauss’ conduct with the fencing

   team to OSU administrators, after hearing complaints from John Doe 13 and others.

          1096. In or about 1997, while John Doe 13 was still a student at OSU, Coach Remenyik

   asked him if he would be willing to testify at a hearing about Dr. Strauss’ conduct. She did not

   offer John Doe 13 any form of anonymity.

          1097. John Doe 13 was too afraid and embarrassed to participate in the 1997 hearing. He

   felt that he would be blamed, rather than Strauss, for what occurred during the physical

   examinations.

          1098. John Doe 13 does not know if the hearing into Dr. Strauss’ conduct ever occurred

   or how the matter resolved. He was never asked to speak to anyone else or submit any written

   statement regarding his complaint.

          1099. In retrospect, John Doe 13 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he saw media coverage of the criminal trial of Michigan State University physician Larry Nassar

   and heard female gymnasts talk about how Dr. Nassar sexually abused them in the guise of

   providing medical care.

          1100. While John Doe 13 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination, John

   Doe 13 did not understand or believe that Dr. Strauss had sexually abused him.

          1101. John Doe 13 reasonably believed that that OSU would not have made Dr. Strauss

   the athletic team doctor and required him and other athletes to see Dr. Strauss, unless Dr. Strauss’

   examinations were legitimate.

          1102. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John




                                                   154
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 155 of 371 PAGEID #: 2142




   Doe 13 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1103. This is because, in 1997, a trusted OSU coach told John Doe 13 that OSU was

   holding a hearing on Dr. Strauss’ conduct.

          1104. Based on OSU’s representations about a hearing in 1997 to address Dr. Strauss’

   conduct, John Doe 13 did not have any reason to investigate what OSU was doing or failing to do

   regarding allegations of abuse by Dr. Strauss. Indeed, further inquiry would have been futile, as

   OSU controlled access to that information.

          1105. In short, until learning in 2018 about Dr. Nassar’s serial sexual abuse of gymnasts

   and/or Dr. Strauss’ serial sexual abuse of OSU students, John Doe 13 did not know, or have reason

   to know, that Dr. Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial

   sexual abuse, or that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.

          1106. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 13 would not have been abused by Dr. Strauss.

          1107. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 13 has

   suffered emotional and psychological damages. He developed severe anxiety, depression and

   suicidal ideation for years, requiring treatments such as therapy and a partial psychological

   hospitalization. He also developed “white coat syndrome” and consistently has high blood pressure

   when he sees a physician for treatment or evaluation. He experiences flashbacks to his interactions

   with Dr. Strauss each time his blood pressure is taken. He has been diagnosed with PTSD. John

   Doe 13 continues to suffer from severe anxiety. He feels anxious when alone with men in general

   and male physicians in particular. He is also furious that OSU failed to take action after receiving




                                                   155
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 156 of 371 PAGEID #: 2143




   Coach Remenyik’s complaint and instead allowed Dr. Strauss to continue to abuse people.

                                            JOHN DOE 14

           1108. John Doe 14 was a member of Defendant OSU’s soccer team from 1984 through

   1987.

           1109. To participate on the soccer team, OSU required John Doe 14 to get an annual

   physical.

           1110. The soccer team’s coaching staff, including Head Coach Al Blanco and Assistant

   Coaches Cliff Gault, John Gibson and Forola Khumeini, scheduled annual physical examinations

   for John Doe 14, and informed him of his assigned time slot to see Dr. Strauss for a physical.

           1111. John Doe 14’s physical examinations by Dr. Strauss were done in a private room

   in Larkins Hall.

           1112. John Doe 14 received his first physical from Dr. Strauss when John Doe 14 was 18

   years old.

           1113. While he was a student-athlete at OSU, John Doe 14 saw Dr. Strauss four times for

   his annual physicals and at least four times for separate medical appointments relating to various

   illnesses and injuries.

           1114. During each physical, Dr. Strauss instructed John Doe 14 to remove all of his

   clothes.

           1115. John Doe 14 complied and remained naked for the entirety of the exams, which

   lasted at least twenty minutes.

           1116. Dr. Strauss got on his hands and knees to perform John Doe 14’s testicular exam.

           1117. Dr. Strauss touched John Doe 14’s penis during the exams for what seemed like an

   uncomfortable amount of time.

           1118. Dr. Strauss did not wear gloves during the exams.


                                                  156
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 157 of 371 PAGEID #: 2144




           1119. Dr. Strauss also made moaning sounds during the physical exams.

           1120. During the exams, Dr. Strauss commented on John Doe 14’s body and sex life.

           1121. Dr. Strauss performed the same type of testicular and penile exams on John Doe 14

   when John Doe 14 saw Dr. Strauss for medical appointments to address injuries, including hand

   and ankle injuries, and illnesses, including the flu.

           1122. During one of these exams, Dr. Strauss drew John Doe 14’s blood for a blood test.

   At some point during the blood draw, John Doe 14 lost consciousness, although he does not

   remember how that occurred. When John Doe 14 woke up, he was lying on his back on an

   examination table. John Doe 14’s pants and underwear were lowered halfway down his buttocks

   and his clothes were rumpled. He felt some discomfort in his rectal area. John Doe 14 saw Dr.

   Strauss standing and watching him from two to three feet away. Dr. Strauss told John Doe 14 to

   get dressed and he would contact John Doe 14 about the test results. John Doe 14 does not know

   what happened to him while he was unconscious, but he suspects he was subject to a rectal exam

   due to discomfort he felt in that area when he gained consciousness. John Doe 14 had never before

   lost consciousness during or after having his blood drawn.

           1123. While John Doe 14 was a student-athlete at OSU, he also witnessed Dr. Strauss

   watching athletes in the locker room at Larkins Hall.

           1124. Dr. Strauss often showered for extended periods of time with the athletes. He sought

   out John Doe 14 daily at shower time. Dr. Strauss always selected the shower closest to John Doe

   14, despite there being multiple open shower heads further away from John Doe 14 and other

   athletes.

           1125. Fellow athletes often teased John Doe 14 because Dr. Strauss seemed to pay extra

   attention to him during showers.




                                                    157
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 158 of 371 PAGEID #: 2145




          1126. Dr. Strauss also took photographs of John Doe 14 at soccer events, then gave John

   Doe 14 the photographs before his physical exams and during soccer practices.

          1127. John Doe 14’s teammates commonly referred to Dr. Strauss as “Dr. Cough.” John

   Doe 14 first heard this nickname in his freshman year at OSU, before his first physical with Dr.

   Strauss, then learned that the nickname seemed to refer to Dr. Strauss’ prolonged examination of

   athletes’ genitals during their physical exams.

          1128. Dr. Strauss’ conduct during examinations and at the showers made John Doe 14

   very uncomfortable. He did not realize that Dr. Strauss was sexually abusing and harassing him

   and his teammates.

          1129. In front of coaching and training staff, John Doe 14 discussed his concerns about

   Dr. Strauss’ behavior with his teammates, including the way Dr. Strauss conducted physicals and

   the fact that Dr. Strauss watched the athletes shower.

          1130. Upon information and belief, OSU did not take any action to address John Doe 14’s

   concerns about Dr. Strauss’ conduct.

          1131. John Doe 14 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1132. In retrospect, John Doe 14 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until after media

   reports surfaced in approximately April of 2018 about OSU’s investigation into allegations of

   abuse by Dr. Strauss.

          1133. While John Doe 14 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe




                                                     158
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 159 of 371 PAGEID #: 2146




   14 did not understand or believe that Dr. Strauss had sexually abused him.

          1134. John Doe 14 reasonably believed that that OSU would not have required him and

   other athletes to see Dr. Strauss, unless Dr. Strauss’ examinations were legitimate.

          1135. Until learning in approximately April of 2018 about OSU’s investigation into Dr.

   Strauss’ conduct, John Doe 14 did not know, or have reason to know, of OSU’s role in Dr. Strauss’

   sexually abusive conduct or that other athletes had previously complained to OSU about Dr.

   Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—

   had harmed him.

          1136. This is because, in John Doe 14’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, but none of them seemed particularly concerned about it.

          1137. In any event, even if, while John Doe 14 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1138. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 14 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1139. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 14 would not have been abused by Dr. Strauss.

          1140. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 14 has

   suffered emotional and psychological damages. For example, John Doe 14 has avoided doctors

   and has self-medicated for various ailments for fear of being molested by medical professionals.

   He also worries regularly about his own children going to college and getting molested during




                                                   159
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 160 of 371 PAGEID #: 2147




   medical treatment.

                                               JOHN DOE 15

          1141. John Doe 15 was a member of Defendant OSU’s wrestling team during the 1992-

   1993 academic year, when he was a freshman at OSU.

          1142. Growing up in Columbus, Ohio, it had been John Doe 15’s dream to wrestle for

   OSU.

          1143. Upon joining the wrestling team, coaching staff told John Doe 15 that he was

   required to get a pre-season physical from Dr. Strauss.

          1144. Before John Doe 15’s pre-season physical, upperclassmen wrestlers made

   comments and told stories about Dr. Strauss to John Doe 15 and the other underclassmen wrestlers,

   warning them to “watch out for Dr. Strauss.”

          1145. John Doe 15 felt that he did not have any choice but to see Dr. Strauss, since it was

   a condition for participating on the wrestling team.

          1146. John Doe 15 received his pre-season physical from Dr. Strauss in 1992, when John

   Doe 15 was 18 or 19 years old.

          1147. During the physical, which was conducted in a private room, Dr. Strauss touched

   John Doe 15’s penis and testicles in what seemed like an unusual manner. Dr. Strauss’ touching

   made John Doe 15 feel extremely uncomfortable.

          1148. During the 1992-1993 wrestling season, John Doe 15’s coaches also required him

   to see Dr. Strauss for a shoulder injury.

          1149. During the exam, Dr. Strauss told John Doe 15 to drop his pants, even though the

   purpose of the visit was to evaluate and treat his injured shoulder.

          1150. John Doe 15 refused to drop his pants. Dr. Strauss then moved on to the shoulder

   examination.


                                                   160
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 161 of 371 PAGEID #: 2148




          1151. John Doe 15 also saw Dr. Strauss two or three more times during the 1992-1993

   wrestling season for draining of his “cauliflower ears” (a blood clot or other collection of fluid in

   the ears common among wrestlers at the time). During each procedure, before Dr. Strauss began

   to drain John Doe 15’s ears, Dr. Strauss would run his hand over John Doe 15’s buttocks, getting

   closer to his anus, and John Doe 15 would push Dr. Strauss’ hand away.

          1152. John Doe 15 avoided seeking medical treatment for the remainder of his time at

   OSU, as he felt it was better to be hurt than to see Dr. Strauss.

          1153. John Doe 15 and other OSU wrestlers commonly referred to Dr. Strauss as “Jelly

   Finger.” They also called Dr. Strauss “Levi Strauss,” joking that he wanted to get into their pants.

          1154. While John Doe 15 was a student-athlete at OSU, he also witnessed Dr. Strauss in

   the locker room and shower area at Larkins Hall after almost every wrestling practice. Dr. Strauss

   often waited in the Larkins Hall locker room when the team arrived and was the last to leave.

          1155. While in the locker room, Dr. Strauss talked to and leered at the wrestlers, including

   John Doe 15, as they undressed and showered. John Doe 15 thought Dr. Strauss’ behavior in the

   locker room was weird and gross, and it made him extremely uncomfortable.

          1156. Because of Dr. Strauss’ conduct during examinations and in the locker room, John

   Doe 15 quit the wrestling team after his freshman year and eventually left OSU before obtaining

   a degree.

          1157. John Doe 15 felt that something about Dr. Strauss made him uncomfortable, but

   did not realize that Dr. Strauss was sexually abusing and harassing him and his teammates.

          1158. John Doe 15 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                    161
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 162 of 371 PAGEID #: 2149




          1159. In retrospect, John Doe 15 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until after media

   reports surfaced in approximately April of 2018 about OSU’s investigation into allegations of

   abuse by Dr. Strauss.

          1160. While John Doe 15 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   15 did not understand or believe that Dr. Strauss had sexually abused him.

          1161. John Doe 15 reasonably believed that that OSU would not have required him and

   other athletes to see Dr. Strauss, unless Dr. Strauss’ examinations were legitimate.

          1162. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 15 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1163. This is because, in John Doe 15’s experience, Dr. Strauss’ conduct in the locker

   room was common knowledge among trainers and coaches, but none of them seemed particularly

   concerned about it.

          1164. In any event, even if, while John Doe 15 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1165. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 15 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.




                                                   162
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 163 of 371 PAGEID #: 2150




          1166. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 15 would not have been abused by Dr. Strauss.

          1167. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 15 has

   suffered emotional and psychological damages. For example, he quit the wrestling team after his

   freshman year and did not complete his degree at OSU or another university. John Doe 15 also

   suffers from lingering anxiety and anger issues.

                                            JOHN DOE 16

          1168. John Doe 16 was a member of Defendant OSU’s gymnastics team for three years,

   from 1989 to 1992. He was a walk-on athlete.

          1169. To participate on the gymnastics team, OSU required John Doe 16 to get an annual

   physical.

          1170. The coaching staff and trainers, including but not limited to Head Coach Peter

   Kormann, Assistant Coach Keith Miles Avery, and Athletic Trainer Vince O’Brien, told John Doe

   16 that he was required to get his annual physicals from Dr. Strauss.

          1171. The physicals took place at Larkins Hall and/or the Student Health Center.

          1172. John Doe 16 received his first physical from Dr. Strauss when John Doe 16 was 18

   years old.

          1173. Prior to his first physical, John Doe 16 heard rumors from upperclassmen about Dr.

   Strauss, including the use of the nickname, “Dr. Sticky Fingers.” Upperclassmen made jokes about

   who was going to be Dr. Strauss’ new favorite and said that if Dr. Strauss stayed “down there” for

   more than ten seconds that “you may be it.”

          1174. John Doe 16 felt that he did not have any choice but to see Dr. Strauss, since it was

   a condition for participating on the gymnastics team. John Doe 16 was also a walk-on athlete and

   appreciated that a benefit of being on an OSU athletics team was that his health care was free of


                                                  163
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 164 of 371 PAGEID #: 2151




   charge.

             1175. While he was a student-athlete at OSU, John Doe 16 saw Dr. Strauss for an annual

   physical three times.

             1176. During each physical, Dr. Strauss instructed John Doe 16 to remove all of his

   clothing.

             1177. John Doe 16 complied and remained naked for the entirety of the exams.

             1178. Once John Doe 16 was naked, Dr. Strauss examined John Doe 16’s entire body,

   rubbing various body parts, including his testicles and penis.

             1179. Dr. Strauss did not wear gloves during these examinations.

             1180. Dr. Strauss seemed more aggressive in his examinations as each year passed,

   spending more time focused on John Doe 16’s testicles and penis during the exams. In retrospect,

   John Doe 16 believes Dr. Strauss was trying to elicit an erection.

             1181. During the physical examinations, Dr. Strauss made comments about John Doe

   16’s body, such as “The coaches must be working you hard, you have great muscle tone.”

             1182. While he was a student-athlete at OSU, John Doe 16 also saw Dr. Strauss

   approximately 10 to 15 times for various medical appointments.

             1183. In the 1990-1991 school year, John Doe 16 saw Dr. Strauss because of acne on his

   legs. Dr. Strauss instructed John Doe 16 to remove all of his clothes and performed a testicular

   exam on John Doe 16 in the same way he had done during the prior physicals.

             1184. On several occasions, John Doe 16 required treatment for poison ivy. He was highly

   allergic to poison ivy, so John Doe 16 needed to see Dr. Strauss to get a prescription for an ointment

   to treat the reaction. Each time John Doe 16 saw Dr. Strauss for poison ivy, Dr. Strauss required

   him to remove all his clothes and performed a testicular examination, even though the poison ivy




                                                    164
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 165 of 371 PAGEID #: 2152




   was only on John Doe 16’s hands and arms.

          1185. On one occasion, during the 1991-1992 school year, John Doe 16 contacted Dr.

   Strauss for ointment to treat his poison ivy. Dr. Strauss told John Doe 16 to pick up the prescription

   at Dr. Strauss’ home and gave John Doe 16 his home address. When John Doe 16 arrived at Dr.

   Strauss’ home, the doctor told him to come inside. Dr. Strauss had an examining table in his living

   room area. Before providing John Doe 16 his prescription, Dr. Strauss instructed John Doe 16 to

   remove his clothes, put them on the floor, and climb on to the examining table, so he could perform

   a full physical exam. This included a testicular examination. Dr. Strauss did not give John Doe 16

   his prescription medication until after the examination.

          1186. While John Doe 16 was a student-athlete at OSU, he frequently witnessed Dr.

   Strauss shower with members of the gymnastic team at Larkins Hall. Dr. Strauss stared at the

   athletes as they showered.

          1187. In Larkins Hall, the wrestling and gymnastic teams had a locker room in the same

   area. There was a shared a wall between them that bordered the public shower area. Dr. Strauss

   kept a locker in the gymnastic team locker room. Sometimes, John Doe 16 noticed that Dr. Strauss

   would take a shower with the wrestling team when they finished practice, wait until the gymnastics

   team finished its practice, and then return to the shower soon afterwards to shower with members

   of the gymnastics team.

          1188. Dr. Strauss often hung out in the gym area, taking photographs of the athletes as

   they performed. Dr. Strauss then delivered the photographs to the athletes, including John Doe 16.

          1189. Dr. Strauss’ conduct during examinations and at the showers made John Doe 16

   very uncomfortable. He felt something was wrong with Dr. Strauss, but did not realize that Dr.

   Strauss was sexually abusing and harassing him and his teammates.




                                                    165
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 166 of 371 PAGEID #: 2153




          1190. John Doe 16 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1191. In retrospect, John Doe 16 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until he saw media

   reports in August of 2018 about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1192. While John Doe 16 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable about Dr. Strauss’ examinations, John Doe

   16 did not understand or believe that Dr. Strauss had sexually abused him.

          1193. John Doe 16 reasonably believed that that OSU would not have required him and

   other athletes to see Dr. Strauss, unless Dr. Strauss’ examinations were legitimate.

          1194. Until learning in approximately August of 2018 about OSU’s investigation into Dr.

   Strauss’ conduct, John Doe 16 did not know, or have reason to know, of OSU’s role in Dr. Strauss’

   sexually abusive conduct or that other athletes had previously complained to OSU about Dr.

   Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—

   had harmed him.

          1195. This is because, in John Doe 16’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, everyone made jokes and comments about it, and none of

   the trainers or coaches seemed particularly concerned about it.

          1196. In any event, even if, while John Doe 16 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1197. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU




                                                   166
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 167 of 371 PAGEID #: 2154




   students, John Doe 16 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1198. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 16 would not have been abused by Dr. Strauss.

          1199. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 16 has

   suffered emotional and psychological damages. For example, John Doe 16 delays getting any

   medical treatment unless absolutely necessary, both for himself and his children. John Doe 16’s

   experience with Dr. Strauss has impacted the way he views life and his ability to trust medical

   professionals.

                                             JOHN DOE 17

          1200. John Doe 17 was a member of Defendant OSU’s gymnastics team from 1989

   through 1993. He was a highly recruited athlete and received a full athletic scholarship.

          1201. John Doe 17 relied on his athletic scholarship to attend OSU and participate on the

   gymnastics team.

          1202. While John Doe 17 was on the gymnastics team, Peter Kormann was the head

   coach, Keith Miles Avery was the assistant coach, Mike Racanelli was an upperclassman, team

   captain and assistant coach, Bob Sweeney was an athletic trainer, and Vince O’Brien was the

   athletic trainer in charge of the Larkins Hall training room.

          1203. To participate on the gymnastics team, OSU required John Doe 17 to get an annual

   physical.

          1204. Coaching staff and trainers told John Doe 17 when he was required to get his annual

   physicals from the team doctor.

          1205. The team doctor during the time John Doe 17 attended OSU was Dr. Strauss.


                                                   167
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 168 of 371 PAGEID #: 2155




           1206. John Doe 17 and his teammates got their annual physicals done at Larkins Hall and

   waited in the training room until Dr. Strauss called their name.

           1207. Dr. Strauss took each athlete individually, including John Doe 17, into a private

   room in Larkins Hall for the physical. No one besides the athlete and Dr. Strauss were in the room

   during the physical examinations.

           1208. John Doe 17 was an 18-year-old freshman when he had his first physical

   examination with Dr. Strauss.

           1209. Before John Doe 17’s first physical, he recalls upperclassmen joking that it was

   “your turn to get a Strauss physical.” At the time, John Doe 17 did not understand what they meant.

           1210. Soon after the first physical, John Doe 17 understood the “joke.” Dr. Strauss’

   conduct during physicals was an “open secret” among athletes, coaches, and trainers and was

   treated as a “rite of passage” for the younger athletes.

           1211. During John Doe 17’s first physical, Dr. Strauss told him to strip down to his shorts

   and lie down on a table.

           1212. Dr. Strauss started to rub John Doe 17’s stomach and continued to move lower,

   getting closer to his genitals.

           1213. Dr. Strauss then told John Doe 17 to stand up and remove his shorts. John Doe 17

   complied with Dr. Strauss’ instructions.

           1214. Dr. Strauss then sat in a stool with wheels and scooted up to John Doe 17’s genitals

   at eye level.

           1215. Dr. Strauss was so close to John Doe 17’s genitals that John Doe 17 could feel Dr.

   Strauss’ knee touching the inside of his leg.

           1216. Dr. Strauss seemed closer to John Doe 17’s genitals than necessary to perform a




                                                    168
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 169 of 371 PAGEID #: 2156




   physical. Dr. Strauss also had a strange expression on his face as he examined John Doe 17’s

   genitals, as if he was deriving pleasure from the experience.

           1217. Dr. Strauss did not wear gloves during the physical.

           1218. Dr. Strauss began moving John Doe 17’s penis from side to side, and up and down.

           1219. John Doe 17 was concerned that Dr. Strauss was trying to give him an erection and

   wondered why Dr. Strauss was pulling on his penis.

           1220. John Doe 17 was deeply uncomfortable and in shock.

           1221. Dr. Strauss then moved his hands to John Doe’s testicles and began cupping,

   rolling, and manipulating each testicle between his fingers for several minutes.

           1222. Dr. Strauss said that the prolonged examination was necessary because one of John

   Doe 17’s testicles was slightly larger than the other.

           1223. That was news to John Doe 17. No other doctor had ever voiced a concern about

   the size of one of his testicles.

           1224. Dr. Strauss told John Doe 17 that Dr. Strauss would have to “watch that closely.”

           1225. John Doe 17 looked at the floor throughout the physical, too shocked to say

   anything to Dr. Strauss.

           1226. After the physical, John Doe 17 returned to his teammates and coaching staff,

   including but not limited to Kormann and Racanelli.

           1227. In front of his teammates and coaching staff, John Doe 17 said, “Holy shit, could

   he spend anymore fucking time holding my balls?” John Doe 17 said he had never been examined

   like that before.

           1228. Everyone, including his coaches, just laughed. It was clear to John Doe 17 that the

   earlier comments by upperclassmen related to Dr. Strauss’ intrusive genital examinations.




                                                   169
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 170 of 371 PAGEID #: 2157




           1229. John Doe 17 specifically recalls Coach Kormann and Racanelli laughing at his

   comments. Racanelli told John Doe 17 to just deal with it, and that he would get through it.

           1230. Coaching staff shrugged off or ignored the athletes’ frequent comments about Dr.

   Strauss’ behavior. As a result, John Doe 17 believed that Dr. Strauss’ behavior was acceptable by

   OSU’s standards and that the athletes just had to deal with it if they wanted to continue

   participating on the team.

           1231. Given this environment, John Doe 17 also felt that he could not complain directly

   about Dr. Strauss or refuse to see him without jeopardizing his scholarship, his participation on

   the gymnastics team, and his ability to stay at OSU.

           1232. Thus, John Doe 17 continued to get his annual physicals from Dr. Strauss for the

   remaining three years that he participated on the gymnastics team.

           1233. Each physical involved the same type of manipulation of his penis and testicles.

           1234. John Doe 17 also saw Dr. Strauss for all illnesses and injuries he had while on the

   gymnastics team, because this was also a condition of continuing to receive his scholarship and

   participate on the team.

           1235. Dr. Strauss was always around Larkins Hall to treat athletes, including John Doe

   17, and conducted examinations in a private room.

           1236. John Doe 17 estimates that he saw Dr. Strauss approximately four to five times

   each year for treatment related to general medical issues, such as illnesses, allergies, and

   prescription refills.

           1237. During most these visits, Dr. Strauss conducted the same type of unnecessary penile

   and testicular examinations.

           1238. While John Doe 17 was on the gymnastics team, he also saw Dr. Strauss hanging




                                                  170
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 171 of 371 PAGEID #: 2158




   out in the locker room at Larkins Hall, often leering at the athletes as they showered.

          1239. Teammates, particularly the upperclassmen, joked about Dr. Strauss being ready to

   shower as soon as gymnastics practice was over.

          1240. Dr. Strauss typically waited in the locker room and, as the team finished practice,

   he would grab a towel from his locker, walk into the showers with the team, and stare at the athletes

   as he lathered his penis with soap. Dr. Strauss stared and lathered for a prolonged period of time

   and it seemed as though he was rubbing his penis in a sexual manner.

          1241. John Doe 17 recalls that, after several incidents like this, a teammate asked

   Racanelli why Dr. Strauss had a locker in the locker room. Racanelli responded, “Don’t ask.” And

   Dr. Strauss just continued to shower with the athletes.

          1242. Dr. Strauss was not the only male adult, non-athlete who stared at athletes in the

   shower.

          1243. John Doe 17 recalls hearing athletes talk about a man they called “Mr. Belly” going

   into the shower and pleasuring himself while watching the athletes shower. The athletes referred

   to him as “Mr. Belly” because he was very large and his belly would shake as he lathered himself

   with soap and leered at the athletes.

          1244. In addition to the locker room, Dr. Strauss hung out in the gym during practices and

   periodically took photographs of some of John Doe 17’s teammates.

          1245. Several of John Doe 17’s teammates had strong, negative reactions to Dr. Strauss

   attending practices, which included yelling at Dr. Strauss to leave and stay away from them.

          1246. At some point while John Doe 17 was on the team, Coach Kormann and Assistant

   Coach Avery tried to limit the amount of time Dr. Strauss spent with the athletes because of the

   negative impact it was having on the team. John Doe 17 believes that Kormann and Avery told Dr.




                                                   171
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 172 of 371 PAGEID #: 2159




   Strauss to stay out of the gym during practices.

          1247. Dr. Strauss’ conduct during examinations, in the showers, and at the gym made

   John Doe 17 very uncomfortable, but John Doe 17 did not realize at the time that Dr. Strauss was

   sexually abusing and harassing his teammates.

          1248. John Doe 17 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1249. In retrospect, John Doe 17 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1250. While John Doe 17 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable about Dr. Strauss’ examinations, John Doe

   17 did not understand or believe that Dr. Strauss had sexually abused him.

          1251. John Doe 17 reasonably believed that that OSU would not have made Dr. Strauss

   the athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1252. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 17 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1253. This is because, in John Doe 17’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, everyone made jokes and comments about it, and none of

   the trainers or coaches seemed particularly concerned about it.




                                                      172
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 173 of 371 PAGEID #: 2160




          1254. In any event, even if, while John Doe 17 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1255. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 17 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1256. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 17 would not have been abused by Dr. Strauss.

          1257. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 17 has

   suffered emotional and psychological damages. For example, John Doe 17 believes that his

   experiences with Dr. Strauss caused him to have an extremely high level of anxiety and an overly

   apprehensive view of the world, consuming his thoughts and life. He lives in fear of what could

   happen, rather than living his life. His emotional state has caused him to become beyond

   overbearing and overprotective with his two children to the point where one required therapy for

   several years. Dr. Strauss’ abuse has also impacted John Doe 17’s sexual experiences and

   relationships. He has engaged in inappropriate and risky sexual behavior, and often makes

   inappropriate sexual comments. He has difficulty maintaining long-term friendships, and

   sometimes acts inappropriately around others. John Doe 17 also believes that Dr. Strauss’ abuse

   has caused him to engage in other risky behavior, including compulsive spending. John Doe 17’s

   career has stagnated due to his behavioral problems and emotional turmoil—he has been stuck in

   same position at his company for last 10 years with the same salary and is unable to progress

   outside of his current profession. In addition, learning about Dr. Strauss’ sexual abuse and OSU’s




                                                   173
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 174 of 371 PAGEID #: 2161




   role in allowing it has retraumatized John Doe 17, causing repressed memories of these painful

   experiences to resurface. He has been unable to stop thinking about what happened to him, how it

   has impacted him, and OSU’s involvement. He often becomes physically ill when thinking about

   his experiences. John Doe 17 feels that he needs counseling services, but is unable to afford them.

                                             JOHN DOE 18

           1258. John Doe 18 was a member of Defendant OSU’s wrestling team from 1987 through

   1990.

           1259. John Doe 18 transferred to OSU and became a walk-on athlete on the wrestling

   team in 1987. He transferred to OSU because he loved the school and wanted the opportunity to

   wrestle at one of the best schools in the State of Ohio.

           1260. While John Doe 18 was on the wrestling team, Russ Hellickson was the head coach,

   and Jim Jordan and Dave Rucker were assistant coaches.

           1261. While John Doe 18 was on the wrestling team, it was standard practice to get an

   annual physical before the season started. John Doe 18 believes that the team learned when it was

   time for their physicals through a flier posted in the locker room.

           1262. Because Dr. Strauss was the team doctor, John Doe 18 saw Dr. Strauss for his

   physical.

           1263. John Doe 18 was required to get a physical to participate on the wrestling team, so

   he did not feel that he had any choice but to see Dr. Strauss.

           1264. John Doe 18 had his first physical examination with Dr. Strauss in 1987. John Doe

   18 was 20 or 21 years old at the time.

           1265. The physical was done in Larkins Hall in a private room. Only John Doe 18 and

   Dr. Strauss were in the room.

           1266. Dr. Strauss told John Doe 18 to pull his shorts down and stand in the middle of the


                                                   174
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 175 of 371 PAGEID #: 2162




   room, and John Doe 18 complied with Dr. Strauss’ instruction.

          1267. Dr. Strauss sat on a stool and wheeled himself directly in front of John Doe 18. Dr.

   Strauss was eye-level with John Doe 18’s genitals.

          1268. Dr. Strauss began to move John Doe 18’s penis from side to side and up and down.

   To the best of John Doe 18’s recollection, Dr. Strauss did not wear gloves as he touched John Doe

   18’s penis.

          1269. Dr. Strauss also manipulated John Doe 18’s testicles for what seemed to be an

   unnecessarily long time for a hernia check.

          1270. Given how long the exam was taking, John Doe 18 asked, “What are you doing

   down there Doc?” Dr. Strauss replied, “Just looking to make sure everything is okay. I bet you

   have an active social life.” John Doe 18 responded, “Yeah, you don’t have to worry about anything

   down there.”

          1271. After John Doe 18’s first examination with Dr. Strauss, his teammates joked about

   the length of time Dr. Strauss spent in the showers with them. It was a common joke in the locker

   room that Dr. Strauss was the “first one in the showers and the last one out.” Dr. Strauss was also

   famous for his “naked rub downs” during physicals.

          1272. While John Doe 18 was on the wrestling team, his teammates also talked about how

   Dr. Strauss and other men hung out in the shower and locker room at Larkins Hall to watch the

   male athletes. John Doe 18 once heard that Coach Hellickson had pushed an adult man who was

   affiliated with the team out of the shower after the man was caught masturbating. John Doe 18

   also heard from other athletes that adult men who were not affiliated with an OSU athletic team

   sometimes had sex in the showers in the mornings.

          1273. John Doe 18 felt that the way in which Dr. Strauss conducted his physical




                                                  175
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 176 of 371 PAGEID #: 2163




   examination and showered with the athletes was strange, but John Doe 18 did not realize at the

   time that Dr. Strauss was sexually abusing and harassing him and his teammates.

          1274. John Doe 18 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1275. In retrospect, John Doe 18 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1276. While John Doe 18 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   18 did not understand or believe that Dr. Strauss had sexually abused him.

          1277. John Doe 18 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1278. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 18 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1279. This is because, in John Doe 18’s experience, Dr. Strauss’ conduct during

   examinations and in the locker room was common knowledge among trainers and coaches, but

   none of them seemed particularly concerned about it.

          1280. In any event, even if, while John Doe 18 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU




                                                  176
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 177 of 371 PAGEID #: 2164




   controlled access to that information.

          1281. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 18 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1282. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 18 would not have been abused by Dr. Strauss.

          1283. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 18 has

   suffered emotional and psychological damages. For example, since being abused by Dr. Strauss,

   John Doe 18 has avoided getting annual physicals and medical treatment unless absolutely

   necessary. This caused John Doe 18 to neglect his health, with fatal consequences. Three years

   ago, John Doe 18 had a physical required by his employer. Shortly after that, John Doe 18 was

   diagnosed with stage four bile duct cancer (cholangiocarcinoma). He died in February 2019. The

   Court has allowed his Estate to be substituted in this action.

                                             JOHN DOE 19

          1284. John Doe 19 was a member of Defendant OSU’s swim team from 1986 through

   1990, and received a partial athletic scholarship after being recruited by Coach Dick Sloan.

          1285. John Doe 19 relied on his partial athletic scholarship to attend OSU.

          1286. While John Doe 19 was on the swim team, Coach Sloan told him and his teammates

   that they were required to get annual physicals in order to participate on the team.

          1287. Dr. Strauss was the team doctor while John Doe 19 was on the swim team, and Dr.

   Strauss conducted all the annual physicals.

          1288. The physicals occurred in Larkins Hall. The team went to the training room at

   Larkins Hall and Dr. Strauss called the athletes one-by-one for their physicals.


                                                   177
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 178 of 371 PAGEID #: 2165




          1289. The physicals were done in a private room. No one besides the athlete and Dr.

   Strauss were in the room.

          1290. John Doe 19 was 18 or 19 years old when he had his first physical with Dr. Strauss.

          1291. During the physical, Dr. Strauss told John Doe 19 to disrobe. John Doe 19 complied

   with this instruction.

          1292. Dr. Strauss sat on a stool directly in front of John Doe 19 while John Doe 19 was

   naked. Dr. Strauss was eye level with John Doe 19’s genitals.

          1293. Dr. Strauss began manipulating John Doe 19’s penis, testicles, and scrotum. John

   Doe 19 recalls feeling that Dr. Strauss was “manhandling” his genitals—grabbing John Doe 19’s

   penis and moving it in all directions, and rolling John Doe 19’s testicles in his hands.

          1294. John Doe 19 felt that Dr. Strauss was trying to cause John Doe 19 to get an erection.

   At one point, after John Doe 19 got an erection, Dr. Strauss commented “Oh, you’re getting

   excited.”

          1295. John Doe 19 felt extremely uncomfortable during the examination, but he was a

   young freshman and had no idea what to say or do to stop Dr. Strauss’ seemingly intrusive

   examination.

          1296. After John Doe 19 left the examination room, upperclassmen started laughing at

   him and the other freshmen who had received their first physical from Dr. Strauss.

          1297. John Doe 19 soon learned that Dr. Strauss was known for spending a long time

   touching the swimmers’ genitals during examinations. The athletes openly joked about Dr.

   Strauss’ examination methods, usually in front of Coach Sloan.

          1298. John Doe 19 felt that he could not complain about Dr. Strauss without jeopardizing

   his scholarship, his participation on the swim team, and his ability to stay at OSU.




                                                   178
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 179 of 371 PAGEID #: 2166




          1299. This fear was confirmed when, during his freshman or sophomore year, John Doe

   19 told Coach Sloan that he was uncomfortable around Dr. Strauss. Coach Sloan responded, “Shut

   the fuck up and get in the water.”

          1300. John Doe 19 felt that he had no choice but to continue seeing Dr. Strauss for his

   annual physicals, as well as any medical issues that arose. Each of the three additional physicals

   done by Dr. Strauss involved the same type of manipulation of John Doe 19’s genitals, under the

   guise of checking for STIs.

          1301. Dr. Strauss also conducted a genital examination on John Doe 19 during the

   majority of medical examinations he did, even when the appointment was to address a cough or

   cold. On one occasion when John Doe 19 sought treatment from Dr. Strauss because he was ill,

   Dr. Strauss stroked John Doe 19’s penis until he ejaculated. John Doe 19 apologized to Dr. Strauss

   for ejaculating.

          1302. In addition, Dr. Strauss always made a point of feeling John Doe 19’s abdominal

   muscles at each examination. John Doe 19 wondered whether this was medically necessary, but

   did not feel that he could question Dr. Strauss.

          1303. Dr. Strauss never wore gloves when he examined John Doe 19.

          1304. While John Doe 19 was on the swim team, Dr. Strauss hung out in the showers

   when the swim team finished their practices. The swim team’s showers were separate from the

   other athletes’ showers, so Dr. Strauss made a special trip to see the team.

          1305. Coach Sloan was present when Dr. Strauss made these special trips to the swim

   teams’ showers, but did nothing about it.

          1306. While John Doe 19 was on the swim team, Dr. Strauss also attended practices and

   took photographs of the team.




                                                      179
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 180 of 371 PAGEID #: 2167




          1307. On several occasions after swim meets, Dr. Strauss offered to drive John Doe 19 to

   his dorm room. While John Doe 19 was in the passenger seat of Dr. Strauss’ car, Dr. Strauss tried

   to kiss him and repeatedly tried to fondle John Doe 19’s genitals through his sweatpants. When

   John Doe 19 tried to hit Dr. Strauss’ hand away and indicated he was not interested, Dr. Strauss

   repeatedly cajoled him, saying “no one needs to know.” Outside of the context of an examination

   room, John Doe 19 resisted what he saw as a sexual advance.

          1308. Dr. Strauss once invited John Doe 19 to his house to conduct a photo shoot, telling

   John Doe 19 that he could be a model. Dr. Strauss set up a backdrop at his home and took

   photographs of John Doe 19 both in a swimsuit and nude. While taking photographs, Dr. Strauss

   made suggestive comments about John Doe 19’s body.

          1309. Before swim meets, Dr. Strauss went into the locker room and tried to massage the

   swimmers, including John Doe 19, telling them he would help to loosen their muscles before their

   meets. Though John Doe 19 initially allowed Dr. Strauss to do this, he refused to allow Dr. Strauss

   to continue massaging him after an incident that occurred in his sophomore or junior year.

          1310. During John Doe 19’s sophomore or junior year, Dr. Strauss followed him into the

   locker room before a swim meet. They were the only two people in the locker room. Dr. Strauss

   started massaging him, then then started kissing John Doe 19’s neck and back. John Doe 19

   immediately grabbed his clothes and left the locker room.

          1311. Coach Sloan was aware that Dr. Strauss was massaging, or trying to massage, the

   athletes before swim meets. He did not stop Dr. Strauss from doing this or take any measures to

   protect the swimmers from Dr. Strauss.

          1312. Coach Sloan rebuffed, ignored, or reacted aggressively to athletes’ comments about

   Dr. Strauss’ conduct, and the general atmosphere at OSU was that Dr. Strauss’ conduct was just a




                                                  180
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 181 of 371 PAGEID #: 2168




   big joke. As a result, John Doe 19 did not feel that he could refuse to see Dr. Strauss for

   examinations or press the issue.

          1313. John Doe 19 tried to transfer from OSU because of his discomfort with Dr. Strauss

   and Coach Sloan’s aggressive and negative response to John Doe 19’s complaints about Dr.

   Strauss, but he could not leave because he was unable to get a scholarship at another school. Thus,

   he felt forced to continue seeing Dr. Strauss.

          1314. Dr. Strauss’ conduct during examinations, in the showers, and at swim meets made

   John Doe 19 deeply uncomfortable, but John Doe 19 did not realize at the time that Dr. Strauss

   was sexually abusing and harassing him and his teammates.

          1315. John Doe 19 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1316. Because of Coach Sloan’s aggressive reaction to John Doe 19’s complaint about

   Dr. Strauss, John Doe 19 believed that Dr. Strauss’ behavior was acceptable by OSU standards

   and that the athletes just had to deal with it if they wanted to continue participating on the team.

          1317. John Doe 19 also believed that if he continued to press his discomfort with Dr.

   Strauss, Coach Sloan would kick him off the swim team and make sure he lost his scholarship. In

   fact, Coach Sloan did cause John Doe 19 to lose his scholarship in his last year at OSU and John

   Doe 19 had to fight to get the scholarship back.

          1318. In retrospect, John Doe 19 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until he attended

   medical school in 1993, when he learned the appropriate boundaries of physician-patient contact.

          1319. While John Doe 19 was an OSU student, he trusted that OSU would not allow him




                                                    181
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 182 of 371 PAGEID #: 2169




   to be harmed. So, even though he felt uncomfortable about Dr. Strauss’ examinations and conduct,

   John Doe 19 did not understand or believe that Dr. Strauss had sexually abused him.

          1320. John Doe 19 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1321. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 19 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1322. This is because, in John Doe 19’s experience, Dr. Strauss’ genital examinations and

   conduct were a running joke among trainers and coaches. In addition, Coach Sloan’s aggressive

   reaction to his complaint about Dr. Strauss, and his teammates jokes about Dr. Strauss’

   examinations, did not give John Doe 19 any reason to investigate what OSU was doing or failing

   to do. Indeed, when John Doe 19 expressed discomfort with Dr. Strauss’ examinations, Coach

   Sloan’s reaction served to reinforce John Doe 19’s reasonable belief that further inquiry would not

   be productive.

          1323. In any event, even if, while John Doe 19 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1324. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 19 would not have been abused by Dr. Strauss.

          1325. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 19 has

   suffered emotional and psychological damages. His college experience was negatively impacted—




                                                  182
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 183 of 371 PAGEID #: 2170




   to the point that he sought (unsuccessfully) to leave OSU because of his extreme discomfort with

   Dr. Strauss’ actions. For example, John Doe 19 feels incredibly uncomfortable during physical

   examinations and when, as a physician himself, he has to perform hernia checks on patients. This

   causes him to experience painful flashbacks to the abusive physical examinations he got from Dr.

   Strauss. John Doe 19 also still struggles with feelings of disgust and guilt over Dr. Strauss

   massaging and kissing him, despite his best efforts to forget about the experience. Because John

   Doe 19 wanted to be a doctor and needed a medical school reference letter from Dr. Strauss, he

   spent a lot of time with Dr. Strauss, looked up to him, and feared angering him. As a result, John

   Doe 19 has feelings of guilt, blames himself, and struggles with the idea that he was more

   vulnerable to abuse from Dr. Strauss because of his professional ambitions.

                                            JOHN DOE 20

          1326. John Doe 20 was a member of Defendant OSU’s gymnastics team from 1983 to

   1985. He transferred to OSU after his freshman year to participate on the gymnastics team.

          1327. While John Doe 20 was on the gymnastics team, Mike Willson was the head coach

   and Shawn Hayth was the assistant coach.

          1328. To participate on the gymnastics team, OSU required John Doe 20 and his

   teammates to get annual physicals from the team doctor.

          1329. Dr. Strauss was the team doctor while John Doe 20 was on the gymnastics team,

   and Dr. Strauss conducted all the annual physicals.

          1330. The physicals occurred in Larkins Hall. The team went to the training room at

   Larkins Hall and Dr. Strauss called the athletes one-by-one for their physicals.

          1331. The physicals were done in a private room. No one besides the athlete and Dr.

   Strauss were in the room.

          1332. John Doe 20 was 20 years old when he had his first physical with Dr. Strauss.


                                                   183
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 184 of 371 PAGEID #: 2171




           1333. During the physical, Dr. Strauss told him to drop his pants and stand in the middle

   of the exam room. John Doe 20 complied with this instruction.

           1334. As John Doe 20 stood naked in the middle of the room, Dr. Strauss wheeled over

   to him while seated on a stool. Dr. Strauss was eye level with John Doe 20’s genitals.

           1335. Dr. Strauss began manipulating John Doe 20’s genitals. Dr. Strauss grabbed John

   Doe 20’s penis and began moving it up and down. Dr. Strauss also rolled John Doe 20’s testicles

   between his hands.

           1336. Dr. Strauss did not wear gloves as he touched and manipulated John Doe 20’s

   genitals.

           1337. John Doe 20 was uncomfortable during the physical and did not know what to do.

   He did not feel that he could question OSU’s team doctor.

           1338. John Doe 20 stood there, just hoping the examination would be over soon.

           1339. John Doe 20 felt that the examination, particularly during the time Dr. Strauss

   touched and manipulated his genitals, was longer than any physical he had previously experienced

   and seemed longer than medically necessary.

           1340. When the physical ended, John Doe 20 returned to his teammates in the training

   room. He then learned that Dr. Strauss’ prolonged genital examinations were a running joke at

   OSU. It was an “open secret” that male athletes had to go through this rite of passage with Dr.

   Strauss to participate on OSU’s athletic teams.

           1341. OSU’s coaches and trainers seemed to treat Dr. Strauss’ conduct as normal and

   acceptable, and the general environment at OSU was that Dr. Strauss’ conduct was a big joke.

           1342. As a result, John Doe 20 did not realize that Dr. Strauss was sexually abusing and

   harassing him, and he continued to obtain his annual physicals from Dr. Strauss throughout the




                                                     184
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 185 of 371 PAGEID #: 2172




   time he was on the gymnastics team.

             1343. OSU also required John Doe 20 to see Dr. Strauss for treatment of a rash on his

   wrist. Although the rash was on John Doe 20’s wrist, Dr. Strauss still gave John Doe 20 a genital

   examination that included touching and manipulating John Doe 20’s penis and testicles.

             1344. While John Doe 20 was on the gymnastics team, he learned another “open secret”

   about the general environment in Larkins Hall. Men who were not affiliated with OSU athletics

   watched male athletes shower at Larkins Hall through holes drilled into the bathroom stalls.

             1345. John Doe 20 recalls one occasion where a wrestler confronted a man who was

   staring at athletes in the showers over the wall of a bathroom stall.

             1346. John Doe 20 was also propositioned for sexual acts off campus by a male math

   professor while he was on the gymnastics team.

             1347. John Doe 20 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss, the math professor, or any of the men permitted to leer at male

   athletes in the Larkins Hall showers. Nor did he believe there was any recourse for what happened

   to him.

             1348. All of these behaviors were treated as acceptable by OSU standards, so John Doe

   20 believed that he just had to deal with it if he wanted to continue participating on the gymnastics

   team.

             1349. In retrospect, John Doe 20 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about the criminal trial of Michigan State University physician Larry Nassar and heard

   female gymnasts talk about how Dr. Nassar sexually abused them in the guise of providing medical

   care. This made John Doe 20 wonder whether OSU had allowed Dr. Strauss to commit the same




                                                   185
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 186 of 371 PAGEID #: 2173




   type of abuse, then covered it up.

          1350. John Doe 20’s feelings that Dr. Strauss and OSU were comparable to Dr. Nassar

   and Michigan State University were confirmed in the spring of 2018, when he learned about OSU’s

   investigation into allegations of abuse by Dr. Strauss.

          1351. While John Doe 20 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable about Dr. Strauss’ examinations, John Doe

   20 did not understand or believe that Dr. Strauss had sexually abused him.

          1352. John Doe 20 reasonably believed that that OSU would not have made Dr. Strauss

   the athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1353. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 20 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1354. This is because, in John Doe 20’s experience, Dr. Strauss’ conduct was common

   knowledge, everyone made jokes and comments about it, and it was an accepted “open secret.”

          1355. In any event, even if, while John Doe 20 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1356. In short, until learning in 2018 about Dr. Nassar’s serial sexual abuse of gymnasts

   and/or Dr. Strauss’ serial sexual abuse of OSU students, John Doe 20 did not know, or have reason

   to know, that Dr. Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial

   sexual abuse, or that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.




                                                   186
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 187 of 371 PAGEID #: 2174




            1357. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 20 would not have been abused by Dr. Strauss.

            1358. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 20 has

   suffered emotional and psychological damages. For example, ever since his first examination by

   Dr. Strauss, John Doe 20 experiences anxiety when he or a family member gets medical care or

   treatment. John Doe 20 fears that a medical professional will hurt a member of his family. In

   addition, since learning in 2018 about OSU’s investigation and its role in allowing a sexually

   hostile culture to flourish on its campus, John Doe 20 feels deeply uncomfortable about his

   experience as an OSU student—which now seems surreal to him.

                                            JOHN DOE 2151

            1359. John Doe 21 was a member of Defendant OSU’s gymnastics team from 1982

   through 1983.

            1360. While John Doe 21 was on the gymnastics team Mike Willson was the head coach

   and Shawn Hayth was the assistant coach.

            1361. In the fall of 1982, coaching staff told the gymnastics team, including John Doe 21,

   that the team doctor, Dr. Strauss, would be giving physicals to the team.

            1362. The physicals occurred in Larkins Hall. John Doe 21 and his teammates went to the

   training room there and waited for their turn to get a physical.

            1363. Dr. Strauss called the athletes one-by-one for their physicals and took them to a

   private examination room. No one besides the athlete and Dr. Strauss were in the room.

            1364. John Doe 21 was an 18-year-old freshman when he had his first physical with Dr.

   Strauss.


   51
        John Doe 21 was previously listed as John Doe 30 in Plaintiff’s First Amended Complaint.


                                                   187
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 188 of 371 PAGEID #: 2175




            1365. Before getting his physical from Dr. Strauss, upperclassmen joked with John Doe

   21 about it, saying, “Just wait until he gets you in for the physical.”

            1366. John Doe 21 did not know what these statements meant until after he got his

   physical, but soon learned that they referred to Dr. Strauss’ uncomfortable and intrusive methods

   of performing physical exams.

            1367. During John Doe 21’s physical, Dr. Strauss rubbed his chest for a prolonged time

   and in a seemingly sexual manner. In fact, Dr. Strauss rubbed John Doe 21’s left nipple for such a

   long time that John Doe 21 started laughing because it was so uncomfortable that he did not know

   how else to react. John Doe 21’s laughter seemed to irritate Dr. Strauss.

            1368. Dr. Strauss then moved on to a “hernia” examination, in which Dr. Strauss began

   to manipulate John Doe 21’s penis and testicles, moving his penis up and down and side to side,

   and rolling John Doe 21’s testicles between his fingers.

            1369. John Doe 21 felt that the examination was very strange, but he did not know what

   to do.

            1370. After the examination, John Doe 21 recalls Assistant Coach Hayth joking with other

   teammates about Dr. Strauss’ unusual behavior during examinations.

            1371. The team also had a running joke about how Dr. Strauss spent time in the showers

   at Larkins Hall and his eyes never went above an athlete’s waist. These jokes were made in front

   of, and sometimes by, Assistant Coach Hayth.

            1372. Because Dr. Strauss’ behavior was treated as one big joke, John Doe 21 believed

   that OSU accepted it and that it was just a part of being an athlete at OSU.

            1373. Although John Doe 21 felt extremely uncomfortable during Dr. Strauss’

   examination and thought Dr. Strauss was strange, he did not realize at the time that Dr. Strauss




                                                    188
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 189 of 371 PAGEID #: 2176




   was sexually abusing and harassing him and his teammates.

          1374. John Doe 21 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1375. In retrospect, John Doe 21 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1376. While John Doe 21 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   21 did not understand or believe that Dr. Strauss had sexually abused him.

          1377. John Doe 21 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1378. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 21 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1379. Even if, while John Doe 21 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1380. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 21 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take




                                                  189
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 190 of 371 PAGEID #: 2177




   appropriate steps to stop Dr. Strauss’ abuse.

           1381. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 21 would not have been abused by Dr. Strauss.

           1382. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 21 has

   suffered emotional and psychological damages. For example, John Doe 21 is angry at OSU for

   permitting Dr. Strauss to prey on him and other students. OSU’s perpetuation and concealment of

   Dr. Strauss’ serial sexual abuse of John Doe 21 and his teammates has tainted his entire experience

   at OSU. John Doe 21 also fears for his own students and the athletes he has coached over the years

   because he feels he cannot trust educational institutions to protect them from predators like Dr.

   Strauss.

                                           JOHN DOE 2252

           1383. John Doe 22 was a member of Defendant OSU’s soccer team from 1987 through

   1989.

           1384. While John Doe 22 was on the soccer team, Gary Avedikian was the head coach

   and Clifford Gault was the goalkeeper coach.

           1385. While John Doe 22 was on the soccer team, it was standard practice for team

   members to get an annual physical before the season started, and coaching or training staff told

   the team when they had to get their physicals from the team doctor.

           1386. Dr. Strauss was the team doctor while John Doe 22 was on the soccer team, and Dr.

   Strauss conducted all the annual physicals.


   52
     The person who was listed as John Doe 22 in Plaintiffs’ First Amended Complaint is no longer
   represented by the undersigned counsel, as described in the Motion to Substitute, see Dkt. 79,
   and his allegations have been removed from this Second Amended Complaint. In his stead, we
   have renamed as John Doe 22 the man who was listed as John Doe 31 in Plaintiffs’ First
   Amended Complaint.


                                                   190
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 191 of 371 PAGEID #: 2178




          1387. The team’s physicals were done in OSU’s football facility.

          1388. John Doe 22 was an 18-year-old freshman when he saw Dr. Strauss for a physical.

          1389. John Doe 22’s physical was done in a private room in OSU’s football facility. An

   unknown individual was in the room during John Doe 22’s physical with Dr. Strauss. The unknown

   individual did not watch or participate in the exam and had his back turned toward John Doe 22

   and Dr. Strauss throughout the exam.

          1390. During the examination, Dr. Strauss told John Doe 22 to drop his shorts and stand

   up. John Doe 22 followed Dr. Strauss’ instructions.

          1391. Dr. Strauss then positioned his face so close to John Doe 22’s genitals that it made

   John Doe 22 very uncomfortable.

          1392. Dr. Strauss then began to touch and manipulate John Doe 22’s testicles for a

   prolonged period, longer than seemed medically necessary or appropriate.

          1393. John Doe 22 felt very uncomfortable and could not understand why Dr. Strauss was

   touching him in that way.

          1394. John Doe 22 did not believe that Dr. Strauss was performing a normal physical, as

   it was unlike any physical he had previously experienced.

          1395. After his physical, John Doe 22 recalls other teammates joking about the way Dr.

   Strauss examined them. Teammates joked with others who had not yet had their physicals that Dr.

   Strauss, also called “Dr. Creepy,” was “going to get you.”

          1396. John Doe 22 felt that the way Dr. Strauss had performed his physical was strange,

   but did not realize at the time that Dr. Strauss was sexually abusing and harassing him and his

   teammates.

          1397. This is in part because Dr. Strauss’ examinations were treated as a big joke.




                                                  191
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 192 of 371 PAGEID #: 2179




          1398. OSU also permitted Dr. Strauss to hang around the locker room and shower areas

   with the athletes. Dr. Strauss watched the team practice, then got into the showers with the team

   and leered at the athletes. OSU did not take any action to stop Dr. Strauss from doing this, and the

   team accepted it as part of being an athlete at OSU.

          1399. John Doe 22 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1400. In retrospect, John Doe 22 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, after he learned

   about the investigation OSU began in 2018 concerning allegations of abuse by Dr. Strauss.

          1401. While John Doe 22 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   22 did not understand or believe that Dr. Strauss had sexually abused him.

          1402. John Doe 22 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1403. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 22 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1404. Even if, while John Doe 22 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.




                                                   192
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 193 of 371 PAGEID #: 2180




           1405. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 22 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

           1406. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 22 would not have been abused by Dr. Strauss.

           1407. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 22 has

   suffered emotional and psychological damages. For example, John Doe 22 has a daughter who is

   a college athlete and he worries about her safety because of his experience at OSU. Dr. Strauss’

   abuse also contributed to John Doe 22’s preference to see female physicians whenever possible.

                                              JOHN DOE 23

           1408. John Doe 23 was a member of Defendant OSU’s wrestling team from 1990 through

   1994.

           1409. John Doe 23 relied on his athletic scholarship to attend OSU.

           1410. While John Doe 23 was on the wrestling team, Russ Hellickson was the head coach

   and Jim Jordan was the assistant coach.

           1411. While John Doe 23 was on the wrestling team, it was standard practice for team

   members to get an annual physical before the season started, and one of the coaches told the team

   when they had to get their physicals from the team doctor.

           1412. Dr. Strauss was the team doctor while John Doe 23 was on the wrestling team, and

   Dr. Strauss conducted all the annual physicals.

           1413. The physicals occurred in Larkins Hall. The team went to the training room there,

   and Coach Hellickson and Assistant Coach Jordan typically stayed in the training room while the

   athletes waited for their turn to get a physical.


                                                       193
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 194 of 371 PAGEID #: 2181




            1414. Dr. Strauss called the athletes one-by-one for their physicals and took them to a

   private examination room. No one besides the athlete and Dr. Strauss was in the room.

            1415. John Doe 23 was a 19-year-old freshman when he had his first physical with Dr.

   Strauss, in 1990.

            1416. John Doe 23’s physical with Dr. Strauss started just like other physicals John Doe

   23 previously had: Dr. Strauss checked his pulse and temperature, and listened to his heart and

   lungs.

            1417. But the physical changed after Dr. Strauss instructed John Doe 23 to pull down his

   shorts and stand in front of the exam table.

            1418. Dr. Strauss sat on a stool right in front of John Doe 23, at eye-level with John Doe

   23’s genitals.

            1419. Dr. Strauss began to examine John Doe 23’s penis, lifting it up and down and

   running his ungloved hands down the sides of John Doe 23’s penis.

            1420. Dr. Strauss also began physically manipulating John Doe 23’s testicles, grabbing

   and letting them go 8 to 10 times. John Doe 23 felt that Dr. Strauss was lingering on his testicles.

            1421. John Doe 23 was shocked and confused by what Dr. Strauss was doing and was at

   a loss for words. The genital examination continued for several minutes. In past physicals, John

   Doe 23 recalls a brief hernia exam that lasted approximately 30 seconds. Dr. Strauss’ exam lasted

   for much longer and felt invasive in comparison.

            1422. After the exam was finally over, John Doe 23 left the room, embarrassed and

   wondering what had happened.

            1423. During practice later that day, he overheard upperclassmen talking about how

   “Strauss was up to his usual” and joking about Dr. Strauss’ examinations. These discussions




                                                   194
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 195 of 371 PAGEID #: 2182




   occurred in front of Coach Hellickson and Assistant Coach Jordan.

          1424. John Doe 23 and his teammates were required to get annual physicals and medical

   treatment for injuries and illnesses from Dr. Strauss.

          1425. As a result, John Doe 23 was forced to endure three more physicals from Dr. Strauss

   while he was on the wrestling team. Each time, Dr. Strauss performed the same type of intrusive

   genital examination.

          1426. John Doe 23 also saw Dr. Strauss between 1990 and 1992 approximately three

   times for illnesses and a knee injury.

          1427. John Doe 23 had to see Dr. Strauss approximately twice a month, for approximately

   six months, for treatment of his knee injury. During each examination for his knee injury, Dr.

   Strauss started massaging John Doe 23’s upper thigh and made John Doe 23 take his shorts down.

   Dr. Strauss then rolled John Doe 23’s testicles between his hands for approximately thirty seconds.

   John Doe 23 did not think there was any medical necessity for doing this.

          1428. John Doe 23 also saw Dr. Strauss for a sore throat a few times between 1990 and

   1992. During one of the exams, Dr. Strauss pulled John Doe 23’s shorts down and started rolling

   John Doe 23’s penis and testicles back and forth between his ungloved hands. John Doe 23 asked

   Dr. Strauss why he needed to check down there for a sore throat. Dr. Strauss responded that John

   Doe 23 had lymph nodes all over his body and Dr. Strauss needed to make sure they were not

   swollen. Dr. Strauss stroked John Doe 23’s penis, slowly at first and then faster. John Doe 23

   became erect. John Doe 23 then jumped back onto the table and knocked Dr. Strauss’ hand away.

   Subsequently, when John Doe 23 saw Dr. Strauss for treatment of his knee injury, Dr. Strauss

   started to stroke John Doe 23’s penis; John Doe 23 quickly twisted his body away before he

   became erect.




                                                   195
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 196 of 371 PAGEID #: 2183




            1429. Dr. Strauss performed a genital examination each time John Doe 23 saw him,

   whether it was for a physical, an illness, or an injury. In total, Dr. Strauss fondled or stroked John

   Doe 23’s genitals on more than 15 occasions. John Doe 23 stopped questioning the need for the

   genital examinations because Dr. Strauss always said they were necessary, and coaching staff

   showed no concern despite the athletes’ frequent comments about the genital exams.

            1430. John Doe 23 felt that he had no choice but to submit to Dr. Strauss’ intrusive

   examinations.

            1431. While John Doe 23 was on the wrestling team, he also saw Dr. Strauss in the locker

   room and showers nearly every day. John Doe 23 would have been more surprised if Dr. Strauss

   had not already been waiting for the wrestlers in the shower after they finished practice.

            1432. Dr. Strauss could have showered by himself while the wrestlers were practicing,

   but instead waited for the wrestlers to complete practice and joined them in the shower.

            1433. During the showers, Dr. Strauss faced the middle of the showers and watched the

   athletes. He never washed his hair; he just leered.

            1434. Dr. Strauss was not the only voyeur at OSU while John Doe 23 was on the wrestling

   team. John Doe 23 witnessed older men hanging out in the showers and sauna area to watch the

   wrestlers. The men fondled themselves as they watched the wrestlers shower.

            1435. Coach Hellickson and Assistant Coach Jordan also witnessed this voyeurism. Both

   commented on the presence of older men in the showers watching the wrestlers. Coach Hellickson

   and Assistant Coach Jordan told the wrestlers to ignore the older men and pretend they were not

   there.

            1436. Several of the wrestlers expressed their anger about being watched in the shower

   by these men. Coach Hellickson and Assistant Coach Jordan told the wrestlers that if they did




                                                    196
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 197 of 371 PAGEID #: 2184




   anything to act out that they would find themselves in trouble with the school.

            1437. For the most part, the coaching staff treated Dr. Strauss’ behavior and the

   environment in the locker room showers as acceptable by OSU standards. As a result, John Doe

   23 believed that he and his teammates just had to deal with Dr. Strauss and the men watching them

   in the shower if they wanted to continue participating on the wrestling team. Many athletes

   continued to joke about Dr. Strauss’ behavior, perhaps as a coping mechanism since OSU never

   took action to stop this.

            1438. John Doe 23, his teammates, and their coaches all joked about Dr. Strauss’

   examinations (referring to him as “Dr. Cough”), his odd behavior in the showers, and the locker

   room environment as a whole.

            1439. In hindsight, John Doe 23 believes that he and his teammates joked about this

   because they did not know how else to deal with the emotional and psychological toll it was having

   on them as men.

            1440. John Doe 23 found the environment at OSU to be incredibly uncomfortable. He felt

   that he was constantly put into awkward and inappropriate situations where he and his teammates

   were taken advantage of. John Doe 23 felt that he and his teammates were constantly being

   watched by depraved men and that OSU and its coaching staff failed to protect them, instead

   creating the impression that the athletes had no reason to complain because they were not being

   raped.

            1441. Because Coach Hellickson, Assistant Coach Jordan, and the athletic department

   treated Dr. Strauss’ behavior as acceptable, John Doe 23 believed there was nothing he could do

   to address his discomfort with Dr. Strauss.

            1442. John Doe 23 felt that Dr. Strauss’ examinations and conduct were strange, but did




                                                  197
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 198 of 371 PAGEID #: 2185




   not realize at the time that Dr. Strauss was sexually abusing and harassing him and his teammates.

          1443. John Doe 23 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1444. John Doe 23 did not think that complaining was an option given that everyone

   seemed to know about it and accepted Dr. Strauss’ behavior as normal.

          1445. In retrospect, John Doe 23 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until 2018, after

   he learned about the investigation OSU began in 2018 concerning allegations of abuse by Dr.

   Strauss.

          1446. While John Doe 23 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   23 did not understand or believe that Dr. Strauss had sexually abused him.

          1447. John Doe 23 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1448. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 23 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1449. Even if, while John Doe 23 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.




                                                  198
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 199 of 371 PAGEID #: 2186




           1450. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 23 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

           1451. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 23 would not have been abused by Dr. Strauss.

           1452. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 23 has

   suffered emotional and psychological damages. For example, John Doe 23 has severe anxiety

   about getting any medical treatment and tries to avoid it as much as possible. John Doe 23’s

   experience at OSU has caused him to distrust the medical profession, universities, and people in

   general. John Doe 23 is embarrassed about what happened to him at OSU and it causes him to go

   through periods of depression, for which he takes medication. Dr. Strauss’ abuse, the locker room

   environment, and OSU’s perpetuation of the abusive environment tainted John Doe 23’s

   experience at OSU academically, athletically, and socially. In addition, after leaving OSU, John

   Doe 23’s confidence plummeted and his health declined from weight gain, due in part to the

   psychological trauma he endured at OSU.

                                            JOHN DOE 24

           1453. John Doe 24 was a member of Defendant OSU’s lacrosse team from 1990 through

   1994.

           1454. While John Doe 24 was on the lacrosse team, Brian Salazar was the head coach

   from 1990 through 1993, and Paul Caldwell was the head coach in 1994.

           1455. While John Doe 24 was on the lacrosse team, it was standard practice to get an

   annual physical before the season started, and coaching or training staff told the team when they

   had to get their physicals.


                                                   199
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 200 of 371 PAGEID #: 2187




          1456. Soon after it was announced that the team had to get physicals, upperclassmen

   started joking about Dr. Strauss. They warned freshmen that Dr. Strauss did very “thorough”

   examinations and made athletes take off their pants for any type of appointment, whether for a

   physical or an illness.

          1457. The jokes and warnings by upperclassmen were made in front of the team’s

   coaches.

          1458. John Doe 24 was an 18-year-old freshman at OSU when he had his first physical

   examination with Dr. Strauss.

          1459. Lacrosse team members went to OSU’s football facility for their physicals.

          1460. John Doe 24’s physical was done in a private room. No one besides John Doe 24

   and Dr. Strauss were in the room.

          1461. Toward the end of the physical, Dr. Strauss told John Doe 24 to drop his pants.

   John Doe 24 complied with this request.

          1462. Dr. Strauss then began to move John Doe 24’s penis up and down and from side to

   side. Dr. Strauss then manipulated John Doe 24’s testicles his hands for what seemed like an

   unnecessary length of time, purportedly to perform a hernia check.

          1463. John Doe 24 had never had a hernia check before, so although he was

   uncomfortable, he did not realize that Dr. Strauss was sexually abusing and harassing him.

          1464. John Doe 24 received annual physicals from Dr. Strauss two more times, in his

   sophomore and junior years at OSU.

          1465. During those physicals, Dr. Strauss did the same type of prolonged genital

   examination. Because coaches, trainers, and teammates treated Dr. Strauss’ examinations as a joke,

   John Doe 24 did not believe he could refuse to see Dr. Strauss based on his own discomfort with




                                                  200
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 201 of 371 PAGEID #: 2188




   the examinations.

          1466. While John Doe 24 was on OSU’s lacrosse team, Dr. Strauss also watched him and

   his teammates as they showered in the locker room. It was also well known that Dr. Strauss stared

   at naked athletes when they showered.

          1467. Dr. Strauss also took photographs of John Doe 24 as he played lacrosse.

          1468. OSU’s coaching and training staff were well aware of the athletes joking about Dr.

   Strauss’ examinations. They also knew that Dr. Strauss gawked at the athletes in the showers.

          1469. The athletic department seemed to treat and accept Dr. Strauss as just an “odd”

   man. Because of this environment, and the fact that John Doe 24 did not realize Dr. Strauss was

   sexually abusing him in the guise of medical treatment, John Doe 24 did not complain about the

   examinations to his coaches.

          1470. John Doe 24 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1471. In retrospect, John Doe 24 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, after

   he learned about the investigation OSU began in 2018 concerning allegations of abuse by Dr.

   Strauss.

          1472. While John Doe 24 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   24 did not understand or believe that Dr. Strauss had sexually abused him.

          1473. John Doe 24 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’




                                                 201
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 202 of 371 PAGEID #: 2189




   examinations were legitimate.

          1474. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 24 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1475. Even if, while John Doe 24 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1476. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 24 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1477. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 24 would not have been abused by Dr. Strauss.

          1478. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 24 has

   suffered emotional and psychological damages. For example, John Doe 24 always feels

   uncomfortable during physicals and feels like he has to put his guard up. His experience at OSU

   has impacted his ability to trust medical professionals.

                                            JOHN DOE 25

          1479. John Doe 25 was a member of Defendant OSU’s wrestling team from 1977 through

   1980, and received a full athletic scholarship that covered all expenses except fees for books.

          1480. John Doe 25 relied on his athletic scholarship to attend college.

          1481. To receive the athletic scholarship, OSU required John Doe 25 to get an annual

   physical from Dr. Strauss and to see Dr. Strauss for any injuries.


                                                   202
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 203 of 371 PAGEID #: 2190




          1482. All of these examinations occurred in Larkins Hall.

          1483. Before John Doe 25’s first examination by Dr. Strauss, his teammates warned him

   about Dr. Strauss. For example, they said, “Dr. Strauss is going to grab your balls.” His teammates

   also joked about Dr. Strauss making them remove their underwear then examining their genitals,

   regardless of the reason for the medical appointment—including for a sore throat.

          1484. John Doe 25 saw Dr. Strauss for annual physicals and multiple injuries throughout

   the time he was on the wrestling team.

          1485. To the best of his recollection, John Doe 25 was an 18-year-old freshman when he

   had his first physical exam with Dr. Strauss.

          1486. John Doe 25 felt extremely uncomfortable during the exam. Dr. Strauss’ hands

   lingered on John Doe 25’s genitals for what seemed like an uncomfortable amount of time. Dr.

   Strauss also moved his face very close to John Doe 25’s genitals while examining them.

          1487. During other annual physicals and medical exams for numerous injuries, Dr.

   Strauss always made John Doe 25 drop his pants and grabbed John Doe 25’s penis and testicles.

   In all, John Doe 25 saw Dr. Strauss at least five to six times for exams.

          1488. John Doe 25’s teammates had similar experiences with Dr. Strauss, but they made

   light of the exams and joked about them.

          1489. John Doe 25’s coaches instilled a mindset in the team that wrestlers were the

   toughest athletes, could handle and overcome anything, and should not complain.

          1490. During a wrestling practice in 1978, John Doe 25 suffered a groin injury. Training

   staff told him he needed to see Dr. Strauss for the injury, and John Doe 25 followed these

   instructions.

          1491. As he had done in prior exams, Dr. Strauss sat on a stool in front of John Doe 25




                                                   203
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 204 of 371 PAGEID #: 2191




   and told him to drop his pants. John Doe 25’s groin injury had caused a blood blister and bruise

   on his penis. John Doe 25 asked Dr. Strauss whether he should be concerned about the bruise. Dr.

   Strauss told John Doe 25 that the bruise on his penis was from “too much masturbating.” John Doe

   25 had never said anything to Dr. Strauss about masturbating and found this comment very

   upsetting.

          1492. Dr. Strauss told John Doe 25 that he needed to massage and “milk” John Doe 25’s

   penis. Dr. Strauss instructed John Doe 25 to lie face up on the exam table, and John Doe 25

   complied. Dr. Strauss then told John Doe 25 he needed to ejaculate him to make sure everything

   was working properly. Without gloves, Dr. Strauss began massaging, stroking, and masturbating

   John Doe 25’s penis until John Doe 25 ejaculated. As Dr. Strauss walked away, he brushed up

   against John Doe 25, and John Doe 25 could feel Dr. Strauss’ erect penis. Dr. Strauss walked

   behind a curtain where, John Doe 25 assumed, Dr. Strauss proceeded to masturbate himself. After

   several minutes, Dr. Strauss stepped out from behind the curtain with a creepy grin and instructed

   John Doe 25 to see him again in two weeks.

          1493. Immediately after the exam, John Doe 25 told his head coach, Chris Ford, exactly

   what happened. Coach Ford told John Doe 25 that he would “look into it,” but did not appear to

   believe him.

          1494. John Doe 25 never heard from Coach Ford or anyone else about the incident John

   Doe 25 reported.

          1495. While John Doe 25 was on the wrestling team, Dr. Strauss also showered with John

   Doe 25 and the other wrestlers. Dr. Strauss made comments to them while they showered and

   dressed in the locker room. This also made John Doe 25 very uncomfortable.

          1496. John Doe 25 was never informed or made aware of any OSU grievance procedure




                                                  204
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 205 of 371 PAGEID #: 2192




   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1497. In retrospect, John Doe 25 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, after

   he learned about the investigation OSU began in 2018 concerning allegations of abuse by Dr.

   Strauss.

          1498. While John Doe 25 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examinations and

   complained once, John Doe 25 did not understand that Dr. Strauss had sexually abused him.

          1499. John Doe 25 reasonably believed that OSU would not have required him and other

   athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          1500. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 25 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had complained to OSU about Dr. Strauss’ abuse. Nor did he have

   reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1501. Even if, while John Doe 25 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1502. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 25 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1503. If OSU had taken meaningful action to address any prior reports of Dr. Strauss’




                                                   205
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 206 of 371 PAGEID #: 2193




   sexual abuse, John Doe 25 would not have been abused by Dr. Strauss.

          1504. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 25 has

   suffered emotional and psychological damages. For example, John Doe 25 avoided doctors for

   years, attempting home remedies to address issues that required treatment by a physician, and

   putting his health in jeopardy. John Doe 25 has suffered with many untreated kidney stone

   problems. To this day, John Doe 25 is leery of seeking treatment from doctors. In addition, media

   coverage of Dr. Strauss’ sexual abuse and OSU’s investigation has retraumatized John Doe 25,

   causing repressed memories of these painful experiences to resurface. John Doe 25 has sought out

   therapy to help address the trauma caused by Dr. Strauss’ abuse.

                                            JOHN DOE 26

          1505. John Doe 26 was a member of Defendant OSU’s swim team from 1990 through

   1993, and had an athletic scholarship.

          1506. John Doe 26 relied on his athletic scholarship to attend OSU.

          1507. While John Doe 26 was on the swim team, Bill Wadley was the head coach and

   Mike Curley and David Wharton were assistant coaches.

          1508. While John Doe 26 was on the swim team, it was standard practice for team

   members to get an annual physical before the season started, and coaching or training staff told

   the team when they had to get their physicals from the team doctor.

          1509. Dr. Strauss was the team doctor while John Doe 26 was on the swim team, and Dr.

   Strauss conducted all the annual physicals.

          1510. The physicals occurred in Larkins Hall, and approximately 20 teammates got their

   physicals from Dr. Strauss there.

          1511. The athletes waited in the training room at Larkins Hall until Dr. Strauss called the

   athletes one-by-one for their physicals. He took the athletes to a private examination room where


                                                 206
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 207 of 371 PAGEID #: 2194




   no one but the athlete and Dr. Strauss were in the room.

          1512. John Doe 26 was an 18-year-old freshman when he had his first physical with Dr.

   Strauss, in 1990.

          1513. The teammates who had their physicals before John Doe 26 walked back into the

   training room looking troubled. As they rejoined the team, they made comments such as, “What’s

   up with this guy?”

          1514. When it was John Doe 26’s turn for a physical, he soon understood the reason for

   his teammates’ reactions.

          1515. After John Doe 26 entered the private examination room, Dr. Strauss instructed him

   to drop his swim suit and stand in the middle of the room. John Doe 26 complied with these

   instructions.

          1516. Dr. Strauss then began to touch and manipulate John Doe 26’s penis and testicles

   with ungloved hands, and then inserted his ungloved finger into John Doe 26’s anus.

          1517. The manner in which Dr. Strauss touched John Doe 26’s genitals made John Doe

   26 feel that Dr. Strauss was trying to cause John Doe 26 to get an erection.

          1518. John Doe 26 became very uncomfortable as the exam progressed, and finally said

   something along the lines of, “Think ya got it figured out yet?”

          1519. Dr. Strauss was not dissuaded. He continued to touch and manipulate John Doe

   26’s penis and testicles for what seemed like an unreasonable length of time. It felt as though Dr.

   Strauss believed he could do whatever he wanted without consequence.

          1520. After John Doe 26’s physical, he and his teammates talked about the strange way

   that Dr. Strauss performed their “hernia checks.”

          1521. John Doe 26 wanted to continue participating on the swim team and worried that




                                                  207
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 208 of 371 PAGEID #: 2195




   he would jeopardize that opportunity and his future as a world-champion swimmer if he

   complained about Dr. Strauss. As a result, John Doe 26 continued to see Dr. Strauss for physicals

   for the remainder of the time he was on the swim team.

          1522. At each annual physical, Dr. Strauss performed the same type of intrusive “hernia

   check” on John Doe 26.

          1523. Because Dr. Strauss was the team physician, OSU also required John Doe 26 and

   his teammates to see Dr. Strauss for any illnesses or injuries.

          1524. John Doe 26 recalls seeing Dr. Strauss for medical appointments on approximately

   seven occasions between 1990 and 1992, either for a sore throat or a knee injury. On each occasion,

   Dr. Strauss would fondle John Doe 26’s genitals and penis.

          1525. During the medical appointments for his sore throat, Dr. Strauss instructed John

   Doe 26 to drop his pants. John Doe 26 responded “No, it’s for my throat Doc.” But Dr. Strauss

   told John Doe 26 that he still needed to perform a genital examination. John Doe 26 felt powerless,

   did not feel he could question Dr. Strauss, and submitted to the genital examination once again.

          1526. In 1992, John Doe 26 sustained a knee injury and needed pain medication. Dr.

   Strauss told him to come in for a medical appointment, which John Doe 26 did. Dr. Strauss once

   again touched and manipulated John Doe 26’s penis and testicles in the guise of appropriate

   medical treatment. John Doe 26 felt both angry and scared.

          1527. John Doe 26 also witnessed Dr. Strauss leering at male athletes in the locker room

   and showers. Dr. Strauss sat outside the showers with his camera and took photographs of the

   athletes as they were changing.

          1528. Dr. Strauss also took photographs of John Doe 26 during a Big Ten swim

   conference at a hotel in Indianapolis in 1991 or 1992.




                                                   208
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 209 of 371 PAGEID #: 2196




          1529. On one occasion, John Doe 26 spoke with an upperclassman and questioned Dr.

   Strauss’ conduct. The older athlete said that Dr. Strauss was just strange and obsessed with the

   human body.

          1530. Although John Doe 26 does not recall complaining directly to coaching staff about

   Dr. Strauss, the team often discussed Dr. Strauss’ behavior in front of coaches and training staff

   while in the locker room. Dr. Strauss also openly took photographs of athletes as they exited the

   showers and locker room.

          1531. John Doe 26 thought that Dr. Strauss’ examinations and conduct were strange, but

   did not realize at the time that Dr. Strauss was sexually abusing and harassing him and his

   teammates.

          1532. John Doe 26 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1533. In retrospect, John Doe 26 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this, until 2018, after

   he learned about the investigation OSU began in 2018 concerning allegations of abuse by Dr.

   Strauss.

          1534. While John Doe 26 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   26 did not understand or believe that Dr. Strauss had sexually abused him.

          1535. John Doe 26 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.




                                                  209
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 210 of 371 PAGEID #: 2197




           1536. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 26 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

           1537. Even if, while John Doe 26 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

           1538. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 26 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

           1539. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 26 would not have been abused by Dr. Strauss.

           1540. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 26 has

   suffered emotional and psychological damages. For example, John Doe 26’s experience with Dr.

   Strauss affected John Doe 26’s intimate relationships with women. In addition, John Doe 26

   avoids male doctors because he fears reliving the abuse by Dr. Strauss. John Doe 26 felt powerless

   right after Dr. Strauss’ examinations and now experiences those same feelings since learning that

   OSU knew about the abuse and did nothing to stop it. John Doe 26 also blames himself for what

   happened, questioning whether he did something to deserve or instigate the abuse.

                                            JOHN DOE 27

           1541. John Doe 27 was a member of Defendant OSU’s volleyball team from 1982 through

   1984.

           1542. To participate on the volleyball team, OSU staff required John Doe 27 to get an


                                                   210
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 211 of 371 PAGEID #: 2198




   annual physical.

          1543. Dr. Strauss was the team doctor while John Doe 27 was on the volleyball team, and

   Dr. Strauss conducted all the annual physicals.

          1544. John Doe 27 was an 18-year-old freshman when he had his first physical with Dr.

   Strauss, in January of 1983.

          1545. For the annual physicals, OSU staff had John Doe 27 and his teammates form a line

   outside Dr. Strauss’ office in Larkins Hall. When his turn came, John Doe 27 entered a private

   room with Dr. Strauss and a male athletic trainer. The athletic trainer then left the room to deal

   with the next athlete to receive his physical.

          1546. During the exam, Dr. Strauss instructed John Doe 27 to disrobe. After John Doe 27

   complied, Dr. Strauss and inspected John Doe 27’s entire body. Dr. Strauss then moved his face

   very close to John Doe 27’s penis and scrotum while touching, closely examining, and

   methodically looking all around them for an uncomfortably long period of time.

          1547. Dr. Strauss did not wear gloves during the exam.

          1548. During the exam, Dr. Strauss also made comments to John Doe 27 that made him

   uncomfortable. These included telling John Doe 27 that he liked his tan and tan lines, asking about

   John Doe 27’s ethnicity and whether he had vacationed somewhere warm for Christmas, and

   telling John Doe 27 that he was “looking good.”

          1549. Dr. Strauss’ touching and comments to John Doe 27 were embarrassing, deeply

   unsettling, and traumatizing.

          1550. John Doe 27 had a second physical exam with Dr. Strauss in January of 1984 that

   was very similar to the first exam. Dr. Strauss instructed John Doe 27 to disrobe, then moved his

   face very close to John Doe 27’s penis and scrotum while touching, closely examining, and




                                                     211
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 212 of 371 PAGEID #: 2199




   methodically looking all around them for an uncomfortably long period of time.

          1551. From discussions with a teammate, John Doe 27 learned that other volleyball

   players had similar experiences with Dr. Strauss.

          1552. In the fall of 1985, John Doe 27 visited the Student Health Center for cold

   symptoms. Expecting to see one of the physicians he had seen at the Student Health Center in the

   past, he was surprised to be seen by Dr. Strauss. Although John Doe 27 was there for treatment

   for a cold, Dr. Strauss insisted on performing what he called “an STD check” due to what Dr.

   Strauss explained was the “promiscuity of the time.” Dr. Strauss told John Doe 27 to pull his pants

   down and proceeded to grab, pull, and fondle John Doe 27’s penis and testicles. Otherwise, Dr.

   Strauss performed no medical testing or swab for an STD.

          1553. In addition to conducting the volleyball team’s medical examinations, Dr. Strauss

   showered with the team, including John Doe 27. Dr. Strauss made comments to volleyball players

   while they undressed and showered. He also stared at their naked bodies. This made John Doe 27

   and his teammates very uncomfortable.

          1554. John Doe 27 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1555. In retrospect, John Doe 27 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1556. While John Doe 27 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination, John

   Doe 27 did not understand or believe that Dr. Strauss had sexually abused him.




                                                  212
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 213 of 371 PAGEID #: 2200




          1557. John Doe 27 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1558. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 27 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1559. Even if, while John Doe 27 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1560. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 27 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1561. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 27 would not have been abused by Dr. Strauss.

          1562. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 27 has

   suffered emotional and psychological damages. For example, learning about Dr. Strauss’ sexual

   abuse and OSU’s role in allowing it has retraumatized John Doe 27, causing repressed memories

   of these painful experiences to resurface. In addition, even though John Doe 27 is an oral surgeon,

   he feels he has to watch out for doctors and be very careful about who he sees for medical

   treatment.

                                            JOHN DOE 28

          1563. John Doe 28 was the manager of OSU’s gymnastics team from 1983 through 1985.


                                                   213
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 214 of 371 PAGEID #: 2201




          1564. In 1983 or 1984, John Doe 28 asked the gymnastics team’s coach if he could get a

   physical exam with other members of the team. John Doe 28 wanted the same opportunity the

   gymnasts had to get a free check-up. The coach told John Doe 28 to see Dr. Strauss for an exam.

          1565. Before the exam, when John Doe 28 asked Coach Mike Willson if he should get a

   physical examination, Coach Willson replied, “yes.” A teammate overheard the conversation and

   told John Doe 28 to “be careful.”

          1566. John Doe 28 saw Dr. Strauss for a physical exam at Larkins Hall. Dr. Strauss

   examined him in a private room there, with no one else present. John Doe 28 recalls that the office

   had windows, but Dr. Strauss closed the drapes before the examination.

          1567. To the best of his recollection, John Doe 28 was a 20-year-old junior at the time of

   the physical exam with Dr. Strauss.

          1568. Dr. Strauss began the exam in an ordinary way, consistent with John Doe 28’s

   expectations for a physical.

          1569. But the examination changed quickly after Dr. Strauss sat on a stool and instructed

   John Doe 28 to drop his pants to check for a hernia.

          1570. Dr. Strauss began to touch John Doe 28’s testicles and the surrounding areas, asking

   John Doe 28 to cough over and over again and causing him to get aroused.

          1571. Dr. Strauss then began touching John Doe 28’s penis and testicles in a way that

   caused John Doe 28 to begin to get an erection. Dr. Strauss then moved his left hand to John Doe

   28’s penis and began masturbating him to the point of near ejaculation.

          1572. John Doe 28 was extremely embarrassed and shocked by the doctor’s actions, to

   the point that he was having feelings of disassociation, a sense that he was outside of his body,

   which prohibited John Doe 28 from responding.




                                                  214
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 215 of 371 PAGEID #: 2202




          1573. Dr. Strauss repeatedly asked John Doe 28 to cough while he continued to

   masturbate him.

          1574. While touching John Doe 28’s genitals, Dr. Strauss gradually moved his face closer

   to John Doe 28’s genitals, making John Doe 28 believe Dr. Strauss was about to put his mouth on

   John Doe 28’s penis.

          1575. John Doe 28 then recoiled backwards, away from the doctor.

          1576. John Doe 28 believes that the gymnasts had similar experiences with Dr. Strauss,

   because other gymnasts used euphemisms to talk about Dr. Strauss, saying he was “creepy,”

   “weird,” and “probably a fag,” among other names.

          1577. While John Doe 28 was the manager of the gymnastics team, Dr. Strauss showered

   with John Doe 28 and the gymnasts. In fact, Dr. Strauss showered repeatedly in the same day, as

   the gymnasts finished their practices at different times. In between showering, Dr. Strauss walked

   around the locker room naked with a towel over his shoulder or sat naked in a chair reading a

   newspaper. Dr. Strauss positioned his chair in the locker room so he could see every male entering

   the showers from each of the two entrances. Dr. Strauss’ conduct in the locker room made John

   Doe 28 very uncomfortable. He was also angry that he and the team were subjected to this

   behavior.

          1578. Other men, whom John Doe 28 believed were OSU faculty, staff, and/or students,

   also showered regularly in the locker room with the gymnasts and wrestlers, staring at their naked

   bodies. John Doe 28 often saw these men walking around the locker room and shower area

   fondling themselves, sometimes to the point of getting erections. John Doe 28 believed that these

   men were “cruising” for sex, as they fondled themselves while looking to see if an athlete was

   watching them. This happened repeatedly, nearly every day.




                                                  215
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 216 of 371 PAGEID #: 2203




          1579. To avoid Dr. Strauss and these other men, John Doe 28 and some gymnasts stopped

   showering at Larkins Hall.

          1580. John Doe 28 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss or the environment at Larkins Hall and did not believe there was

   any recourse for what he experienced.

          1581. In fact, John Doe 28 believed that if he had reported Dr. Strauss, he might have

   been removed from the gymnastics team.

          1582. Given the environment Dr. Strauss and OSU had created, John Doe 28 was afraid

   of the consequences if he complained.

          1583. In retrospect, John Doe 28 realizes that Dr. Strauss sexually assaulted and harassed

   him and the gymnastics team. John Doe 28 also realizes now that the environment in the Larkins

   Hall locker room and showers was sexually hostile. However, he did not know or have reason to

   know this until 2018, when he learned about OSU’s investigation into allegations of sexual

   misconduct by Dr. Strauss.

          1584. While John Doe 28 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable about Dr. Strauss’ physical examination

   and conduct in the locker room, John Doe 28 did not understand at the time that Dr. Strauss had

   sexually assaulted and harassed him.

          1585. John Doe 28 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and sent him and the gymnasts to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1586. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 28 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexual assaults and




                                                 216
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 217 of 371 PAGEID #: 2204




   harassment or that other students had complained to OSU about Dr. Strauss’ conduct. Nor did he

   have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1587. In short, until learning in 2018 about Dr. Strauss’ serial sexual assault and

   harassment of OSU students, John Doe 28 did not know, or have reason to know, that Dr. Strauss

   had sexually assaulted and harassed him, that OSU had known about Dr. Strauss’ serial sexual

   assault and harassment, or that OSU had failed to take appropriate steps to stop Dr. Strauss’ sexual

   misconduct.

          1588. Even if, while John Doe 28 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1589. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   misconduct, John Doe 28 would not have been sexually assaulted and harassed by Dr. Strauss.

          1590. As a result of Dr. Strauss’ sexual assault and harassment, and OSU’s failure to

   prevent this, John Doe 28 has suffered permanent emotional and psychological damages. For

   example, prior to his exam with Dr. Strauss, John Doe 28 was an excellent student who was a

   member of academic honors societies and a recipient of academic scholarships. After the exam,

   John Doe 28’s grade point average dropped precipitously and he struggled to pass his college

   courses, including those within his major, which were of great interest to him and in which he had

   performed much better before his exam with Dr. Strauss. During this decline, John Doe 28 went

   from being in the psychology honorary to getting “Cs”. This adversely affected John Doe 28’s

   plan to attend graduate school to study experimental or social psychology because he no longer

   had the grades to pursue this, which, in turn, negatively impacted his earning capacity. In addition,

   John Doe 28 felt he had no choice but to quit managing the gymnastics team. This happened just




                                                   217
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 218 of 371 PAGEID #: 2205




   a few months before the team won a national championship, causing John Doe 28 to miss the

   opportunity to receive a championship ring or receive a varsity letter for 1985—a heartbreaking

   moment and lifelong regret.

          1591. After his examination by Dr. Strauss, John Doe 28 also began to drink heavily and

   use recreational drugs. John Doe 28 was not able to become sober until January 1986. Since his

   experience with Dr. Strauss, John Doe 28 has been distrustful of other people and has had problems

   with intimacy. Whereas he had been well-adjusted, happy and optimistic before being sexually

   assaulted, he became quite the opposite afterward, often feeling miserable and despondent. John

   Doe 28 has needed therapy to help him process his trauma. He has been diagnosed with Post-

   Traumatic Stress Disorder (PTSD). He has suffered from nightmares. The impact from Dr. Strauss’

   abuse continues to affect him deeply. He feels angry at OSU and Dr. Strauss. He is on edge and

   feels fearful and overwhelmed. He also has feelings of humiliation and guilt for not being able to

   stop what happened to him. As a result, he often reacts with hypervigilance, anger and rage. This

   has affected his marriage to the point that his spouse has learned to leave him alone on days that

   he has counseling. Since the Strauss investigation was announced, John Doe 28 has also suffered

   from unexplained weight loss and believes it may be stress related.

                                           JOHN DOE 29

          1592. John Doe 29 was a student at OSU from 1983 to 1987, and practiced with OSU’s

   swim team from 1983 to 1984.

          1593. John Doe 29 saw Dr. Strauss for the first time in the fall of 1983 at Larkins Hall for

   a required preseason physical.

          1594. As a prospective member of the swimming team, John Doe 29 was scheduled to

   have a physical with Dr. Strauss. He and the members of the swim team went to Larkins Hall and

   waited to see Dr. Strauss individually. Each student was alone with Dr. Strauss in Dr. Strauss’


                                                  218
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 219 of 371 PAGEID #: 2206




   Larkins Hall office.

          1595. At the physical, Dr. Strauss instructed John Doe 29 to undress completely. Dr.

   Strauss sat on a chair in front of John Doe 29 while John Doe 29 was standing. Dr. Strauss’ face

   was at eye level with John Doe 29’s genitals. Dr. Strauss told John Doe 29 he was performing a

   hernia check. Dr. Strauss had his hands on John Doe 29’s penis and testicles for a prolonged time.

          1596. After Dr. Strauss examined John Doe 29’s genitals, he instructed John Doe 29 to

   get dressed and ended the exam.

          1597. Dr. Strauss had a reputation among the members of the swim team for being “a

   strange guy.”

          1598. John Doe 29 saw Dr. Strauss for a second time between 1984 and 1987 at the

   Student Health Center to be treated for flu-like symptoms. John Doe 29’s OSU-provided insurance

   dictated that he seek treatment at the Student Health Center.

          1599. At the exam, Dr. Strauss instructed John Doe 29 to remove his clothing and lay

   face-down on the exam table. Dr. Strauss put on rubber gloves and inserted his fingers in John Doe

   29’s rectum. John Doe 29 almost blacked out from shock and pain.

          1600. Dr. Strauss did not say anything at any time before, during, or after inserting his

   fingers in John Doe 29’s rectum. He did not explain his actions or their medical relationship to

   John Doe 29’s flu-like symptoms.

          1601. John Doe 29 was confused by both of Dr. Strauss’ exams and believed that Dr.

   Strauss’ behavior was not normal. However, he did not realize at the time that Dr. Strauss had

   sexually abused and harassed him and members of the swim team.

          1602. John Doe 29 did not report his discomfort with Dr. Strauss’ examination. He did

   not know that it was something he could complain about.




                                                  219
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 220 of 371 PAGEID #: 2207




          1603. John Doe 29 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          1604. In retrospect, John Doe 29 realizes that Dr. Strauss sexually abused and harassed

   him and members of the swim team. However, he did not know or have reason to know this until

   2018, when he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1605. While John Doe 29 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   29 did not understand or believe that Dr. Strauss had sexually abused him.

          1606. John Doe 29 reasonably believed that OSU would not have made Dr. Strauss a

   university and athletic team doctor unless Dr. Strauss’ examinations were legitimate. In addition,

   John Doe 29 reasonably believed that OSU would not have put Dr. Strauss in a position to work

   at the Student Health Center as a physician unless Dr. Strauss’ examinations were legitimate.

          1607. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 29 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1608. In any event, even if, while John Doe 29 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1609. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 29 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.




                                                   220
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 221 of 371 PAGEID #: 2208




          1610. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 29 would not have been abused by Dr. Strauss.

          1611. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 29 has

   suffered emotional and psychological damages. He decided not to pursue OSU’s swimming team

   because, in part, of his physical with Dr. Strauss. He has trouble managing his emotions and tends

   to suppress his feelings until he blows up. His anger at Dr. Strauss’ actions has been particularly

   difficult to manage. John Doe 29 has gone through marriage counseling, part of which includes

   discussing his anger issues caused by Dr. Strauss. Since Dr. Strauss’ abuse, John Doe 29 has had

   difficulty trusting medical providers or any professionals who work with children. John Doe 29 is

   also fearful and anxious about his children’s safety, and overprotective of them. This negatively

   impacts his relationship with them. He also has had difficulty trusting OSU as an employer after

   learning how OSU ignored the issues with Dr. Strauss. It has been difficult for John Doe 29 to go

   to his job every day knowing what OSU has done. This contributed to his decision to secure a job

   with another employer and provide OSU with his notice of resignation.

                                            JOHN DOE 30

          1612.   John Doe 30 has been a youth, high school, and college wrestling referee from

   1972 to the present. He refereed at OSU four times: once during the 1987-1988 academic year on

   behalf of the OSU wrestling team and three times from 2008 to 2010 at an annual fund-raising

   event for autistic children held by OSU. He was paid by OSU for his referee work on behalf of the

   OSU wrestling team during the 1987-1988 academic year.

          1613. Wrestling was an educational program or activity at OSU in which John Doe 30

   participated as a contract referee. During the 1987-1988 academic year, John Doe 30 was sexually

   harassed by Dr. Strauss before refereeing a wrestling dual meet between OSU and Indiana

   University at OSU’s St. John Arena. He was 34 years old at the time.


                                                  221
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 222 of 371 PAGEID #: 2209




          1614. Before the dual meet, John Doe 30 asked an OSU wrestling coach if he could see a

   trainer to have his back wrapped, as he recently had a back injury. The coach sent him to the

   training room to see a doctor.

          1615. John Doe 30 met with a doctor he now knows to be Dr. Strauss. After John Doe 30

   requested a preventative wrap around his back, Dr. Strauss instructed him to lower his pants to his

   knees and either lift up or remove his shirt. Dr. Strauss then instructed John Doe 30 to lower his

   underwear to his knees. John Doe 30 believed the request was strange, but he complied.

          1616. After John Doe 30 had followed Dr. Strauss’ instructions, Dr. Strauss began

   wrapping a bandage around his waist and back. Dr. Strauss brushed his hand against John Doe

   30’s testicles several times.

          1617. When Dr. Strauss finished the wrap, John Doe 30 returned to the wresting area to

   referee the dual meet.

          1618. John Doe 30 was disturbed by Dr. Strauss’ behavior and called OSU’s Athletic

   Department to report the incident a few days later. He was connected to an OSU Athletics

   Department employee. John Doe 30 told that person that he “was fondled while getting an ACE

   bandage wrapped during the wrestling meet.” He also gave the OSU employee his name and phone

   number. The employee said, “OK, we’ll take care of it.”

          1619. John Doe 30 was never contacted by anyone at OSU regarding his report.

          1620. John Doe 30 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1621. Until 2019, John Doe 30 did not know, or have reason to know, that Dr. Strauss

   had sexually harassed him.




                                                  222
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 223 of 371 PAGEID #: 2210




          1622. In retrospect, John Doe 30 realizes that Dr. Strauss sexually harassed him. While

   he felt uncomfortable in the moment, he did not know or have reason to know that he was sexually

   harassed until 2019, when he heard media reports about survivors of Dr. Strauss’ abuse.

          1623. Until learning in 2019 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 30 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that student-athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1624. Even if, while John Doe 30 was a referee, he had tried to inquire further into OSU’s

   role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access to that

   information.

          1625. In short, until learning in 2019 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 30 did not know, or have reason to know, that Dr. Strauss had sexually harassed

   him, that OSU had known about Dr. Strauss’ serial sexual abuse and harassment, or that OSU had

   failed to take appropriate steps to stop Dr. Strauss’ abuse and harassment.

          1626. As a result of Dr. Strauss’ harassment and OSU’s failure to prevent it, John Doe 30

   has suffered emotional and psychological damages. After his encounter with Dr. Strauss, John Doe

   30 felt anxious. He was so bothered by the incident that he called OSU to report it. John Doe 30

   then developed a deep aversion to discussing Dr. Strauss’ misconduct. Even now, he has difficulty

   discussing Dr. Strauss’ sexual harassment and has only raised the incident recently with a few

   friends.

                                            JOHN DOE 31

          1627. John Doe 31 was a student at OSU from 1986 through 1987, and was a member of

   OSU’s gymnastics team during that time. John Doe 31 received a full athletic scholarship.

          1628. John Doe 31 relied on his full athletic scholarship to attend college.


                                                  223
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 224 of 371 PAGEID #: 2211




          1629. John Doe 31 saw Dr. Strauss once in the fall of 1986 for a physical.

          1630. As a member of the gymnastics team, John Doe 31 was required to have a physical

   with Dr. Strauss. He and his teammates went to Larkins Hall and waited to see Dr. Strauss

   individually. Each teammate was alone with Dr. Strauss in Dr. Strauss’ Larkins Hall office.

          1631. John Doe 31 was instructed to lay flat on the exam table. Dr. Strauss pulled John

   Doe 31’s pants down and conducted a so-called hernia check. He fondled John Doe 31’s testicles

   with both hands and inspected John Doe 31’s penis for a significant period of time. While groping

   John Doe 31, Dr. Strauss commented on John Doe 31’s penis. Dr. Strauss did not wear gloves.

          1632. Older teammates warned John Doe 31 about Dr. Strauss’ behavior. They told John

   Doe 31 and other younger athletes that Dr. Strauss was a “pervert,” and that the underclassmen

   should try to avoid seeing Dr. Strauss if they got sick.

          1633. Dr. Strauss frequently stood in the shower while John Doe 31 and his teammates

   washed off, staring at them. Dr. Strauss also attended the gymnastics team’s practices and

   photographed the student-athletes in their uniforms.

          1634. John Doe 31 felt violated by Dr. Strauss’ behavior, and thought that Dr. Strauss

   was “really creepy.” However, John Doe 31 did not realize at the time that Dr. Strauss had sexually

   abused and harassed him and his teammates.

          1635. John Doe 31 did not report his discomfort with Dr. Strauss’ examination, in part

   because he was fearful of losing his full athletic scholarship. He did not know that it was something

   he could complain about, and felt at the time that it was simply something “you dealt with.”

          1636. John Doe 31 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          1637. In retrospect, John Doe 31 realizes that Dr. Strauss sexually abused and harassed




                                                    224
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 225 of 371 PAGEID #: 2212




   him and his teammates. However, he did not know or have reason to know this until January 2019,

   when he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          1638. While John Doe 31 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   31 did not understand or believe that Dr. Strauss had sexually abused him.

          1639. John Doe 31 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1640. Until learning in 2019 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 31 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1641. In any event, even if, while John Doe 31 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1642. In short, until learning in 2019 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 31 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1643. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 31 would not have been abused by Dr. Strauss.

          1644. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 31

   suffered emotional and psychological damages.




                                                   225
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 226 of 371 PAGEID #: 2213




                                          JOHN DOE 3253

          1645. John Doe 32 was a student at OSU from 1990 to 1995.

          1646. While a student at OSU, John Doe 32 was examined by Dr. Strauss on one occasion

   in late 1992 or early 1993 at OSU’s Student Health Center.

          1647. At his visit, John Doe 32 was sent by a Student Health Center worker to see Dr.

   Strauss for an examination of a skin tag on his penis. John Doe 32 and Dr. Strauss were alone in

   the exam room.

          1648. At the appointment, Dr. Strauss told John Doe 32 to take off his pants and

   underwear and sit on the exam table. Dr. Strauss told John Doe 32 to grab a magazine because his

   exam was “going to take a while.” John Doe 32 grabbed a copy of Sports Illustrated and began

   reading an article.

          1649. Dr. Strauss began fondling John Doe 32’s penis. John Doe 32 believes that Dr.

   Strauss was attempting to give him an erection. Dr. Strauss continued to fondle John Doe 32’s

   penis for five to ten minutes. Dr. Strauss looked up at John Doe 32 repeatedly during the exam.

          1650. Dr. Strauss’ conduct during the exam made John Doe 32 very uncomfortable, but

   John Doe 32 felt unable to say anything due to Dr. Strauss’ position as a person of authority at

   OSU.

          1651. While he was a student at OSU, John Doe 32 did not know what to do about Dr.

   Strauss’ conduct. He was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.



   53
     The person who was listed as John Doe 32 in Khalil Complaint is no longer represented by the
   undersigned counsel, as described in the Motion to Substitute, see Dkt. 36, and his allegations
   have been removed from this Second Amended Complaint. In his stead, we have renamed as
   new Plaintiff John Doe 32.


                                                 226
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 227 of 371 PAGEID #: 2214




          1652. In retrospect, John Doe 32 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this until after he learned about the

   investigation OSU began in 2018 concerning allegations of abuse by Dr. Strauss.

          1653. While John Doe 32 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   32 did not understand or believe that Dr. Strauss had sexually abused him.

          1654. John Doe 32 reasonably believed that that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          1655. Before learning about OSU’s 2018–19 investigation into Dr. Strauss’ conduct, John

   Doe 32 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1656. In any event, even if, while John Doe 32 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1657. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 32 would not have been abused by Dr. Strauss.

          1658. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 32 has

   suffered emotional and psychological damages. Since the exam, John Doe 32 has experienced

   ongoing erectile dysfunction, which has impacted his ability to maintain healthy intimate

   relationships. John Doe 32 also has regular flashbacks to Dr. Strauss’ abuse, which causes him

   anxiety and stress. These issues contributed to his three failed marriages. He is also angry and

   upset that OSU allowed this sort of abuse to happen to him and many other students over the years.




                                                  227
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 228 of 371 PAGEID #: 2215




   He feels betrayed by OSU as an institution for not holding itself accountable for its failures.

                                             JOHN DOE 33

          1659. John Doe 33 was a graduate student at OSU from the fall of 1995 through the spring

   of 1997.

          1660. While a student at OSU, John Doe 33 was examined by Dr. Strauss twice at OSU’s

   Student Health Center. John Doe 33 visited the center for treatment related to a sexually

   transmitted infection (“STI”). During both visits, John Doe 33 was alone in the exam room with

   Dr. Strauss.

          1661. On both occasions, Dr. Strauss instructed John Doe 33 to remove all of his clothing.

   Dr. Strauss methodically examined John Doe 33’s entire body, poking and prodding his chest and

   nipples.

          1662. At the first visit, when Dr. Strauss arrived at John Doe 33’s lower body, he placed

   his face directly near John Doe 33’s genitals, interchangeably sitting on a stool at face-level with

   John Doe 33’s crotch and standing. Dr. Strauss repeatedly stroked John Doe 33’s penis.

          1663. Much to his humiliation, John Doe 33 experienced an erection, and apologized to

   Dr. Strauss. Dr. Strauss responded that John Doe 33 didn’t need to apologize, and that an erection

   “help[ed him] to be able to see the lesions.”

          1664. After mentioning that John Doe 33’s STI could spread to other places, Dr. Strauss

   examined John Doe 33’s anus.

          1665. Dr. Strauss’ examination took a long time, and he spent at least twenty minutes, or

   more, examining John Doe 33’s genitals. Dr. Strauss then provided a quick treatment for John Doe

   33’s STI. Dr. Strauss instructed John Doe 33 to return to his office the following week.

          1666. The following week, Dr. Strauss subjected John Doe 33 to the same routine. He

   instructed John Doe 33 to remove all of his clothing, again gave him a “once over,” and began


                                                   228
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 229 of 371 PAGEID #: 2216




   fondling John Doe 33’s penis. While rubbing John Doe 33’s penis, Dr. Strauss commented, “oh

   that’s kind of rough.” He then applied lotion to his hands and stroked John Doe 33’s penis

   repeatedly.

          1667. John Doe 33 experienced another erection, this time ejaculating. John Doe 33 was

   devastated, humiliated, and confused. He again apologized to Dr. Strauss. The exam lasted

   between fifteen and twenty minutes.

          1668. John Doe 33 felt extreme embarrassment and shame as a result of Dr. Strauss’

   actions. His sexual performance was affected. He questioned his sexuality. Though John Doe 33

   eventually realized that he was not gay, his shame and confusion caused him a great deal of mental

   anguish.

          1669. John Doe 33 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss. He did not believe there was any recourse for what happened to

   him.

          1670. John Doe 33 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1671. Until reading news coverage of the OSU investigation in or about April, 2018, John

   Doe 33 did not know, or have reason to know, that Dr. Strauss’ examination of him was sexually

   abusive. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had

   harmed him.

          1672. This is because, while John Doe 33 was an OSU student, he trusted that OSU would

   not employ a sexual abuser at Student Health. He reasonably believed that Dr. Strauss’ behavior

   was part of a legitimate medical examination and blamed himself for his emotional and physical

   reaction to the exam. Though he felt humiliated, confused, and uncomfortable during Dr. Strauss’

   examinations, John Doe 33 did not understand or believe that Dr. Strauss had sexually abused him.




                                                  229
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 230 of 371 PAGEID #: 2217




             1673. In short, until seeing news coverage in or about April, 2018, about Dr. Strauss’

   serial sexual abuse of OSU students, John Doe 33 did not know, or have reason to know, that Dr.

   Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or

   that OSU had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

             1674. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 33 would not have been abused by Dr. Strauss.

             1675. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 33 has

   suffered emotional and psychological damages. He felt a great deal of shame, embarrassment, and

   confusion after his interactions with Dr. Strauss. He questioned his sexuality. Dr. Strauss’ abuse

   caused John Doe 33 to experience sexual dysfunction. Dr. Strauss’ abuse has also impaired John

   Doe 33’s ability to maintain healthy and stable personal relationships. Since the public reporting

   about Dr. Strauss’ abuse in 2018, John Doe 33 has thought about and relived the abuse nearly

   daily, causing him to feel isolated, confused, anxious, and angry. John Doe 33 had been a proud

   alumnus of OSU but now, realizing that OSU enabled Dr. Strauss’ abuse, John Doe 33 feels

   betrayed by OSU as an institution.

                                             JOHN DOE 34

             1676. John Doe 34 was an undergraduate student at OSU from 1974 to 1978, and a

   medical student at OSU from 1979 to 1982.

             1677. John Doe 34 saw Dr. Strauss once in the summer of 1979, before entering medical

   school.

             1678. Prior to entering OSU’s medical school, John Doe 34 was required to undergo an

   exam. Because John Doe 34’s family physician was deceased, John Doe 34 contacted OSU’s

   medical school about obtaining an exam at OSU and an OSU representative arranged for John Doe

   34 to have a medical exam with Dr. Strauss.


                                                   230
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 231 of 371 PAGEID #: 2218




          1679. John Doe 34 met with Dr. Strauss at an OSU facility.

          1680. Upon entering the exam room, Dr. Strauss instructed John Doe 34 to take off his

   pants. John Doe 34 stripped down to his underwear and sat on the exam table. Dr. Strauss told

   John Doe 34 to stand and drop his underwear. While sitting on a stool at eye-level with John Doe

   34’s genitals, Dr. Strauss examined John Doe 34’s testicles, lingering there for a while. Dr. Strauss

   then instructed John Doe 34 to lay down on the exam table on his side.

          1681. Dr. Strauss conducted a rectal exam, digitally penetrating John Doe 34’s anus.

          1682. John Doe 34 thought that the exam was “odd,” and that he had never experienced

   this type of exam before in a check-up.

          1683. Dr. Strauss did not wear gloves during the genital exam, but John Doe 34 does not

   know if Dr. Strauss wore gloves during the rectal exam because John Doe 34 was facing away

   from Dr. Strauss.

          1684. At the end of the exam, Dr. Strauss told John Doe 34 that he had blood in his urine,

   and that he would have to return to see him. Distraught, John Doe 34 decided not to return to Dr.

   Strauss. He did not see a doctor about blood in his urine until a few years later.

          1685. John Doe 34 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1686. John Doe 34 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1687. Until reading news coverage of the OSU investigation in or about April, 2018, John

   Doe 34 did not know, or have reason to know, that Dr. Strauss’ examination of him was sexually

   abusive. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had

   harmed him.




                                                   231
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 232 of 371 PAGEID #: 2219




          1688. This is because, while John Doe 34 was an OSU student, he trusted that OSU would

   not employ a sexual abuser at Student Health. He reasonably believed that Dr. Strauss’ behavior,

   while “odd” and uncomfortable, was part of a legitimate medical examination. Though he felt

   humiliated, confused, and uncomfortable during Dr. Strauss’ examination, John Doe 34 did not

   understand or believe that Dr. Strauss had sexually abused him.

          1689. In short, until seeing news coverage in or about April, 2018, about Dr. Strauss’

   serial sexual abuse of OSU students, John Doe 34 did not know, or have reason to know, that Dr.

   Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or

   that OSU had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          1690. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 34 would not have been abused by Dr. Strauss.

          1691. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 34 has

   suffered emotional and psychological damages. Dr. Strauss’ conduct is something he will never

   forget. John Doe 34 developed an aversion to doctors, and did not seek medical attention for the

   blood in his urine until several years after Dr. Strauss abused him.

                                            JOHN DOE 35

          1692. John Doe 35 was a student at OSU from 1988 to 1992, and a member of OSU’s

   volleyball team from 1988 to 1989. John Doe 35 quit the volleyball team after sustaining an injury.

          1693. John Doe 35 was examined by Dr. Strauss ten to twelve times, often at the doctor’s

   Larkins Hall office at OSU. He saw Dr. Strauss twice for mandatory annual physicals while a

   member of OSU’s volleyball team. After quitting the volleyball team, John Doe 35 maintained

   access to the Larkins Hall facility and continued to see Dr. Strauss for various medical

   appointments.

          1694. John Doe 35 was an 18-year-old freshman when he saw Dr. Strauss for the first


                                                   232
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 233 of 371 PAGEID #: 2220




   time.

           1695. OSU coaching staff directed John Doe 35 to get a physical with Dr. Strauss.

           1696. At the appointment, Dr. Strauss began by touching and rubbing John Doe 35’s

   entire body—his arms, legs, and back. He told John Doe 35 to drop his pants, and sat on a stool at

   eye level with John Doe 35’s genitals. Dr. Strauss fondled John Doe 35’s testicles for a prolonged

   time. The examination lasted significantly longer than a standard medical examination.

           1697. John Doe 35 found the examination odd. After the examination, John Doe 35 joked

   about the experience with his teammates.

           1698. In 1989, John Doe 35 saw Dr. Strauss for another annual physical, where Dr.

   Strauss gave him the same type of prolonged examination. Again, Dr. Strauss fondled John Doe

   35’s testicles for a significant time.

           1699. John Doe 35 was ill every year that he attended OSU. Though his illnesses were

   unrelated to his genitals, on each occasion, Dr. Strauss gave him the same type of examination,

   focusing on John Doe 35’s genitals and fondling his testicles.

           1700. John Doe 35’s teammates joked about their experiences with Dr. Strauss.

           1701. During a volleyball competition trip to the University of Southern California, Dr.

   Strauss hung around the showers and watched the players, including John Doe 35. On another

   occasion, Dr. Strauss took photographs of John Doe 35 while John Doe 35 played volleyball and

   gave the photographs to John Doe 35. Dr. Strauss also went with the team to the beach and

   photographed the players in their swimsuits.

           1702. John Doe 35 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                  233
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 234 of 371 PAGEID #: 2221




          1703. John Doe 35 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1704. Until reading news coverage of the OSU investigation in or about April or May,

   2018, John Doe 35 did not know, or have reason to know, that Dr. Strauss’ examination of him

   was sexually abusive. Nor did he have reason to investigate whether OSU—in addition to Dr.

   Strauss—had harmed him.

          1705. This is because, while John Doe 35 was a student at OSU, he reasonably believed

   that OSU would not have hired Dr. Strauss, or sent John Doe 35 and other athletes to see Dr.

   Strauss, unless Dr. Strauss’ examinations were legitimate. John Doe 35 believed that, while

   “weird,” Dr. Strauss’ examinations were part of OSU’s process for student-athletes, and that there

   was no way for him to argue with the doctor or university.

          1706. In short, until seeing news coverage in April or May of 2018 about Dr. Strauss’

   serial sexual abuse of OSU students, John Doe 35 did not know, or have reason to know, that Dr.

   Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or

   that OSU had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          1707. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 35 would not have been abused by Dr. Strauss.

          1708. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 35 has

   suffered emotional and psychological damages. For example, every time that John Doe 35 receives

   a physical from a doctor, he is immediately brought back to his experience with Dr. Strauss. He

   fears for the safety of his children and will only allow them to see female doctors. John Doe 35

   avoids taking showers in locker rooms for fear that other men may be sexually gratified by seeing

   him naked. Learning that no one at OSU ever stopped Dr. Strauss from abusing students has caused

   him great anger.




                                                  234
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 235 of 371 PAGEID #: 2222




                                           JOHN DOE 36

          1709. John Doe 36 was an undergraduate student at OSU from 1978 to 1983, and a

   graduate student studying physical education at OSU from 1984 to 1985.

          1710. John Doe 36 interacted with Dr. Strauss on one occasion in February of 1984 after

   John Doe 36 sustained a back strain from his training for an intramural swim competition. An OSU

   physical education professor referred John Doe 36 to Dr. Strauss.

          1711. John Doe 36 informally approached Dr. Strauss in the locker room at Larkins Hall

   to ask Dr. Strauss about treatment for his back. John Doe 36 was wearing a Speedo. Dr. Strauss

   took John Doe 36 between a concealed row of lockers, where no other people were around, and

   began feeling up and down John Doe 36’ back. He then moved his hand between John Doe 36’

   buttocks. Dr. Strauss was not wearing gloves. John Doe 36 reminded Dr. Strauss that his pain was

   in his lower back only.

          1712. Without warning, Dr. Strauss then moved behind John Doe 36, put his hand down

   John Doe 36’s Speedo and grabbed the shaft of his penis. After doing so, Dr. Strauss walked away

   without saying anything.

          1713. After this encounter, John Doe 36 purposefully avoided Dr. Strauss every time he

   was in the Larkins Hall locker room. He would turn and walk in the opposite direction whenever

   Dr. Strauss was around.

          1714. John Doe 36 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

   He merely felt that Dr. Strauss was “really weird” and that his behavior was “creepy.”

          1715. John Doe 36 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1716. While John Doe 36 was an OSU student, he trusted that OSU would not allow him


                                                 235
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 236 of 371 PAGEID #: 2223




   to be harmed. So, even though he felt uncomfortable with Dr. Strauss’ examination and conduct,

   John Doe 36 did not understand that Dr. Strauss had sexually abused him.

           1717. John Doe 36 reasonably believed that OSU would not have kept Dr. Strauss on staff

   as an OSU doctor unless Dr. Strauss’ examinations were legitimate.

           1718. Until learning in May 2018 about OSU’s investigation into Dr. Strauss’ conduct,

   John Doe 36 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

           1719. In any event, even if, while John Doe 36 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

           1720. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 36 would not have been abused by Dr. Strauss.

           1721. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 36 has

   suffered emotional and psychological damages. For example, John Doe 36 is anxious whenever

   he goes into a locker room, and fears that he has to constantly watch out for predators. He is now

   a coach himself, and his ability to do his job is impaired by his need to be “on guard” at all times

   while in a locker room. John Doe 36 also has an aversion to seeing male doctors, and ever since

   his abuse, chooses to only see female doctors. Finally, John Doe 36 always considered OSU to be

   a huge part of his family and his life; he met his wife at OSU and his children were born at the

   OSU medical center. Since learning of OSU’s role in allowing a sexually hostile culture to flourish

   on its campus, John Doe 36 has felt angry and stressed, and has experienced elevated blood

   pressure as a result.




                                                   236
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 237 of 371 PAGEID #: 2224




                                           JOHN DOE 37

           1722. John Doe 37 was a student at OSU between 1989 and 1993, and a member of OSU’s

   cheerleading team from 1990 to 1992. John Doe 37 originally enrolled at OSU in 1985, but left

   shortly thereafter to join the Navy. He re-enrolled at OSU in 1989.

           1723. John Doe 37 attended OSU on a partial athletic scholarship. He relied on his

   scholarship to attend college.

           1724. As a member of OSU’s cheerleading team, John Doe 37 was required to undergo

   yearly physicals with Dr Strauss. John Doe 37 also saw Dr. Strauss three times for STI treatment.

           1725. Each examination occurred in Dr. Strauss’ office on OSU property. John Doe 37

   and Dr. Strauss were alone during each examination, and Dr. Strauss locked the door to the exam

   room.

           1726. During one of the examinations, Dr. Strauss instructed John Doe 37 to drop his

   pants while standing. Dr. Strauss sat eye-level with John Doe 37’s genitals. He grabbed the tip of

   John Doe 37’s penis and examined it extensively, looking under and around it.

           1727. John Doe 37 experienced an erection. Dr. Strauss continued moving a finger up and

   down John Doe 37’s penis until John Doe 37 ejaculated. John Doe 37 was mortified. Dr. Strauss

   said to him, “It’s fine, it happens.” Dr. Strauss then took a Q-Tip and rubbed it around John Doe

   37’s scrotum and rectum.

           1728. John Doe 37 left the examination in shock. He wondered whether what had

   happened was his own fault. He was mortified by the experience.

           1729. Shortly after that exam, John Doe 37 contracted molluscum, a viral skin infection.

           1730. John Doe 37 saw Dr. Strauss three times for molluscum treatment. On each

   occasion, Dr. Strauss gave John Doe 37 the same exam, stroking John Doe 37’s penis until he

   ejaculated.


                                                  237
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 238 of 371 PAGEID #: 2225




          1731. John Doe 37 was embarrassed, ashamed, and confused by his experiences with Dr.

   Strauss. He told no one of what had happened, fearing that others would think he was gay. He

   struggled with his sexual identity and questioned whether he was gay.

          1732. John Doe 37’s teammates regularly joked about Dr. Strauss’ conduct. Before John

   Doe 37 had his exams with Dr. Strauss, his teammates would joke, “Watch out for Strauss.” One

   of his teammates also joked, “If you gotta visit the doc, be careful.”

          1733. John Doe 37 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1734. Until learning in 2018 about an investigation into allegations that Dr. Strauss had

   sexually abused OSU student-athletes, John Doe 37 did not know, or have reason to know, of

   OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse.

          1735. Until hearing reports in 2018, John Doe 37 had no reason to investigate whether

   OSU—in addition to Dr. Strauss—had harmed him.

          1736. This is because, in John Doe 37’s experience, Dr. Strauss’ genital examinations

   were a running joke among players.

          1737. Even if John Doe 37 had tried to inquire into OSU’s role in permitting Dr. Strauss’

   abuse of him, the inquiry would have been futile, as OSU controlled access to that information.

          1738. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 37 would not have been abused by Dr. Strauss.

          1739. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 37 has

   suffered emotional and psychological damages. After the examinations, John Doe 37 felt




                                                   238
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 239 of 371 PAGEID #: 2226




   extremely upset and became depressed. He was embarrassed, ashamed, and confused.                He

   struggled with his sexual identity and questioned whether he was gay. He kept silent, fearing that

   others would think he was gay. He thought about committing suicide. He eventually was

   prescribed medication for depression. To this day, he continues to suffer from depression and other

   mental health issues arising from Dr. Strauss’ abuse and OSU’s failure to prevent it. In addition,

   he developed an aversion to seeing doctors, and has fewer visits because he fears that something

   similar to what occurred with Dr. Strauss will happen again. Finally, John Doe 37’s marriage has

   suffered as a result of his experiences with Dr. Strauss.

                                             JOHN DOE 38

          1740. John Doe 38 attended OSU and was a member of OSU’s wrestling team from 1976

   to 1981. He was recruited by OSU and received a full athletic scholarship.

          1741. John Doe 38 depended on his full scholarship to attend college.

          1742. John Doe 38 received many accolades during his time at OSU. As captain of the

   OSU wrestling team, he led the team to Big Ten Championships in two weight classes.

          1743. When John Doe 38 was a student athlete at OSU, the athletic department required

   him to be examined by Dr. Strauss for any medical conditions that arose.

          1744. Dr. Strauss abused John Doe 38 at least six times on OSU property. Dr. Strauss

   conducted medically unnecessary genital exams on John Doe 38 during their medical

   appointments. He also harassed and assaulted John Doe 38 in the steam room, shower area, and

   training room at Larkins Hall.

          1745. Dr. Strauss frequently approached John Doe 38 in the steam room and shower area

   at Larkins Hall while completely naked. He showered with John Doe 38 after every practice,

   sometimes multiple times a day.

          1746. While in the steam room and shower area, Dr. Strauss fondled John Doe 38’s


                                                   239
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 240 of 371 PAGEID #: 2227




   testicles and penis on multiple occasions. On one occasion while John Doe 38 and Dr. Strauss

   were alone in the steam room, Dr. Strauss attempted to perform oral sex on John Doe 38. As Dr.

   Strauss brought his mouth close to John Doe 38’s penis, John Doe 38 pushed him away to prevent

   him from performing the act.

          1747. John Doe 38 sustained rib and knee injuries while on OSU’s wrestling team, which

   necessitated surgery. John Doe 38 had three or four follow-up appointments with Dr. Strauss. At

   each follow-up appointment, Dr. Strauss performed a medically unnecessary genital exam on John

   Doe 38.

          1748. During these various encounters, Dr. Strauss repeatedly made lewd comments to

   John Doe 38. He told John Doe 38 that John Doe 38 had “a nice ass” and that his “penis looks

   lovely.” He frequently asked John Doe 38 about his sex life. He also invited John Doe 38 to go

   back to his house with him, but John Doe 38 refused.

          1749. John Doe 38 felt that Dr. Strauss stalked him during his time at OSU. At Larkins

   Hall, John Doe 38 often looked up to see Dr. Strauss staring at him while he was showering or

   changing. Dr. Strauss also appeared at parties John Doe 38 was attending, and tried to act as if he

   were John Doe 38’s best friend.

          1750. Dr. Strauss’ behavior was creepy, uncomfortable, and unnerving to John Doe 38.

          1751. Dr. Strauss prescribed various narcotics to John Doe 38, including Valium. John

   Doe 38 believes that Dr. Strauss did this in an attempt to drug John Doe 38 to attempt to have sex

   with him.

          1752. John Doe 38 saw that his teammates had similar experiences with Dr. Strauss. Dr.

   Strauss gave John Doe 38’s teammates medically unnecessary genital exams, observed them while

   showering, and fondled their penises and testicles in an effort to get them erect.




                                                   240
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 241 of 371 PAGEID #: 2228




          1753. John Doe 38 and his teammates regularly joked about Dr. Strauss’ treatment in the

   presence of OSU staff. When John Doe 38 discussed how Dr. Strauss had touched him, Assistant

   Coach Roger Young and Graduate Assistant Coach Cox merely laughed off John Doe 38’s

   remarks. They did not inquire further as to Dr. Strauss’ behavior or offer any means through which

   John Doe 38 could report any concerns. Both coaches called Dr. Strauss “Dr. Levi,” joking that he

   wanted to get into the players’ jeans.

          1754. John Doe 38 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1755. John Doe 38 did not recognize Dr. Strauss’ actions as sexually abusive at the time.

          1756. Until learning in 2018 about an investigation into allegations that Dr. Strauss had

   sexually abused OSU student-athletes, John Doe 38 did not know, or have reason to know, of

   OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse.

          1757. Until hearing reports in 2018, John Doe 38 had no reason to investigate whether

   OSU—in addition to Dr. Strauss—had harmed him.

          1758. This is because, while John Doe 38 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of their coaches, the coaches continued to require John

   Doe 38 and other athletes to see Dr. Strauss for examinations and treatment, and John Doe 38

   reasonably believed that OSU would not have made Dr. Strauss the athletic team doctor and

   required him and other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          1759. In addition, Coach Young’s and Coach Cox’s unconcerned reaction to his and his

   teammates’ complaints about Dr. Strauss did not give John Doe 38 any reason to investigate what




                                                   241
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 242 of 371 PAGEID #: 2229




   Dr. Strauss or OSU was doing or failing to do. The coaches’ habit of joking about Dr. Strauss

   served to reinforce John Doe 38’s reasonable belief that further inquiry would not be productive.

   In any event, an investigation would have been futile because OSU controlled access to all relevant

   information.

          1760. Even if John Doe 38 had tried to inquire further into OSU’s role in permitting Dr.

   Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled access to that

   information, and, through its coaches, trainers and administrators, treated John Doe 38’s

   complaints about Dr. Strauss as matters of no real concern.

          1761. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 38 would not have been abused by Dr. Strauss.

          1762. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 38 has

   suffered emotional and psychological damages. At the time of the abuse, John Doe 38 experienced

   deep shame and humiliation, and questioned his sexuality. Over the years, he has had difficulty

   forming and maintaining intimate relationships as a result of the trauma he experienced. John Doe

   38 also developed an aversion to doctors and has avoided getting regular physicals as a result of

   his experiences with Dr. Strauss. For example, in the late 1980s, John Doe 38 began losing weight

   and believed it may have been from an infectious disease contracted from Dr. Strauss’ touching

   him. Because of his aversion to doctors, John Doe 38 delayed seeking medical treatment, which

   caused him severe stress and anxiety. When he finally saw a doctor, he discovered that he had a

   thyroid condition.

                                            JOHN DOE 39

          1763. John Doe 39 was a student at OSU from 1986 to 1991, and a member of the OSU

   soccer team in 1986. John Doe 39 attended OSU on a partial scholarship.

          1764. John Doe 39 quit the OSU soccer team halfway through his first season.


                                                  242
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 243 of 371 PAGEID #: 2230




          1765. John Doe 39 was an 18-year-old freshman when he was first examined by Dr.

   Strauss.

          1766. OSU coaching staff instructed John Doe 39 to get a physical from Dr. Strauss before

   he could begin playing on the soccer team.

          1767. John Doe 39 gathered with a few other players outside of Larkins Hall. One by one,

   players entered Larkins Hall and then a private exam room to meet with Dr. Strauss. After one

   player left the exam room and building, another would enter. The players were alone with Dr.

   Strauss in the exam room. It seemed strange to John Doe 39 that the players were required to wait

   outside the building, rather than outside the exam room, but inside the building.

          1768. While waiting in line, the upperclassmen teased the underclassmen about their

   impending exams with Dr. Strauss. They made comments like, “This guy is handsy,” and “Strauss

   is going to like you” to the underclassmen players, including John Doe 39. Teammates made jokes

   about Dr. Strauss giving players rectal exams.

          1769. When John Doe 39 went into the exam room, Dr. Strauss asked John Doe 39 to pull

   his shorts down. He then conducted a hernia exam on John Doe 39, and cupped John Doe 39’s

   scrotum without wearing gloves. Dr. Strauss commented on the appearance of John Doe 39’s

   penis. He began to stroke John Doe 39’s penis repeatedly and John Doe 39 became erect. John

   Doe 39 pulled away in shock and put his shorts back on.

          1770. On his way out of Larkins Hall, John Doe 39 vomited. He was shamed, humiliated,

   and confused as to what had just occurred.

          1771. Unable to cope with the trauma, John Doe 39 quit the OSU soccer team halfway

   through his freshman season, after experiencing a mental breakdown. Playing soccer was

   everything to John Doe 39 and a big part of his identity. By quitting the team, John Doe 39 lost




                                                    243
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 244 of 371 PAGEID #: 2231




   friends and his social circle. Much to John Doe 39’s surprise and disappointment, no OSU coaches

   ever bothered to ask him why he was quitting.

          1772. The year after Dr. Strauss abused John Doe 39, John Doe 39 threatened to kill

   himself. He confided in a friend about his plan who, in turn, informed John Doe 39’s father. John

   Doe 39’s father called the police, who removed John Doe 39 from class and placed him into

   therapy. Had no one intervened, John Doe 39 would have followed through on his plan.

          1773. After John Doe 39 graduated from OSU, he ran into Dr. Strauss in a grocery store.

   John Doe 39 suffered a panic attack, abandoning his shopping cart and running back to the car.

   While recovering from his panic attack, John Doe 39 contemplated bringing a baseball bat into the

   grocery store and beating Dr. Strauss. This violent instinct, born of John Doe 39’s deep-seated

   trauma, contradicted his otherwise peaceable nature, and caused him great angst. He ultimately

   left the parking lot without approaching Dr. Strauss and never saw Dr. Strauss again.

          1774. John Doe 39 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1775. While John Doe 39 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination, John

   Doe 39 did not understand or believe that Dr. Strauss had sexually abused him.

          1776. John Doe 39 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1777. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 39 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive




                                                   244
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 245 of 371 PAGEID #: 2232




   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

          1778. Even if, while John Doe 39 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          1779. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 39 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1780.    As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 39 has

   suffered emotional and psychological damages, which led him to attempt suicide in college. John

   Doe 39 repressed memories of his trauma for over three decades and experiences guilt for not

   preventing Dr. Strauss from abusing others. He has needed therapy to help him process his trauma.

   The abuse he experienced has also impaired his personal relationships and caused him to develop

   an addiction to pornography. Dr. Strauss’ abuse caused John Doe 39 to question his sexuality and

   John Doe 39 had trouble discerning his sexual identity. He kept the abuse a secret from his wife

   until recently. He fears sending his children off to college because he is anxious that they will be

   abused like he was.

                                            JOHN DOE 40

          1781. John Doe 40 was a student at OSU from 1986 to 1989. He played intramural ice

   hockey during that time.

          1782. John Doe 40 saw Dr. Strauss once for an examination, when he was required by

   OSU to obtain a physical as a prerequisite for playing intramural hockey.

          1783. John Doe 40 saw Dr. Strauss in an exam room at the OSU Student Health Center.


                                                   245
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 246 of 371 PAGEID #: 2233




          1784. Dr. Strauss instructed John Doe 40 to drop his pants, then aggressively groped John

   Doe 40’s testicles and gave John Doe 40 a rectal exam.

          1785. Dr. Strauss made comments to John Doe 40 while examining his genitals that made

   him uncomfortable. He told John Doe 40 how fascinating he found scrotums to be and that they

   were “like chicken skin.”

          1786. Dr. Strauss’ examination made John Doe 40 extremely uncomfortable, confused,

   and embarrassed.

          1787. John Doe 40 was never informed or made aware of any grievance procedure to

   complain about Dr. Strauss.

          1788. In retrospect, John Doe 40 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this, until 2018, after he learned about

   OSU’s investigation into allegations of abuse by Dr. Strauss. John Doe 40 did not recognize Dr.

   Strauss’ conduct as sexually abusive at the time.

          1789. While John Doe 40 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable with Dr. Strauss’ examination and conduct,

   John Doe 40 did not understand that Dr. Strauss had sexually abused him.

          1790. John Doe 40 reasonably believed that OSU would not have kept Dr. Strauss on staff

   as an OSU doctor unless Dr. Strauss’ examinations were legitimate.

          1791. Until learning in May 2018 about OSU’s investigation into Dr. Strauss’ conduct,

   John Doe 40 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1792. In any event, even if, while John Doe 40 was an OSU student, he had tried to inquire




                                                  246
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 247 of 371 PAGEID #: 2234




   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1793. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 40 would not have been abused by Dr. Strauss.

          1794. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 40 has

   suffered emotional and psychological damages. A few years after Dr. Strauss’ abuse, John Doe 40

   began experiencing medical issues with his rectum that have required multiple surgeries. His

   ongoing medical issues frequently remind him of what he went through with Dr. Strauss. Strauss’

   abuse greatly impacted his relationship with his long-time partner, who ended their relationship in

   2019. Since his exam with Dr. Strauss, John Doe 40 has been distrustful of medical professionals.

   After John Doe 40 learned in 2018 that Strauss abused many other students for over a decade after

   his exam, he has felt tremendous guilt for not having reported his own abuse to OSU.

                                            JOHN DOE 41

          1795. John Doe 41 was a student at OSU from 1987 through 1992, and a member of

   OSU’s wrestling team during that time.

          1796. John Doe 41 began seeing Dr. Strauss for physicals in 1988. These physicals were

   required for OSU wrestlers, and John Doe 41 was never given an option to see anyone other than

   Dr. Strauss.

          1797. During the four years that he wrestled at OSU, John Doe 41 saw Dr. Strauss for

   approximately thirty-nine exams.

          1798. Every appointment with Dr. Strauss occurred in Dr. Strauss’ office in Larkins Hall.

          1799. John Doe 41’s first physical with Dr. Strauss was in December 1988. He, along

   with a few other wrestlers, were called from the locker room to go see Dr. Strauss. Each entered

   the office alone.


                                                  247
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 248 of 371 PAGEID #: 2235




          1800. Before his first visit, John Doe 41 was warned by a fellow teammate to “think about

   Tonka trucks” while Dr. Strauss examined him, suggesting that Dr. Strauss would touch him

   inappropriately.

          1801. When John Doe 41 entered the office, Dr. Strauss told him to drop his underwear.

   Dr. Strauss then sat on a stool while John Doe 41 stood, and brought his face very close to John

   Doe 41’s genitals. Dr. Strauss began moving John Doe 41’s genitals around extensively,

   examining and touching him for several minutes. Dr. Strauss repeatedly rubbed and touched John

   Doe 41’s penis and testicles, attempting to give John Doe 41 an erection.

          1802. John Doe 41 felt uncomfortable, confused, and completely powerless. He cast his

   eyes about the room, desperately trying to think about other subjects while Dr. Strauss groped him.

          1803.   From 1988 through 1992, John Doe 41 saw Dr. Strauss for exams approximately

   six times his first season, twelve times his second season, fifteen times his third season, and six

   times his fourth season. Dr. Strauss conducted a similar exam and attempted to give John Doe 41

   an erection by fondling his penis and testicles during almost all of John Doe 41’s appointments.

          1804. Dr. Strauss frequently went into the showers and locker rooms while John Doe 41

   and his teammates were showering or changing, often in the middle of the afternoon.

          1805. Periodically, Dr. Strauss left envelopes with photos of John Doe 41 outside of John

   Doe 41’s locker. These photos depicted John Doe 41 wrestling at tournaments.

          1806. John Doe 41 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          1807. Until learning in late 2018 or early 2019 about an investigation into allegations that

   Dr. Strauss had sexually abused OSU student-athletes, John Doe 41 did not know, or have reason

   to know, of OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him or that other




                                                  248
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 249 of 371 PAGEID #: 2236




   athletes had previously complained to OSU about Dr. Strauss’ abuse.

          1808. Until hearing reports in late 2018 or early 2019, John Doe 41 had no reason to

   investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1809. Even if, while he was an OSU student, John Doe 41 had tried to inquire into OSU’s

   role in permitting Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled

   access to that information.

          1810. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 41 would not have been abused by Dr. Strauss.

          1811. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 41 has

   suffered emotional and psychological damages. Since Dr. Strauss’ examinations first took place,

   John Doe 41 has suffered recurring thoughts about the abuse. John Doe 41 lost trust in authority

   figures. He is skeptical of medical professionals and his bosses and co-workers. John Doe 41

   fears for the safety of his children. He always ensures that his children are never alone with

   authority figures because he fears they may be abused.

                                            JOHN DOE 42

          1812. John Doe 42 has been a college wrestling referee from 1990 to present. He refereed

   at OSU a few times a year, and was paid by OSU for his work each time. Wrestling was an

   educational program or activity at OSU in which John Doe 42 participated as a paid referee. In

   1994 or 1995, John Doe 42 was abused by Dr. Strauss after refereeing a wrestling match at OSU’s

   St. John Arena. He was in his mid-forties at the time.

          1813. After the match, John Doe 42 entered the locker room, which was used regularly

   by referees to change and shower after matches. Dr. Strauss walked in and began undressing at the

   lockers beside John Doe 42. There was no one else in the locker room at the time.

          1814. Dr. Strauss told John Doe 42 that he had somewhere to be and wanted to take a


                                                  249
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 250 of 371 PAGEID #: 2237




   quick shower. John Doe 42 finished undressing first and went to the shower at the far side of the

   shower room. The shower room was an open shower, with five showers down the line on all four

   sides. All of the showers were unoccupied, but instead of taking a shower far away from John Doe

   42, Dr. Strauss took the shower directly beside John Doe 42.

          1815. John Doe 42 recalls that there was a tremendous amount of soap all over Dr.

   Strauss. Before he knew it, John Doe 42 realized that some part of Dr. Strauss’ body was touching

   him. John Doe 42 looked up and saw Dr. Strauss masturbating while staring right at John Doe 42.

   John Doe 42 recoiled, said “What the hell, Doctor?”, and left the shower.

          1816. Dr. Strauss followed John Doe 42 out of the shower. He was wearing a towel and

   John Doe 42 could see an erection visible through Dr. Strauss’ towel. Dr. Strauss then said to John

   Doe 42, “You have a nice penis and physique, there’s nothing wrong with the human body.” John

   Doe 42 told Dr. Strauss that he found his behavior inappropriate.

          1817. John Doe 42 left the locker room, and told Coach Hellickson and Assistant Coach

   Jordan that he had found Dr. Strauss “whacking off in the shower.” They responded, “Yeah, that’s

   Strauss.”

          1818. John Doe 42 knew that Dr. Strauss was rumored to hang around the showers with

   the wrestlers. He always saw Dr. Strauss at the wrestling matches he refereed.

          1819. John Doe 42 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1820. Until seeing news coverage of the OSU investigation in 2018, John Doe 42 did not

   know, or have reason to know, that Dr. Strauss had sexually harassed him.

          1821. In retrospect, John Doe 42 realizes that Dr. Strauss sexually harassed him. While




                                                  250
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 251 of 371 PAGEID #: 2238




   he felt uncomfortable in the moment and thought that Dr. Strauss was coming on to him, he did

   not know or have reason to know that he was sexually harassed until 2018, when he learned about

   OSU’s investigation into allegations of abuse by Dr. Strauss.

          1822. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 42 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that student athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1823. Even if, while John Doe 42 was a referee, he had tried to inquire further into OSU’s

   role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access to that

   information.

          1824. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 42 did not know, or have reason to know, that Dr. Strauss had sexually harassed

   him, that OSU had known about Dr. Strauss’ serial sexual abuse and harassment, or that OSU had

   failed to take appropriate steps to stop Dr. Strauss’ abuse and harassment.

          1825.    As a result of Dr. Strauss’ harassment and OSU’s failure to prevent it, John Doe

   42 has suffered emotional and psychological damages. After his encounter with Dr. Strauss, John

   Doe 42 felt enormous guilt, and wondered whether OSU student wrestlers were being abused by

   Dr. Strauss. He would think back to his experience with Dr. Strauss every time he walked into St.

   John Arena.

                                            JOHN DOE 43

          1826. John Doe 43 was a student at OSU from 1988 to 1992, and a member of OSU’s

   lacrosse team during that time. He received a partial athletic scholarship.

          1827. John Doe 43 relied on his partial athletic scholarship to attend college.

          1828. John Doe 43 saw Dr. Strauss for a pre-season physical for the first time in 1988,


                                                   251
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 252 of 371 PAGEID #: 2239




   when he was an 18-year-old freshman.

          1829. Each appointment with Dr. Strauss occurred at the Woody Hayes Football Facility.

   John Doe 43 was alone with Dr. Strauss on each occasion.

          1830. During John Doe 43’s first appointment with Dr. Strauss in 1988, Dr. Strauss told

   John Doe 43 to take his shirt off and pull down his pants. Dr. Strauss grabbed John Doe 43’s

   genitals, examining his penis and testicles. The examination took a long time—much longer than

   the quick physicals to which John Doe 43 was accustomed.

          1831. Dr. Strauss’ conduct made John Doe 43 extremely uncomfortable. He walked out

   of the appointment confused and stunned, wondering what had just happened. He dreaded having

   to return the next year to see Dr. Strauss for another pre-season physical.

          1832. John Doe 43 was injured during lacrosse season in the fall of his junior year, 1990.

   He went to the Woody Hayes Football Facility to receive treatment and asked for a doctor other

   than Dr. Strauss. John Doe 43 met with Dr. Lombardo who asked why John Doe 43 refused to see

   Dr. Strauss. John Doe 43 told Dr. Lombardo that Dr. Strauss did “creepy stuff,” including grabbing

   John Doe 43’s penis, during extensive genital exams. Dr. Lombardo looked concerned and told

   John Doe 43 to wait while he left the room to retrieve another doctor. Dr. Lombardo returned with

   Dr. Bob Murphy, OSU’s Head Team Physician/Director of Sports Medicine. Dr. Lombardo asked

   John Doe 43 to tell Dr. Murphy what he had just said about Dr. Strauss. John Doe 43 complied.

   Dr. Lombardo and Dr. Murphy looked at each other and said nothing. Dr. Murphy left the room

   and Dr. Lombardo proceeded to provide medical treatment for John Doe 43’s injuries.

          1833. Later that day, John Doe 43 received a phone call from Dr. Strauss at his student

   residence. John Doe 43 thought he was in trouble for telling Dr. Lombardo and Dr. Murphy about

   what Dr. Strauss had done to him. Dr. Strauss asked all about the injury for which he had sought




                                                   252
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 253 of 371 PAGEID #: 2240




   treatment from Dr. Lombardo earlier that day. Dr. Strauss never mentioned Dr. Lombardo or Dr.

   Murphy, or John Doe 43’s complaint about Dr. Strauss. John Doe 43 believes they must have told

   Dr. Strauss about his complaint.

          1834. However, to John Doe 43’s knowledge, no one ever followed up with his complaint

   about Dr. Strauss, nor did anyone take corrective action against Dr. Strauss.

          1835. Because no action was taken against Dr. Strauss and because John Doe 43 was

   required to see Dr. Strauss for examinations and medical treatment after his complaint, John Doe

   43 thought that Dr. Strauss’ examinations must be legitimate.

          1836.   At a pre-season physical during John Doe 43’s sophomore year, Dr. Strauss gave

   John Doe 43 the same lengthy examination from the previous year, again fondling John Doe 43’s

   penis and testicles. This time, Dr. Strauss also felt up John Doe 43’s abdomen with one hand,

   while using his other hand to inspect John Doe 43’s penis.

          1837. During John Doe 43’s third annual physical with Dr. Strauss, John Doe 43

   attempted to shield his penis and genitals with his hand from Dr. Strauss. Dr. Strauss removed

   John Doe 43’s hand and continued to give him the same extensive genital exam.

          1838. In all, John Doe 43 saw Dr. Strauss at least ten times, both for annual physicals and

   other medical appointments. Most of the time, Dr. Strauss required John Doe 43 to remove his

   pants—even for medical appointments for which genital exams were unnecessary—and fondled

   his penis and testicles, studying his penis for an extended period of time and from so close that

   John Doe 43 could feel Dr. Strauss’ breath on his penis and testicles.

          1839. At many of these appointments, Dr. Strauss made comments about John Doe 43’s

   body that made him uncomfortable. He remarked that John Doe 43 had “nice abs” and strong legs,

   while rubbing John Doe 43’s body.




                                                  253
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 254 of 371 PAGEID #: 2241




          1840. Dr. Strauss frequently hung out in the locker room while John Doe 43 and his

   teammates were changing.

          1841. After John Doe 43’s complaint to Dr. Lombardo and Dr. Murphy, he did not make

   additional complaints about Dr. Strauss’ conduct and continued to see Dr. Strauss, in part because

   he was fearful of losing his partial athletic scholarship. In addition, John Doe 43 was intimidated

   by Dr. Strauss’ credentials, and believed that Dr. Strauss had the ultimate power to keep him from

   playing lacrosse. John Doe 43 believed that, if he complained again or refused to see Dr. Strauss,

   he would either not be cleared to play, or would be kicked off the team entirely.

          1842. Even after John Doe 43 made his complaint to Dr. Lombardo and Dr. Murphy, he

   was never informed or made aware of any OSU grievance procedure to complain about Dr. Strauss.

          1843. In retrospect, John Doe 43 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until around 2018,

   when he learned about sex abuse scandals at various American colleges and universities, including

   at OSU.

          1844. While John Doe 43 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   43 did not understand or believe that Dr. Strauss had sexually abused him.

          1845. John Doe 43 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          1846. In addition, the apparent failure of Dr. Lombardo and Dr. Murphy to take any action

   in response to John Doe 43’s informal complaint made John Doe 43 believe there was no reason

   to investigate what Dr. Strauss or OSU was doing or failing to do. That reaction also reinforced




                                                  254
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 255 of 371 PAGEID #: 2242




   John Doe 43’s reasonable belief that further inquiry would not be productive. In any event, an

   investigation would have been futile because OSU controlled access to all relevant information.

          1847. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 43 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1848. In any event, even if, while John Doe 43 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1849. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 43 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          1850. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 43 would not have been abused by Dr. Strauss.

          1851. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 43 has

   suffered emotional and psychological damages. John Doe 43 is extremely worried for the safety

   of his two children in college and that they will be abused.

                                            JOHN DOE 44

          1852. John Doe 44 was a student at OSU from 1992 to 1996.

          1853. While a student at OSU, John Doe 44 was examined by Dr. Strauss four times in

   the fall of 1992 at OSU’s Student Health Center.

          1854. John Doe 44 visited the center for treatment related to an STI causing genital warts.

   During each visit, John Doe 44 was alone in the exam room with Dr. Strauss.


                                                   255
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 256 of 371 PAGEID #: 2243




          1855. At each exam, Dr. Strauss instructed John Doe 44 to pull his pants and underwear

   down. Each time, Dr. Strauss put on gloves, applied lubricant, and stroked John Doe 44’s penis

   until John Doe 44 ejaculated.

          1856. At each exam, after causing John Doe 44 to ejaculate, Dr. Strauss conducted a

   prostate exam, claiming the STI had spread to John Doe 44’s buttocks. John Doe 44 believed he

   had to submit to these exams.

          1857. During the first exam, Dr. Strauss asked John Doe 44 how he contracted the STI.

   John Doe 44 responded that he contracted the STI from having sex with his ex-girlfriend. Dr.

   Strauss replied, “No way that could have happened having sex with a female.”

          1858. At the end of each exam, Dr. Strauss froze the warts on John Doe 44’s genitals.

          1859. Dr. Strauss’ conduct during the exams made John Doe 44 exceedingly

   uncomfortable, but he was afraid to say anything because he needed Dr. Strauss’ help in treating

   his STI. He did not realize that Dr. Strauss was sexually abusing and harassing him.

          1860. During one of the exams, Dr. Strauss and John Doe 44 discussed their mutual

   interest in music. Dr. Strauss invited John Doe 44 to his home to take professional photos of John

   Doe 44 and his musical instruments. John Doe 44 visited Dr. Strauss’ home with his bass guitar

   and upright bass, in addition to changes of clothing. Dr. Strauss took photos of John Doe 44 with

   his bass guitar and upright bass in a studio in the front living room, then instructed John Doe 44 to

   change into different outfits behind a screen. John Doe 44 felt uncomfortable during the photo

   shoot but did not know how to express his discomfort.

          1861. While he was a student at OSU, John Doe 44 did not know what to do about Dr.

   Strauss’ conduct. He was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.




                                                   256
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 257 of 371 PAGEID #: 2244




          1862. In retrospect, John Doe 44 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this until 2018, when he learned about

   Perkins Coie’s investigation into allegations of abuse by Dr. Strauss and reached out to Perkins

   Coie to provide information about his experience.

          1863. While John Doe 44 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   44 did not understand or believe that Dr. Strauss had sexually abused him.

          1864. John Doe 44 reasonably believed that that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          1865. Until learning in 2018 about Perkins Coie’s investigation into OSU’s handling of

   Dr. Strauss, John Doe 44 did not know, or have reason to know, of OSU’s role in Dr. Strauss’

   sexually abusive conduct or that other students had previously complained to OSU about Dr.

   Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—

   had harmed him.

          1866. In any event, even if, while John Doe 44 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1867. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 44 would not have been abused by Dr. Strauss.

          1868. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 44 has

   suffered emotional and psychological damages. He felt significant stress every time he taught or

   performed music because it reminded him of Dr. Strauss’ abuse. As a result, he changed careers

   from music teaching and performance to information technology. He also lost the confidence to




                                                 257
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 258 of 371 PAGEID #: 2245




   speak in front of groups and build relationships in the workplace, which has hindered his

   professional advancement. Further, John Doe 44’s marriage has suffered since discussing the

   abuse with his wife. He and his wife have not been physically intimate since he spoke with Perkins

   Coie, which has severely strained their marriage. John Doe 44 is now attending therapy to process

   the damage that Dr. Strauss’ abuse has caused him all these years.

                                           JOHN DOE 45

          1869. John Doe 45 was a student at OSU from 1992 to 1996.

          1870. Four times during his freshmen or sophomore year, John Doe 45 was examined by

   Dr. Strauss at OSU’s Student Health Center.

          1871. During all four visits, John Doe 45 was alone in the exam room with Dr. Strauss.

          1872. On the first visit, John Doe 45 sought treatment related to molluscum (a viral skin

   infection). Dr. Strauss told John Doe 45 to stand by the table with his pants and underwear down.

   Dr. Strauss examined John Doe 45’s genitalia without gloves on, fondling his testicles and

   lingering on them, even though John Doe 45 had no symptoms of molluscum on his testicles. He

   then told John Doe 45 to lie down on the examination table with his pants and underwear down.

   He used a scalpel to remove the bumps from John Doe 45’s penis.

          1873. John Doe 45 recalls that Dr. Strauss was overly “feely” throughout the entire exam.

   Dr. Strauss touched and lingered on John Doe 45’s genitals for twenty minutes or so, repeatedly

   moving John Doe 45’s penis around.

          1874. Dr. Strauss instructed John Doe 45 to see him again for another appointment. At

   the second appointment, Dr. Strauss told John Doe 45 to lie down on the examination table and

   went through the same routine, even though almost all of John Doe 45’s molluscum was cleared

   at the time. This examination lasted approximately ten minutes.

          1875. Sometime later in John Doe 45’s sophomore year, he again went to the Student


                                                  258
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 259 of 371 PAGEID #: 2246




   Health Center and saw Dr. Strauss—this time for an STI. Dr. Strauss again instructed John Doe

   45 to remove his pants and underwear. While John Doe 45 was standing, Dr. Strauss examined

   and fondled John Doe 45’s genitals. Dr. Strauss then told John Doe 45 to lie on the table. After

   John Doe 45 did so, Dr. Strauss groped John Doe 45’s penis and testicles for an extended time. He

   moved John Doe 45’s penis to the left and right while examining it, and fondled John Doe 45’s

   scrotum. This prolonged examination also lasted approximately ten minutes.

          1876. At a follow-up appointment, Dr. Strauss went through the same routine as the

   previous exam. Dr. Strauss again repeatedly groped John Doe 45’s genitals, first while John Doe

   45 was standing and then while he was lying on the table.

          1877. Dr. Strauss never wore gloves during any of John Doe 45’s appointments.

          1878. Dr. Strauss’ exams made John Doe 45 extremely uncomfortable, confused, and

   embarrassed.

          1879. John Doe 45 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1880. John Doe 45 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

   He merely felt uncomfortable, and that Dr. Strauss was strange.

          1881. Until seeing news coverage of the OSU investigation in 2018 or 2019, John Doe 45

   did not know, or have reason to know, that Dr. Strauss’ examination of him was sexually abusive.

   Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1882. This is because, while John Doe 45 was an OSU student, he trusted that OSU would

   not employ a sexual abuser at Student Health. He reasonably believed that Dr. Strauss’ behavior

   was part of a legitimate medical examination and blamed himself for his emotional reaction to the




                                                 259
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 260 of 371 PAGEID #: 2247




   exams. Though he felt humiliated, confused, and uncomfortable during Dr. Strauss’ examination,

   John Doe 45 did not understand or believe that Dr. Strauss had sexually abused him.

          1883. In short, until seeing news coverage in 2018 or 2019 about Dr. Strauss’ serial sexual

   abuse of OSU students, John Doe 45 did not know, or have reason to know, that Dr. Strauss had

   sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had

   failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          1884. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 45 would not have been abused by Dr. Strauss.

          1885. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 45 has

   suffered emotional and psychological damages. For example, Dr. Strauss’ abuse has impacted John

   Doe 45’s ability to maintain healthy intimate relationships. John Doe 45 distrusts doctors and

   other people in positions of authority. Dr. Strauss’ abuse has also contributed to John Doe 45’s

   stress and anxiety issues.

                                             JOHN DOE 46

          1886. John Doe 46 was a student at OSU from 1979 to 1984, and a member of OSU’s

   outdoor track, indoor track, and cross country teams during that time.

          1887. John Doe 46 was awarded a partial Pell grant to attend college. Prior to attending

   OSU, John Doe 46 worked in construction for two years to pay his way through college.

          1888. In 1979, 1980, and 1981, Dr. Strauss abused John Doe 46 on OSU’s campus. As an

   OSU athlete, John Doe 46 was required to attend annual physicals, all conducted by Dr. Strauss.

   John Doe 46’s coaches scheduled the appointments with Dr. Strauss.

          1889. Each exam took place at the Jesse Owens Football Facility. John Doe 46 was alone

   with Dr. Strauss during each exam.

          1890. At John Doe 46’s first exam with Dr. Strauss in the fall of 1979, Dr. Strauss ordered


                                                    260
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 261 of 371 PAGEID #: 2248




   him to take off all of his clothing. Dr. Strauss conducted a hernia test on the fully naked John Doe

   46. He then fondled John Doe 46’s testicles. He inserted his finger into John Doe 46’s anus, in the

   guise of a rectal exam. Dr. Strauss rubbed John Doe 46’s shoulders, neck, lower back, and buttocks,

   remarking that John Doe 46 was a “good looking guy.”

          1891. In 1980 and 1981, John Doe 46 was again subjected to physicals with Dr. Strauss.

   The second and third physicals proceeded the same as the first, with Dr. Strauss standing very

   close to John Doe 46, fondling and groping his genitals and other parts of his body. Each time,

   Dr. Strauss performed “rectal exams,” inserting his finger in John Doe 46’s anus.

          1892. Dr. Strauss’ examinations made John Doe 46 uncomfortable, embarrassed, and

   ashamed. He complied with all of Dr. Strauss’ requests during the examination, and while he

   thought Dr. Strauss’ touching was bizarre, he did not recognize it to be abuse. Raised “not to

   complain about anything” and to “take his hits,” John Doe 46 suffered in silence.

          1893. John Doe 46 was aware that his teammates had similar experiences with Dr.

   Strauss, and he and his teammates regularly joked about Dr. Strauss’ treatment. They often told

   each other “Good luck with the physical,” and “You’re going to take it up the ass” when one of

   them had appointments with Dr. Strauss. One teammate told John Doe 46 that Strauss “got a little

   too close” to him during an examination.

          1894. John Doe 46 told Assistant Coach Jim McDonough that Dr. Strauss’ behavior was

   “weird.” McDonough stared blankly at John Doe 46 and said nothing in response. It was clear to

   John Doe 46 that the team atmosphere was one in which athletes were expected not to complain.

          1895. John Doe 46 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                   261
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 262 of 371 PAGEID #: 2249




          1896. Until seeing news coverage of the OSU investigation in April 2019, John Doe 46

   did not know, or have reason to know, that Dr. Strauss’ examinations and conduct toward him and

   his teammates were sexually abusive.

          1897. Until hearing this news coverage in April 2019, John Doe 46 had no reason to

   investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1898. This is because, while John Doe 46 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of their coaches and the coaches continued to require John

   Doe 46 and other athletes to see Dr. Strauss for examinations. John Doe 46 reasonably believed

   that OSU would not have made Dr. Strauss the athletic team doctor and required him and other

   athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          1899. In addition, Coach McDonough’s unconcerned reaction to his complaints about Dr.

   Strauss did not give John Doe 46 any reason to investigate what Dr. Strauss or OSU was doing or

   failing to do. McDonough’s reaction reinforced John Doe 46’s reasonable belief that further

   inquiry would not be productive. In any event, an investigation would have been futile because

   OSU controlled access to all relevant information.

          1900. In short, until hearing media reports in April 2019 about Dr. Strauss’ serial sexual

   abuse of OSU students, John Doe 46 did not know, or have reason to know, that Dr. Strauss had

   sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had

   failed to take appropriate steps to stop Dr. Strauss’ abuse.

          1901. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 46 would not have been abused by Dr. Strauss.

          1902. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 46 has

   suffered emotional, psychological, and economic damages. After suppressing memories of his




                                                    262
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 263 of 371 PAGEID #: 2250




   experiences with Dr. Strauss for years, John Doe 46 developed a serious drinking problem that

   lasted from 1992 to 93, about a decade after leaving OSU. In May of 1993, John Doe 46 had a

   serious panic attack for which he was hospitalized one night for observation. After this panic

   attack, John Doe 46 had serious and repeated panic attacks every day for four to five years. He had

   to seek therapy and take medication to handle these panic attacks, as well as his anxiety and

   depression. In 2005, John Doe 46 considered committing suicide. Looking back, John Doe 46

   understands that Dr. Strauss’ abuse caused his anxiety, panic attacks, depression, and suicidal

   thoughts. In addition, John Doe 46 has developed a discomfort with people who are different from

   him. He mistrusts gay people as a result of his experiences with Dr. Strauss and has trouble

   working with people unlike him, especially people who are controlling, narcissistic, dishonest,

   lesbian, gay, bisexual, transgender, queer, or questioning, or in positions of authority. This has

   created professional difficulty for John Doe 46; for example, after twenty-two years of working in

   the insurance industry, he quit his job because he found it difficult to engage with people of

   different backgrounds from him. Since quitting his job, John Doe 46 has not been gainfully

   employed for fourteen years. To this day, John Doe 46 continues to take medications for his

   anxiety and depression and continues to deal with anger and trust issues.

                                            JOHN DOE 47

          1903. In the summer of 1981, John Doe 47 was abused by Dr. Strauss. John Doe 47 was

   a 15-year-old high school student at the time. He was on OSU’s campus visiting his aunt, an OSU

   employee. His aunt had encouraged John Doe 47’s family to attend OSU.

          1904. While hanging around the athletics department by himself, John Doe 47 was

   approached by Dr. Strauss. Strauss asked him whether he was an athlete, and John Doe 47 told

   him “yes,” that he loved sports.

          1905. Dr. Strauss took advantage of John Doe 47’s youth, love of sports, and interest in


                                                  263
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 264 of 371 PAGEID #: 2251




   OSU to sexually abuse him. He told John Doe 47 that he would show him “what you have to go

   through to be an athlete” at OSU.

          1906. Dr. Strauss gave John Doe 47 a long tour of the athletics facilities and subjected

   him twice during that day to sexually abusive “medical exams.”

          1907. Dr. Strauss took John Doe 47 to his office, under the guise that he would show John

   Doe 47 the types of medical exams athletes had to get to be cleared to play for OSU.

          1908. In the first mock exam, Dr. Strauss asked John Doe 47 to take off all of his clothing.

   While John Doe 47 stood there naked, Dr. Strauss checked John Doe 47’s height and weight. Dr.

   Strauss groped John Doe 47’s buttocks with his ungloved hand while checking his height. He then

   told John Doe 47 to put his clothing back on, and he took John Doe 47 on a tour of the athletics

   department, showing him the locker room and introducing him to various athletes.

          1909. Later that day, Dr. Strauss took John Doe 47 back to his office, telling him that he

   should show John Doe 47 the hernia exams athletes undergo.

          1910. Dr. Strauss again instructed John Doe 47 to disrobe and told him to lay down on

   the exam table. He told John Doe 47 that John Doe 47 could hurt himself if he didn’t “properly

   stretch,” and pushed John Doe 47’s legs back as if to stretch his legs. His touching then escalated—

   he grabbed John Doe 47’s penis, spread John Doe 47’s butt apart, and rubbed John Doe 47’s anus

   and genitals, from his tailbone to his penis.

          1911. While he groped John Doe 47, Dr. Strauss told the teenager that he was merely

   showing John Doe 47 the types of exams that he did for different athletes on the various sports

   teams. He told John Doe 47, “here is a football exam,” “here is a swimming exam,” “here is a

   wrestling exam,” and the like, to explain away and legitimize his abuse.

          1912. Dr. Strauss’ touching during the exam made John Doe 47 uncomfortable, afraid,




                                                   264
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 265 of 371 PAGEID #: 2252




   and embarrassed, though he did not recognize it to be abuse at the time. He felt “like a deer in the

   headlights.” He did not tell his aunt or his parents what happened.

           1913. John Doe 47 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

           1914. As a 15-year-old boy who had little knowledge of what constituted inappropriate

   sexual behavior, John Doe 47 did not know Dr. Strauss sexually abused him at the time. He

   reasonably believed that OSU would not have made Dr. Strauss an athletic team doctor and

   directed students to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate. John Doe 47

   felt that Dr. Strauss had been nice to him, and he earnestly fell for Dr. Strauss’ lies about wanting

   to expose John Doe 47 to the life of an OSU student-athlete. Further, as a high schooler who knew

   he was heterosexual, John Doe 47 was embarrassed to admit that an older man had touched his

   genitalia.

           1915. In retrospect, John Doe 47 realizes that Dr. Strauss sexually abused him. However,

   he did not know or have reason to know this until 2019, when he learned about OSU’s investigation

   into allegations of abuse by Dr. Strauss. Indeed, learning of OSU’s investigation, and seeing Dr.

   Strauss’ photo in public reporting, was the trigger that enabled John Doe 47 to recognize that Dr.

   Strauss’ examination was sexually abusive.

           1916. Until learning in 2019 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 47 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that others had complained to OSU about Dr. Strauss’ abuse. Nor did he have reason

   to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

           1917. Even if John Doe 47 had tried to inquire further into OSU’s role in Dr. Strauss’




                                                   265
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 266 of 371 PAGEID #: 2253




   conduct, the inquiry would have been futile, as OSU controlled access to that information.

          1918. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 47 would not have been abused by Dr. Strauss.

          1919. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 47 has

   suffered emotional and psychological damages. He feels guilty that he remained silent about Dr.

   Strauss’ exams and did not tell his parents or aunt; he carries the burden of believing that, if he

   had spoken up, Dr. Strauss would not have been able to abuse other people. When he saw Dr.

   Strauss’ image in the Perkins Coie report, he nearly vomited. Since the public reporting about Dr.

   Strauss’ abuse, John Doe 47 has become fixated on Dr. Strauss and sexual abuse more generally.

   It consumes his thoughts daily and he feels anxious and embarrassed.

                                            JOHN DOE 48

          1920. John Doe 48 was a student at OSU from 1990 to 1995.

          1921. John Doe 48 was abused by Dr. Strauss during a medical examination at OSU’s

   Student Health Center in 1993 or 1994.

          1922. John Doe 48 scheduled an appointment at the Student Health Center for treatment

   related to a potential STI.

          1923. John Doe 48 entered a private room with Dr. Strauss. The two were alone.

          1924. Dr. Strauss began by asking John Doe 48 a litany of questions, including whether

   he had taken drugs, whether he had slept with prostitutes, and whether he had any “homosexual

   experiences.”

          1925. Dr. Strauss instructed John Doe 48 to drop his pants and underwear. Dr. Strauss sat

   on a stool at eye-level with John Doe 48’s genitals and examined John Doe 48’s penis. He told

   John Doe 48 that it looked “okay.” John Doe 48 began to zip his pants up thinking the exam was

   done, but Strauss told him that he needed to do a more “involved” exam.


                                                  266
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 267 of 371 PAGEID #: 2254




          1926. Dr. Strauss instructed John Doe 48 to remove his pants and underwear off and lie

   on the exam table and spread his legs. He began rubbing John Doe 48’s penis with his palm and

   John Doe 48 started to become erect. John Doe 48 said “Whoa, wait a minute.”

          1927. Dr. Strauss responded, “That’s Okay, this is what I want to happen.” He told John

   Doe 48 to “just relax,” and to lie back down on the exam table. John Doe 48 complied with Dr.

   Strauss’ command and he closed his eyes and turned his head.

          1928. Dr. Strauss began to pinch John Doe 48’s penis to hold blood in it. Dr. Strauss then

   rubbed John Doe 48’s penis for several minutes and John Doe 48 became fully erect. Eventually,

   Dr. Strauss told John Doe 48 that “Everything is fine” and that he could put his clothing back on

   and leave.

          1929. Dr. Strauss did not wear gloves during the exam.

          1930. John Doe 48 never had any further contact with Dr. Strauss.

          1931. Dr. Strauss’ conduct made John Doe 48 extremely uncomfortable, confused, and

   embarrassed. He felt dirty and had an intense desire to take a shower after the exam.

          1932. John Doe 48 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1933. John Doe 48 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1934. Until reading news coverage of the OSU investigation in or about the summer of

   2018, John Doe 48 did not know, or have reason to know, that Dr. Strauss’ examination of him

   was sexually abusive. Nor did he have reason to investigate whether OSU—in addition to Dr.

   Strauss—had harmed him.

          1935. This is because, while John Doe 48 was a student at OSU, he reasonably believed




                                                  267
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 268 of 371 PAGEID #: 2255




   that OSU would not have hired Dr. Strauss, or sent John Doe 48 and other students to see Dr.

   Strauss, unless Dr. Strauss’ examinations were legitimate.

          1936. Even if John Doe 48 had tried to inquire further into OSU’s role in Dr. Strauss’

   conduct, the inquiry would have been futile, as OSU controlled access to that information.

          1937. In short, until seeing news coverage in 2018 about Dr. Strauss’ serial sexual abuse

   of OSU students, John Doe 48 did not know, or have reason to know, that Dr. Strauss had sexually

   abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to

   take the appropriate steps to stop Dr. Strauss’ abuse.

          1938. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 48 would not have been abused by Dr. Strauss.

          1939. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 48 has

   suffered emotional and psychological damages. John Doe 48 tried to suppress his memories of

   Dr. Strauss’ abuse, and did not tell anyone about it for many years. When John Doe 48 finally

   gained the courage to tell his best friends about the abuse, they told John Doe 48 he was gay. John

   Doe 48 has recently sought counseling for Dr. Strauss’ abuse.

                                            JOHN DOE 49

          1940. During the summer of 1998 or 1999, John Doe 49 was abused by Dr. Strauss. At

   the time, John Doe 49 was 14 or 15 years old. He was at OSU for OSU’s summer wrestling camp.

   OSU’s summer wrestling camp was an education program or activity offered to young athletes not

   yet old enough to attend OSU, which was staffed by OSU employees and student-athletes.

          1941. During his time at the camp, John Doe 49 developed an ingrown toenail, for which

   he sought treatment from OSU medical staff.

          1942. While John Doe 49 was waiting in line to see a doctor at a campus athletics facility,

   he was approached by Dr. Strauss. Dr. Strauss asked John Doe 49 whether he had received a


                                                   268
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 269 of 371 PAGEID #: 2256




   physical—when John Doe 49 said no, Dr. Strauss insisted that he undergo a physical, and pulled

   John Doe 49 out of the line and behind a curtained off area in the facility.

          1943. Dr. Strauss’ examination began normally. He examined John Doe 49’s chest with

   a stethoscope.

          1944. However, the exam quickly changed after Dr. Strauss told John Doe 49 to drop his

   pants and underwear and asked him to cough. He then began fondling John Doe 49’s genitals,

   massaging John Doe 49’s testicles repeatedly.

          1945. At the beginning of the exam, Dr. Strauss was wearing gloves.

          1946. Dr. Strauss told John Doe 49 that John Doe 49 was “cold” and needed to “get

   warmed up” in order for Dr. Strauss to conduct the test “properly.” Dr. Strauss then removed his

   gloves, rubbed his hands together, and began rubbing his thumb up and down the shaft of John

   Doe 49’s penis. John Doe 49 recoiled from Dr. Strauss’ touch and told him “I’m not gay, you

   need to stop this.” Dr. Strauss asked John Doe 49, “How old are you? You don’t know what this

   is about.” Feeling frightened, John Doe 49 began staring at a scalpel next to the exam table. Dr.

   Strauss looked in the direction of John Doe 49’s gaze, said “You’re eyeing that scalpel,” and picked

   up the scalpel. He put his hand over John Doe 49’s mouth and held the scalpel threateningly over

   John Doe 49’s face. John Doe 49 fainted. He does not know how long he was unconscious.

          1947. When John Doe 49 regained consciousness, he was face-down at the end of the

   exam table with his pants and underwear down. He once again saw the scalpel placed next to the

   exam table and felt dizzy. John Doe 49 became aware of Dr. Strauss doing something to his

   buttocks. He felt that something was inserted in his anus, but did not know what it was. He turned

   on the table and shoved Dr. Strauss in the chest. When he turned, he saw that Dr. Strauss’ pants

   were around his knees. Dr. Strauss fell down, and John Doe 49 used the opportunity to leave the




                                                   269
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 270 of 371 PAGEID #: 2257




   curtained off area, pulling up his sweatpants on the way out. Dr. Strauss shouted behind him that

   he wasn’t “through” with John Doe 49 and instructed him to “get back.” John Doe 49 walked away

   and told Dr. Strauss that he was done. He then left the area.

          1948. After the exam, John Doe 49 felt an oily substance on his anus like a lubricant.

          1949.    Immediately after the exam, John Doe 49 told a medical assistant that the doctor

   was “handsy” during the turn and cough portion of the exam. The medical assistant brushed John

   Doe 49’s complaint aside and said “I’m not going near that.” John Doe 49 then approached a

   woman with a clipboard and told her that “a guy in the tent copped a feel.” In response, the woman

   told John Doe 49 that the doctor (who this person did not identify) was a credentialed and high-

   ranking doctor at OSU. Though she asked John Doe 49 what the doctor had done, no one ever

   followed up with John Doe 49 regarding what he told her.

          1950. Sometime later, John Doe 49 mentioned his experience to another high school

   wrestling student at the camp. The other high school wrestling student repeated John Doe 49’s

   story in front of other OSU student wrestlers, remarking that “someone got handsy with John Doe

   49 at the medical tent.” In response, an older OSU student wrestler said, “At least it’s not Dr. Jelly

   Paws, he’s not working there.” When John Doe 49 then pointed out the doctor who had examined

   him to the OSU student-athletes, they confirmed that it was, indeed, “Dr. Jelly Paws” who had

   groped him. One of the OSU students told John Doe 49 that “no matter what you go to see him

   about, he makes you drop your pants.”

          1951. That same day, John Doe 49 also spoke with Coach Hellickson about the incident.

   Coach Hellickson had heard of the incident from OSU student wrestlers at the camp. Hellickson

   asked John Doe 49 why John Doe 49 hadn’t come to Hellickson and if Dr. Strauss had touched

   John Doe 49. John Doe 49 replied that Dr. Strauss “did the turn and cough thing and played with




                                                    270
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 271 of 371 PAGEID #: 2258




   my dick.” John Doe 49 then pointed out the doctor who had touched him. Coach Hellickson

   responded, “OK, I’ll take care of it. Get back to your mat.” Later that day, OSU student wrestlers

   at the camp told John Doe 49 that Coach Hellickson had ejected Dr. Strauss from the gym.

   However, John Doe 49 saw Dr. Strauss at the gym the next day.

          1952. John Doe 49 never learned Dr. Strauss’ name during summer wrestling camp—he

   only knew him as “Dr. Jelly Paws” or “the Doc.” After he read the media reports about the OSU

   investigation in 2018, however, he realized that “Dr. Jelly Paws” was Dr. Strauss.

          1953. John Doe 49 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1954. As a 14- or 15-year-old boy, John Doe 49 did not know Dr. Strauss sexually abused

   him at the time. This is because, while John Doe 49 was a youth participant in the OSU wrestling

   camp, OSU student-athletes openly joked about Dr. Strauss’ examinations and how he was “Dr.

   Jelly Paws.” Also, the people to whom John Doe 49 complained about Dr. Strauss’ behavior did

   not appear to do anything in response to his complaints, which made him feel as though the issue

   was not serious.

          1955. John Doe 49 reasonably believed that OSU would not have made Dr. Strauss an

   athletic team doctor and directed students to see Dr. Strauss unless Dr. Strauss’ examinations were

   legitimate. In addition, the OSU medical staff’s indifference and unconcerned reactions to John

   Doe 49’s complaints about Dr. Strauss did not give him any reason to investigate what Dr. Strauss

   or OSU was doing or failing to do. These medical officials’ reactions reinforced John Doe 49’s

   reasonable belief that further inquiry would not be productive.

          1956. In retrospect, John Doe 49 realizes that Dr. Strauss sexually abused and harassed




                                                  271
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 272 of 371 PAGEID #: 2259




   him. However, he did not know or have reason to know this until late 2018 or early 2019 when he

   learned about OSU’s investigation into allegations of abuse by Dr. Strauss and learned that Dr.

   Strauss had been nicknamed “Dr. Jelly Paws” by OSU student-athletes. Nor did he have reason to

   investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1957. Even if John Doe 49 had tried to inquire further into OSU’s role in Dr. Strauss’

   conduct, the inquiry would have been futile, as OSU controlled access to that information.

          1958. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 49 would not have been abused by Dr. Strauss.

          1959. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 49 has

   suffered emotional and psychological damages. After being abused by Dr. Strauss, John Doe 49

   began to use marijuana frequently, as a way to self-medicate. Over the years, John Doe 49’s drug

   abuse escalated. Police caught him with marijuana during his senior year in high school, which

   impacted his college prospects. In college, he continued to use drugs and was almost always

   intoxicated. Though John Doe 49 had ambitions of completing graduate school, his substance

   abuse—which he used to help deal with his repressed trauma—hampered his studies, and he

   eventually dropped out. John Doe 49 experienced difficulty finding work and ended up employed

   by his father for nine years. In addition to his drug abuse, John Doe 49 experienced deep confusion

   as to whether and when it was right to report improper treatment or conduct following his

   experience with Dr. Strauss. The abuse created an insecurity and fear within him that powerful

   people could always get away with doing bad things. John Doe 49 has experienced regular anxiety

   throughout his adult life as a result of the abuse. He also remains suspicious of doctors and other

   medical professionals. Dr. Strauss’ touching during the exam made John Doe 49 uncomfortable,

   confused, and embarrassed. Dr. Strauss’ suspected penile penetration of John Doe 49’s rectum




                                                  272
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 273 of 371 PAGEID #: 2260




   during the exam made John Doe 49 extremely fearful that he had contracted HIV. John Doe 49’s

   concern was exacerbated by the frequent public service announcements regarding HIV/AIDS at

   the time and his knowledge of friends and family who had contracted HIV. John Doe 49 was not

   tested for HIV until his sophomore year of college, at which point he learned that he did not have

   HIV. John Doe 49 had been afraid for years that he had contracted HIV and felt profound relief

   when that was not the case. Until he was tested for HIV, whenever he saw an ad for HIV treatment,

   he flashed back to the abuse he suffered as an adolescent.

                                            JOHN DOE 50

          1960. John Doe 50 was a student at OSU between 1988 and 1992, and a member of OSU’s

   hockey team during that time.

          1961. John Doe 50 received a full athletic scholarship for the 1991 to 1992 school year.

   He relied on his scholarship to attend college.

          1962. John Doe 50 was an integral part of OSU’s hockey team during his junior and senior

   years, and led the team to win several off-season tournaments.

          1963. As a member of OSU’s hockey team, John Doe 50 was required to undergo annual

   physicals with Dr. Strauss. In total, John Doe 50 saw Dr. Strauss four times—in 1988, 1989, 1990,

   and 1991—for pre-season physicals. A coach or trainer scheduled each of these physicals.

          1964. Every physical was conducted at the Woody Hayes facility.

          1965. John Doe 50 was alone with Dr. Strauss during each appointment.

          1966. Each appointment with Dr. Strauss followed a similar pattern. Dr. Strauss began by

   stretching John Doe 50 out, feeling his muscles and joints. He then conducted a genital exam. Dr.

   Strauss instructed John Doe 50 to stand in the middle of the room, and asked John Doe 50 to drop

   his pants and underwear. Dr. Strauss then instructed John Doe 50 to come very close to him, while

   Dr. Strauss sat on a stool at eye level with John Doe 50’s genitals. He would then fondle and grope


                                                     273
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 274 of 371 PAGEID #: 2261




   John Doe 50’s genitals for an uncomfortably long amount of time. Dr. Strauss also would make

   comments about John Doe 50’s appearance.

          1967. Dr. Strauss’ exams made John Doe 50 feel uncomfortable, confused, and

   embarrassed. While he did not know it to be abuse, he believed “it wasn’t right.”

          1968. John Doe 50’s teammates had similar experiences with Dr. Strauss, but the

   teammates made light of their experiences and joked about the exams. Before John Doe 50 had his

   exams with Dr. Strauss, upperclassmen warned him, “Get ready, Strauss will get you close and

   tight.” After his first exam with Dr. Strauss, John Doe 50 told his teammates that they were right

   about how the examination would go. These conversations about Dr. Strauss often occurred in the

   locker room, where trainers overheard the players discussing Dr. Strauss’ behavior.

          1969. Dr. Strauss often observed John Doe 50 and his teammates showering after practice.

          1970. On one occasion when John Doe 50 was a freshman, Dr. Strauss invited him and

   his roommate, another hockey player, out to dinner. Dr. Strauss picked the two freshmen up at

   their residence and drove them to the restaurant. Dr. Strauss paid for dinner and, afterwards,

   brought the two students to nearby stores to buy clothes. John Doe 50 overheard Dr. Strauss

   making this offer to other hockey players as well.

          1971. John Doe 50 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          1972. John Doe 50 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1973. Until reading news coverage of the OSU investigation in or about November, 2018,

   John Doe 50 did not know, or have reason to know, that Dr. Strauss’ examination of him was

   sexually abusive. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—




                                                  274
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 275 of 371 PAGEID #: 2262




   had harmed him.

          1974. This is because, while John Doe 50 was a student at OSU, he reasonably believed

   that OSU would not have hired Dr. Strauss, or sent John Doe 50 and other athletes to see Dr.

   Strauss, unless Dr. Strauss’ examinations were legitimate. John Doe 50 believed that, while strange

   and uncomfortable, Dr. Strauss’ examinations were part of OSU’s process for student-athletes.

          1975. In short, until seeing news coverage in 2018 about Dr. Strauss’ serial sexual abuse

   of OSU students, John Doe 50 did not know, or have reason to know, that Dr. Strauss had sexually

   abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to

   take the appropriate steps to stop Dr. Strauss’ abuse.

          1976. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 50 would not have been abused by Dr. Strauss.

          1977. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 50 has

   suffered emotional and psychological damages. John Doe 50 is fearful for his children’s safety,

   and distrusts doctors who provide medical treatment to his children. Every time John Doe 50 hears

   about Dr. Strauss on the news, he is reminded of Dr. Strauss’ abuse, which retraumatizes him.

   After John Doe 50 learned in 2018 that Dr. Strauss abused many other students for many years

   after his exam, he has felt tremendous guilt for not having reported his own abuse to OSU.

                                            JOHN DOE 51

          1978. John Doe 51 was a student at OSU from 1992 to 1996 and a member of OSU’s

   volleyball team between 1992 and 1993.

          1979. Dr. Strauss abused John Doe 51 twice, once in 1992 and once in 1993.

          1980. In 1992, Dr. Strauss abused John Doe 51 during a pre-season physical. As a member

   of OSU’s volleyball team, John Doe 51 was required to get a pre-season physical. The exam took

   place in Dr. Strauss’ office at the Student Health Center. John Doe 51 was alone with Dr. Strauss


                                                   275
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 276 of 371 PAGEID #: 2263




   during the exam.

          1981. At the appointment, Dr. Strauss began by telling John Doe 51 to drop his

   underwear. Dr. Strauss conducted a hernia test. He grabbed John Doe 51’s testicles for a prolonged

   time. When he finally let go, he moved on to groping John Doe 51’s penis.

          1982. The examination made John Doe 51 uncomfortable, confused, and ashamed.

   However, he did not say anything, as his number one goal was to become a professional volleyball

   player, and he feared that speaking up would jeopardize his future.

          1983. John Doe 51 was abused again in 1993, when Dr. Strauss approached him about

   participating in a photo shoot at Dr. Strauss’ house. John Doe 51 agreed.

          1984. When John Doe 51 arrived, Dr. Strauss fed him cherries soaked in alcohol.

          1985. While photographing John Doe 51, Dr. Strauss asked if John Doe 51 would undress.

   Dr. Strauss said that it would open up more modeling opportunities if he could see John Doe 51’s

   genitals. John Doe 51 agreed to remove his clothes. Dr. Strauss began fondling his genitals.

          1986. Startled, John Doe 51 immediately said he needed to go home and put his clothes

   back on. Dr. Strauss drove him home.

          1987. John Doe 51’s teammates had similar experiences with Dr. Strauss, but the

   teammates made light of their experiences and joked about the exams. When instructed to get their

   annual physicals, John Doe 51’s teammates joked about how Dr. Strauss would hold onto their

   “junk” for a long time. Whenever Dr. Strauss would enter the athletes’ locker room, teammates

   would tell each other to “look out.”

          1988. John Doe 51 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                  276
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 277 of 371 PAGEID #: 2264




          1989. John Doe 51 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          1990. While John Doe 51 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable with Dr. Strauss’ examination and conduct,

   John Doe 51 did not understand that Dr. Strauss had sexually abused him.

          1991. In addition, while John Doe 51 attended OSU, student-athletes openly joked about

   Dr. Strauss’ examinations, and John Doe 51 reasonably believed that OSU would not have made

   Dr. Strauss the athletic team doctor and required him and other athletes to see Dr. Strauss unless

   Dr. Strauss’ examinations were legitimate.

          1992. Moreover, until learning in 2018 about OSU’s investigation into Dr. Strauss’

   conduct, John Doe 51 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually

   abusive conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          1993. In any event, even if, while John Doe 51 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          1994. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 51 would not have been abused by Dr. Strauss.

          1995. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 51 has

   suffered emotional and psychological damages. Soon after his experiences with Dr. Strauss, John

   Doe 51 began to increasingly abuse alcohol, and eventually became an alcoholic. His heavy

   drinking impacted his studies, and he failed to graduate from OSU. To this day, John Doe 51

   distrusts medical personnel and avoids getting medical treatment. He has not had another physical

   since seeing Dr. Strauss back in 1992.




                                                  277
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 278 of 371 PAGEID #: 2265




                                                JOHN DOE 52

           1996. John Doe 52 was a student at OSU from 1993 to 1997 and a member of OSU’s

   soccer team from 1993 to 1996. John Doe 52 attended OSU on a full tuition athletic scholarship.

           1997. John Doe 52 relied on his athletic scholarship to attend college.

           1998. Dr. Strauss examined John Doe 52 approximately four or five times, often at the

   Woody Hayes facility at OSU. He saw Dr. Strauss once for a mandatory pre-season physical while

   a member of OSU’s soccer team. He then saw Dr. Strauss three or four other times for various

   illnesses between 1993 and 1996.

           1999. John Doe 52 was an 18-year-old freshman when he saw Dr. Strauss for the first

   time.

           2000. OSU coaching staff directed John Doe 52 to get a physical with Dr. Strauss.

           2001. John Doe 52 recalls being nervous before the physical, because upper classmen

   openly cautioned him, “Don’t get Strauss, because he will check your prostate.”

           2002. John Doe 52 believes that his physical with Dr. Strauss was normal.

           2003. However, Dr. Strauss began to abuse John Doe 52 at subsequent appointments.

   Between 1993 and 1996, John Doe 52 saw Dr. Strauss three or four times to address minor illnesses

   such as sinus infections or a sore throat.

           2004. On each occasion, Dr. Strauss performed the same examination. He asked John Doe

   52 to drop his pants and groped deeply around John Doe 52’s genitals for a prolonged time, rubbing

   the glands by his groin and fondling his genitals. Dr. Strauss conducted these exams even though

   John Doe 52 did not report having any medical issues with his groin.

           2005. On every one of these occasions, a trainer or medical assistant was in the room with

   John Doe 52 and Dr. Strauss. However, the trainer or assistant would always leave the room during

   the genital exam.


                                                    278
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 279 of 371 PAGEID #: 2266




            2006. John Doe 52 left these appointments feeling uncomfortable, confused, and

   ashamed. He felt that Dr. Strauss’ behavior was strange but did not understand it to be sexual

   abuse.

            2007. On more than five occasions, Dr. Strauss entered the men’s soccer locker room and

   shower area and stared at John Doe 52 and his teammates while they showered. This made John

   Doe 52 extremely uncomfortable.

            2008. John Doe 52 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

            2009. John Doe 52 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

            2010. Until seeing news coverage of the OSU investigation in 2018, John Doe 52 did not

   know, or have reason to know, that Dr. Strauss’ examinations and improper conduct towards him

   and his teammates were sexually abusive. Nor did he have reason to investigate whether OSU—

   in addition to Dr. Strauss—had harmed him.

            2011. This is because, while John Doe 52 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of their coaches and trainers and the coaches continued

   to require John Doe 52 and other athletes to see Dr. Strauss for examinations and treatment. John

   Doe 52 reasonably believed that OSU would not have made Dr. Strauss the athletic team doctor

   and required him and other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were

   legitimate.

            2012. In short, until hearing media reports in 2018 about Dr. Strauss’ serial sexual abuse

   of OSU students, John Doe 52 did not know, or have reason to know, that Dr. Strauss had sexually

   abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to




                                                   279
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 280 of 371 PAGEID #: 2267




   take appropriate steps to stop Dr. Strauss’ abuse.

           2013. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 52 would not have been abused by Dr. Strauss.

           2014. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 52 has

   suffered emotional and psychological damages. For example, Dr. Strauss’ sexual abuse caused

   John Doe 52 to suffer from anxiety.

                                             JOHN DOE 53

           2015. John Doe 53 was a student at OSU from 1982 to 1986, and was a member of OSU’s

   track and field team during that time.

           2016. John Doe 53 saw Dr. Strauss for the first time in the fall of 1982, his freshman year,

   for a required pre-season physical for candidates for the track and field team. He saw Dr. Strauss

   an additional time in the fall of 1983, his sophomore year, for another required pre-season physical

   for track and field.

           2017. As a walk-on candidate for the track and field team, and later a member of the team,

   John Doe 53 was required to have a physical with Dr. Strauss.

           2018. On the day of John Doe 53’s first physical with Dr. Strauss, the upper class track

   members taunted the freshmen at track and field practice with statements such as, “Oh physicals

   are coming, you get to see Dr. Strauss!” After practice, John Doe 53 and his teammates went to

   Larkins Hall and waited to see Dr. Strauss individually. Each student-athlete was alone with Dr.

   Strauss in Dr. Strauss’ Larkins Hall office during the physical.

           2019. At the first physical, Dr. Strauss instructed John Doe 53 to remove all of his clothing

   and sit on the exam table. Dr. Strauss moved in front of John Doe 53 and straddled John Doe 53’s

   left leg with his legs. He pushed his pelvic region into John Doe 53’s leg as he placed both hands

   on John Doe 53’s neck and felt around John Doe 53’s neck. John Doe 53 felt Dr. Strauss’ genitals


                                                   280
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 281 of 371 PAGEID #: 2268




   on his leg. John Doe 53 was uncomfortable with Dr. Strauss’ behavior but had little experience

   with sports medicine doctors and believed it might be a normal practice.

          2020. After Dr. Strauss examined John Doe 53’s neck, he instructed John Doe 53 to lay

   face-up on the exam table.

          2021. At the first physical, Dr Strauss asked John Doe 53 to close his eyes. Dr. Strauss

   began feeling John Doe 53’s upper body, including his chest and under his arms. John Doe 53

   heard Dr. Strauss gasp and make strange guttural noises periodically during the physical. He felt

   disgusted and horrified.

          2022. John Doe 53 asked Dr. Strauss if there was a problem. Dr. Strauss advised John

   Doe 53 that there was potential for breast cancer in males like John Doe 53.

          2023. Dr. Strauss continued to touch John Doe 53 on the table for approximately 20

   minutes. He felt around John Doe 53’s chest, waist, and pelvic area. After finishing this portion of

   the exam, Dr. Strauss sat on a small stool at one end of the exam room and instructed John Doe

   53, still fully nude, to get up and walk to the far end of the exam room away from him. When John

   Doe 53 reached the end of the room, Dr. Strauss instructed John Doe 53 to walk towards him

   slowly. John Doe 53 walked towards Dr. Strauss until they were within two feet of each other. Dr.

   Strauss instructed John Doe 53 to turn around and go back. He repeated these instructions four

   times. John Doe 53 asked what the walking was for and Dr. Strauss replied that he was analyzing

   the way John Doe 53 walked since John Doe 53 planned to compete in track and field.

          2024. After watching John Doe 53 walk back and forth, Dr. Strauss instructed John Doe

   53 to stand in front of him such that Dr. Strauss’ face was a few inches from John Doe 53’s genitals.

   Dr. Strauss grabbed John Doe 53’s penis with his ungloved hands and began moving it around. He

   looked underneath and around John Doe 53’s penis for about 30 seconds to a minute. The entire




                                                   281
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 282 of 371 PAGEID #: 2269




   experience felt extremely prolonged and awkward.

          2025. Dr. Strauss instructed John Doe 53 to cough three to four times. John Doe 53 felt

   increasingly stressed and began turning red. Dr. Strauss advised John Doe 53 that he could get

   dressed and leave. The entire exam lasted about 45 minutes.

          2026. When John Doe 53 exited Dr. Strauss’ office, he was heckled by upper class

   athletes in the waiting room. Some made catcalls and whooping noises.

          2027. At John Doe 53’s second physical in 1983, Dr. Strauss again asked John Doe 53 to

   disrobe and sit on the exam table. Dr. Strauss repeated the same actions from the first physical: he

   straddled John Doe 53’s leg and inspected John Doe 53’s neck while keeping his genitals in contact

   with John Doe 53’s leg. He then asked John Doe 53 to lay on the exam table, and close his eyes.

   When Dr. Strauss again began feeling John Doe 53’s chest, John Doe 53 informed Dr. Strauss that

   he was not worried about breast cancer. Dr. Strauss then finished examining John Doe 53’s chest

   more quickly than the previous physical.

          2028. After examining John Doe 53’s chest, Dr. Strauss again instructed John Doe 53 to

   walk, unclothed, back and forth along the length of the exam room. John Doe 53 complied, but he

   purposefully exhibited more confident and aggressive body language. Dr. Strauss’ demeanor

   became more business-like and he only asked John Doe 53 to walk back and forth along the room

   two times. Dr. Strauss again ended the physical by conducting a genital exam. Dr. Strauss sat with

   his face close to John Doe 53’s genitals and conducted the exam by moving around John Doe 53’s

   penis. He again finished this portion of the physical more quickly than the year before. The entire

   physical lasted 10 to 15 minutes.

          2029. Dr. Strauss’ conduct at physicals was common knowledge. John Doe 53’s

   teammates often made catcalls and comments about Dr. Strauss’ exams and spoke about how




                                                   282
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 283 of 371 PAGEID #: 2270




   “weird” and “bizarre” Dr. Strauss was. On at least one occasion, John Doe 53’s teammates made

   derogatory comments toward him because they believed Dr. Strauss was attracted to John Doe 53

   and John Doe 53 must have reciprocated. John Doe 53 also heard students refer to Dr. Strauss as

   “Jelly Fingers.” Comments about Dr. Strauss were made loudly and often in the practice areas

   where OSU trainers, graduate assistant coaches, and coaches were regularly present. John Doe 53

   believes it is unlikely that OSU staff did not hear these comments.

           2030. During John Doe 53’s freshman year, Dr. Strauss attended the track and field team’s

   practices and photographed John Doe 53 and other track and field athletes while they were

   practicing. Dr. Strauss implied that he was taking the photographs for a book he was writing about

   physiology. He asked some athletes to remove their shirts. John Doe 53 and other athletes complied

   and continued to practice. Dr. Strauss offered to show the athletes their pictures but John Doe 53

   refused. During John Doe 53’s senior year, Dr. Strauss again approached the track and field

   athletes and asked to take their pictures. John Doe 53 asked his coach what to do and the coach

   told John Doe 53 not to be concerned with the request and get on with practice. John Doe 53 was

   under the impression that the coach simply wanted to move on with practice, and Dr. Strauss’

   request and the student-athletes’ response was not important to him. John Doe 53 told Dr. Strauss

   that he could not take pictures. John Doe 53 also told his teammates that they did not need to take

   off their shirts if they did not want to.

           2031. John Doe 53 believed that Dr. Strauss’ behavior was not normal. However, he did

   not realize at the time that Dr. Strauss had sexually abused and harassed him and his teammates.

           2032. John Doe 53 did not report his discomfort with Dr. Strauss’ examination. As a

   freshman athlete, John Doe 53 had seen at least one upper class athlete openly and loudly complain

   about Dr. Strauss around the practice area on multiple occasions, but he did not see any of the




                                                  283
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 284 of 371 PAGEID #: 2271




   coaches or other OSU employees respond to the complaints. He believed reporting his experience

   similarly would not result in any response from OSU, and he was afraid of causing trouble as a

   walk-on to the track and field team. On one occasion, John Doe 53 asked one of the graduate

   assistant coaches, “What’s with Dr. Strauss?” The coach replied that Dr. Strauss was “a weird guy”

   but did not elaborate further.

          2033. John Doe 53 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          2034. In retrospect, John Doe 53 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          2035. While John Doe 53 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during and after Dr. Strauss’ examinations,

   John Doe 53 did not understand or believe that Dr. Strauss had sexually abused him.

          2036. John Doe 53 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2037. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 53 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2038. In any event, even if, while John Doe 53 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.




                                                  284
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 285 of 371 PAGEID #: 2272




          2039. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 53 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2040. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 53 would not have been abused by Dr. Strauss.

          2041. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 53

   suffered emotional and psychological damages. He felt disgusted and humiliated by Dr. Strauss’

   actions, and he is gradually coming to terms with the abuse he suffered and how it has affected

   him. After the abuse, John Doe 53 considered quitting college because of the traumatic experience.

   John Doe 53 also did not feel confident in sexual situations. He was awkward in his sexual

   relationships, which caused him embarrassment. Further, Dr. Strauss made John Doe 53 worry

   that he might have breast cancer or get breast cancer in the future, which has caused John Doe 53

   significant stress, shame, and anger over the years. John Doe 53 asked his primary care physicians

   over the years if he was at risk for breast cancer and they emphatically said he was not at risk.

   Most physicians were confused by his concern. John Doe 53 remains offended and disappointed

   that Dr. Strauss conducted such an inappropriate exam on him and OSU did nothing to prevent it.

   He is disappointed that OSU put someone like Dr. Strauss in a position where he could harm others

   in the way that he did. The abuse has made him lose trust in the medical profession and institutions,

   especially when coupled with the news of assaults by physicians at other universities, including a

   university attended by one of his children. He now feels extreme distress when he thinks about

   his child and how that child could have suffered similar abuse. He also feels distress when he

   thinks about the student-athletes at other universities who suffered abuse by university doctors in




                                                   285
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 286 of 371 PAGEID #: 2273




   the years after Dr. Strauss’ abuse, and how OSU could have led by example in protecting students

   from that type of abuse. John Doe 53 also continues to suffer from the degrading comments he

   received from teammates, roommates, and other students who heard about the incidents with Dr.

   Strauss. People around him assumed he was not very masculine and questioned his sexuality

   because of the extra time and attention Dr. Strauss gave him. He has spent a lot of time and energy

   reliving the experiences that he was subjected to and the sexual abuse he suffered. He is

   disappointed and hurt that OSU, an institution he loves, could have prevented his suffering and the

   suffering of many other people, but instead did nothing in the face of multiple complaints about

   Dr. Strauss.

                                            JOHN DOE 54

          2042.   John Doe 54 was a student at OSU from 1987 to 1992, and was a member of OSU’s

   Alpine Ski Team, a student-run competitive ski racing team, from 1988 to 1989.

          2043. While a student at OSU, John Doe 54 was examined by Dr. Strauss on one occasion

   in February 1989 at OSU’s Student Health Center.

          2044. John Doe 54 was referred to the Student Health Center by the OSU hospital to have

   stiches removed from a hand injury sustained during a ski competition. A nurse at the Student

   Health Center instructed John Doe 54 that he had to see Dr. Strauss for treatment because Dr.

   Strauss was the sports medicine doctor. John Doe 54 explained that he was not a varsity athlete

   and did not need to see a sports medicine doctor, but Student Health Center nurse insisted that he

   had to see Dr. Strauss. John Doe 54 did not believe he had a choice and met with Dr. Strauss. John

   Doe 54 was alone in the room with Dr. Strauss during the appointment.

          2045. At the appointment, Dr. Strauss asked John Doe 54 to pull down his pants and stand

   on a stool, even though John Doe 54’s injury was on his hand. Dr. Strauss put his face close to

   John Doe 54’s genitals and began examining John Doe 54’s genitals with ungloved hands. Dr.


                                                  286
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 287 of 371 PAGEID #: 2274




   Strauss held John Doe 54’s penis while examining his scrotum, then claimed to check the lymph

   nodes around his genitals. Dr. Strauss lightly stroked John Doe 54’s penis while moving it right,

   left, and up. At the same time, Dr. Strauss asked John Doe 54 multiple questions about John Doe

   54’s sexual history.

          2046. John Doe 54 believed that Dr. Strauss sought to cause him to become erect, but

   John Doe 54 did not.

          2047. During the appointment, Dr. Strauss also asked John Doe 54 to unbutton his shirt.

   Dr. Strauss touched John Doe 54’s nipples and made comments about John Doe 54’s physique.

          2048. Dr. Strauss spent approximately two to three minutes examining John Doe 54’s

   groin and just a few seconds examining his hand. After examining John Doe 54’s hand, Dr. Strauss

   ended his exam and left the room. Another medical professional entered the room and removed

   the stitches from John Doe 54’s hand.

          2049. Dr. Strauss’ conduct during the appointment made John Doe 54 extremely

   uncomfortable. John Doe 54 left the appointment thinking that it was weird and an invasion of his

   personal space, but he did not know that Dr. Strauss had sexually abused and harassed him.

          2050. While he was a student at OSU, John Doe 54 did not know what to do about Dr.

   Strauss’ conduct. He was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          2051. In retrospect, John Doe 54 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this until in or about 2018, when he learned

   about OSU’s investigation into allegations of abuse by Dr. Strauss and saw media coverage of the

   criminal sentencing of Michigan State University physician Larry Nassar. Around the same time,

   John Doe 54 found records of his exam with Dr. Strauss while moving and began to process that




                                                 287
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 288 of 371 PAGEID #: 2275




   Dr. Strauss’ exam behavior was sexual abuse.

          2052. While John Doe 54 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   54 did not understand or believe that Dr. Strauss had sexually abused him.

          2053. John Doe 54 reasonably believed that that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          2054. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct and the

   Nassar sentencing, John Doe 54 did not know, or have reason to know, of OSU’s role in Dr.

   Strauss’ sexually abusive conduct or that other students had previously complained to OSU about

   Dr. Strauss’ abuse. Nor did he have reason to investigate whether OSU—in addition to Dr.

   Strauss—had harmed him.

          2055. In any event, even if, while John Doe 54 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2056. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 54 would not have been abused by Dr. Strauss.

          2057. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 54 has

   suffered emotional and psychological damages. John Doe 54’s professional career and aspirations

   were derailed. As a result of his experience with Dr. Strauss, John Doe 54 quit the ski team. He

   also began drinking heavily in response to Dr. Strauss’ abuse, which made it more difficult to

   complete his coursework at OSU. He continued to drink heavily and use recreational drugs for

   twenty-five years after his abuse as a form of self-medication, which contributed to his decision

   not to apply to graduate school. On a personal level, John Doe 54 had difficulty with romantic




                                                  288
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 289 of 371 PAGEID #: 2276




   relationships. For about twenty-five years after Dr. Strauss’ abuse, John Doe 54 engaged in risky

   sexual behavior and had trouble being intimate and fully unclothed around romantic partners; his

   partners at the time commented on his discomfort with being unclothed. John Doe 54 also became

   defensive and apprehensive about his personal space around other people. He is uncomfortable

   when people are in close physical proximity to him. Since the abuse, John Doe 54 has also avoided

   gyms, gym showers, and participated less in athletic activities. He has developed a distrust of

   medical professionals, authority figures, and organizations. Now that he has a young daughter, that

   distrust has increased because he fears for his daughter’s safety.

                                             JOHN DOE 55

          2058.      John Doe 55 was a student at OSU from 1978 to 1982, and was a student athletic

   trainer during that time. During his junior and senior years, he was the lead male athletic trainer in

   charge of Larkins Hall.

          2059. John Doe 55 received a partial scholarship for being a student trainer and was

   compensated by OSU for his time as a work-study employee. He relied on that scholarship to

   attend college.

          2060. John Doe 55 was treated by Dr. Strauss for mononucleosis when he was a junior.

   Dr. Strauss required John Doe 55 to return for over ten follow-up appointments for his

   mononucleosis. On a few other occasions, John Doe 55 sought treatment from Dr. Strauss for colds

   and other minor conditions.

          2061. During each of John Doe 55’s appointments with Dr. Strauss, Dr. Strauss put his

   hands on John Doe 55 from head to toe. Dr. Strauss then thoroughly examined John Doe 55’s

   penis and testicles while John Doe 55 stood in front of Dr. Strauss. On each occasion, Dr. Strauss

   ordered John Doe 55 to lie face down on the examination table and digitally penetrated John Doe

   55’s anus in the guise of a rectal exam, using lubrication on his bare fingers.


                                                    289
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 290 of 371 PAGEID #: 2277




          2062. Dr. Strauss never wore gloves during his exams.

          2063. At the time, John Doe 55 did not believe that Dr. Strauss had abused him, but

   believed Dr. Strauss’ conduct was “weird.”

          2064. As a student trainer, John Doe 55 also sat in on hundreds of student exams while

   he presided over Larkins Hall, many of which were conducted by Dr. Strauss. John Doe 55 recalls

   that Dr. Strauss’ routine was largely the same with every athlete. Dr. Strauss would examine every

   male athlete’s groin and fondle their genitalia. He also commonly conducted rectal and prostate

   exams. He never wore gloves. John Doe 55 also recalls that Dr. Strauss “loved” to conduct skin

   checks on the OSU wrestlers in particular. He was very thorough, and would pull on the wrestlers’

   penises, moving their penises in every direction and closely evaluating them.

          2065. John Doe 55 knew that many student trainers and athletes commonly joked about

   Dr. Strauss, and referred to him as “Dr. Dick” and “Dr. Soft Hands.”

          2066. Dr. Strauss often showered with John Doe 55 and the wrestlers. Dr. Strauss would

   walk around the locker room completely naked with a towel over his shoulder, while staring at

   John Doe 55 and the student-athletes as they dressed. Dr. Strauss also commonly invited athletes

   back to his house to do yardwork.

          2067. During the summers of 1980 and 1982, John Doe 55 worked at OSU’s wrestling

   camps for high school students. At the camp, Dr. Strauss showered with the high school students.

   John Doe 55 observed Dr. Strauss bring other adult men, including one OSU professor, into the

   shower area, and the men showered with the high school campers.

          2068. As a student trainer, John Doe 55 was privy to many conversations between

   students, coaches, and other athletic trainers about Dr. Strauss. To John Doe 55, it seemed that the

   culture in the athletics department was of a “don’t ask, don’t tell” variety. It was common




                                                   290
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 291 of 371 PAGEID #: 2278




   knowledge that Dr. Strauss gave prolonged genital exams to athletes. John Doe 55 heard many

   coaches and trainers joke about Dr. Strauss, including Coach Chris Ford and Coach Dick Sloan.

   The swimmers’ comments in front of Coach Sloan included, “Going to see the dick doctor” when

   going to see Dr. Strauss for an exam or ailment, and “Did you get your balls and dick rubbed?”

   after learning a teammate had seen Dr. Strauss. Coach Sloan would respond to these comments

   by saying, “That guy is weird,” in reference to Dr. Strauss. The swimmers also joked about Dr.

   Strauss in front of Coach Sloan while Dr. Strauss swam during the swim team practices.

            2069. Dr. Strauss offered John Doe 55 casual employment opportunities outside of OSU.

   For example, John Doe 55 raked leaves and did other errands for Dr. Strauss at Dr. Strauss’ home.

   Dr. Strauss paid John Doe 55 well.

            2070. Despite what he witnessed, while he was a student at OSU, John Doe 55 never

   thought anything of Dr. Strauss’ exams. He assumed that Dr. Strauss’ extensive evaluation of

   student athletes’ genitalia was simply a thorough, medically necessary exam. He also thought

   that—because Dr. Strauss was kind, intelligent, and took an interest in students—his exams were

   legitimate and professional. John Doe 55 did not understand Dr. Strauss’ conduct to be sexual

   abuse.

            2071. John Doe 55 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

            2072. Until learning in early 2018 about an investigation into allegations that Dr. Strauss

   had sexually abused OSU student-athletes, John Doe 55 did not know, or have reason to know, of

   OSU’s role in Dr. Strauss’ sexually abusive medical examinations of him or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse.




                                                   291
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 292 of 371 PAGEID #: 2279




          2073. Until hearing reports in 2018, John Doe 55 had no reason to investigate whether

   OSU—in addition to Dr. Strauss—had harmed him.

          2074. Even if, while a student at OSU, John Doe 55 had tried to inquire into OSU’s role

   in permitting Dr. Strauss’ abuse of him, the inquiry would have been futile, as OSU controlled

   access to that information.

          2075. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 55 would not have been abused by Dr. Strauss.

          2076. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it and other instances

   of abuse, John Doe 55 has suffered long-lasting emotional and psychological harm. Dr. Strauss’

   abuse has been on John Doe 55’s mind every day since learning about OSU’s investigation,

   causing him severe distress. Over the years, John Doe 55 has had problems with relationships,

   anger, and anxiety, and feels he was “used” by Dr. Strauss. John Doe 55 has sought counseling to

   address these issues.

                                           JOHN DOE 56

          2077.    John Doe 56 was a student at OSU from 1983 to 1988, and a member of OSU’s

   baseball team from 1984 to 1988. John Doe 56 attended OSU on a partial athletic scholarship.

          2078. John Doe 56 relied on his scholarship to attend college.

          2079. John Doe 56 was abused by Dr. Strauss at an OSU facility during a pre-season

   physical sometime between 1984 and 1988. As a member of the OSU baseball team, John Doe 56

   was required to receive pre-season physicals every year.

          2080. John Doe 56 waited for a physical in the training room with his other teammates.

   He was called in by Dr. Strauss to a private exam room. The two were alone during the exam.

          2081. John Doe 56 was wearing team-issued shorts, but no shirt, socks, or shoes. Before

   the examination, Dr. Strauss walked in a circle around John Doe 56, just looking at him. While


                                                 292
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 293 of 371 PAGEID #: 2280




   John Doe 56 was sitting on the exam table, Dr. Strauss proceeded with the exam, checking John

   Doe 56’s throat and eyes and listening to chest. Dr. Strauss was “handsy” during exam. For

   example, he ran one hand down John Doe 56’s back while listening to his chest, which seemed

   strange.

          2082. Then, Dr. Strauss asked John Doe 56 to stand on a footstool and remove his shorts.

   Although John Doe 56 thought this was odd, he complied. Dr. Strauss sat on a chair at eye level

   with John Doe 56’s genitalia, about six inches away. He cupped John Doe 56’s testicles with one

   hand and groped his penis with the other hand for a prolonged time. Dr. Strauss did not wear

   gloves. Although John Doe 56 thought the exam was too long, he also thought Dr. Strauss may

   have found a medical problem.

          2083. Dr. Strauss made remarks about John Doe 56’s body during the exam, telling John

   Doe 56, “you look strong,” and “you must spend a lot of time at the gym.”

          2084. Dr. Strauss’ exam made John Doe 56 uncomfortable, confused, and ashamed. At

   the time, while he felt shaken up and that Dr. Strauss’ behavior was weird, he assumed that Dr.

   Strauss was conducting a legitimate medical exam.

          2085.   After Dr. Strauss examined John Doe 56, John Doe 56 commented to an OSU

   baseball trainer about how unusual the exam was. The OSU baseball trainer replied to the effect

   that “some doctors are just really into the human body” and Dr. Strauss was one of those doctors.

          2086. John Doe 56’s teammates had similar experiences with Dr. Strauss. The teammates

   made light of their encounters and joked about how Dr. Strauss seemed to pay special attention to

   John Doe 56, implying that John Doe 56 was gay.

          2087. Dr. Strauss would often hang around the showers with the baseball team after

   practices and make comments about the players’ physiques.




                                                 293
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 294 of 371 PAGEID #: 2281




          2088. John Doe 56 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2089. Until reading news coverage about Dr. Strauss’ abuse in or about 2018, John Doe

   56 did not know, or have reason to know, that Dr. Strauss’ examination of him was sexually

   abusive. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had

   harmed him.

          2090. While John Doe 56 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   56 did not understand or believe that Dr. Strauss had sexually abused him.

          2091. This is because, while John Doe 56 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of OSU staff, and John Doe 56 reasonably believed that

   OSU would not have made Dr. Strauss the athletic team doctor and required him and other athletes

   to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          2092. In addition, the OSU trainer’s unconcerned reaction to comments about Dr. Strauss’

   touchy-feely exams reinforced John Doe 56’s reasonable belief that pursuing the matter would not

   be productive.

          2093. In short, until seeing news coverage in or about 2018, about Dr. Strauss’ serial

   sexual abuse of OSU students, John Doe 56 did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU

   had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          2094. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 56 would not have been abused by Dr. Strauss.




                                                   294
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 295 of 371 PAGEID #: 2282




          2095. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 56 has

   suffered emotional and psychological damages. His experience with Dr. Strauss impacted his

   student life at OSU. John Doe 56 recalls feeling somewhat lost for several months after the exam

   and did not want to be treated by any medical doctor on staff at OSU. He is just now coming to

   terms with the abuse he suffered and how it has affected him. While John Doe 56 has tried to

   compartmentalize the incident with Dr. Strauss over the years, he has had trouble coping with the

   impact of the abuse. John Doe 56 has struggled with debilitating anxiety, which eventually led to

   a trip to the emergency room and a prescription for medication to treat it. John Doe 56’s anxiety

   has distracted him from his work and affected his performance. He still has bouts of anxiety that

   he actively manages. He remains cautious and distrustful of doctors and closely monitors where

   they are positioned and how they touch his body. Since learning about Dr. Strauss’ serial sexual

   abuse in 2018, John Doe 56 has felt confused and bewildered, blaming himself for not recognizing

   Dr. Strauss’ actions as abuse at the time. He worries that his teenage children will face sexual

   predators like Dr. Strauss and works to teach them to protect themselves.

                                            JOHN DOE 57

          2096. John Doe 57 was a student at OSU in 1994 and 1995.

          2097. In 1994, while he was trying out to join the junior varsity cheerleading team, an

   older student-athlete on the cheerleading team suggested that John Doe 57 see Dr. Strauss for a

   pre-existing knee injury.

          2098. Dr. Strauss arranged for John Doe 57 to see him during an evening appointment,

   after business hours. The two were alone in Dr. Strauss’ office.

          2099. Dr. Strauss told John Doe 57 to pull his pants down. Dr. Strauss then began

   examining John Doe 57’s genitals. He groped John Doe 57’s testicles for a long time, and told

   John Doe 57 that he was going to conduct a hernia exam.


                                                  295
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 296 of 371 PAGEID #: 2283




          2100. Dr. Strauss never examined John Doe 57’s knee.

          2101. Dr. Strauss did not wear gloves during the exam.

          2102. John Doe 57 froze up during the exam, shocked at what was happening to him. He

   knew that Dr. Strauss’ procedure did not feel normal and he thought that Dr. Strauss might have

   been checking to see if John Doe 57 was gay.

          2103. During his long walk home, John Doe 57 recalls feeling deeply confused,

   uncomfortable, and ashamed.

          2104. John Doe 57 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2105. While John Doe 57 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable with Dr. Strauss’ examination, John Doe 57

   did not understand that Dr. Strauss had sexually abused him.

          2106. John Doe 57 reasonably believed that OSU would not have kept Dr. Strauss on staff

   as an OSU doctor unless Dr. Strauss’ examinations were legitimate.

          2107. John Doe 57 did not recognize Dr. Strauss’ examination was sexually abusive at

   the time.

          2108. Until reading news coverage of the OSU investigation in or about April, 2018, John

   Doe 57 did not know, or have reason to know, that Dr. Strauss’ examinations of him and his

   teammates were sexually abusive. Nor did he have reason to investigate whether OSU—in addition

   to Dr. Strauss—had harmed him.

          2109. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 57 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive




                                                  296
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 297 of 371 PAGEID #: 2284




   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2110. In any event, even if, while John Doe 57 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2111. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 57 would not have been abused by Dr. Strauss.

          2112. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 57 has

   suffered emotional and psychological damages. After his encounter with Dr. Strauss, John Doe 57

   sank into a depression and began abusing hard drugs and alcohol. John Doe 57 began feeling that

   other OSU professors were against him, in what he now realizes was a misdirection based on what

   Dr. Strauss did. Shortly thereafter, during his second semester, John Doe 57 dropped out of OSU.

   John Doe 57 did not obtain a college degree until over a decade later. During this long depressive

   episode, triggered by Dr. Strauss’ abuse, John Doe 57 lost friends and had issues getting along

   with his roommates. His finances were also impaired by the incident—he fell behind on credit card

   payments and racked up debt. John Doe 57 thinks back on that period as a serious “low point” in

   his life. Since the public reporting about Dr. Strauss’ abuse, John Doe 57 has suffered emotionally.

   Every time he sees Dr. Strauss’ picture in the media or online it reminds him of the abuse; he often

   feels angry, depressed, and emotionally drained by the media coverage. He feels betrayed by OSU;

   while he used to describe himself as a former OSU student, in conversations with others he now

   often avoids affiliating himself with OSU.

                                            JOHN DOE 58

          2113. John Doe 58 was a student at OSU from 1974 to 1979.

          2114. John Doe 58 saw Dr. Strauss once in the fall of 1978 at Student Health to address


                                                   297
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 298 of 371 PAGEID #: 2285




   his acute constipation.

          2115. John Doe 58 met with Dr. Strauss at an OSU facility.

          2116. At the exam, Dr. Strauss made comments about John Doe 58’s body, remarking

   that he looks like he was in shape and asking whether he was an athlete.

          2117. Dr. Strauss told John Doe 58 to lean over the exam table. He stood behind John

   Doe 58 and conducted a rectal exam, digitally penetrating John Doe 58’s anus.

          2118. During the exam, Dr. Strauss reached around John Doe 58 and grabbed his penis

   and scrotum for an extended time. Dr. Strauss repeatedly stroked John Doe 58’s penis.

          2119. John Doe 58 asked Dr. Strauss what he was doing, because his medical concern

   was only constipation. Dr. Strauss responded: “Relax, I am examining you,” in an authoritative

   tone. John Doe 58 was uncomfortable and did not know what to say or do. He believed that

   because Dr. Strauss was a doctor, his actions had to have some medical basis. Dr. Strauss then

   stopped stroking his penis.

          2120. Dr. Strauss told John Doe 58 to return for a follow-up appointment and prescribed

   over-the-counter medication and mineral oil.          John Doe 58 refused to return for another

   appointment because he believed the initial exam to be strange and uncomfortable.

          2121. After the exam, John Doe 58 told his fiancé that the exam had been a weird

   experience.

          2122. Dr. Strauss’ conduct during the exam made John Doe 58 uncomfortable. He felt

   that Dr. Strauss was odd, but did not realize that Dr. Strauss was sexually abusing and harassing

   him.

          2123. While he was a student at OSU, John Doe 58 did not know what to do about Dr.

   Strauss’ conduct and he felt that he was not in a position to do anything.




                                                   298
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 299 of 371 PAGEID #: 2286




          2124. John Doe 58 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2125. In retrospect, John Doe 58 realizes that Dr. Strauss sexually abused and sexually

   harassed him. However, he did not know or have reason to know this until 2018, when he learned

   about OSU’s investigation into allegations of abuse by Dr. Strauss.

          2126. While John Doe 58 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   58 did not understand or believe that Dr. Strauss had sexually abused him.

          2127. John Doe 58 reasonably believed that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          2128. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 58 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or whether other students had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2129. In any event, even if, while John Doe 58 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2130. If OSU had taken meaningful action to address Dr. Strauss’ inappropriate behavior

   as observed by OSU employees, John Doe 58 would not have been abused by Dr. Strauss.

          2131. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 58 has

   suffered emotional and psychological damages. He has been uncomfortable obtaining medical

   treatment. He suffers suffered flashbacks to Dr. Strauss’ exam, particularly during prostate and




                                                  299
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 300 of 371 PAGEID #: 2287




   rectal exams. As a result, he avoided obtaining a colonoscopy for over a decade. When he

   belatedly obtained a long-overdue colonoscopy, his doctor discovered that he had colon cancer.

   Had he not delayed obtaining regular colonoscopies, the polyps likely would have been caught

   before they became cancerous. John Doe 58 also feels guilty and believes that if he had

   complained about Dr. Strauss’ conduct at the time, he could have made a difference and protected

   other students from being abused by Dr. Strauss. That said, he is also angered by the realization

   that had he come forward at the time, likely OSU would have ignored his complaints and done

   nothing. He feels betrayed by OSU; he considers himself a proud OSU alumni and OSU football

   fan, and he is disheartened that an institution he loves did not act to protect its students from Dr.

   Strauss.

                                             JOHN DOE 59

           2132. John Doe 59 was a student at OSU in the early 1980s, and a member of OSU’s

   gymnastics team during that period. John Doe 59 was a top gymnastics recruit and was given a

   partial athletic scholarship.

           2133. John Doe 59 relied on his scholarship to attend college.

           2134. John Doe 59 was a talented gymnast—not only was he heavily recruited by OSU,

   but he also lettered every year he was on the team and helped the team win a national championship

   title in 1985.

           2135. John Doe 59 was examined by Dr. Strauss over fifty times while at OSU. John Doe

   59 had sustained a severe injury, but other doctors and trainers had misdiagnosed his injury. This

   required John Doe 59 to see Dr. Strauss repeatedly for medicine and treatment. John Doe 59 also

   saw Dr. Strauss for more minor illnesses. In all, John Doe 59 saw Dr. Strauss at least monthly each

   year that he attended OSU.

           2136. For most of John Doe 59’s appointments, Dr. Strauss sought John Doe 59 out


                                                   300
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 301 of 371 PAGEID #: 2288




   directly and insisted that he needed an exam. Other times, OSU athletic staff directed John Doe 59

   to see Dr. Strauss, as Dr. Strauss was the gymnastics team doctor.

          2137. Almost all of John Doe 59’s exams took place in Larkins Hall. One of his exams

   took place in Dr. Strauss’ office, in a separate building on OSU’s campus.

          2138. John Doe 59’s exams with Dr. Strauss all followed a similar pattern. Dr. Strauss

   would sit on a chair or stool and instruct John Doe 59 to drop his pants. He would then tell John

   Doe 59 to either stand or lie down on his back on an exam table. Dr. Strauss would then bring his

   face very close to John Doe 59’s genitals, and would massage John Doe 59’s testicles and penis.

   John Doe 59 recalls that Dr. Strauss appeared “totally locked in” and “mesmerized” while

   examining John Doe 59’s genitals. Dr. Strauss’ groping and fondling would usually last several

   minutes. During a few of John Doe 59’s exams, Dr. Strauss stroked John Doe 59’s penis until he

   became erect. Dr. Strauss also frequently commented on John Doe 59’s physique and fitness

   during these exams.

          2139. Dr. Strauss never wore gloves during any of the exams.

          2140. Dr. Strauss’ exams made John Doe 59 feel uncomfortable, embarrassed, and

   ashamed. After his first exam with Dr. Strauss, John Doe 59 felt that the encounter had been

   “extremely weird.” After repeated similar encounters with Dr. Strauss, John Doe 59 wondered

   how to respond, but ultimately concluded that there was nothing he could do, as he needed medical

   treatment. John Doe 59 did not realize that Dr. Strauss’ exams were sexually abusive.

          2141. John Doe 59’s teammates had similar experiences with Dr. Strauss. They made

   light of their experiences and joked about the exams, often in front of trainers and coaches. The

   trainers and coaches brushed aside the athletes’ jokes and never took any of the remarks seriously.

          2142. On one occasion, a friend from another college visited John Doe 59 and was




                                                  301
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 302 of 371 PAGEID #: 2289




   working out in the gym with him. John Doe 59’s friend left to get something from the training

   room when Dr. Strauss was in the training room. When the friend returned, John Doe 59 noticed

   he was white as a ghost. The friend asked John Doe 59, “What is going on around here?” John

   Doe 59’s friend never told him what happened, but John Doe 59 assumed Dr. Strauss had done

   something to him.

          2143. Dr. Strauss regularly hung around the gymnastics team. After every practice, Dr.

   Strauss followed the gymnastics team into the locker rooms and showers and lingered there. Dr.

   Strauss once invited himself out to Wendy’s with John Doe 59 and his teammates.

          2144. John Doe 59 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2145. John Doe 59 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          2146. In retrospect, John Doe 59 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until early 2018,

   when he saw media coverage of the criminal sentencing of Michigan State University physician

   Larry Nassar and heard female gymnasts talk about how Dr. Nassar sexually abused them under

   the guise of providing medical care.

          2147. While John Doe 59 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   59 did not understand or believe that Dr. Strauss had sexually abused him.

          2148. This is because, while John Doe 59 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of OSU staff, and John Doe 59 reasonably believed that

   OSU would not have made Dr. Strauss the athletic team doctor and required him and other athletes




                                                 302
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 303 of 371 PAGEID #: 2290




   to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          2149. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 59 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2150. This is because, in John Doe 59’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, but none of them seemed particularly concerned about it.

          2151. In any event, even if, while John Doe 59 was an OSU student he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2152. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 59 would not have been abused by Dr. Strauss.

          2153. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 59 has

   suffered emotional and psychological damages. John Doe 59 believes that Dr. Strauss was able to

   take advantage of his misdiagnosed injury and get John Doe 59 to see him for repeated follow-up

   treatments. Due to his experiences with Dr. Strauss, John Doe 59 developed a fear and mistrust of

   doctors, as well as an aversion to going to the gym—it is simply too painful for John Doe 59 to be

   in doctor’s offices and gyms. John Doe 59 did not see a doctor for more than ten years after

   graduating from OSU. John Doe 59 is fearful for his children’s safety, especially when they must

   see a doctor.   Strauss’ abuse had a profound effect on his comfort with his own body. It also

   affected his relationships with others, including his wife.

                                             JOHN DOE 60

          2154. John Doe 60 was a student at OSU from 1989 to 1992, and a member of OSU’s

   football team during that period. John Doe 60 attended OSU on a full athletic scholarship.


                                                   303
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 304 of 371 PAGEID #: 2291




           2155. John Doe 60 relied on his scholarship to attend college.

           2156. John Doe 60 was a talented athlete. He was selected for the All-Big Ten Conference

   Team in 1992 and 1993. He entered the National Football League Draft after his junior year, in

   1993.

           2157. While a student at OSU, John Doe 60 saw Dr. Strauss for annual pre-season

   physicals, as well as on four or five additional occasions for other medical examinations.

           2158. As a member of OSU’s football team, John Doe 60 was required to have a pre-

   season physical. He was referred to see Dr. Strauss by Dr. Bob Murphy.

           2159. All of John Doe 60’s physicals with Dr. Strauss occurred at the Woody Hayes

   facility on OSU’s campus. All of John Doe 60’s other examinations with Dr. Strauss occurred in

   Dr. Strauss’ office next to Larkins Hall.

           2160. John Doe 60 was alone with Dr. Strauss during each appointment.

           2161. During each of John Doe 60’s physicals with Dr. Strauss, Dr. Strauss instructed

   John Doe 60 to remove his pants and underwear. He then fondled John Doe 60’s genitals and

   conducted a rectal exam.

           2162. When John Doe 60 saw Dr. Strauss for appointments other than pre-season

   physicals, Dr. Strauss performed a similar routine. He asked John Doe 60 to drop his underwear

   and groped John Doe 60’s genitals.

           2163. On one occasion, when John Doe 60 went to see Dr. Strauss for a cold, Dr. Strauss

   told John Doe 60 to pull down his pants. Dr. Strauss held John Doe 60’s genitals, then walked

   away to write down some notes. He came back and resumed holding John Doe 60’s penis again.

   Dr. Strauss did this several more times—walking away, and then returning to hold and fondle John

   Doe 60’s penis for ten to fifteen seconds at a time. John Doe 60 recalls thinking that Dr. Strauss’




                                                  304
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 305 of 371 PAGEID #: 2292




   behavior was incredibly strange.

          2164. During three of John Doe 60’s visits his sophomore year, John Doe 60 asked for

   money from Dr. Strauss to purchase items he needed for his young daughters, such as diapers. On

   each occasion, Dr. Strauss escalated his groping to the point where he fondled John Doe 60’s penis

   to erection, then stroked John Doe 60’s penis until he ejaculated. After doing so, Dr. Strauss gave

   John Doe 60 $40 or $50 each time. John Doe 60 felt as though Dr. Strauss had control over him.

          2165. During the examinations, Dr. Strauss would often ask John Doe 60, “How does that

   feel?” while leering at him.

          2166. While Dr. Strauss occasionally wore gloves during the examinations, he often did

   not.

          2167. Dr. Strauss’ examinations made John Doe 60 extremely uncomfortable, ashamed,

   and confused. He had difficulty processing what had happened to him and feared that others would

   think he was gay.

          2168. John Doe 60’s teammates had similar experiences with Dr. Strauss, but the

   teammates made light of their experiences and joked about the exams.

          2169. John Doe 60 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2170. John Doe 60 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

          2171. While John Doe 60 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   60 did not understand or believe that Dr. Strauss had sexually abused him.

          2172. This is because, while John Doe 60 attended OSU, student-athletes openly joked




                                                  305
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 306 of 371 PAGEID #: 2293




   about Dr. Strauss’ examinations, and John Doe 60 reasonably believed that OSU would not have

   made Dr. Strauss the athletic team doctor and required him and other athletes to see Dr. Strauss

   unless Dr. Strauss’ examinations were legitimate.

          2173. Until reading news coverage of the OSU investigation in 2018, John Doe 60 did

   not know, or have reason to know, that Dr. Strauss’ examinations of him and his teammates were

   sexually abusive. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—

   had harmed him.

          2174. In any event, even if, while John Doe 60 was an OSU student he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2175. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 60 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2176. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 60 would not have been abused by Dr. Strauss.

          2177. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 60 has

   suffered emotional and psychological damages. For example, John Doe 60 has a hard time trusting

   people, especially doctors. Dr. Strauss’ abuse has negatively affected his relationships with

   romantic partners. John Doe 60 also developed homophobia. Over the years, he has often had

   flashbacks about Dr. Strauss’ abuse, causing him significant trauma. John Doe 60 has had to seek

   counseling to address these issues.

                                            JOHN DOE 61

          2178. John Doe 61 was a student at OSU from 1988 to 1992, and a member of OSU’s


                                                   306
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 307 of 371 PAGEID #: 2294




   swim team from 1988 through 1991. John Doe 61 received a partial athletic scholarship.

           2179. John Doe 61 relied on his scholarship to attend college.

           2180. John Doe 61 saw Dr. Strauss for medical examinations three times while a student

   at OSU. He saw Dr. Strauss twice in 1988, once for a pre-season physical and again for a follow

   up appointment. He saw Dr. Strauss again later in his college career, for a cold or flu.

           2181. John Doe 61 and Dr. Strauss were alone during each examination.

           2182. Dr. Strauss never wore gloves during any of his examinations of John Doe 61.

           2183. In the fall of 1988, John Doe 61 was instructed by OSU coaching staff to see Dr.

   Strauss for a team physical. At that appointment, Dr. Strauss told John Doe 61 that one of John

   Doe 61’s testicles was larger than the other and that John Doe 61 would have to schedule a follow

   up appointment with Dr. Strauss at the Student Health Center the following week, so that Dr.

   Strauss could examine him in an office environment.

           2184. The following week, John Doe 61 went to the Student Health Center for his follow-

   up appointment. He and Dr. Strauss were alone in an examination room.

           2185. Dr. Strauss instructed John Doe 61 to remove all of his clothing. He then retrieved

   a flashlight, turned off the lights, and got on his knees. He brought his face very close to John Doe

   61’s groin and began examining John Doe 61’s genitals, pulling down John Doe 61’s scrotum and

   grabbing John Doe 61’s buttocks and penis. John Doe 61 could feel Dr. Strauss’ breath on his

   genitals.

           2186. The examination took about ten to fifteen minutes; John Doe 61 was deeply

   uncomfortable throughout. Toward the end, finding the examination unbearable, John Doe 61 said

   to Dr. Strauss, “Okay doc, that’s good.” Dr. Strauss responded that everything was fine, and ended

   the examination.




                                                   307
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 308 of 371 PAGEID #: 2295




          2187. Sometime later in his college career, John Doe 61 came down with the cold or the

   flu. Dr. Strauss told John Doe 61 to visit his house for an appointment.

          2188. When John Doe 61 arrived at Dr. Strauss’ house, Dr. Strauss offered him an

   alcoholic drink. John Doe 61 declined.

          2189. Dr. Strauss told John Doe 61 to go upstairs into the large bedroom, to take off his

   clothing, and to wait for Dr. Strauss. John Doe 61 went upstairs and began to remove his clothing.

   Halfway through disrobing, he thought to himself, “What am I doing?”

          2190. As John Doe 61 was putting his clothing back on, Dr. Strauss came into the

   bedroom, and said to John Doe 61, “What’s the matter, I was going to examine you?” John Doe

   61 responded that he was going home, and left Dr. Strauss’ house.

          2191. Dr. Strauss’ sexually abusive behavior towards John Doe 61 was not confined to

   medical examinations. Dr. Strauss regularly entered the locker rooms while John Doe 61 and his

   teammates were cleaning off, and watched John Doe 61 and his teammates showering. Dr. Strauss

   carried around a tub of Lubriderm lotion, which he called “Lubrisperm.” He regularly rubbed the

   Lubriderm lotion on John Doe 61’s fellow athletes’ bodies. Dr. Strauss rubbed Lubriderm on John

   Doe 61’s torso countless times.

          2192. Dr. Strauss frequently made comments to John Doe 61 that made him

   uncomfortable. He commented on John Doe 61’s muscles, asked John Doe 61 whether he was on

   steroids, told John Doe 61 he was a “physical specimen,” and asked John Doe 61 for graphic details

   about his sex life—including whether John Doe 61 had engaged in anal sex.

          2193. John Doe 61 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                  308
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 309 of 371 PAGEID #: 2296




          2194. Dr. Strauss’ conduct made John Doe 61 deeply uncomfortable, but he did not

   recognize it as sexual abuse at the time.

          2195. In retrospect, John Doe 61 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2019, after

   Perkins Coie issued its report finding that Dr. Strauss’ examinations were sexual abusive.

          2196. While John Doe 61 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   61 did not understand or believe that Dr. Strauss had sexually abused him.

          2197. This is because, while John Doe 61 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations, and John Doe 61 reasonably believed that OSU would not have

   made Dr. Strauss the athletic team doctor and required him and other athletes to see Dr. Strauss

   unless Dr. Strauss’ examinations were legitimate.

          2198. Until reading Perkins Coie’s report in 2019, John Doe 61 did not know, or have

   reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse. Nor did he have reason to investigate

   whether OSU—in addition to Dr. Strauss—had harmed him.

          2199. This is because, in John Doe 61’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, but none of them seemed particularly concerned about it.

          2200. In any event, even if, while John Doe 61 was an OSU student he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2201. In short, until learning about Dr. Strauss’ serial sexual abuse of OSU students and

   reading the Perkins Coie’s report in 2019, John Doe 61 did not know, or have reason to know, that




                                                  309
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 310 of 371 PAGEID #: 2297




   Dr. Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse,

   or that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.

           2202. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 61 would not have been abused by Dr. Strauss.

           2203. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 61 has

   suffered emotional and psychological damages. John Doe 61 has had a difficult time with romantic

   relationships and relationships with co-workers and friends. John Doe 61 worries about the safety

   and well-being of his children in schools, camps, and general activities, wherever abuse may

   potentially occur, causing him great anxiety.

                                            JOHN DOE 62

           2204.     John Doe 62 attended OSU from 1984 to 1989, and was a member of OSU’s

   soccer team from 1984 through 1986.

           2205. While at OSU, John Doe 62 saw Dr. Strauss for one pre-season physical during his

   freshman year and another examination during his sophomore year that was either a pre-season

   physical or an examination of a knee injury.

           2206. John Doe 62 was an 18-year-old freshman when he was abused by Dr. Strauss for

   the first time.

           2207. As a member of OSU’s soccer team, John Doe 62 was required to receive a pre-

   season physical in August 1984. The head coach of the soccer team scheduled John Doe 62 and

   his teammates to receive their physicals from Dr. Strauss.

           2208. One by one, the players entered a private exam room with Dr. Strauss.

           2209. When John Doe 62 entered the exam room, Dr. Strauss instructed him to remove

   his pants and underwear. No one else was in the room.

           2210. Dr. Strauss sat at eye level with John Doe 62’s genitals and told John Doe 62 that


                                                   310
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 311 of 371 PAGEID #: 2298




   he needed to “look around down there.” He then examined John Doe 62’s genitals for an extended

   time, fondling John Doe 62’s penis and testicles for approximately two minutes. This included

   grabbing, pulling, and stroking his penis and testicles. John Doe 62 was shocked and did not know

   what was going on.

          2211. Dr. Strauss then told John Doe 62 that he needed to give him a prostate exam. He

   did not give John Doe 62 an explanation as to why a prostate exam was needed.

          2212. John Doe 62 did not know what a prostate exam was. John Doe 62 was not aware

   of any illness or symptoms that would require a prostate exam.

          2213. As part of the exam, Dr. Strauss inserted a finger into John Doe 62’s anus. Dr.

   Strauss moved his finger in and out a few times. John Doe 62 was physically and emotionally

   uncomfortable, but he did not believe he could tell Dr. Strauss to stop. John Doe 62 believed this

   was part of a normal examination.

          2214. Dr. Strauss did not wear gloves during the examination.

          2215. John Doe 62’s second examination with Dr. Strauss went much the same as the

   first. Dr. Strauss instructed John Doe 62 to remove his shorts and underwear. Dr. Strauss sat close

   to John Doe 62’s genitals and grabbed and fondled John Doe 62’s penis and testicles for about one

   to two minutes. John Doe 62 had no issue or injury related to his genitals that needed examination.

   Dr. Strauss made John Doe 62 believe he was checking for a hernia and other things. At this time,

   John Doe 62 did not know what a hernia was and had no knowledge to dispute the examination.

          2216. Dr. Strauss’ examinations made John Doe 62 extremely uncomfortable, confused,

   and embarrassed.

          2217. After Dr. Strauss’ examinations, John Doe 62 avoided seeking treatment from Dr.

   Strauss for all other injuries he sustained. Instead, John Doe 62 either went to a student athletic




                                                  311
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 312 of 371 PAGEID #: 2299




   trainer for treatment or avoided seeking medical treatment altogether.

          2218. John Doe 62’s teammates often joked about their experiences with Dr. Strauss.

   They frequently remarked that they did not want to get injured, otherwise they would have to see

   Dr. Strauss. On at least one occasion, one of John Doe 62’s teammates told him, “Dr. Strauss is

   playing with my balls.”

          2219. A few times after a practice, Dr. Strauss would shower with John Doe 62 and other

   members of the soccer team.

          2220. John Doe 62 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          2221. At the time, no education about sexual abuse or harassment had ever been provided

   to John Doe 62 and he had no idea Dr. Strauss’ examinations could be considered sexual abuse or

   harassment. In retrospect, John Doe 62 realizes that Dr. Strauss sexually abused and harassed him

   and his teammates. However, he did not know or have reason to know this until 2019, when Perkins

   Coie issued its report finding that Dr. Strauss’ examinations were sexual abusive.

          2222. While John Doe 62 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   62 did not understand or believe that Dr. Strauss had sexually abused him.

          2223. John Doe 62 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2224. Until reading Perkins Coie’s report in 2019, John Doe 62 did not know, or have

   reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or that other athletes had

   previously complained to OSU about Dr. Strauss’ abuse. Nor did he have reason to investigate




                                                  312
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 313 of 371 PAGEID #: 2300




   whether OSU—in addition to Dr. Strauss—had harmed him.

          2225. After reading the Perkins Coie report in 2019 and after reading OSU’s admission

   of the sexual abuse in the Perkins Coie report, John Doe 62 for the first time realized he was

   sexually abused by Dr. Strauss.

          2226. For the first time after reading the Perkins Coie report in 2019, John Doe 62 realized

   that Dr. Strauss’ examinations had nothing to do with standard medical procedures.

          2227. For the first time after reading the Perkins Coie report, John Doe 62 realized that

   Dr. Strauss used his position of authority to sexually abuse him and other athletes under the guise

   of fake medical examinations, and that OSU knew about Dr. Strauss’ conduct at the time of John

   Doe 62’s examination.

          2228. In any event, even if, while John Doe 62 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2229. In short, until learning about Dr. Strauss’ serial sexual abuse of OSU students and

   reading the Perkins Coie’s report in 2019, John Doe 62 did not know, or have reason to know, that

   Dr. Strauss had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse,

   or that OSU had failed to take appropriate steps to stop Dr. Strauss’ abuse.

          2230. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 62 would not have been abused by Dr. Strauss.

          2231. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 62

   suffered emotional and psychological damages. John Doe 62 considers Dr. Strauss’ abusive

   conduct to be his “first sexual experience,” and has suffered severe emotional and psychological

   anguish as a result. He feels deep shame and embarrassment to this day, and fears speaking to




                                                  313
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 314 of 371 PAGEID #: 2301




   anyone about what happened to him. He has never allowed another doctor to examine his genitals.

   He has suffered from relationship and trust issues, and feels he has not been sufficiently caring,

   friendly, or compassionate towards others. He fears for his children’s safety when they are in the

   hands of institutions with power and authority, and did not allow his daughter to attend OSU for

   college this year.

                                            JOHN DOE 63

            2232. John Doe 63 was a student at OSU from 1977 to 1983, and a member of OSU’s

   wrestling team from 1977 to 1981. John Doe 63 received a partial athletic scholarship during his

   sophomore year.

            2233. John Doe 63 relied on his scholarship to attend college.

            2234. John Doe 63 saw Dr. Strauss once for medical treatment during his time at OSU.

   John Doe 63 was a 19-year-old sophomore at the time.

            2235. During a wrestling practice session, Dr. Strauss approached John Doe 63. John Doe

   63 had the flu at the time, and Dr. Strauss made a comment to John Doe 63 about his lackluster

   performance. Dr. Strauss told John Doe 63 that he would have to give him a medical examination.

            2236. Dr. Strauss brought John Doe 63 into a private room in Larkins Hall. The two were

   alone.

            2237. Dr. Strauss closed the door and told John Doe 63 to drop his shorts and jock strap.

   Dr. Strauss began fondling John Doe 63’s genitals aggressively. He also groped John Doe 63 on

   his back and arms. Throughout the exam, Dr. Strauss had a “creepy” expression on his face, as if

   mesmerized by John Doe 63’s body.

            2238. Dr. Strauss did not wear gloves during the exam.

            2239. Dr. Strauss’ conduct made John Doe 63 extremely uncomfortable, confused, and

   embarrassed. While John Doe 63 was an OSU student, he trusted that OSU would not allow him


                                                   314
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 315 of 371 PAGEID #: 2302




   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   63 did not understand or believe that Dr. Strauss had sexually abused him. When John Doe 63

   walked out of the exam room and back into the training room, one of his friends looked up and

   laughed at him. John Doe 63 felt that his friends could immediately tell from his expression what

   had happened to him.

          2240. This type of reaction was not uncommon amongst John Doe 63 and his teammates.

   John Doe 63 and his teammates jokingly called Dr. Strauss “Dick Strauss.” John Doe 63 believes

   that his teammates also faced prolonged genital exams by Dr. Strauss and made light of their

   experiences. John Doe 63 and his teammates laughed at other teammates when they came out of

   appointments with Dr. Strauss.

          2241. Dr. Strauss regularly showered with the wrestling team. Dr. Strauss was usually

   the first one in the shower and the last one out after wrestling practice. He also regularly stood

   around the locker room before and after wrestling practice as the wrestlers were changing.

          2242. Dr. Strauss often approached John Doe 63 in the locker room while John Doe 63

   undressed.

          2243.   Some wrestlers were required to participate in a study conducted by Dr. Strauss on

   body fat in athletes. John Doe 63 was one of the wrestlers required to participate in the study. He

   is uncertain who decided which wrestlers were to participate. Dr. Strauss told John Doe 63 to get

   into a submersion tank completely naked as part of the study. John Doe 63 recalls Dr. Strauss

   ogling him throughout the study.

          2244. In 1978, during John Doe 63’s sophomore year, he suffered a concussion during

   practice in Larkins Hall. The trainers brought John Doe 63 to Dr. Strauss’ office adjacent to the

   wrestling room. Due to his concussion, John Doe 63 does not remember what Dr. Strauss did to




                                                  315
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 316 of 371 PAGEID #: 2303




   him, and fears Dr. Strauss may have inappropriately touched him.

          2245. John Doe 63 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2246. At the time of the abuse, John Doe 63 knew that Dr. Strauss’ actions were wrong.

   However, he did not recognize Dr. Strauss’ actions as sexual abuse at the time.

          2247. In retrospect, John Doe 63 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he saw media coverage of allegations against Dr. Strauss and OSU, around the time that OSU

   announced its investigation into allegations of sexual abuse against Dr. Strauss.

          2248. While John Doe 63 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   63 did not understand or believe that Dr. Strauss had sexually abused him.

          2249. This is because, while John Doe 63 attended OSU, student-athletes openly joked

   about Dr. Strauss’ examinations in front of OSU coaches and trainers, and John Doe 63 reasonably

   believed that OSU would not have made Dr. Strauss the athletic team doctor and required him and

   other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          2250. Until learning about the allegations against Dr. Strauss and OSU in 2018, John Doe

   63 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct

   or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor did he have

   reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2251. This is because, in John Doe 63’s experience, Dr. Strauss’ conduct was common

   knowledge among trainers and coaches, but none of them seemed particularly concerned about it.




                                                  316
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 317 of 371 PAGEID #: 2304




          2252. In any event, even if, while John Doe 63 was an OSU student he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2253. If OSU had taken meaningful action to address Dr. Strauss’ inappropriate behavior

   as observed by OSU employees, John Doe 63 would not have been abused by Dr. Strauss.

          2254. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 63 has

   suffered emotional and psychological damages. Dr. Strauss’ abuse caused John Doe 63 to quit the

   wrestling team and cast a shadow over the remainder of his time at OSU. It caused him to enter a

   downward spiral of rage during which he developed an alcohol and drug problem, lasting until his

   early thirties. John Doe 63 feels as though Dr. Strauss’ abuse and the events it precipitated caused

   him to fall short of what he could have been in life. In addition, John Doe 63 developed a fear of

   doctors. Despite many injuries he sustained as a wrestler, John Doe 63 was reluctant to seek

   medical treatment, and refused to see another doctor while a student at OSU. In fact, John Doe 63

   did not have a physical again until his mid-fifties, due largely to his experiences with Dr. Strauss.

   In 2019, after confronting the stress and trauma caused by Dr. Strauss, John Doe 63 developed a

   painful TMJ disorder that frequently causes his jaw to pop.

                                             JOHN DOE 64

          2255. John Doe 64 was a student at OSU from 1993 through 1998 and was a member of

   OSU’s gymnastics team from 1993 to 1997. John Doe 64 received a partial athletic scholarship to

   attend OSU as a member of the gymnastics team.

          2256. John Doe 64 saw Dr. Strauss for the first time in the fall of 1993 for an annual

   physical.

          2257. John Doe 64 saw Dr. Strauss for an additional three annual physicals and three to

   four medical appointments between 1993 and 1996.


                                                   317
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 318 of 371 PAGEID #: 2305




          2258. As a member of the gymnastics team, John Doe 64 was scheduled to have an annual

   physical with Dr. Strauss. He and his teammates went to Larkins Hall and waited to see Dr. Strauss

   individually. Each teammate was alone with Dr. Strauss in Dr. Strauss’ Larkins Hall office.

          2259. At each physical, Dr. Strauss instructed John Doe 64 to lower his pants and

   underwear halfway down his legs. Each time, Dr. Strauss sat on a chair with his face close to John

   Doe 64’s genitals and fondled and moved John Doe 64’s penis.

          2260. On each occasion, after fondling John Doe 64’s penis while John Doe 64’s pants

   were halfway down his legs, Dr. Strauss instructed John Doe 64 to “step out” of his pants and

   underwear. Dr. Strauss then conducted a more thorough examination where he continued to fondle

   John Doe 64’s penis and touch other areas of John Doe 64’s body, including his neck, arms, and

   nipples. Dr. Strauss asked if the areas he touched were painful or tender. During more than one

   physical, Dr. Strauss’ actions caused John Doe 64 to have an erection.

          2261. Dr. Strauss’ conduct at physicals was common knowledge.              John Doe 64’s

   teammates referred to the more thorough portion of their physical examinations as “stepping out,”

   i.e. the men were told to step out of their pants and underwear.

          2262. Dr. Strauss repeatedly gave John Doe 64 “physicals” without a medical basis. On

   one occasion in the locker room, Dr. Strauss told John Doe 64 that he was “looking really fit” and

   that he needed to feel John Doe 64’s nipples to make sure he wasn’t taking steroids. Dr. Strauss

   began feeling John Doe 64’s nipples and chest in the middle of the locker room.

          2263. From 1993 to 1996, John Doe 64 was sent to Dr. Strauss to treat gymnastics injuries

   on three to four occasions. At each appointment, Dr. Strauss insisted on conducting a physical in

   addition to treating the injury. On one occasion, John Doe 64 went to Dr. Strauss with a cut heel

   and Dr. Strauss performed a full physical. He required John Doe 64 to remove all of his clothes,




                                                   318
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 319 of 371 PAGEID #: 2306




   then fondled John Doe 64’s penis and other body parts. Dr. Strauss also performed a full physical

   for a random drug test.

          2264. Dr. Strauss took advantage of excuses to touch John Doe 64 outside the exam room,

   including squeezing John Doe 64’s biceps and touching his stomach. Dr. Strauss frequently stood

   around the training room while John Doe 64 and his teammates were icing and heating their

   strained muscles. He sometimes rubbed John Doe 64’s legs and asked if they were sore.

          2265. Dr. Strauss frequently stood in the shower and stared at John Doe 64 and his

   teammates while they showered. Dr. Strauss also attended the gymnastics team’s practices and

   photographed the student-athletes in their uniforms.

          2266. John Doe 64 believed that Dr. Strauss’ behavior was not normal. However, he did

   not realize at the time that Dr. Strauss had sexually abused and harassed him and his teammates.

          2267. John Doe 64 did not report his discomfort with Dr. Strauss’ examination. He did

   not know that it was something he could complain about.

          2268. John Doe 64 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          2269. In retrospect, John Doe 64 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2018, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss and saw media

   coverage of the criminal sentencing of Michigan State University physician Larry Nassar.

          2270. While John Doe 64 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   64 did not understand or believe that Dr. Strauss had sexually abused him.

          2271. John Doe 64 reasonably believed that OSU would not have made Dr. Strauss the




                                                  319
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 320 of 371 PAGEID #: 2307




   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2272. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 64 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2273. In any event, even if, while John Doe 64 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2274. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 64 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2275. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 64 would not have been abused by Dr. Strauss.

          2276. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 64 has

   suffered emotional and psychological damages. The abuse made it difficult for him to get through

   classes, which increased the pressure on him to remain eligible for his scholarship. Dr. Strauss’

   abuse also caused him significant stress, which distracted from his athletic career. John Doe 64

   also avoided medical professionals since graduating from OSU. In August 2019, John Doe 64

   visited a doctor for the first time since 1998. Looking back, John Doe 64 feels betrayed by the

   school he loved and competed for. John Doe 64 could have competed at another school, but he

   chose to compete at OSU and encouraged friends to compete at OSU. He feels guilt over their




                                                   320
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 321 of 371 PAGEID #: 2308




   potential suffering. Even more, John Doe 64 is upset that OSU let him down and let down the other

   survivors. They knew that Dr. Strauss was engaging in inappropriate behavior, but they did nothing

   to protect their students. He is infuriated that he had to suffer all these years because OSU failed

   to act.

                                             JOHN DOE 65

             2277. John Doe 65 was a student at OSU from 1996 to 2000.

             2278. While a student at OSU, John Doe 65 was examined by Dr. Strauss on one occasion

   in 1996 at OSU’s Student Health Center.

             2279. John Doe 65 visited the center once in 1996 and once in 1997 for separate injuries

   to his hand and to his knee. At his 1996 visit, John Doe 65 was sent to see Dr. Strauss for an X-

   ray of the injured area. John Doe 65 and Dr. Strauss were alone in the exam room.

             2280. At the X-ray appointment, Dr. Strauss told John Doe 65 to take off his clothes and

   put on a gown. He told John Doe 65 that he needed to do an exam. After John Doe 65 changed,

   Dr. Strauss grabbed his genitals in a heavy-handed grope. John Doe 65 asked Dr. Strauss what he

   was doing. Dr. Strauss looked at John Doe 65 with a blank expression and walked out of the room

   without a word.

             2281. When John Doe 65 exited the room, he mentioned to the female staff that Dr.

   Strauss was strange. The female staff did not inquire further and instead gave him an odd look in

   response.

             2282. Dr. Strauss’ conduct during the exam made John Doe 65 very uncomfortable.

             2283. While he was a student at OSU, John Doe 65 did not know what to do about Dr.

   Strauss’ conduct. He was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

             2284. In retrospect, John Doe 65 realizes that Dr. Strauss sexually abused and harassed


                                                   321
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 322 of 371 PAGEID #: 2309




   him. However, he did not know or have reason to know this until after he learned about OSU’s

   investigation into allegations of abuse by Dr. Strauss.

          2285. In 2019, after John Doe 65 realized that Dr. Strauss had sexually abused him while

   he was an OSU student, John Doe 65 filed an online sexual misconduct report with OSU’s Title

   IX Office to report this.

          2286. While John Doe 65 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   65 did not understand or believe that Dr. Strauss had sexually abused him.

          2287. John Doe 65 reasonably believed that that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          2288. Before learning about OSU’s 2018–19 investigation into Dr. Strauss’ conduct, John

   Doe 65 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other students had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2289. In any event, even if, while John Doe 65 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2290. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 65 would not have been abused by Dr. Strauss.

          2291. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 65 has

   suffered emotional and psychological damages. Since the exam, John Doe 65 has experienced

   anxiety and anger. He has suffered frequent negative thoughts and emotions relating to the abuse,

   wondering why this happened to him. He has suffered socially as well—he has been guarded and




                                                   322
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 323 of 371 PAGEID #: 2310




   aloof in his personal relationships. He has lost trust in the medical community and sometimes feels

   uncomfortable around medical professionals.

                                            JOHN DOE 66

          2292. John Doe 66 was an undergraduate student at OSU from 1978 to 1982 and was a

   member of OSU’s soccer team from 1978 to 1979.

          2293. John Doe 66 saw Dr. Strauss for a thigh injury sometime during his freshman year

   at OSU, either in 1978 or 1979.

          2294. John Doe 66 met with Dr. Strauss at OSU’s Student Health Center. John Doe 66

   and Dr. Strauss were alone in the exam room.

          2295. At the exam, Dr. Strauss put John Doe 66 on an examination table, lowered John

   Doe 66’s pants, and had John Doe 66 lift one of his legs in the air. Dr. Strauss then rubbed his

   hands up and down John Doe 66’s thighs to his groin, brushing against his genitals.

          2296. John Doe 66 was shocked by the examination. He avoided Dr. Strauss from then

   on.

          2297. After the exam, John Doe 66 began to avoid places on campus where he believed

   he might see Dr. Strauss. He felt as though the atmosphere on campus had become painful.

          2298. Dr. Strauss frequently stood in the shower while John Doe 66 and his teammates

   washed off, staring at them. John Doe 66 saw Dr. Strauss fondle the genitals of two or three of his

   teammates in the shower.

          2299. On occasions when John Doe 66 and his teammates saw Dr. Strauss on campus

   they made eye contact with each other and walked in a direction away from Dr. Strauss. John Doe

   66 was afraid of Dr. Strauss but did not feel comfortable voicing his fear because Dr. Strauss was

   in a position of authority and was perceived as something of a god. He believes his teammates,

   particularly the freshmen and sophomores, shared his fear.


                                                  323
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 324 of 371 PAGEID #: 2311




          2300. John Doe 66 believed that Dr. Strauss’ behavior was strange. However, he did not

   realize at the time that Dr. Strauss had sexually abused and harassed him and his teammates.

          2301. John Doe 66 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss.

          2302. In retrospect, John Doe 66 realizes that Dr. Strauss sexually abused and harassed

   him and his teammates. However, he did not know or have reason to know this until 2019, when

   he learned about OSU’s investigation into allegations of abuse by Dr. Strauss.

          2303. While John Doe 66 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   66 did not understand or believe that Dr. Strauss had sexually abused him.

          2304. John Doe 66 reasonably believed that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

          2305. Until learning in 2019 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 66 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor

   did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2306. In any event, even if, while John Doe 66 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2307. In short, until learning in 2019 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 66 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.




                                                   324
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 325 of 371 PAGEID #: 2312




          2308. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 66 would not have been abused by Dr. Strauss.

          2309. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 66 has

   suffered emotional and psychological damages. John Doe 66 feels angry and betrayed by OSU

   regarding Dr. Strauss’ abuse towards him. He trusted OSU to protect him as a student, but instead

   he was made to feel powerless by a doctor that OSU had hired. He now no longer trusts medical

   professionals and feels the need to investigate a medical professional thoroughly before consenting

   to a medical appointment. John Doe 66 is also angry and hurt that OSU did nothing to improve its

   oversight in the years after his sexual abuse. He feels pain and anger that the abuse he suffered

   from Dr. Strauss also happened to other people, even as OSU was made aware of problems with

   Dr. Strauss.

                                            JOHN DOE 67

          2310. John Doe 67 was a student at OSU from 1987 to 1989.

          2311. In the fall of 1987, while a student at OSU, John Doe 67 was abused by Dr. Strauss

   when he joined OSU’s fencing team. John Doe 67 was 20 years old at the time.

          2312. An OSU fencing coach instructed John Doe 67 that he must schedule and complete

   a physical exam before he could remain a member of the fencing team. An OSU employee

   scheduled John Doe 67’s physical exam with Dr. Strauss.

          2313. At the beginning of the exam, Dr. Strauss told John Doe 67 to get completely

   undressed. John Doe 67 complied.

          2314. When John Doe 67 sat down on the exam table, Dr. Strauss instructed him to stand

   up. John Doe 67 complied.

          2315. Dr. Strauss knelt down in front of John Doe 67 so that his face was level with John

   Doe 67’s genitals. He began fondling John Doe 67’s penis, including holding, squeezing, and


                                                  325
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 326 of 371 PAGEID #: 2313




   massaging it. Dr. Strauss made comments about the size and thickness of John Doe 67’s penis. At

   one point Dr. Strauss placed a stethoscope on John Doe 67’s penis. Dr. Stauss told John Doe 67

   not to be embarrassed if there was a reaction and that a reaction was natural.

          2316. Much to his embarrassment and discomfort, John Doe 67 got an erection. Dr.

   Strauss repeatedly touched John Doe 67’s erect penis to his cheeks and closed lips. The experience

   caused John Doe 67 to become flustered, bright red, and sweaty.

          2317. The physical exam lasted about 15 minutes. Dr. Strauss spent almost the entirety of

   the exam on John Doe 67’s genitals and no other part of his body. Nobody else was present in the

   exam room during the exam.

          2318. After John Doe 67 got dressed, Dr. Strauss gave John Doe 67 his home phone

   number and address and invited John Doe 67 to come over and enjoy his swimming pool. John

   Doe 67 left the exam feeling flustered.

          2319. John Doe 67 went to fencing practice believing he had completed the requisite

   physical exam. Shortly after the exam, John Doe 67’s coach told him that he did not get proper

   documentation of his physical exam and needed to undergo another physical in order to get that

   documentation.

          2320. Unable to bring himself to go back to Dr. Strauss for another exam, John Doe 67

   was no longer able to practice with OSU’s fencing team. John Doe 67 was particularly devastated

   because it was the first time he had joined a team.

          2321. No OSU coaches ever asked John Doe 67 why he was quitting.

          2322. John Doe 67 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.




                                                   326
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 327 of 371 PAGEID #: 2314




          2323. While John Doe 67 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt very uncomfortable during Dr. Strauss’ examination, John

   Doe 67 did not understand or believe that Dr. Strauss had sexually abused him.

          2324. John Doe 67 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2325. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 67 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

          2326. Even if, while John Doe 67 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2327. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 67 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2328. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 67 would not have been abused by Dr. Strauss.

          2329. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 67 has

   suffered physical, emotional, and psychological damages. John Doe 67 withdrew from student life

   at OSU, never attended an OSU sporting event of any kind for the rest of his life, and did not even

   attend his own graduation ceremony. John Doe 67 developed a severe mistrust of doctors and




                                                   327
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 328 of 371 PAGEID #: 2315




   avoided them for a long time after his exam with Dr. Strauss, with serious medical consequences.

   In 2004, after deciding to get life insurance, John Doe 67 was required to go through a thorough

   physical exam. That exam revealed that John Doe 67 had a dangerous congenital heart defect,

   requiring immediate bypass surgery and a six-month recovery period. Similarly, if John Doe 67

   had not been traumatized by Dr. Strauss’ abuse, John Doe 67 would have undergone another

   physical exam earlier in life, been treated for his heart defect, and been able to recover at a younger,

   healthier age.

          2330. John Doe 67 has also suffered from ongoing anxiety whenever he thinks about what

   happened with Dr. Strauss. The entire experience is emotionally difficult for him. Though he is a

   proud OSU alumnus he feels betrayed by OSU as an institution.

                                              JOHN DOE 68

          2331. John Doe 68 was an undergraduate student at OSU from 1995 to 1996.

          2332. In October or November of 1995, while a student at OSU, John Doe 68 was abused

   by Dr. Strauss during a physical exam. He was 18 or 19 years old at the time.

          2333. John Doe 68 enrolled at OSU as a freshman in 1995 and walked onto the OSU

   wrestling team the same year. John Doe 68 was required to undergo a physical exam with Dr.

   Strauss before being approved to join the team. Because John Doe 68 was a walk-on, he received

   an exam appointment that was separate from the rest of the team.

          2334. The OSU coaching staff told John Doe 68 that the physical exam was required in

   order for him to join the wrestling team. An OSU employee scheduled John Doe 68’s appointment

   with Dr. Strauss.

          2335. When John Doe 68’s teammates learned of his appointment, they joked to John Doe

   68, “Oh you have to go see the doctor tomorrow.” John Doe 68 got the sense from his teammates

   that the experience would not be pleasant.


                                                     328
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 329 of 371 PAGEID #: 2316




           2336. At the beginning of the exam, Dr. Strauss asked John Doe 68 to get completely

   undressed. John Doe 68 and Dr. Strauss were alone in the exam room.

           2337. Dr. Strauss lowered his face to John Doe 68’s genital region and began fondling

   John Doe 68’s penis and testicles. He continued fondling them for a prolonged period of time.

           2338. John Doe 68 felt uncomfortable that Dr. Strauss was being overly intimate with his

   body.

           2339. Eventually, Dr. Strauss ended the exam and instructed John Doe 68 to get dressed.

   He did not say anything regarding the exam or its results.

           2340. John Doe 68 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

           2341. While John Doe 68 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   68 did not understand or believe that Dr. Strauss had sexually abused him.

           2342. John Doe 68 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

           2343. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 68 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

           2344. Even if, while John Doe 68 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access




                                                  329
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 330 of 371 PAGEID #: 2317




   to that information.

          2345. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 68 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2346. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 68 would not have been abused by Dr. Strauss.

          2347. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 68 has

   suffered physical, emotional, and psychological damages. John Doe 68 left OSU for another school

   at the end of his freshman year, in part due to his traumatic experience with Dr. Strauss. The move

   interrupted John Doe 68’s education. John Doe 68 has also avoided doctors since his exam with

   Dr. Strauss. He has not undergone a physical exam since 1997. John Doe 68 has also felt betrayed

   that OSU allowed this kind of abuse to happen to him and others, particularly because so many of

   his family members attended OSU.

                                            JOHN DOE 69

          2348. John Doe 69 was a student at OSU from 1991 to 1997.

          2349. While a student at OSU, John Doe 69 was abused by Dr. Strauss at two separate

   appointments in August or September of 1991, and on multiple occasions when Dr. Strauss

   assisted with John Doe 69’s treatments with OSU physical therapists from 1991 to 1993.

          2350. John Doe 69 first had an appointment with Dr. Strauss to complete a physical exam.

   An OSU employee had instructed John Doe 69 that he must schedule and complete a physical

   exam before he could become a member of the football team. An OSU employee scheduled John

   Doe 69’s physical exam with Dr. Strauss.

          2351. John Doe 69’s first appointment with Dr. Strauss was at the Woody Hayes Athletic


                                                   330
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 331 of 371 PAGEID #: 2318




   Center. His appointment was at the same time as many other student-athletes.

          2352. At the beginning of the physical exam, Dr. Strauss asked John Doe 69 to get

   completely undressed. John Doe 69 and Dr. Strauss were alone in the exam room. Dr. Strauss

   began the exam with one gloved hand and one ungloved hand.

          2353. Dr. Strauss inspected John Doe 69’s genitals for a long period of time with his

   ungloved hand. At the time, John Doe 69 suffered from blisters on his penis. Dr. Strauss

   commented on the scar tissue that the blisters caused on John Doe 69’s penis.

          2354. At the end of the exam, Dr. Strauss told John Doe 69 he would need to attend a

   follow-up appointment the next week due to the blisters on his penis. Dr. Strauss instructed John

   Doe 69 to go to the trainers’ room before football practice.

          2355. At the second appointment, Dr. Strauss instructed John Doe 69 to get completely

   undressed and lay back on the exam table.

          2356. Dr. Strauss began fondling John Doe 69’s penis for about five minutes, causing it

   to become semi-erect. He was not wearing gloves. John Doe 69 became uncomfortable and asked

   Dr. Strauss to stop the exam. Dr. Strauss stopped.

          2357. After these exams, John Doe 69 frequently saw Dr. Strauss in the Woody Hayes

   locker room showers. Dr. Strauss would bring a wooden stool to the locker room showers, sit on

   it with only a small towel laying across his genitals, and watch John Doe 69 and the other student-

   athletes shower and change.

          2358. Older student-athletes frequently made comments about Dr. Strauss and joked that

   students were likely to be harassed during appointments with him. They referred to Dr. Strauss as

   “Dicky Strauss.” Many older student-athletes would not shower in the locker room showers after

   practice because of Dr. Strauss’ presence. John Doe 69 also eventually stopped showering in the




                                                   331
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 332 of 371 PAGEID #: 2319




   locker room showers to avoid Dr. Strauss.

           2359. John Doe 69 did not see Dr. Strauss for treatment again until October of 1991, when

   he suffered a traumatic spine injury during football practice. After getting injured, John Doe 69

   went to see OSU Director of Sports Medicine Dr. John Lombardo and Director of Athletic Training

   Bill Davis, who instructed him to get x-rays taken of his spine and attend physical therapy.

           2360. John Doe 69 received physical therapy in the trainers’ room. During his sessions

   with physical therapy trainers, Dr. Strauss often took over for the trainers in treating him. Each

   time he treated John Doe 69, he rubbed John Doe 69’s genitals and buttocks. Dr. Strauss got very

   close to John Doe 69’s body while treating him and sometimes rested his genitals on John Doe 69

   during treatment.

           2361. Dr. Strauss treated John Doe 69 in full view of the trainers and other OSU

   employees working in the trainers’ room. None of the trainers spoke to Dr. Strauss about his

   treatment or stopped his treatment. None of the trainers spoke to John Doe 69 about Dr. Strauss’

   treatment.

           2362. When John Doe 69 received the x-ray images of his injury, he learned that he

   suffered a fracture and that the fracture was likely still “hot,” or capable of being repaired via

   surgery. John Doe 69 was advised that he would need to take his x-ray file to OSU medical

   personnel for an immediate follow-up appointment to confirm that his injury was operable.

           2363. When John Doe 69 went to pick up his file, he learned that Dr. Strauss had picked

   up his file and taken it home. John Doe 69 called Dr. Strauss to pick up the file at Dr. Strauss’

   home.

           2364. John Doe 69 knew that he needed to pick up the file immediately in order to be

   evaluated for spinal surgery, but he delayed doing so for a week because he was averse to seeing




                                                  332
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 333 of 371 PAGEID #: 2320




   Dr. Strauss after his exam experiences.

          2365. When John Doe 69 arrived at Dr. Strauss’ house, Dr. Strauss told him that he would

   need to come inside and undergo an inspection before receiving his file due to a staph outbreak

   among the football players. Seeing no other way to get his file, John Doe 69 complied.

          2366. Once they entered the house, Dr. Strauss instructed John Doe 69 to take off his

   shirt. He then began rubbing John Doe 69’s back. At the time, John Doe 69 had a staph infection

   on his chest but not his back.

          2367. Dr. Strauss began rubbing John Doe 69’s groin through the side of his shorts, then

   eventually began fondling John Doe 69’s penis.

          2368. John Doe 69 felt like he was having an out-of-body experience. He froze, unsure of

   what to do. Much to John Doe 69’s stress and humiliation, Dr. Strauss fondled John Doe 69 to the

   point of ejaculation. John Doe 69 then said he had to leave.

          2369. After John Doe 69 attended his follow-up appointment for his back, he learned that

   he had waited too long to schedule that appointment—his injury had passed the point of being

   repairable by surgery. As a result, John Doe 69 was no longer able to play football for OSU.

          2370. John Doe 69 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2371. While John Doe 69 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations and

   treatments, John Doe 69 did not understand or believe that Dr. Strauss had sexually abused him.

          2372. John Doe 69 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’




                                                  333
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 334 of 371 PAGEID #: 2321




   examinations were legitimate. Because Dr. Strauss’ behavior was so open, John Doe 69 believed

   that the coaches knew of his behavior and did not believe it was actionable.

          2373. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 69 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

          2374. Even if, while John Doe 69 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2375. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 69 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2376. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 69 would not have been abused by Dr. Strauss.

          2377. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 69 has

   suffered physical, emotional, and psychological damages. John Doe 69’s delay in getting his x-ray

   file from Dr. Strauss due to the fear and trauma he sustained from his exams caused him to miss

   the narrow window to potentially obtain spine surgery. As a result, John Doe 69 has suffered

   lifelong pain in his spine. John Doe 69 is now unable to take his children skiing or engage in more

   strenuous physical activities with them. He has experienced arthritis for the last decade and the

   bottom of his leg has alternated between numbness and burning pain since 1991. He has also

   recently experienced a spike in pain from the injury.




                                                   334
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 335 of 371 PAGEID #: 2322




          2378. The same tragic circumstances caused him to lose the ability to continue in his

   family’s tradition of playing football for their beloved alma mater. Because John Doe 69 sustained

   his injury early in his college football career, he was never able to play on the football field as an

   OSU student-athlete. As part of a family of storied OSU football players, John Doe 69 was

   particularly devastated by this outcome.

          2379. John Doe 69 suffered emotionally from the trauma as well. The spring after his

   injury, John Doe 69’s GPA dropped from 3.2 to 1.9. His weight jumped from 230 pounds to 280

   pounds. He became less involved in student life. John Doe 69 had to move out of the dorms and

   in with his girlfriend, who looked after him and supported him during his emotional spiral. John

   Doe 69 also began what would become a lifelong struggle with alcoholism. He has been sober now

   for two years.

                                              JOHN DOE 70

          2380. John Doe 70 was an undergraduate student at OSU from 1994 to 1996.

          2381. In late 1994 or early 1995, John Doe 70 was examined by Dr. Strauss twice at

   OSU’s Student Health Center. John Doe 70 first had an exam with Dr. Strauss because he called

   the OSU Men’s Clinic to schedule a routine check-up. He was assigned an appointment with Dr.

   Strauss.

          2382. During each exam, John Doe 70 was alone in the exam room with Dr. Strauss.

          2383. At the first exam, John Doe 70 and Dr. Strauss discussed John Doe 70’ general

   medical history. Dr. Strauss asked John Doe 70 about his sexual history. John Doe 70 told Dr.

   Strauss that his past sexual partners had all been female. Dr. Strauss advised John Doe 70 that he

   needed a thorough examination for sexually transmitted infections.

          2384. Dr. Strauss had John Doe 70 lay down on his back on the exam table. He conducted

   a routine medical check-up, including checking John Doe 70’ pulse. Throughout the exam, Dr.


                                                    335
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 336 of 371 PAGEID #: 2323




   Strauss repeatedly pressed his erection against John Doe 70’ body.

           2385. Dr. Strauss then took down John Doe 70’ pants and underwear and thoroughly

   examined John Doe 70’ genitals. At one point he began stroking John Doe 70’ penis. Dr. Strauss

   constantly reassured John Doe 70 while touching his genitals, telling him to relax and asking him

   “Does this feel good?”

           2386. Dr. Strauss stroked John Doe 70’ penis for approximately 20 minutes until John

   Doe 70 ejaculated.

           2387. At the end of the exam, Dr. Strauss gave John Doe 70 his phone number. Dr. Strauss

   told John Doe 70 to call him and come over to his house to get massages for his sore muscles.

           2388. Later that same school year, John Doe 70 had another check-up appointment with

   Dr. Strauss. The exam at this second appointment proceeded in the exact same manner as the first

   appointment.

           2389. Dr. Strauss never wore gloves during any of John Doe 70’s appointments.

           2390. Dr. Strauss’ exams made John Doe 70 uncomfortable, confused, and embarrassed.

           2391. John Doe 70 did not recognize Dr. Strauss’ conduct during his examinations as

   sexually abusive at the time.

           2392. In early 1995, shortly after his second exam with Dr. Strauss, John Doe 70 went to

   Dr. Strauss’ home because Strauss had invited him over. When he arrived, Dr. Strauss gave him a

   beer.

           2393. After John Doe 70 had his beer, Dr. Strauss led John Doe 70 to his bedroom where

   he had a pile of blankets and pillows on the bedroom floor. He told John Doe 70 to undress, then

   undressed himself. He instructed John Doe 70 to lay face-down on the blankets, then began giving

   John Doe 70 a massage.




                                                 336
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 337 of 371 PAGEID #: 2324




          2394. During the massage, Dr. Strauss penetrated John Doe 70’ anus with his finger. John

   Doe 70 asked him to stop because it hurt. Dr. Strauss did not stop, at first; eventually, a few minutes

   later, Dr. Strauss stopped.

          2395. Dr. Strauss then straddled John Doe 70’ lower back and began masturbating

   himself. He ejaculated onto John Doe 70’ back.

          2396. John Doe 70 was uncomfortable with Dr. Strauss’ penetration of his anus, but he

   did not recognize it as sexual abuse at the time.

          2397. John Doe 70 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2398. Until seeing news coverage of the OSU investigation in 2018 or 2019, John Doe 70

   did not know, or have reason to know, that Dr. Strauss’ conduct was sexually abusive. Nor did he

   have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2399. This is because, while John Doe 70 was an OSU student, he trusted that OSU would

   not employ a sexual abuser at Student Health. He reasonably believed that Dr. Strauss’ behavior

   was part of a legitimate medical examination and blamed himself for his physical and emotional

   reaction to the exams. Though he felt humiliated, confused, and uncomfortable during Dr. Strauss’

   examination, John Doe 70 did not understand or believe that Dr. Strauss had sexually abused him.

          2400. In short, until seeing news coverage in 2018 or 2019 about Dr. Strauss’ serial sexual

   abuse of OSU students, John Doe 70 did not know, or have reason to know, that Dr. Strauss had

   sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had

   failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          2401. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual




                                                    337
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 338 of 371 PAGEID #: 2325




   abuse, John Doe 70 would not have been abused by Dr. Strauss.

            2402. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 70 has

   suffered emotional and psychological damages. For example, Dr. Strauss’ abuse has impacted John

   Doe 70’s ability to maintain healthy intimate relationships. Because his experience with Dr.

   Strauss was his first sexual experience with a male, John Doe 70 developed a warped image of

   what a relationship between two men should look like. After being abused by Dr. Strauss, John

   Doe 70 spent 10 years in emotionally and physically abusive relationships. John Doe 70 distrusts

   doctors and rarely sees a physician unless he absolutely has to.

                                             JOHN DOE 71

            2403. John Doe 71 was an undergraduate student at OSU from 1993 to 2002 and obtained

   first a B.A. and then a B.S.

            2404. While a student at OSU, John Doe 71 was examined by Dr. Strauss three times at

   OSU’s Student Health Center and one time at Dr. Strauss’ private clinic. John Doe 71 first visited

   the Center in the spring of 1995 for evaluation of a possible sexually transmitted infection (“STI”).

   He was given an appointment with Dr. Strauss.

            2405. At the first visit, John Doe 71 told Dr. Strauss that he was experiencing sores in his

   genital area. Dr. Strauss instructed John Doe 71 to remove his pants and lie down on the exam

   table.

            2406. Dr. Strauss sat on a stool at the lower end of the examination table and placed his

   face directly near John Doe 71’s genitals. Dr. Strauss fondled John Doe 71’s penis, lifting it,

   pulling it in multiple directions, and stroking it repeatedly. Dr. Strauss was not wearing gloves.

            2407. Dr. Strauss’ examination of John Doe 71’s genitals lasted about 5 to 10 minutes.

            2408. Much to his embarrassment and discomfort, John Doe 71 got an erection and

   ejaculated. Dr. Strauss told John Doe 71 that his reaction was normal.


                                                    338
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 339 of 371 PAGEID #: 2326




          2409. After the genital examination, Dr. Strauss diagnosed John Doe 71 with genital

   warts. He asked questions about John Doe 71’s sexual history, froze the warts, and prescribed John

   Doe 71 a cream for the affected area. Dr. Strauss instructed John Doe 71 to return to his office for

   follow-up appointments.

          2410. John Doe 71 attended two follow-up appointments with Dr. Strauss at the Student

   Health Center. At each follow-up appointment, Dr. Strauss subjected John Doe 71 to the same

   routine. He instructed John Doe 71 to remove his pants, fondled John Doe 71 until he ejaculated,

   then treated his genital warts.

          2411. During each appointment, John Doe 71 was alone in the exam room with Dr.

   Strauss. Dr. Strauss did not wear gloves at any time.

          2412. In the winter of the 1995-1996 academic year, John Doe 71 contacted to Dr. Strauss

   to request his help with an essay John Doe 71 was writing for his study abroad application. Dr.

   Strauss told John Doe 71 to meet him for dinner to at a restaurant to discuss the essay.

          2413. During the dinner, Dr. Strauss Dr. Strauss offered to examine John Doe 71’s genital

   warts immediately after dinner at an OSU clinical office. John Doe 71 did not want to undergo

   another exam with Dr. Strauss, but he believed he had no choice but to accept Dr. Strauss’ offer

   because Dr. Strauss was both a physician and the person helping him with his essay.

          2414. After dinner, Dr. Strauss and John Doe 71 went to the OSU clinical office. Dr.

   Strauss and John Doe 71 were the only people in the office. Dr. Strauss instructed John Doe 71 to

   remove his clothing, fondled John Doe 71’s genitals until he ejaculated, then treated John Doe 71’s

   genital warts with liquid nitrogen. Dr. Strauss was not wearing gloves.

          2415. John Doe 71 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss. He did not believe there was any recourse for what happened to




                                                   339
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 340 of 371 PAGEID #: 2327




   him.

          2416. John Doe 71 did not recognize Dr. Strauss’ conduct as sexually abusive at the time.

   He reasonably believed that that OSU would not have made Dr. Strauss a university doctor unless

   Dr. Strauss’ examinations were legitimate.

          2417. Until reading news coverage of the OSU investigation in or about spring 2018, John

   Doe 71 did not know, or have reason to know, that Dr. Strauss’ examination of him was sexual

   abuse. Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had

   harmed him.

          2418. In any event, even if, while John Doe 71 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

          2419. This is because, while John Doe 71 was an OSU student, he trusted that OSU would

   not employ a sexual abuser in its Student Health Center. He reasonably believed that Dr. Strauss’

   behavior was part of a legitimate medical examination and blamed himself for his emotional and

   physical reaction to the exam. Though he felt uncomfortable during Dr. Strauss’ examinations,

   John Doe 71 did not understand or believe that Dr. Strauss had sexually abused him.

          2420. In short, until seeing news coverage in or about April 2018 about Dr. Strauss’ serial

   sexual abuse of OSU students, John Doe 71 did not know, or have reason to know, that Dr. Strauss

   had sexually abused him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU

   had failed to take the appropriate steps to stop Dr. Strauss’ abuse.

          2421. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 71 would not have been abused by Dr. Strauss.

          2422. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 71 has




                                                   340
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 341 of 371 PAGEID #: 2328




   suffered emotional and psychological damages. John Doe 71 fell into a depression shortly after his

   experiences with Dr. Strauss. He felt angry and isolated because he was the only one of his friends

   struggling with mental health issues. At one point, John Doe 71 went to a psychiatric treatment

   center for treatment of his mental health issues, where he received weekly counseling to help him

   through his depression. The night that John Doe 71 read the news about the investigation into Dr.

   Strauss’ conduct, he considered committing suicide.

          2423. After the abuse, John Doe 71 experienced problems maintaining close romantic

   relationships. He had difficulty connecting emotionally with the women he dated, leading to many

   failed relationships before meeting his wife. He also became terrified of undressing in front of

   medical professionals and began avoiding medical appointments. As a result, John Doe 71 has

   undergone only two physical exams since graduating from OSU.

                                            JOHN DOE 72

          2424. John Doe 72 was an undergraduate student at OSU from 1986 to 1991 and a

   member of the OSU wrestling team.

          2425. From 1986 to 1991, while a student at OSU, John Doe 72 was abused by Dr. Strauss

   during at least three physical exams and one medical appointment. He was 18 years old at the time

   that he was first abused.

          2426. John Doe 72 was recruited to OSU to compete on its wrestling team and received a

   full athletic scholarship for wrestling. He was a redshirt from 1986 to 1987 then formally competed

   on the OSU wrestling team from 1987 to 1991. He was required to undergo a physical exam with

   Dr. Strauss each year as part of his participation on the wrestling team.

          2427. The OSU wrestling coaches told John Doe 72 that the physical exam was required

   in order for him to compete on the wrestling team. An OSU employee scheduled John Doe 72’s

   physical exam appointments with Dr. Strauss, which took place at Larkins Hall.


                                                   341
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 342 of 371 PAGEID #: 2329




          2428. At the beginning of the first exam, Dr. Strauss told John Doe 72 to get completely

   undressed and sit at the edge of the exam table. John Doe 72 complied. John Doe 72 and Dr.

   Strauss were alone in the exam room.

          2429. Dr. Strauss then sat on a stool between John Doe 72’s legs and lowered his face to

   John Doe 72’s genital region. He fondled John Doe 72’s penis and testicles. He repeatedly stroked

   John Doe 72’s penis and lifted John Doe 72’s testicles for an unusually long period of time.

          2430. John Doe 72 felt uncomfortable during the exam.

          2431. Eventually, Dr. Strauss ended the exam and instructed John Doe 72 to get dressed.

   He did not say anything regarding the exam or its results. He did not wear gloves at any time

   during the exam.

          2432. John Doe 72 was required to attend at least two additional physical exams with Dr.

   Strauss to compete on the OSU wrestling team. Each exam proceeded in the same manner as the

   first exam—Dr. Strauss fondled John Doe 72’s penis and testicles and stroked his penis.

          2433. John Doe 72 frequently saw Dr. Strauss in the team’s locker room showers. Dr.

   Strauss would arrive at the shower area before most students, take a long shower while watching

   John Doe 72 and the other students shower, then linger in the locker room area with a towel around

   his waist until most of the students had left. John Doe 72’s coaches were frequently in the locker

   room showers at the same time as Dr. Strauss and were able to see Dr. Strauss watching the

   students.

          2434. Dr. Strauss’ exams and his presence in the showers made John Doe 72

   uncomfortable and was a topic of conversation among his teammates. John Doe 72 believed he

   just had to get used to it, as nobody else complained and none of his coaches stopped Dr. Strauss’

   behavior.




                                                  342
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 343 of 371 PAGEID #: 2330




          2435. On one occasion, John Doe 72 scheduled a medical appointment with Dr. Strauss

   to treat genital warts. He scheduled the appointment with Dr. Strauss because other students had

   told him that Dr. Strauss would keep the treatment confidential.

          2436. The medical appointment with Dr. Strauss began in the same manner as John Doe

   72’s physical exams. After instructing John Doe 72 to undress, Dr. Strauss began fondling John

   Doe 72’s penis and testicles. Dr. Strauss stroked John Doe 72’s penis for a prolonged period of

   time, causing John Doe 72 to have an erection and then ejaculate.

          2437. After examining John Doe 72’s genitals, Dr. Strauss removed a wart from his penis.

   Dr. Strauss did not say anything to John Doe 72 regarding the exam or subsequent treatment. Dr.

   Strauss did not wear gloves during the exam.

          2438. John Doe 72 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2439. While John Doe 72 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   72 did not understand or believe that Dr. Strauss had sexually abused him.

          2440. John Doe 72 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2441. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 72 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.




                                                  343
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 344 of 371 PAGEID #: 2331




          2442. Even if, while John Doe 72 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2443. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 72 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2444. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 72 would not have been abused by Dr. Strauss.

          2445. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 72 has

   suffered physical, emotional, and psychological damages. Around the period of his abuse, John

   Doe 72 began experiencing issues with insomnia and grinding his teeth at night. He also drank

   heavily for many years. John Doe 72 was unable to form close friendships while in college; to this

   day, his friends are almost all from before his experiences with Dr. Strauss. He also suffered

   academically. Over the period of Dr. Strauss’ abuse, John Doe 72’s grade point average declined

   from a 3.8 to a 2.8. John Doe 72 found it difficult to stay focused and motivated, which he hadn’t

   felt before being abused by Dr. Strauss.

          2446. Both John Doe 72 and his family have suffered from the trauma of his experience.

   John Doe 72 is overly protective of his family when it comes to medical treatment to the point that

   he does not trust any medical professional to take care of them. When his wife was pregnant with

   one of their children, John Doe 72 asked her to give birth naturally because he did not want her to

   have a procedure with a physician. John Doe 72 himself has only seen a physician once since 1991.

                                              JOHN DOE 73

          2447. John Doe 73 was an undergraduate student at OSU from 1989 to 1991 and a


                                                   344
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 345 of 371 PAGEID #: 2332




   member of the OSU wrestling team.

          2448. From 1989 to 1991, while a student at OSU, John Doe 73 was abused by Dr. Strauss

   during two physical exams and two medical appointments. He was 18 years old when he was first

   abused.

          2449. John Doe 73 was recruited to OSU to compete on its wrestling team. He competed

   on the team from 1989 to 1991. He was required to undergo a physical exam with Dr. Strauss each

   fall as part of his participation on the wrestling team.

          2450. The OSU wrestling coaches told John Doe 73 that the physical exam was required

   in order for him to compete on the wrestling team. An OSU employee scheduled John Doe 73’s

   physical exam appointments with Dr. Strauss, which took place at Larkins Hall.

          2451. At the beginning of the first exam, in the fall of 1989, Dr. Strauss asked John Doe

   73 to get completely undressed. John Doe 73 undressed and remained standing. Dr. Strauss sat on

   a stool in front of John Doe 73 and put his face near John Doe 73’s genitals. He began fondling

   John Doe 73’s penis and testicles. He stroked John Doe 73’s penis and testicles for several minutes.

          2452. John Doe 73 felt uncomfortable during the exam.

          2453. Eventually, Dr. Strauss ended the exam and instructed John Doe 73 to get dressed.

   Dr. Strauss did not say anything regarding the exam or its results.

          2454. John Doe 73 was required to attend an additional physical exam with Dr. Strauss in

   the fall of 1990. The exam proceeded in the same manner as the first exam and Dr. Strauss put his

   faced near John Doe 73’s genitals and fondled John Doe 73’s penis and testicles. Dr. Strauss did

   not wear gloves at this exam.

          2455. John Doe 73 frequently saw Dr. Strauss in the team’s locker room showers. Dr.

   Strauss would take long showers and watch the student-athletes, including John Doe 73, shower.




                                                    345
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 346 of 371 PAGEID #: 2333




          2456. Dr. Strauss often touched and patted John Doe 73’s shoulders and torso when

   passing him in the Larkins Hall stairwell.

          2457. On two occasions, John Doe 73 needed medical attention and was directed by an

   OSU trainer to see Dr. Strauss.

          2458. In late 1989, John Doe 73 had trouble breathing and was scheduled to see Dr.

   Strauss. At his appointment, Dr. Strauss instructed him to get undressed and sit on the exam table.

   The exam then proceeded in the same manner as his physical exams—Dr. Strauss put his faced

   near John Doe 73’s genitals and fondled John Doe 73’s penis and testicles. Dr. Strauss briefly

   listed to John Doe 73’s breathing while fondling him, but otherwise did not examine John Doe

   73’s chest or breathing issues.

          2459. In early 1990, John Doe 73 needed treatment for a sexually transmitted infection.

   An OSU trainer instructed him to see Dr. Strauss. John Doe 73 did not want to go back and see

   Dr. Strauss, but he needed treatment.

          2460. The appointment initially proceeded in the same manner as the physical exams. Dr.

   Strauss again asked John Doe 73 to disrobe and then fondled his genitals for a prolonged period

   of time. Then Dr. Strauss instructed John Doe 73 to bend over the exam table and spread his

   buttocks. Dr. Strauss touched and poked at John Doe 73’s anal region with his hand.

          2461. John Doe 73 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2462. While John Doe 73 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examination, John Doe

   73 did not understand or believe that Dr. Strauss had sexually abused him.




                                                  346
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 347 of 371 PAGEID #: 2334




          2463. John Doe 73 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2464. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 73 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

          2465. Even if, while John Doe 73 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2466. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 73 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2467. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 73 would not have been abused by Dr. Strauss.

          2468. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 73 has

   suffered physical, emotional, psychological, and economic damages. After the abuse, John Doe 73

   began drinking heavily. He developed symptoms of depression and serious mental illness. He also

   began to distance himself from the people in his life. He ultimately decided to withdraw from OSU

   before completing his degree, due in part to Dr. Strauss’ abuse. To this day, John Doe 73 struggles

   to be around people. This emotional distance was partially responsible for his divorce from his

   wife and strained relationship with his children. John Doe 73 also has not been able to maintain




                                                   347
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 348 of 371 PAGEID #: 2335




   stable employment due to his discomfort with being near people.

                                           JOHN DOE 74

           2469. John Doe 74 was a member of Defendant OSU’s gymnastics team from 1994

   through 1997.

           2470. One of the reasons John Doe 74 specifically chose to attend to OSU was to join the

   gymnastics team.

           2471. The gymnastics coaching staff told John Doe 74 that he was required to get pre-

   season physicals from Dr. Strauss. John Doe 74 underwent these pre-season physicals in 1994 and

   1995.

           2472. Before John Doe 74’s first pre-season physical in 1994, upperclass teammates made

   joking comments and told stories about Dr. Strauss and the need for gymnasts to “turn and cough.”

           2473. John Doe 74 felt he did not have any choice but to see Dr. Strauss, since it was a

   condition for participating on the gymnastics team.

           2474. John Doe 74 received his first pre-season physical from Dr. Strauss in 1994, when

   John Doe 74 was 18 years old.

           2475. During the physical, which was conducted in a private exam room in Larkins Hall

   near the main training room, Dr. Strauss told John Doe 74 to drop his pants. While Dr. Strauss

   was sitting on a stool, he pulled John Doe 74 by his buttocks so close that Dr. Strauss’ face was

   directly in front of John Doe 74’s genitals. Dr. Straus fondled, pulled and grabbed at both John

   Doe 74’s penis and testicles. Dr. Strauss’ fondling made John Doe 74 feel uncomfortable.

           2476. John Doe 74’s coaches also required him to see Dr. Strauss for a pre-season

   physical in 1995. During this physical, Dr. Strauss’ conduct was substantially the same as it was

   during his first physical, with Dr. Strauss fondling, pulling and grabbing at John Doe 74’s penis

   and testicles. Each time, John Doe 74 felt uncomfortable.


                                                  348
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 349 of 371 PAGEID #: 2336




          2477. John Doe 74 saw Dr. Strauss on two other occasions while he was on the

   gymnastics team—once for a knife cut on his finger and the other for treatment of cold

   symptoms—in the same private exam room in Larkins Hall near the main training room. On both

   of those occasions, Dr. Strauss told John Doe 74 to drop his pants, even though the purpose of the

   visit was to treat his finger or his cold. On both occasions, Dr. Strauss fondled John Doe 74’s

   penis and testicles. Each time, John Doe 74 felt uncomfortable.

          2478. While John Doe 74 was a student-athlete at OSU, he often saw Dr. Strauss naked

   and showering with gymnasts and other students at Larkins Hall after gymnastics practices, eyeing

   John Doe 74 and his teammates while they showered.

          2479. At the time, John Doe 74 did not realize that Dr. Strauss was sexually abusing and

   harassing him. He and his teammates joked with each other about Dr. Strauss’ weird examinations.

          2480. John Doe 74 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2481. In retrospect, John Doe 74 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this, until after media reports surfaced in

   the fall of 2018 about OSU’s investigation into allegations of abuse by Dr. Strauss.

          2482. While John Doe 74 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   74 did not understand or believe that Dr. Strauss had sexually abused him.

          2483. John Doe 74 reasonably believed that that OSU would not have required him and

   other athletes to see Dr. Strauss unless Dr. Strauss’ examinations were legitimate.

          2484. Until learning in the fall of 2018 about OSU’s investigation into Dr. Strauss’




                                                  349
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 350 of 371 PAGEID #: 2337




   conduct, John Doe 74 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually

   abusive conduct or that other athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

          2485. This is because, in John Doe 74’s experience, Dr. Strauss’ conduct in the locker

   room was common knowledge among teammates.

          2486. Even if, while John Doe 74 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2487. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 74 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2488. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 74 would not have been abused by Dr. Strauss.

          2489. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 74 has

   suffered emotional and psychological damages. For example, he is now overprotective of his

   children when being treated by doctors and wary about their participation in sports, fearing the

   potential of abuse similar to what he experienced at the hands of Dr. Strauss.

                                            JOHN DOE 75

          2490. John Doe 75 was an undergraduate student at OSU from 1981 to 1985 and a

   member of the OSU varsity lacrosse team.

          2491. From 1981 to 1984, while a student at OSU, John Doe 75 was abused by Dr. Strauss

   during at least three physical exams and one medical appointment. He was 18 years old at the time

   that he was first abused.


                                                   350
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 351 of 371 PAGEID #: 2338




          2492. John Doe 75 was a member of the OSU varsity lacrosse team from 1981 to 1984,

   where he was a two-time scholar-athlete. He was required to undergo a physical exam with Dr.

   Strauss each year as part of his participation on the lacrosse team.

          2493. The OSU lacrosse coaches told John Doe 75 that the physical exam was required

   in order for him to compete on the lacrosse team. An OSU employee scheduled John Doe 75’s

   physical exam appointments with Dr. Strauss, which took place at Larkins Hall.

          2494. At the beginning of the first exam, Dr. Strauss told John Doe 75 to get completely

   undressed and sit at the edge of the exam table. John Doe 75 and Dr. Strauss were alone in the

   exam room.

          2495. Dr. Strauss sat on a stool between John Doe 75’s legs and lowered his face to John

   Doe 75’s genital region. John Doe 75 could feel Dr. Strauss’ breath on his genitals. Dr. Strauss

   began fondling John Doe 75’s genitals. He stroked and massaged John Doe 75’s penis and testicles

   for several minutes.

          2496. John Doe 75 felt uncomfortable during the exam.

          2497. Eventually, Dr. Strauss ended the exam and instructed John Doe 75 to get dressed.

   He did not say anything regarding the exam or its results and John Doe 75 did not observe Dr.

   Strauss write down any notes from the exam. Dr. Strauss did not wear gloves at any time during

   the exam.

          2498. John Doe 75 was required to attend two additional required physical exams for

   lacrosse with Dr. Strauss during his time at OSU, once in the fall of 1982 and once in the fall of

   1983. Each exam proceeded in the same manner as the first exam. During each exam Dr. Strauss

   lowered his face to John Doe 75’s genitals and stroked and massaged John Doe 75’s penis and

   testicles for several minutes.




                                                   351
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 352 of 371 PAGEID #: 2339




          2499. On one occasion, John Doe 75 scheduled a medical appointment with the OSU

   Student Health Center to treat a wrist injury. The Student Health Center assigned him to see Dr.

   Strauss.

          2500. The medical appointment began in the same manner as the physical exams. Dr.

   Strauss again asked John Doe 75 to disrobe and then stroked and massaged his genitals for a

   prolonged period of time. John Doe 75 developed a partial erection.

          2501. Dr. Strauss then instructed John Doe 75 that he needed to conduct a rectal exam.

   Dr. Strauss inserted his finger into John Doe 75’s anus. He was not wearing gloves.

          2502. At the end of the exam he performed a cursory examination of John Doe 75’s wrist.

          2503. John Doe 75 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him.

          2504. While John Doe 75 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   75 did not understand or believe that Dr. Strauss had sexually abused him.

          2505. John Doe 75 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

          2506. Until learning in 2018 about OSU’s investigation into Dr. Strauss’ conduct, John

   Doe 75 did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive

   conduct or that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse.

   Nor did he have reason to investigate whether OSU had harmed him.

          2507. Even if, while John Doe 75 was an OSU student, he had tried to inquire further into




                                                 352
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 353 of 371 PAGEID #: 2340




   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

          2508. In short, until learning in 2018 about Dr. Strauss’ serial sexual abuse of OSU

   students, John Doe 75 did not know, or have reason to know, that Dr. Strauss had sexually abused

   him, that OSU had known about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take

   appropriate steps to stop Dr. Strauss’ abuse.

          2509. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 75 would not have been abused by Dr. Strauss.

          2510. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 75 has

   suffered physical, emotional, and psychological damages. He feels ongoing stress when he thinks

   about what he went through and how nobody stopped it. He also continues to struggle with

   profound intimacy issues. John Doe 75 has not had intimate relations with his wife for over 20

   years. He also has flashbacks to Dr. Strauss’ abuse in a way that makes him question his sexuality,

   causing him additional emotional pain and stress. Further, John Doe 75 feels anxious during

   medical appointments due to his fear of being examined by the physician.

                                            JOHN DOE 76

          2511. John Doe 76 was an undergraduate student at OSU from 1981 to 1985 and a

   member of the OSU varsity lacrosse team.

          2512. From 1981 to 1984, while a student at OSU, John Doe 76 was abused by Dr. Strauss

   during at least two physical exams and three medical appointments. He was 18 years old at the

   time that he was first abused.

          2513. John Doe 76 was a member of the OSU varsity lacrosse team from 1981 to 1984.

   He was required to undergo a physical exam with Dr. Strauss each year as part of his participation

   on the lacrosse team.


                                                   353
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 354 of 371 PAGEID #: 2341




           2514. The OSU lacrosse coaches told John Doe 76 that the physical exam was required

   in order for him to compete on the lacrosse team. An OSU employee scheduled John Doe 76’s

   physical exam appointments with Dr. Strauss, which took place at Larkins Hall.

           2515. At the beginning of the first exam, Dr. Strauss told John Doe 76 to get completely

   undressed and sit at the edge of the exam table. John Doe 76 and Dr. Strauss were alone in the

   exam room.

           2516. Dr. Strauss sat on a stool between John Doe 76’s legs and lowered his face to John

   Doe 76’s genital region. Dr. Strauss began fondling John Doe 76’s genitals. He stroked, pulled,

   and stretched John Doe 76’s penis and testicles for approximately five to ten minutes.

           2517. John Doe 76 felt uncomfortable that Dr. Strauss was giving a lot of attention to his

   genitals.

           2518. Eventually, Dr. Strauss ended the exam and instructed John Doe 76 to get dressed.

   Throughout the exam Dr. Strauss asked John Doe 76 about his dating life and what his sexual

   activity was like. Dr. Strauss did not wear gloves during the exam.

           2519. John Doe 76 was required to attend at least one additional physical exam with Dr.

   Strauss to participate in OSU’s lacrosse team. The subsequent physical exam proceeded in the

   same manner as the first exam—Dr. Strauss stroked, pulled, and stretched John Doe 76’s penis

   and testicles for a prolonged period.

           2520. On two occasions during his time at OSU, John Doe 76 scheduled medical

   appointments with the OSU Student Health Center. The first appointment was to treat an ingrown

   hair in his genital area. The second appointment was to treat a hemorrhoid. The Student Health

   Center assigned him to see Dr. Strauss for both appointments.

           2521. Both medical appointments proceeded in the same manner as the physical exams.




                                                  354
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 355 of 371 PAGEID #: 2342




   Dr. Strauss again asked John Doe 76 to disrobe and then fondled his genitals for a prolonged period

   of time. After fondling John Doe 76’s genitals, Dr. Strauss performed a cursory examination of

   John Doe 76’s ailment and recommended treatment.

          2522. Dr. Strauss scheduled a follow-up appointment with John Doe 76 to check on his

   hemorrhoid. At the appointment, Dr. Strauss examined John Doe 76’s hemorrhoid then instructed

   him to lay face-up on the exam table. Dr. Strauss sat on a stool near John Doe 76’s hips and leaned

   over so that his face was close to John Doe 76’s genitals. He began examining John Doe 76’s

   genitals in the same manner as during the physical exams, including stroking and massaging John

   Doe 76’s penis and testicles. John Doe 76 experienced an erection.

          2523. At one point while fondling John Doe 76’s genitals, Dr. Strauss stood up and

   pressed his own full erection against John Doe 76’s body. John Doe 76 panicked, jumped off the

   table, dressed himself, and left.

          2524. John Doe 76 told his coach Al Bianco about his experience at the follow-up

   appointment. He told Bianco that he believed Dr. Strauss was not acting professionally. Bianco

   told John Doe 76 that he was overreacting and that the exam did not happen in the way John Doe

   76 described. John Doe 76 was so stunned and discouraged by Bianco’s reaction that he quit the

   lacrosse team.

          2525. John Doe 76 was never informed or made aware of any OSU grievance procedure

   to complain about Dr. Strauss and did not believe there was any recourse for what happened to

   him. Bianco’s reaction to his concerns about Dr. Strauss further reinforced this belief.

          2526. While John Doe 76 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’ examinations, John Doe

   76 did not understand or believe that Dr. Strauss had sexually abused him.




                                                   355
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 356 of 371 PAGEID #: 2343




           2527. John Doe 76 reasonably believed that OSU would not have made Dr. Strauss the

   athletic team doctor and required him and other athletes to see Dr. Strauss unless Dr. Strauss’

   examinations were legitimate.

           2528. Until learning about OSU’s investigation into Dr. Strauss’ conduct, John Doe 76

   did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

   that other student-athletes had previously complained to OSU about Dr. Strauss’ abuse. Nor did

   he have reason to investigate whether OSU had harmed him.

           2529. Even if, while John Doe 76 was an OSU student, he had tried to inquire further into

   OSU’s role in Dr. Strauss’ conduct, the inquiry would have been futile, as OSU controlled access

   to that information.

           2530. In short, until OSU’s investigation of Dr. Strauss’ conduct, John Doe 76 did not

   know, or have reason to know, that Dr. Strauss had sexually abused him, that OSU had known

   about Dr. Strauss’ serial sexual abuse, or that OSU had failed to take appropriate steps to stop Dr.

   Strauss’ abuse.

           2531. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 76 would not have been abused by Dr. Strauss.

           2532. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 76 has

   suffered physical, emotional, and psychological damages. After his experiences with Dr. Strauss,

   John Doe 76’s grade point average began to decline. He began doing so poorly in classes that he

   was not permitted to continue in OSU’s electrical engineering program. Eventually John Doe 76

   was so discouraged by Dr. Strauss’ abuse and his poor academic performance that he transferred

   to a different university to finish his degree.

           2533. John Doe 76 also quit the OSU lacrosse team twice due to Dr. Strauss’ conduct. At




                                                     356
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 357 of 371 PAGEID #: 2344




   the end of his sophomore year, John Doe 76 told Bianco that he would not come back to the

   lacrosse team. Over the summer, John Doe 76 decided that he would not give up because of Dr.

   Strauss and returned to the lacrosse team at the beginning of his junior year. At the end of his

   junior year, after Dr. Strauss’ conduct during the hemorrhoid follow-up appointment and Bianco’s

   dismissal of his concerns, John Doe 76 quit the OSU lacrosse team permanently.

           2534. To this day, John Doe 76 struggles with emotional connections with people, which

   has made it difficult to maintain intimate relationships. John Doe 76 is currently on his third

   marriage, and is struggling to stay emotionally connected to his wife. John Doe 76 has frequent

   flashbacks to the abuse, and some details of the experience feel as though they happened yesterday.

   He often experiences emotional pain when he thinks about the impact Dr. Strauss’ abuse had on

   his life. He also becomes very tense and stressed when he has to go to a medical appointment. He

   is very anxious about his children’s safety around adults and is afraid of them suffering abuse from

   predators.

                                            JOHN DOE 77

           2535. John Doe 77 was a student at OSU from 1980 to 1981, 1989 to 1990, and 1992 to

   1995.

           2536. While a student at OSU, John Doe 77 was examined by Dr. Strauss on two

   occasions in the 1992-1993 school year at OSU’s Student Health Center.

           2537. John Doe 77 called the OSU Student Health Center to set up an examination for a

   lump on his penis. An OSU employee scheduled his exam with Dr. Strauss.

           2538. At the appointment, Dr. Strauss told John Doe 77 to lower his pants and underwear

   to his knees. John Doe 77 did so and remained standing. Dr. Strauss sat on a stool in front of John

   Doe 77 with his face at the level of John Doe 77’s genitals. Dr. Strauss examined John Doe 77’s

   genitals. He then instructed John Doe 77 to turn around and examined his anus.


                                                   357
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 358 of 371 PAGEID #: 2345




          2539. After examining John Doe 77’s genitals and anus, Dr. Strauss instructed John Doe

   77 to completely remove his pants, underwear, and shoes and lay down on the exam table.

          2540. Dr. Strauss put gel on his hands and began to manipulate John Doe 77’s genitals.

   He stroked and pulled at John Doe 77’s penis for a prolonged period of time. John Doe 77 froze

   and did not know what to do. During this time Dr. Strauss repeatedly told John Doe 77, “Relax,

   you’re doing fine.”

          2541. Much to John Doe 77’s humiliation and discomfort, Dr. Strauss’ conduct caused

   John Doe 77’s penis to become erect.

          2542. After Dr. Strauss stopped touching John Doe 77’s genitals, he prescribed John Doe

   77 treatment and instructed John Doe 77 to make a follow-up appointment.

          2543. Dr. Strauss’ conduct during the exam made John Doe 77 very uncomfortable, but

   John Doe 77 felt unable to say anything due to Dr. Strauss’s position as a person of authority at

   OSU.

          2544. John Doe 77 did not want to see Dr. Strauss for a follow-up appointment, but he

   believed the follow-up appointment was medically necessary. At the appointment, John Doe 77

   emphasized to Dr. Strauss that he was fine and that the problem had resolved itself. Dr. Strauss

   examined John Doe 77’s genitals and ended the exam.

          2545. While he was a student at OSU, John Doe 77 did not know what to do about Dr.

   Strauss’s conduct. He was never informed or made aware of any OSU grievance procedure to

   complain about Dr. Strauss and did not believe there was any recourse for what happened to him.

          2546. In retrospect, John Doe 77 realizes that Dr. Strauss sexually abused and harassed

   him. However, he did not know or have reason to know this until after he learned about the

   investigation OSU began in 2018 concerning allegations of abuse by Dr. Strauss.




                                                 358
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 359 of 371 PAGEID #: 2346




           2547. While John Doe 77 was an OSU student, he trusted that OSU would not allow him

   to be harmed. So, even though he felt uncomfortable during Dr. Strauss’s examinations, John Doe

   77 did not understand or believe that Dr. Strauss had sexually abused him.

           2548. John Doe 77 reasonably believed that that OSU would not have made Dr. Strauss a

   university doctor unless Dr. Strauss’ examinations were legitimate.

           2549. Before learning about OSU’s investigation into Dr. Strauss’s conduct, John Doe 77

   did not know, or have reason to know, of OSU’s role in Dr. Strauss’ sexually abusive conduct or

   that other students had previously complained to OSU about Dr. Strauss’s abuse. Nor did he have

   reason to investigate whether OSU—in addition to Dr. Strauss—had harmed him.

           2550. In any event, even if, while John Doe 77 was an OSU student, he had tried to inquire

   further into OSU’s role in Dr. Strauss’s conduct, the inquiry would have been futile, as OSU

   controlled access to that information.

           2551. If OSU had taken meaningful action to address prior reports of Dr. Strauss’ sexual

   abuse, John Doe 77 would not have been abused by Dr. Strauss.

           2552. As a result of Dr. Strauss’ abuse and OSU’s failure to prevent it, John Doe 77 has

   suffered emotional and psychological damages. He has received treatment for severe anxiety, and

   he regularly feels anxiety when he thinks back to what Dr. Strauss did to him. Since learning about

   the outcome of OSU’s investigation into Dr. Strauss’ conduct, John Doe 77 has been distraught

   and angered that his beloved alma mater let down its students.

                                       CLAIMS FOR RELIEF

                                             COUNT I
                         Violation of Title IX, 20 U.S.C. § 1681(a), et seq.
           Creation of Sexually Hostile Culture/Heightened Risk of Sexual Harassment

           2553. Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

   fully stated here.


                                                  359
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 360 of 371 PAGEID #: 2347




           2554. Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a),

   states: “No person in the United States shall, on the basis of sex, be excluded from participation

   in, be denied the benefits of, or be subjected to discrimination under any education program or

   activity receiving Federal financial assistance . . . .”

           2555. Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

   Part 106. 34 C.F.R. § 106.8(b) provides: “. . . A recipient shall adopt and publish grievance

   procedures providing for prompt and equitable resolution of student and employee complaints

   alleging any action which would be prohibited by this part.”

           2556. As explained in Title IX guidance issued by the U.S. Department of Education’s

   Office for Civil Rights, sexual harassment of students is a form of sex discrimination covered by

   Title IX.

           2557. Sexual harassment is unwelcome conduct of a sexual nature, including unwelcome

   sexual advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a

   sexual nature.

           2558. Title IX covers all persons subjected to discrimination in any program or activity

   of a school that receives any federal financial assistance, and covers sexual harassment—including

   sexual assault and sexual abuse—by school employees, students, and third parties.

           2559. Title IX requires OSU to promptly investigate all allegations of sexual harassment,

   including sexual assault and abuse.

           2560. Dr. Strauss was an OSU employee whose actions were carried out as an OSU

   professor, OSU athletic team doctor, and physician at OSU.

           2561. Dr. Strauss’ sexual harassment of Plaintiffs (and others)—which included, among

   other things, fondling their testicles and penises, masturbating men to erection and ejaculation,




                                                     360
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 361 of 371 PAGEID #: 2348




   drugging and anally raping them, digitally penetrating their rectums, touching their bodies in other

   inappropriate ways, making inappropriate comments about their bodies, and asking improper,

   sexualized questions—was sex discrimination under Title IX.

             2562. Dr. Strauss’ sexual harassment of Plaintiffs (and others) was rampant, occurring

   regularly on campus and sometimes at his home, for two decades.

             2563. OSU had actual knowledge of Dr. Strauss’ serial sexual harassment and permitted

   it to continue unchecked until 1996 and, even when OSU belatedly took action in 1996, it permitted

   him to remain employed through 1998, when OSU allowed Dr. Strauss to retire with emeritus

   status.

             2564. Throughout Dr. Strauss’ 20-year tenure at OSU, students, student-athletes, and

   coaches conveyed complaints and concerns to OSU administrators and employees about Dr.

   Strauss’ inappropriate conduct.

             2565. For decades, Strauss’ abuse was well known among at least fifty OSU employees

   in the athletic department. Multiple Student Health Directors also had information about Dr.

   Strauss abuse for years.

             2566. Specifically, OSU was notified about Dr. Strauss’ sexual harassment through OSU

   employees with authority to take corrective action to address it. These OSU employees include,

   but are not limited to: former Director of Student Health Services, Ted Grace, M.D.; OSU Counsel

   Helen Ninos; Vice President of Student Affairs Mary Daniels; Vice President of Student Affairs

   David Williams; former Head Team Physician/Medical Director of the OSU Sports Medicine and

   Family Health Center Dr. John Lombardo; former Head Team Physician/Director of Sports

   Medicine Dr. Bob Murphy; former Athletic Director and Assistant University Vice President Andy

   Geiger; former Athletic Director Jim Jones; former Assistant Athletic Director Archie Griffin;




                                                   361
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 362 of 371 PAGEID #: 2349




   former Athletic Director Hugh Hindman; Senior Associate Athletic Director Paul Krebs; former

   Assistant Athletic Director Larry Romanoff; former Associate Sports Information Director Steve

   Snapp; former Assistant Athletic Director Richard Delaney; Assistant Director of Student Athlete

   Support Services John Macko; former Co-Head Athletic Trainer Billy Hill; former Head Wrestling

   Coach Russ Hellickson; former Head Tennis Coach John Daly; former Head Track and Field

   Coach Frank Zubovich; former Head Swimming Coach Dick Sloan; former Head Wrestling Coach

   Chris Ford; former Head Gymnastics Coach Peter Kormann; and former Head Fencing Coach

   Charlotte Remenyik.

          2567. Many coaches at OSU had enormous power and responsibility. For example, when

   asked in 2011 whether he would dismiss then-football coach Jim Tressel (for conduct unrelated to

   Dr. Strauss’ abuse), the OSU president replied: "No, are you kidding? Let me just be very clear:

   I'm just hopeful the coach doesn't dismiss me.”54

          2568. OSU’s knowledge of Dr. Strauss’ sexual abuse is indisputable.

          2569. Both the Perkins Coie Report and the Working Group on Reviewing the Medical

   Board’s Handling of the Investigation Involving Richard Strauss concluded that for years, starting

   in Dr. Strauss’ first year of employment at OSU, OSU personnel—including Dr. Strauss’

   supervisors in Student Health and the Athletic Department—had knowledge of Dr. Strauss’ sexual

   abuse of male students, based on reports made by students and OSU employees.

          2570. OSU was required to promptly investigate and address Plaintiffs’ (and others)

   allegations, reports and/or complaints of unwelcome, inappropriate touching and comments by Dr.

   Strauss, but OSU did not do so.



   54
      Gee: No Tressel dismissal, The Columbus Dispatch (Mar. 8, 2011),
   https://www.youtube.com/watch?v=dCutRJvTK6c


                                                  362
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 363 of 371 PAGEID #: 2350




          2571. After Plaintiff Snyder-Hill notified former Director of Student Health Services, Dr.

   Ted Grace, about Dr. Strauss’ sexual abuse, Dr. Grace assured Snyder-Hill that OSU would

   document and retain any future complaints about Dr. Strauss. But OSU’s personnel file on Dr.

   Strauss does not even mention Snyder-Hill’s complaint. For his part, Dr. Grace took his files

   concerning Dr. Strauss’ sexual abuse to his home, then shredded them years later.

          2572. Despite years of complaints, OSU did not take any steps to stop Dr. Strauss from

   treating—and abusing—students until January 1996. At that point, OSU belatedly placed Dr.

   Strauss on administrative leave and launched an investigation—though the investigation did not

   include the history of complaints about Strauss in Athletics. OSU held a hearing in June 1996,

   without notifying the student complainants or permitting them to participate.

          2573. Even after OSU’s Athletics Department decided to terminate Dr. Strauss’

   employment and Student Health Services decided not renew his appointment, OSU permitted Dr.

   Strauss’ faculty appointment as a tenured professor to continue, permitted him to retire, and

   granted him emeritus status when he retired. OSU also permitted Dr. Strauss to open an off-campus

   men’s clinic while he was on administrative leave and under investigation and to advertise for

   patients in the school newspaper.

          2574. OSU created and was deliberately indifferent to a sexually hostile culture within its

   education programs and activities, by, among other things:

                  a.     Mishandling students’ reports about Dr. Strauss’ conduct and/or

                         discouraging students from reporting Dr. Strauss’ conduct;

                  b.     Failing to promptly and appropriately investigate, remedy, and respond to

                         complaints about Dr. Strauss’ conduct;

                  c.     Promoting Dr. Strauss and increasing his access to OSU students, despite




                                                  363
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 364 of 371 PAGEID #: 2351




                     students’ complaints about Dr. Strauss’ conduct;

               d.    Failing to adequately supervise Dr. Strauss, after learning that he posed a

                     substantial risk to the safety of male students and student-athletes;

               e.    Failing to take prompt and appropriate corrective action to prevent Dr.

                     Strauss from sexually harassing other students;

               f.    Requiring student-athletes to see Dr. Strauss for annual physicals and

                     medical treatment in order to participate in university sports and maintain

                     their athletic scholarships—even after student-athletes complained to

                     athletic directors, coaches, and trainers about the ways Dr. Strauss touched

                     them during medical examinations.

               g.    Threatening male athletes’ participation in OSU sports if they refused to get

                     physicals and/or medical treatment from Dr. Strauss;

               h.    Joking about Dr. Strauss’ conduct with student-athletes;

               i.    Permitting Dr. Strauss to ogle male student-athletes at Larkins Hall while

                     they showered;

               j.    Permitting Dr. Strauss to shower with student-athletes for hours at a time,

                     several times a day;

               k.    Falsely representing to at least one student who reported sexual harassment

                     by Dr. Strauss that there had been no prior complaints about Dr. Strauss and

                     that Student Health had only received positive comments about Dr. Strauss;

               l.    Permitting a toxic, sexualized culture to thrive at Larkins Hall, where a

                     cohort of older male “voyeurs” gathered to gawk at male student-athletes

                     and masturbate while watching them shower.




                                              364
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 365 of 371 PAGEID #: 2352




               m.    Conducting a cabined investigation into Dr. Strauss’ abuse in 1996 that did

                     not include determining the scope of his abuse and did not include

                     examining his treatment of athletes;

               n.    Failing to notify those who complained about Dr. Strauss’ conduct about

                     the June 1996 disciplinary hearing and not permitting the complainants an

                     opportunity to testify at that hearing;

               o.    Covering up the scope of the abuse of Dr. Strauss by not telling anyone

                     outside OSU that it held a disciplinary hearing in June 1996 based on

                     complaint of Dr. Strauss’ abuse and OSU then declined to renew Strauss’

                     appointment with Student Health and the Athletic Department terminated

                     his employment agreement, thereby concealing from complainants and

                     those who were victimized by Dr. Strauss the truth about Dr. Strauss’ abuse

                     and OSU’s indifference for over two decades;

               p.    Covering up and concealing the scope of the abuse of Dr. Strauss by

                     destroying the health records of those who Dr. Strauss examined, even

                     destroying documents after OSU launched an investigation into Dr. Strauss’

                     abuse;

               q.    Allowing Dr. Strauss to continue his employment as a tenured professor

                     after OSU suspending him from seeing students at Student Health and in

                     Athletics and granting him the honorific of emeritus status when he retired;

               r.    Allowing Dr. Strauss continued access to students by approving his off-

                     campus men’s clinic and allowing him to advertise in the student

                     newspaper;




                                               365
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 366 of 371 PAGEID #: 2353




                   s.     Failing to train its employees to prevent, investigate, or report the sexual

                          abuse of students;

                   t.     Failing to have a policy of investigating or reporting staff who sexually

                          abused students;

                   u.     Failing to notify the Medical Board of Ohio about Dr. Strauss’ abuse; and

                   v.     Failing to notify law enforcement about Dr. Strauss’ abuse.


           2575. OSU’s creation of and deliberate indifference to the sexually hostile culture within

   its education programs and activities substantially increased the risk that Plaintiffs and others

   would be sexually harassed and abused.

           2576. The sexual harassment and abuse that Plaintiffs suffered was so severe, pervasive

   and objectively offensive that it effectively barred their access to educational opportunities and

   benefits, including a safe educational environment and appropriate medical care.

           2577. As a direct and proximate result of OSU’s creation of and deliberate indifference

   to a sexually hostile educational environment, which violated Title IX, Plaintiffs have suffered and

   continue to suffer damages and injuries.

                                             COUNT II
                         Violation of Title IX, 20 U.S.C. § 1681(a), et seq.
                        Deliberate Indifference to Prior Sexual Harassment

           2578. Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

   fully stated here.

           2579. Before Dr. Strauss sexually harassed or abused most, if not all, of the Plaintiffs,

   OSU had actual knowledge of Dr. Strauss’ prior sexual harassment and abuse of male students at

   OSU.

           2580. “University personnel had knowledge of Strauss’ sexual abusive treatment of male



                                                   366
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 367 of 371 PAGEID #: 2354




   student-patients as early as 1979,” within Dr. Strauss’ first year at OSU. Report at 1. “As early as

   1979, personnel in the University’s Sports Medicine program and Athletics Department were

   aware that Strauss was conducting genital examinations on male athletes that were unusually

   prolonged, and that Strauss refused to allow athletic training staff to be present.” Id. at 2.

          2581. Strauss’ inappropriate sexual behavior was “broadly witnessed and discussed in the

   Athletics Department”; “[m]ore than 50 individuals who were members of the OSU Athletics

   Department staff” knew about Dr. Strauss’ inappropriate sexual conduct. Id. at 88 (emphasis

   added). “[B]eing examined by Strauss was akin to being ‘hazed’ or was a ‘rite of passage.’” Id.

          2582. Between 1978 and 1996, numerous student-athletes complained to OSU

   administrators and staff about Dr. Strauss’ inappropriate conduct.

          2583. Based on Dr. Strauss’ prior conduct, OSU had actual knowledge of the substantial

   risk that Dr. Strauss would sexually harass other male students at OSU.

          2584. OSU officials, with the knowledge described above, had the authority to address

   the risk posed by Dr. Strauss, and had the authority to take corrective measures by, among other

   things, closely supervising Dr. Strauss, not allowing him to examine to examine students without

   another medical professional present, not allowing him to shower with student-athletes, or

   terminating his employment.

          2585. OSU’s failure to address the substantial risk posed by Dr. Strauss, given prior

   complaints and reports about his inappropriate conduct, was clearly unreasonable in light of the

   known circumstances.

          2586. By its acts and omissions, OSU was deliberately indifferent to the substantial risk

   that Dr. Strauss would sexually harass other male students at OSU.

          2587. As a result of OSU’s deliberate indifference, Plaintiffs were subjected to severe




                                                    367
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 368 of 371 PAGEID #: 2355




   sexual harassment by Dr. Strauss, including sexual assault in the guise of medical care.

           2588. The sexual harassment that Plaintiffs suffered was so severe, pervasive, and

   objectively offensive that it deprived Plaintiffs of access to educational opportunities and benefits,

   including a safe educational environment and appropriate medical care.

           2589. As a direct and proximate result of OSU’s deliberate indifference to Dr. Strauss’

   prior sexual harassment of male students at OSU, which violated Title IX, Plaintiffs have suffered

   and continue to suffer damages and injuries.

                                               COUNT III
                            Violation of Title IX, 20 U.S.C. § 1681(a), et seq.
                        Deliberate Indifference to Report of Sexual Harassment
                                    (by Plaintiff Steve Snyder-Hill)

           2590. Plaintiffs incorporate by reference the allegations in all previous paragraphs as if

   fully stated here.

           2591. Beginning on January 6, 1995, OSU had actual knowledge of Dr. Strauss’ sexual

   harassment of Plaintiff Steve Snyder-Hill, when Snyder-Hill called Student Health to lodge a

   complaint about Dr. Strauss’ conduct at a medical examination.

           2592. OSU was deliberately indifferent to Snyder-Hill’s complaint of sexual harassment

   by, among other things, failing to appropriately investigate, remedy, and respond to Snyder-Hill’s

   complaint; falsely representing to Snyder-Hill that he was the first student to complain about Dr.

   Strauss’ medical care and that OSU had received only positive comments on Dr. Strauss up to that

   point; falsely representing to Snyder-Hill that Student Health would change its practices, in

   response to his complaint, to ensure that students could have a chaperone present when examined

   and could opt out of testicular and rectal exams; insisting that Snyder-Hill describe the details of

   Dr. Strauss’ sexual in the presence of Dr. Strauss; failing to notify Snyder-Hill about the June 1996

   disciplinary hearing on Dr. Strauss’ conduct and give Snyder-Hill an opportunity to testify at that



                                                    368
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 369 of 371 PAGEID #: 2356




   hearing; failing to notify Snyder-Hill of the results of that disciplinary hearing; concealing from

   Snyder-Hill that OSU learned in 1996 that the State Medical Board concluded that Dr. Strauss had

   been “performing inappropriate genital exams on male students” at OSU “for years”; allowing Dr.

   Strauss to continue providing medical care to OSU students without any supervision for nearly a

   year after Snyder-Hill’s complaint; and failing to take disciplinary action against Dr. Strauss in

   1995, in response to Snyder-Hill’s complaint; and failing to inform Snyder-Hill of his legal rights

   and options after OSU decided not to discipline Dr. Strauss in 1995 for his conduct during Snyder-

   Hill’s examination.

          2593. OSU’s deliberate indifference to Snyder-Hill’s complaint about Dr. Strauss

   subjected him to a hostile educational environment so severe, pervasive, and objectively offensive

   that it deprived him of educational opportunities and benefits, including a safe educational

   environment and appropriate medical care.

          2594. Until July 11, 2018, when Snyder-Hill learned about Dr. Strauss’ serial sexual

   abuse of OSU students, Snyder-Hill did not know, or have reason to know, that OSU had acted

   with deliberate indifference to his complaint about Dr. Strauss’ conduct.

          2595. In fact, because of OSU’s false representations to him in 1995, Snyder-Hill

   reasonably believed that he was the first OSU student to complain about Dr. Strauss, no other

   students had been similarly abused, and OSU had taken reasonable steps to address his concerns

   about ensuring student safety in the future.

          2596. Furthermore, because OSU did not inform Snyder-Hill in 1996 about the

   disciplinary action it took against Dr. Strauss or the State Medical Board’s conclusion about Dr.

   Strauss’ sexual misconduct, Snyder-Hill did not know, or have reason to know, until July 11, 2018,

   that OSU had acted with deliberate indifference to his complaint about Dr. Strauss’ conduct.




                                                  369
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 370 of 371 PAGEID #: 2357




          2597. As a direct and proximate result of OSU’s deliberate indifference to Plaintiff Steve

   Snyder-Hill’s report of Dr. Strauss’ sexual harassment, which violated Title IX, Plaintiff Snyder-

   Hill has suffered and continues to suffer damages and injuries.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that this Court:

                  (a)    Enter judgment in favor of Plaintiffs on their discrimination claims under

                         Title IX;

                  (b)    Enter judgment against Defendant The Ohio State University;

                  (c)    Declare Defendant The Ohio State University’s conduct in violation of Title

                         IX of the Education Amendments of 1972;

                  (d)    Award Plaintiffs compensatory damages in amounts to be established at

                         trial, including, without limitation, payment of Plaintiffs’ medical and other

                         expenses incurred as a consequence of the sexual abuse and/or harassment

                         and The Ohio State University’s deliberate indifference; damages for

                         deprivation of equal access to the educational opportunities and benefits

                         provided by The Ohio State University; and damages for past, present and

                         future emotional pain and suffering, ongoing mental anguish, loss of past,

                         present and future enjoyment of life, and loss of future earnings and earning

                         capacity;

                  (e)    Award Plaintiffs pre-judgment and post-judgment interest;

                  (f)    Award Plaintiffs their court costs and expenses, including attorneys’ fees,

                         pursuant to 42 U.S.C. § 1988(b); and

                  (g)    Grant such other relief as this Court deems just and proper.




                                                  370
Case: 2:18-cv-00736-MHW-EPD Doc #: 123 Filed: 05/27/20 Page: 371 of 371 PAGEID #: 2358




                                        JURY DEMAND

                Plaintiffs demand a trial by jury on all issues in this Second Amended Complaint.

   Date: May 27, 2020

                                                       Respectfully submitted,

                                                       By:           /s/
                                                       SCOTT E. SMITH (0003749)
                                                       Scott Elliot Smith, LPA
                                                       5003 Horizons Drive, Suite 100
                                                       Columbus, Ohio 43220
                                                       Phone: 614.846.1700
                                                       Fax:     614.486.4987
                                                       E-Mail: ses@sestriallaw.com

                                                       Ilann M. Maazel*
                                                       Debra L. Greenberger*
                                                       Marissa Benavides*
                                                       600 Fifth Avenue
                                                       New York, New York 10020
                                                       Phone: (212) 763-5000
                                                       Fax: (212) 763-5001
                                                       E-Mail: imaazel@ecbalaw.com
                                                       E-Mail: dgreenberger@ecbalaw.com
                                                       E-Mail: mbenavides@ecbalaw.com

                                                       Adele P. Kimmel*
                                                       PUBLIC JUSTICE, P.C.
                                                       1620 L Street, NW, Suite 630
                                                       Washington, DC 20036
                                                       Phone: (202) 797-8600
                                                       Fax: (202) 232-7203
                                                       E-mail: akimmel@publicjustice.net

                                                       * Admitted pro hac vice

                                                       Attorneys for Plaintiffs




                                               371
